Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF WISCONSIN

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Hypervibe, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2065 American Dr.
                                  Ste. A
                                  Neenah, WI 54956
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Winnebago                                                       Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  2535 W. Ripple Ave. Oshkosh, WI 54904
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.countryusaoshkosh.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201               Case 20-27367-gmh            Doc 1 Filed
                                      Voluntary Petition for Non-Individuals     11/10/20
                                                                             Filing for BankruptcyPage 1 of 736                                      page 1
Debtor    Hypervibe, Inc.                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known


Official Form 201                 Case 20-27367-gmh            Doc 1 Filed
                                        Voluntary Petition for Non-Individuals     11/10/20
                                                                               Filing for BankruptcyPage 2 of 736                                         page 2
Debtor   Hypervibe, Inc.                                                                            Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.

                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                        50-99                                                                                        50,001-100,000
                                                                                      5001-10,000
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201               Case 20-27367-gmh            Doc 1 Filed
                                      Voluntary Petition for Non-Individuals     11/10/20
                                                                             Filing for BankruptcyPage 3 of 736                                             page 3
Debtor    Hypervibe, Inc.                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on      November 10, 2020
                                                   MM / DD / YYYY


                             X    /s/ Derek M. Liebhauser                                                  Derek M. Liebhauser
                                  Signature of authorized representative of debtor                         Printed name

                                  Title   President




18. Signature of attorney    X    /s/ Paul G. Swanson                                                       Date November 10, 2020
                                  Signature of attorney for debtor                                               MM / DD / YYYY

                                  Paul G. Swanson 1007861
                                  Printed name

                                  STEINHILBER SWANSON LLP
                                  Firm name

                                  107 Church Avenue
                                  Oshkosh, WI 54901
                                  Number, Street, City, State & ZIP Code


                                  Contact phone     920-235-6690                  Email address      pswanson@steinhilberswanson.com

                                  1007861 WI
                                  Bar number and State




Official Form 201                Case 20-27367-gmh            Doc 1 Filed
                                       Voluntary Petition for Non-Individuals     11/10/20
                                                                              Filing for BankruptcyPage 4 of 736                                            page 4
 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 10, 2020                       X /s/ Derek M. Liebhauser
                                                                       Signature of individual signing on behalf of debtor

                                                                       Derek M. Liebhauser
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy




                                   Case 20-27367-gmh                        Doc 1        Filed 11/10/20              Page 5 of 736
 Fill in this information to identify the case:

 Debtor name            Hypervibe, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           707,876.20

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           707,876.20


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        4,469,877.28


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,469,877.28




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                         Case 20-27367-gmh                                    Doc 1               Filed 11/10/20                           Page 6 of 736
 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Money Market @ Community First                                                                                                $455,585.20



                    Savings account at Community First
           3.2.     (PPP)                                                                                                                         $161,500.00



                    Checking account at Community First
           3.3.     Credit Union                                                                                                                     $5,068.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $622,153.20
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security deposit related to American Dr. office (J. Ross )                                                                       $1,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                   Case 20-27367-gmh                    Doc 1     Filed 11/10/20            Page 7 of 736
 Debtor           Hypervibe, Inc.                                                                     Case number (If known)
                  Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Prepaid expenses on the balance sheet include actual expenditures for advertising and
                    the leases for the property. Likely that no refunds due and these are paid expenses.
                    CPA carried them on the books as prepaids and then would recognize them as
           8.1.     expenses after the events. Carried on Balance Sheet at $681,136.                                                                     $0.00




 9.        Total of Part 2.                                                                                                                    $1,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                   929.00    -                                929.00 = ....                          $0.00
                                              face amount                               doubtful or uncollectible accounts
                                              Accounts receivable - uncollectable - face $929

           11a. 90 days old or less:                                 49,369.00   -                              1,775.00 = ....                  $47,594.00
                                              face amount                               doubtful or uncollectible accounts
                                              Accounts receivable - officer - Dan & Cher Liebhauser 45,819.70 & Joanne Monday $1,775
 (uncollectable)


 12.       Total of Part 3.                                                                                                                  $47,594.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                                   Case 20-27367-gmh                        Doc 1        Filed 11/10/20             Page 8 of 736
 Debtor         Hypervibe, Inc.                                                                  Case number (If known)
                Name

           Merchandise related to
           2019 festival carried
           over to this 2020 at cost                                                           $0.00     Recent cost                       $26,129.00




 23.       Total of Part 5.                                                                                                            $26,129.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of       Valuation method used   Current value of
                                                                                 debtor's interest       for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture at American Dr.                                                    $0.00                                         $5,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

                                   Case 20-27367-gmh                      Doc 1         Filed 11/10/20       Page 9 of 736
 Debtor         Hypervibe, Inc.                                                               Case number (If known)
                Name



 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    Polaris Ranger                                                         $0.00                                        $1,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            lawnmowers, weed whackers, hand tools,
            misc. maintenence tools and equipment at
            festival site                                                                   $0.00                                        $5,000.00




 51.        Total of Part 8.                                                                                                         $6,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                 Case 20-27367-gmh                     Doc 1      Filed 11/10/20         Page 10 of 736
 Debtor         Hypervibe, Inc.                                                              Case number (If known)
                Name



 63.        Customer lists, mailing lists, or other compilations
            List of names and addresses of concert
            ticketholders for 2020 and prior years held in
            ticketing contractor database.                                                  $0.00                                       Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Leasehold improvements to land where festivals were
            held - roadbed/roadways, drainage, grading,
            landscaping, water system, fencing, power grid, etc.
            (sunk costs, go with the land) Cost $3,585,000.00 net
            book $$700,000                                                                                                                    $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                     Doc 1      Filed 11/10/20        Page 11 of 736
 Debtor         Hypervibe, Inc.                                                              Case number (If known)
                Name


 78.       Total of Part 11.                                                                                                     $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                 Case 20-27367-gmh                     Doc 1      Filed 11/10/20        Page 12 of 736
 Debtor          Hypervibe, Inc.                                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $622,153.20

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $1,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $47,594.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $26,129.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $6,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $707,876.20           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $707,876.20




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                                    Case 20-27367-gmh                             Doc 1              Filed 11/10/20                  Page 13 of 736
 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                 Case 20-27367-gmh                   Doc 1    Filed 11/10/20            Page 14 of 736
 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease of road
             lease is for and the nature of               frontage/access to
             the debtor's interest                        festival grounds (66a).
                                                          Term ends 12-31-2020
                                                          and option to renew
                                                          not exercised by
                                                          required date. All
                                                          payments under lease
                                                          current through term.
                                                          Debtor negotiated
                                                          termination/waiver of
                                                          option in exchange for
                                                          a release of liability to
                                                          restore property to
                                                          pre-lease state
                                                          (farmland) which would
                                                          habve been substantial
                                                          (est. $1.5m for entire
                                                          site - both leases)
                  State the term remaining                2 months
                                                                                       Gabert & Rusch Properties
             List the contract number of any                                           P.O. Box 3808
                   government contract                                                 Oshkosh, WI 54903


 2.2.        State what the contract or                   lease of office ends
             lease is for and the nature of               10-31-2021
             the debtor's interest

                  State the term remaining                                             J. Ross
                                                                                       2631 N. Meade St.
             List the contract number of any                                           Ste. 102
                   government contract                                                 Appleton, WI 54911


 2.3.        State what the contract or                   lease of tractor,
             lease is for and the nature of               mowers and related
             the debtor's interest                        attachments -
                                                          surrendered just prior
                                                          to filing
                  State the term remaining                                             Riesterer & Schnell, Inc.
                                                                                       1775 American Drive
             List the contract number of any                                           Neenah, WI 54956
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                 Case 20-27367-gmh                    Doc 1        Filed 11/10/20         Page 15 of 736
 Debtor 1 Hypervibe, Inc.                                                                        Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.4.        State what the contract or                   Lease of festival
             lease is for and the nature of               grounds (140a). Term
             the debtor's interest                        ends 12-31-2020 and
                                                          option to renew not
                                                          exercised by required
                                                          date. All payments
                                                          under lease current
                                                          through term. Debtor
                                                          negotiated
                                                          termination/waiver of
                                                          option in exchange for
                                                          a release of liability to
                                                          restore property to
                                                          pre-lease state
                                                          (farmland) which would
                                                          habve been substantial
                                                          (est. $1.5m for entire
                                                          site - both leases)
                  State the term remaining
                                                                                         Ripple Acres, LLC, JSC Acres, LLC Jeffre
             List the contract number of any                                             c/o John Schuster Attorney
                   government contract                                                   Oshkosh, WI 54901




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                 Case 20-27367-gmh                           Doc 1   Filed 11/10/20         Page 16 of 736
 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                 Case 20-27367-gmh                   Doc 1     Filed 11/10/20          Page 17 of 736
 Fill in this information to identify the case:

 Debtor name         Hypervibe, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $4,333,166.00
       From 1/01/2020 to Filing Date                                                                        Operating a Business
                                                                                                            (substantially
                                                                                                   Other    unearned revenue)


       For prior year:                                                                             Operating a business                             $7,579,673.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $7,837,070.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                 Case 20-27367-gmh                      Doc 1         Filed 11/10/20               Page 18 of 736
 Debtor       Hypervibe, Inc.                                                                           Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Dan & Cher Liebhauser                                       over the last                    $70,412.37           consulting and other fees paid
               3138 Westfield Ridge                                        12 months
               Neenah, WI 54956                                            until 9/23
               Equity holders

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Morris v. Debtor                                  suit for return of         Outagamie County Circuit                     Pending
               20-SC-2078                                        prepaid tickets            Court                                        On appeal
                                                                                                                                         Concluded

       7.2.    In re: Hypervibe                                  Consumer                   Wis. DATCP                                   Pending
               c/o Wisconsin DATCP                               Protection Inquiry         2811 Agriculture Dr.                         On appeal
               20-S-182                                                                     Madison, WI 53708
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 1        Filed 11/10/20               Page 19 of 736
 Debtor        Hypervibe, Inc.                                                                              Case number (if known)




           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Hackers penetrated debtors                                Paid nothing as no critical financial data                 Late                   Unknown
       network/computer/backup and                               was lost - replaced all financial data from                September
       demanded ransom. Lost all stored                          alternate sources such as CPA, Bank,                       2020
       historical data.                                          etc.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.                                                         Attorney Fees of $25,000 related to
                                                                     services rendered during wind down,
                                                                     negotiations with landlords, creditors,
                                                                     DATCP, ticketholders, advice on
                                                                     liquidation, etc.

                                                                     Additionally, $15,000 plus disbursements
                 STEINHILBER SWANSON LLP                             and costs for this proceeding inclusive of                6-2-2020
                 107 Church Avenue                                   filing, post filing work including                        and
                 Oshkosh, WI 54901                                   correspondence to all ticketholders.                      11-09-2020        $40,000.00

                 Email or website address
                 pswanson@steinhilberswanson.co
                 m

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                                 Case 20-27367-gmh                         Doc 1         Filed 11/10/20                 Page 20 of 736
 Debtor      Hypervibe, Inc.                                                                            Case number (if known)



13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Names and addresses of concert attendees for 2020 concerts as well
                   as prior years. Nothing but this basic info collected.
                   Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 1        Filed 11/10/20               Page 21 of 736
 Debtor      Hypervibe, Inc.                                                                            Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 1        Filed 11/10/20               Page 22 of 736
 Debtor      Hypervibe, Inc.                                                                            Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Dan & Cher Liebhauser                            Hypervibe, Inc 100% ownership                    EIN:         see petition
             3138 Westfield Ridge
             Neenah, WI 54956                                                                                  From-To      1995 - 2020


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Baker Tilly Virchow Krause LLP                                                                                             continuously since
                    2201 E. Enterprise Ave. Ste. 100                                                                                           1995 - Tax returns,
                    Appleton, WI 54912                                                                                                         Annual Income
                                                                                                                                               Statements and
                                                                                                                                               advice

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Wisconsin Dept. of Revenue                                                                                                 tax audits
                    Insolvency Division
                    P. O. Box 8902
                    Madison, WI 53708-8902

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Debtor has all books


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                 Case 20-27367-gmh                      Doc 1         Filed 11/10/20               Page 23 of 736
 Debtor       Hypervibe, Inc.                                                                           Case number (if known)




    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Derek Liebhauser                                                                                   President - no ownership


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dan & Cher Liebhauser                                                                              CEO & VP/Secretary                    100%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1                                                                                                                                 Total operation of
       .                                                                                                                                    the business.
               Derek Liebhauser                                                                                          Weekly             Salary. Approx.
                                                                 Salary of approx. $140,000                              payroll            the same as 2019.

               Relationship to debtor
               President


       30.2 Dan & Cher Liebhauser
       .

               Relationship to debtor
               Owners


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                 Case 20-27367-gmh                       Doc 1        Filed 11/10/20               Page 24 of 736
 Debtor      Hypervibe, Inc.                                                                            Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 10, 2020

 /s/ Derek M. Liebhauser                                                Derek M. Liebhauser
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                 Case 20-27367-gmh                      Doc 1         Filed 11/10/20               Page 25 of 736
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re       Hypervibe, Inc.                                                                                  Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 15,000.00
             Prior to the filing of this statement I have received                                        $                 15,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Advice on duties and obligations as Debtor; Necessary creditor, court and Trustee contacts

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Services requiring special expertise not available in-house.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 10, 2020                                                           /s/ Paul G. Swanson
     Date                                                                        Paul G. Swanson 1007861
                                                                                 Signature of Attorney
                                                                                 STEINHILBER SWANSON LLP
                                                                                 107 Church Avenue
                                                                                 Oshkosh, WI 54901
                                                                                 920-235-6690 Fax: 920-426-5530
                                                                                 pswanson@steinhilberswanson.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                 Case 20-27367-gmh                      Doc 1     Filed 11/10/20          Page 26 of 736
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Hypervibe, Inc.                                                                               Case No.
                                                                                   Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 10, 2020                                          /s/ Derek M. Liebhauser
                                                                        Derek M. Liebhauser/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                                 Case 20-27367-gmh                      Doc 1      Filed 11/10/20       Page 27 of 736
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    A.j. Berndt
    4349 Windemer lane
    Oneida, WI 54155

    Aaron Anderson
    6427 13th Ave S
    Minneapolis, MN 55423

    Aaron Bodette
    3211 48th st a
    Wisconsin Rapids, WI 54494

    Aaron Boebel
    5310 Old C
    Boscobel, WI 53805

    Aaron Dassey
    3119 45th
    Two Rivers, WI 54241

    Aaron Ehlert
    N4009 Rehms Road
    Peshtigo, WI 54157

    Aaron Hannah
    2002 21 ave
    Vernon BC V1T 7B9

    Aaron Hermes
    802 Cook St.
    2
    De Pere, WI 54115

    Aaron James
    No Address - purchased tickets via PayPa

    Aaron Klapper
    363 4th Street
    Montello, WI 53949

    Aaron Kruger
    1621 chestnut st.
    Wisconsin Rapids, WI 54494

    Aaron Lahr
    1012 1st Ave W
    Dyersville, IA 52040

    Aaron Larson
    1335 crystal ct
    11
    Waupaca, WI 54981




            Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 28 of 736
Aaron Lashua
W2527 Skyview Ct
Appleton, WI 54915

Aaron Lytle
N9910 Dalton rd
Pardeeville, WI 53954

Aaron Mueller
153 Dauphin St.
Green Bay, WI 54301

Aaron Ortiz
2638 Butlin Ct
Beloit, WI 53511

Aaron Parker
402 N Newcomb St
Whitewater, WI 53190

Aaron Person
7140 East Wildwood Rd.
Stillman Valley, IL 61084

Aaron Rommelfaenger
334 linden st
Fond Du Lac, WI 54935

Aaron Schaefer
122 N HICKORY ST
FOND DU LAC, WI 54935
Aaron Schneider
8 Brighton Circle
Appleton, WI 54915

Aaron Sippel
No Address - purchased tickets via PayPa

Aaron Slife
499 s westhaven
d107
Oshkosh, WI 54901

Aaron Snow
1161 south Anson road
Vincennes, IN 47591

Aaron Spoehr
No Address - purchased tickets via PayPa

aaron stege
200 Fountains Lane
Apt 11304
Conroe, TX 77304


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 29 of 736
Aaron Suiter
5747 S Luther Valley Rd
Beloit, WI 53511

Aaron Tessaro
2490 Hamilton Street
Oshkosh, WI 54901

Aaron Thompson
638 Central Street
Oshkosh, WI 54901

Aaron Turba
N9651 South Ct.
Elkhart Lake, WI 53020

Aaron Vanderbloomen
2110 Flambeau Street
Manitowoc, WI 54220

Aaron Wallin
1211 Oshkosh ave
Oshkosh, WI 54902

Aaron Zimmerman
741 Taylor Ln
Stoughton, WI 53589

Abbey Abraham
386 3rd St
Fond Du Lac, WI 54935
Abbey Ambrosius
2924 Cinnamon Ridge Trail
Green Bay, WI 54313

Abbey Gernenz
60 N Forrest Dr.
Mazon, IL 60444

Abbey Kasubaski
4363 Mourning Dove Drive
Jackson, WI 53037

Abbey Kuik
815 DESNOYER ST
Kaukauna, WI 54130

Abbey Nelson
2962 west point rd
Green Bay, WI 54313




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 30 of 736
Abbey Rhodes
4009 Towne Lakes Circle
9308
Appleton, WI 54913

Abbey Williams
303 N. Orchard St.
Urbana, IL 61801

Abbi Glinski
1632 County Road S
Little Suamico, WI 54141

Abby Ambrosius
1090 S Overland Road
De Pere, WI 54115

Abby Ashauer
1019 Hazel St.
River Falls, WI 54022

Abby Berghol
100 lexington court
Neenah, WI 54956

Abby Darrow
1102 Hoks Ridge Lane
De Pere, WI 54115

Abby Eiynck
566 Sycamore Cir NW
Saint Michael, MN 55376

Abby Evenson
10254 state highway 54 e
Wisconsin Rapids, WI 54494

Abby Gilbertson
P.O. Box 92
Marquette, WI 53947

Abby Habetler
No Address - purchased tickets via PayPa

Abby Heinzen
500 W Maple Ave.
Beaver Dam, WI 53916

Abby Kalina
215 Hunters Xing S
Slinger, WI 53086

Abby Kallaher
kallaher26@gmail.com
Dubuque, IA 52002


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 31 of 736
Abby Klar
1693 Southwest rd
Platteville, WI 53818

Abby Labow
760 Dunhill Drive
Buffalo Grove, IL 60089

Abby Olsen
W6510 Woods Road
Shawano, WI 54166

Abby Popp
4109 N Windover Ct
Appleton, WI 54913

Abby Quinnette
3237 Mill Rd
Greenleaf, WI 54126

Abby Tahlier
425 Amherst Avenue
Oshkosh, WI 54901

Abby Tesch
4333 N Windingbrook Dr
Appleton, WI 54913

Abby Vanveghel
1059 Lee Ave
De Pere, WI 54115
Abi Thede
3443 Brooks Rd
Oshkosh, WI 54904

Abie Sella
4768 Red Fox Lane
West Bend, WI 53095

Abigail Bauer
8215 E Bowers Lake Road
Milton, WI 53563

Abigail Christensen
No Address - purchased tickets via PayPa

Abigail Eiche
W2802 Sunny Rd
Eden, WI 53019

Abigail Fayta
2440 Bangs st.
Marinette, WI 54143



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 32 of 736
ABIGAIL HOFFMAN
3131 SUMMER PL
Green Bay, WI 54313

Abigail Johnson
1657 Tonya Trl
Neenah, WI 54956

Abigail Kielich
404 Lexington Drive
Waunakee, WI 53597

Abigail Lane
2508 E Belleview Pl
Apt. 46
Milwaukee, WI 53211

Abigail Mauno
401 East Jacker Ave
Houghton, MI 49931

Abigail Nellessen
1911 5th St S
Wisconsin Rapids, WI 54494

abigail rogers
1029 hartford lane
Elk Grove Village, IL 60007

Abigail Rusch
1149 west cecil street
Neenah, WI 54596

Abigail Schneider
W1998 county Rd E Cecil
Cecil, WI 54111

Abigail Schweiner
4901 Church Road
New Franken, WI 54229

Abigail Sordahl
1416 Anderson Avenue
Wakefield, MI 49968

Abigail Vanne
19 Braman St
Danvers, MA 01923

Abraham Eisen
4207 N Tigerlily Drive
Appleton, WI 54913




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 33 of 736
Adalia Altman
2838 Mt. Mary Circle apt 15d
Green Bay, WI 54311

Adam Axtell
P.O. box 662
Rochester, WI 53167

Adam Brotski
1830 12th ave
Green Bay, WI 54304

Adam Compton
329 12th Ave
Green Bay, WI 54303

Adam Duckart
1201 Pinecrest Blvd
Appleton, WI 54915

Adam Feinauer
2549 West Waukau Ave
5
Oshkosh, WI 54904

Adam Fisher
1447 Medford Ln
Mishawaka, IN 46544

Adam Freund
W2799 Schumacher Rd
MALONE, WI 53049

Adam Gauntt
242 W15th Ave
Oshkosh, WI 54902

Adam Glaske
5490 Cleveland Ave
Stevensville, MI 49127

Adam Halada
N2044 Wochos Rd
Kewaunee, WI 54216

Adam Hauser
2967 Adobe Dr
Fort Collins, CO 80525

Adam Hay
61 Murton ave
Sault Ste. Marie     ON P6C 4G5




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 34 of 736
Adam Heding
630 W Bird Ave
Wautoma, WI 54982

Adam Heiden
909 S. 5th St
Watertown, WI 53094

Adam hinz
N3190 S End Road
Merrill, WI 54452

Adam Jakircevic
N85W17921 Ann Ave
Apt 11
Menomonee Falls, WI 53051

ADAM KELLER
7260 COMMERCE PLAZA DR
Neenah, WI 54956

Adam Kierzek
202 Timblin Drive #11
Kewaskum, WI 53040

Adam Kolpack
1610 VIEW LN
Green Bay, WI 54313

Adam Kreuter
457 Pleasant Ct
Neenah, WI 54956

Adam Landen
3321 Logan dr
7
Oshkosh, WI 54901
Adam Landsverk
4623 N Brookshire Dr
Appleton, WI 54913

Adam Mallow
345 North Jackson St
Valders, WI 54245

Adam McSorley
3119 s 16th st
Milwaukee, WI 53215

Adam Metoxen
425 14th Ave
1
Green Bay, WI 54303



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 35 of 736
Adam Miller
13702 Taus Rd
Reedsville, WI 54230

Adam Mullen
W3200 Sievert Road
Seymour, WI 54165

Adam Nicholson
630 north 5th ave
Sturgeon Bay, WI 54235

Adam Nolde
N3071 Bay De Noc Drive
Menominee, MI 49858

Adam O'Connor
528 French St.
Peshtigo, WI 54157

Adam Ogea
75 County Road 480
Negaunee, MI 49866

Adam Oneal
916 E Madison st
Pontiac, IL 61764

Adam Pitkin
2930 West Avalon Road
Janesville, WI 53546
Adam Puddy
132 Blackbird Street
Fond Du Lac, WI 54937

Adam Quella
W1008 County Rd JJ
Kaukauna, WI 54130

Adam Quintanilla
307 West 3rd St
Shawano, WI 54166

Adam Seebecker
N3448 Duffy rd.
Mauston, WI 53948

Adam Steiner
3914 e m h Townline rd
Milton, WI 53563

Adam Sternig
4230 W Ramsey Ave
Milwaukee, WI 53221


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 36 of 736
Adam Ulrich
405 E Larrabee St
Waupun, WI 53963

Adam Vandenplas
402 E. Wisconsin St.
Seymour, WI 54165

Adam Waite
N10670 LAKE RD
Ironwood, MI 49938

Adam Wilkens
420 Country Creek Dr.
Apt. 11
Fond Du Lac, WI 54935

Adam Winslow
138 US Hwy M35
Negaunee, MI 49866

Adam Wittenberg
189 Rose Ave
Fond Du Lac, WI 54935

Adam Zirbel
3010 Golden Bear Ct.
De Pere, WI 54115

Addie Van Nuland
415 S. Birch street
Kimberly, WI 54136

Addison Rozwara
155 Brockton Pl.
Valparaiso, IN 46385

Addison Van Vreede
1965 W Telemark Cir
Green Bay, WI 54313

Addy Johnson
224 Oak Water Court
De Pere, WI 54115

Adelle Duffee
855 Highlander trail
Hudson, WI 54016

Adonia Hatheway
1605 10th Ave
Belle Fourche, SD 57717




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 37 of 736
Adrian Banes
P.O. BOX 312
Beaver Dam, WI 53916

Adrian Huber
610 Mill Street
Adell, WI 53001

Adrianna Jarosz
877 jennifer lane
Sobieski, WI 54171

Adrianna Tupper
E4276 Highway 29
Kewaunee, WI 54216

Adrienne Behr
P.O. Box 183
Glenbeulah, WI 53023

Adrienne Carl Newland
2531 Easlan Dr
Plover, WI 54467

Aerianna Price
21458 State highway m28
Mc Millan, MI 49853

Aerin Putzke
PO Box 191
Green Lake, WI 54941
Afton Wilke
W9738 Stone Crest Drive
Hortonville, WI 54944

Ahna Magness
4151 Fieldcrest Drive
Kaukauna, WI 54130

Ahrens Ahrens
No Address - purchased tickets via PayPa

Aidan Murphy
2904 Westline Rd
Green Bay, WI 54313

Aimee Benoit
461 Janet Lane
Wrightstown, WI 54180

Aimee Nushart
412 County Road CE
Kaukauna, WI 54130



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 38 of 736
Aimee Willems
14040 Heyroth Ct.
Mishicot, WI 54228

Aiyana Beaudry
No Address - purchased tickets via PayPa

Aiyana Davids
817 E Randall st
Shawano, WI 54166

AJ Morris
1525 S Weimar St
Appleton, WI 54915

Aj Sterlavage
N7572 hwy 44
Pardeeville, WI 53954

Al Klinkhammer
No Address - purchased tickets via PayPa

Al Schwalm
6766 W. Glendale Ave
Glendale, AZ 85303

Alaina Johnson
No Address - purchased tickets via PayPa

Alaina Steffes
382 Minde Ct.
Kaukauna, WI 54130

alan arcand
1330 n. stephenson ave
Iron Mountain, MI 49801

Alan Meyer
1065 Primrose Lane
Fond Du Lac, WI 54935

Alan Warnock
1185 Sterling Avenue
104
Palatine, IL 60067

Alan Ziebell
E2004 King Road
Waupaca, WI 54981

Alana Bak
416 Deerpath Dr
Lake Villa, IL 60046




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 39 of 736
Alayna Kjentvet
148 Lamplighter Drive
Apt. 8
Kaukauna, WI 54130

Alayna Skrzypchak
1063 Sandpoint Ridge
Neenah, WI 54956

Albert Lucas
1321 Saint George st
Green Bay, WI 54302

Aleaya Neu
322 Chandler St.
Horicon, WI 53032

Alec Brenner
1323 W Dayton St
Apt 309
Madison, WI 53706

Alec Craig
2605 University Avenue
10
Green Bay, WI 54311

Alec Donlon
9715 state road 42
Newton, WI 53063

Alec Fritz
2129 w wintergreen dr
Appleton, WI 54914

Alec Gilbert
5697 Cardinal ct
Greendale, WI 53129

Alec Hannum
3333 Logan Dr.
5
Oshkosh, WI 54901

Alec Hollman
811 Fredrick Ct
6
Green Bay, WI 54313

Alec Wians
N9557 Garnet Ct
Appleton, WI 54915




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 40 of 736
Alecia Acevedo
461 Deer Meadow CRT
Fredonia, WI 53021

Aleena Volz
1019 Dove Street
Oshkosh, WI 54902

Aleesha Gillingham
406 N University ave
Beaver Dam, WI 53916

Aleeshea Nowacki-Klemstein
901 Adams St
Little Chute, WI 54140

Aleigha Rampson
3689 Hubertus Rd
Richfield, WI 53076

Aleksander Hein
915 norton st
Wausau, WI 54401

Alen Maring
Po box 82
Mills, WY 82644

Alena Naqvi
920 March Street
Lake Zurich, IL 60047
Alena Schoeller
2921 S Potter Rd
Orfordville, WI 53576

Alena Strassburg
823 Pelican Drive
Pulaski, WI 54162

Alene Lewis
911 W Ionia St
Lansing, MI 48915

Alenna Shatswell
6865 ruby ln
Mounds, OK 74047

Alesha Williamson
W5508 county road w
Wild Rose, WI 54984

Alesia Kritz
N1587 State Rd 28
Adell, WI 53001


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 41 of 736
Alesia Link
3115 Redfield Dr
Leland, NC 28451

Alex Andryk
6112 50th Avenue
Kenosha, WI 53142

Alex Baleiko
72 Clinton Street
72
Fond Du Lac, WI 54937

Alex Cizek
1051 N. Oakley Drive W.
Apt. 207
Westmont, IL 60559

Alex Costello
N5052 County Road UU
Fond Du Lac, WI 54937

Alex DesJarlais
1422 W Rogers Ave
Appleton, WI 54914

Alex Dvorak
1479 Navigator Way
58
De Pere, WI 54115

Alex Dvorak
2805 SCOTCH PINE TRL
Green Bay, WI 54313

Alex Giles
210 N Freeman Dr
4
Port Washington, WI 53074

Alex Hanson
N5960 Shore Drive
Wallace, MI 49893

Alex Hugdahl
2002 N PERKINS ST
Appleton, WI 54914

Alex Kermendy
3918 Rivers Crossing Drive
Waukesha, WI 53189

Alex King
8134 m.5 rd
Gladstone, MI 49837


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 42 of 736
Alex Kluever
2430 Sycamore Dr
11
Green Bay, WI 54311

Alex Kohler
221 Washington Ave
Neenah, WI 54956

Alex Kurivial
7980 Rhode ct
Dyer, IN 46311

Alex Lambert
1749 Edison Street
3
Green Bay, WI 54302

Alex Leeman
500 E. Lindbergh St.
Appleton, WI 54911

Alex Lefeber
111 East Prospect Street
Plymouth, WI 53073

Alex Lendved
N5679 Groveside Ave
Chili, WI 54420

Alex Leonhardt
n168 w20459 main street
Jackson, WI 53037

Alex Lindstrom
1126 North 18th Street
Escanaba, MI 49829
Alex Moderhack
995 Jessica dr.
Wauconda, IL 60084

Alex Mueller
22330 Rockville Rd
Kiel, WI 53042

Alex Mura
1302 Fremont Street
Algoma, WI 54201

Alex Pajnich
4695 I Rd
Bark River, MI 49807




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 43 of 736
Alex Paschke
632 Acorn Glenn
Delafield, WI 53018

Alex Plascencia
1780 Bond Street
Green Bay, WI 54303

Alex Severinghaus
1609 northfeild dr
Niles, MI 49120

Alex Shibilski
2500 Locust Drive #19
Plover, WI 54467

Alex Syverson
No Address - purchased tickets via PayPa

ALEX THOMPSON
2246 Golden Gate Drive
283
Appleton, WI 54913

Alex Toebes
1818 Granville Road
Cedarburg, WI 53012

Alex Tomany
609 Grove Street
Mauston, WI 53948
Alex Twaroski
523 N 10th Ave
Wausau, WI 54401

Alex Villegas
109 n main st
Iron Ridge, WI 53035

Alex Williams
249 w 19th
Oshkosh, WI 54902

Alex Zirbel
W160 COUNTY ROAD S
De Pere, WI 54115

Alex Zuckerman
5513 N Mohawk ave
Milwaukee, WI 53217

Alexander Barnes
1201 Ave I
Fort Madison, IA 52627


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 44 of 736
Alexander Butterfield
5024 county rd II
Larsen, WI 54947

Alexander Laning
310 south chestnut st
Platteville, WI 53818

Alexander Legault
2186 CRESTWOOD SPRINGS DR
Green Bay, WI 54304

Alexander Mulder
7122 Jones Circle Apt 7
Apt. 7
Omaha, NE 68106

Alexander Murphy
N5919 Wolf Road
Manawa, WI 54949

Alexander Roach
4664 78th st
Kenosha, WI 53142

Alexander Skaros
205 N. Dries St.
Saukville, WI 53080

Alexander Totts
3940 Hemlock Court
Oshkosh, WI 54904

Alexander Walla
646 Castlestone ct.
Oneida, WI 54155

Alexandra Sweet
2520 N Stowell Ave
206
Milwaukee, WI 53211

Alexandrda Lipske
7128 New Castle West
Hartford, WI 53027

Alexandria Blaine
14380 W Honey Ln
New Berlin, WI 53151

Alexandria Clark
10131 US HIGHWAY 2
Rapid River, MI 49878




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 45 of 736
Alexandria Freet
1208 30th Street
Rockford, IL 61108

Alexandria Guyes
904 E Airport Rd
6
Menasha, WI 54952

Alexandria Her
1127 weatherwood dr
Neenah, WI 54956

Alexandria Skruch
514 mill street
Waupaca, WI 54981

Alexandria Steger
5942 Hwy 175
Hartford, WI 53027

Alexandria Will
549 Hope Ave
Ripon, WI 54971

Alexia Samuel
715 Starboard Ct W
Apt A
Oshkosh, WI 54901

Alexia Weber
w208 meridian rd
Theresa, WI 53091

Alexis Baker
320 east main st
Mount Horeb, WI 53572
Alexis Bergner
4950 Founders Terrace
133
Oneida, WI 54155

Alexis Davis
9825 Stone Borough Dr
1226
Charlotte, NC 28277

Alexis Doyle
N7648 Autumnwood Trail
Malone, WI 53049

Alexis Griesbach
W9867 County Road TT
Hortonville, WI 54944


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 46 of 736
Alexis Hagstrom
E4850 Sunset Rd
Ironwood, MI 49938

Alexis Lannoye
324 Buena Vista Dr.
Arlington, WI 53911

Alexis Louwagie
3003 2nd St
Emmetsburg, IA 50536

Alexis Mokler
185 S Westhaven Drive
211
Oshkosh, WI 54904

Alexis Moore
9001 Hickory Drive
Kewaskum, WI 53040

Alexis Myszka
230 Reservoir Ave
Wausau, WI 54401

Alexis Navarrette
3461 S 93rd Street
Milwaukee, WI 53227

Alexis Oliver
2825 E Milwaukee St
Janesville, WI 53545

Alexis Pogatchnik
7675 422nd St.
Rice, MN 56367

Alexis Walters
N113W17053 Driftwood Ct
Apt 6
Germantown, WI 53022

Alexus Biertzer
354 east first street
Fond Du Lac, WI 54935

Alexxa Young
505 County Road 480
Marquette, MI 49855

Alexys Jenkins
8841 Emerald Ave
Westminster, CA 92683




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 47 of 736
Ali Austin
11217 N Washington Rd
Edgerton, WI 53534

Ali Davey
421 E elm st
River Falls, WI 54022

Ali Oskey
w6059 Newland Rd
Black Creek, WI 54106

Alicia Campion
4115 Bellevue Pl
Two Rivers, WI 54241

Alicia Carter
No Address - purchased tickets via PayPa

Alicia Czarnik
1021 McKenna Blvd
Apt 2
Madison, WI 53719

Alicia Dehne
113 Oak st
Chilton, WI 53014

Alicia Delarosa
3813 Bertram St.
Corpus Christi, TX 78416
alicia grados
320 e rhine st
Elkhart Lake, WI 53020

Alicia Grube
76 Bellevue Pl
Appleton, WI 54913

ALICIA MEINBURG
442 LEONA WAY
Oakfield, WI 53065

Alicia O'brien
115 e Waupun st
Oakfield, WI 53065

Alicia Reta
2404 w Mark drive
Sheboygan, WI 53083

Alicia Rodriguez
w5163 elmwood road
Menominee, MI 49858


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 48 of 736
Alicia Tebo
17106 Valley Dr.
Tinley Park, IL 60487

Alicia Tripp
No Address - purchased tickets via PayPa

Alicia Whittemore
1695 S Nicolet Rd
Apt #5
Appleton, WI 54915

Alicia Wilcox
N108 12th Avenue
Montello, wi 53949

Alisa Mundt
881 Security Dr.
DD308
Fond Du Lac, WI 54935

Alisha Jessel
W1817 County Road B
Marinette, WI 54143

Alisha Thiel
1024 Lucerne Dr
3A
Neenah, WI 54956

Alisia Feland
1750 49th Str S
Apt 108
Fargo, ND 58103

Alison Block
W142N 7870 Thorndell Drive
Menomonee Falls, WI 53051

Alison Bockhop
4840 mallet drive
Loves Park, IL 61111

Alison Coovert
1911 Brickville Rd
Sycamore, IL 60178

Alison Freleng
3108 south hill road
Jamaica, VT 05343

Alison Johnson
PO Box 33
Chatham, MI 49816



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 49 of 736
Alison Juntunen
100 Tena Marie Cir
Lodi, WI 53555

Alison Makinen
W157S7360 Martin Drive
Muskego, WI 53150

Alison Peot
1814 Briquelet st
Green Bay, WI 54304

Alison Pujanauski
2397 Woodland Rd
Port Washington, WI 53074

Alison Schulenburg
4325 West Edgerton Avenue
Milwaukee, WI 53220

Alissa Grauvogl
S8372 Denzer road
North Freedom, WI 53951

Alissa Peterson
30969 Stone Ridge Dr
Apt 3211
Wixom, MI 48393

Alissa Reetz
E2364 Julie Lane
Waupaca, WI 54981

alissa seidl
3101 Greenbay Rd
Kaukauna, WI 54130

Alissa Servaes
1624 Schinderle Lane
Algoma, WI 54201

Alissa St. Louis
N6140 Pleasant Dr.
Princeton, WI 54968

Alissondra Quatsoe
885 Southern Cross Road
Green Bay, WI 54303

Alivia Brandner
W4975 Emery Lane
Fond Du Lac, WI 54937




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 50 of 736
Aliya Madigan
565 Oak Hill Dr.
Pardeeville, WI 53954

Allan Erwin
2002 29th St
Cody, WY 82414

Allan Euhardy
1106 W Grant St
Appleton, WI 54914

Allan Larson
1521 N Morrison
Appleton, WI 54911

Allan Schackow
8787 Ann street
Omro, WI 54963

Allan Wakkuri
1110 Deer Lake Road
Ishpeming, MI 49849

Allen Detweiler
53 N 6th St. Apt. 1
Hilbert, WI 54129

Allen Garrett
4165 BELL HWY
Eaton Rapids, MI 48827
ALLEN HILL
N4016 Blackhawk Road
Pine River, WI 54965

Allen Kramer
PO Box 183
Stevens Point, WI 54481

Allen Liming
208 W. 1st
Gridley, IL 61744

Allen Matthys
4656 meadow 24th lane
Cornell, MI 49818

Alley Ramirez
602 E Washington St.
New London, WI 54961

Alli Gardner
217 Stonebrook Dr
Waukesha, WI 53186


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 51 of 736
Alli Richard
W9526 Aldercate Drive
Lodi, WI 53555

Alli Sackett
461 E Oak St
Ironwood, MI 49938

Allicen Leist
2483 Duck Creek Parkway
Green Bay, WI 54303

Allie Brooks
820 1/2 E Lieg. Ave
Shawano, WI 54166

Allie Deruyter
213 S 5th Street
Cedar Grove, WI 53013

Allie Guyant
N1833 County Road K
Waupaca, WI 54981

Allie Siegel
1221 Beechwood Ln
Menasha, WI 54952

Allie Weber
1031 Ann Marie way
Oconomowoc, WI 53066
Allie Young
876 MOON DR.
Green Bay, WI 54313

Allison Bentheimer
W256 Thompson Circle
Oconomowoc, WI 53066

Allison Berger
5436 Wind Dancer Court
Sheboygan, WI 53081

Allison Bisgrove
No Address - purchased tickets via PayPa

Allison Dobrunz
842 Tarragon Drive
Kaukauna, WI 54130

Allison Grobstick
1414 lincoln ave
Dubuque, IA 52001



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 52 of 736
Allison Lammi
5866 havenwood hills drive
Little Suamico, WI 54141

Allison Leschke
8204 Borgwardt Rd
Valders, WI 54245

Allison Miller
425 Robert Ln
Green Bay, WI 54311

Allison Raddant
N6040 Mork Ave.
Shawano, WI 54166

Allison Satori
819 S PLEASANT VIEW RD
2
Plymouth, WI 53073

Allison Shufelt
N1678 Randall Road
Watertown, WI 53098

Ally Gietzel
10 Carriage Court
Fond Du Lac, WI 54935

Ally Hewitt
7065 Wisnac Lane
Winneconne, WI 54986

Ally Meneau
1461 Quarry Park Dr
De Pere, WI 54115

Ally Piette
922 Oviatt Street
Kaukauna, WI 54130

Ally Vanden Burgt
1001 Woodland Ct
Kaukauna, WI 54130

Allysa Mooren
No Address - purchased tickets via PayPa

Allysa Olson
304 W North St
221
Waukesha, WI 53188




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 53 of 736
Allysa Zoller
1527 Central St
Oshkosh, WI 54901

Allyson Harbridge
1019 Crescent ave.
Fond Du Lac, WI 54935

Allyson Tebon
4509 Hwy 73
Deerfield, WI 53531

Alma Sandoval
1693 Schubert Dr
Morris, IL 60450

Althea Vanevenhoven
W6343 sonny drive
Apt 3
Menasha, WI 54952

Alton Kruckeberg
1120 Taylor St
Little Chute, WI 54140

Aly Boettcher
36722 clover lane
Oconomowoc, WI 53066

Aly Chartier
1508 Whitewater Drive
West Bend, WI 53095

Aly Nichole
1103 W 8th st
Appleton, WI 54914

Alyah Balthazor
100 grant st suite 24
De Pere, WI 54115

Alysan Stauffacher
3971 OKeefe Ct
Stevens Point, WI 54482

Alysha Nelson
1785 Glendora Ln
Ishpeming, MI 49849

Alyson Stitz
2900 w forest hill ave
Franklin, WI 53132




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 54 of 736
Alyssa Arguelles
417 Thomas Street
Fond Du Lac, WI 54935

Alyssa Brewer
1720 Woodstock st
Oshkosh, WI 54904

Alyssa Brown
1514 Northpoint St
Oshkosh, WI 54901

Alyssa Brugger
559 Clay St
Wrightstown, WI 54180

Alyssa Davis
7336 Shircel Rd
Sheboygan, WI 53081

Alyssa Dreher
w2507 rustic dr
Campbellsport, WI 53010

Alyssa Grant
E2419 Larson Road
Waupaca, WI 54981

Alyssa Guerten
206 E Northlawn Drive
Cottage Grove, WI 53527
Alyssa Gunter
541 Garfield Avenue
Elyria, OH 44035

Alyssa Hammond
N10168 Cty Tk V
Mayville, WI 53050

Alyssa Hegemann
3200 North Britton Rd.
Union Grove, WI 53182

Alyssa Holsinger
117 Circle Drive East
Montgomery, IL 60538

Alyssa Koska
1208 folkstone dr
Green Bay, WI 54313

Alyssa Larson
401 John St
Ripon, WI 54971


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 55 of 736
Alyssa Larson
No Address - purchased tickets via PayPa

Alyssa Lind
628 Park Street
Ripon, WI 54971

Alyssa McDowell
121 W 23 Ave
Oshkosh, WI 54902

Alyssa McFadden
229 S Franklin St
Oconto Falls, WI 54154

Alyssa Meyers
2203 Rygar Court
De Pere, WI 54115

Alyssa Nelson
6512 State Rd 76
Neenah, WI 54956

Alyssa Rafuse
W6553 Rhinestone Ct
Greenville, WI 54942

Alyssa Rohda
13014 W Needham Dr.
New Berlin, WI 53151

Alyssa Romanowski
229543 county road Q
Ringle, WI 54471

Alyssa Salas
8835 E windlake rd
Muskego, WI 53150

Alyssa Salzwedel
319 meadowlark drive
Westfield, WI 53964

Alyssa Scharbarth
N5723 state highway 76
Shiocton, WI 54170

Alyssa Schwartz
232 Wisconsin Ave
Brillion, WI 54110

Alyssa Sheely
1608 Fairlwan Ave
Fond Du Lac, WI 54937



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 56 of 736
Alyssa Taubel
N590 silver lane
Pulaski, WI 54162

Alyssa Thibodeau
4729 W Chicory Lane
Appleton, WI 54914

Alyssa Tomfohrde
1004 Arrowwood Court
Pewaukee, WI 53072

Alyssa Uhlers
1108 Ellis Street
Kewaunee, WI 54216

Alyssa Westover
204 N. Farmer St
Princeton, WI 54968

Alyxis Paiser
W5860 south oak park circle
Shawano, WI 54166

Amanada Goffard
N5265 country raod E
De Pere, WI 54115

Amanda Alsteen
E3504 Partridge Road
Casco, WI 54205
Amanda Amon
2019 N Farwell Ave
302
Milwaukee, WI 53202

Amanda Anderson
360 Sherman st.
Fond Du Lac, WI 54935

Amanda Bender
325 Houston st
Ripon, WI 54971

Amanda Benton
No Address - purchased tickets via PayPa

Amanda Bowe
380 Forest Avenue
Fond Du Lac, WI 54935

amanda brajdic
2058 harold street
Green Bay, WI 54302


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 57 of 736
Amanda Bray
520 Roger Ct
Kaukauna, WI 54130

Amanda Butler
5136 Enchanted Valley Rd.
Cross Plains, WI 53528

Amanda Caloun
3416 Hoffman Drive
Plover, WI 54467

Amanda Casey
801 Gregory Way
Winnebago, IL 61088

Amanda Cisewski
2108 Clark Street
Stevens Point, WI 54481

Amanda Dausey
971 gay dr
Neenah, WI 54956

Amanda Dempsey
725 Harrison Ave
Omro, WI 54963

Amanda Duchow
873 Corporate way
2
Pulaski, WI 54162

Amanda Duquaine
No Address - purchased tickets via PayPa

Amanda Enright
14 lakeside crescent
Keilor east, Vic 03033-0000

Amanda Ernst
75 Paulina St
Clintonville, WI 54929

Amanda Finch
135 N. Woodward St.
Upper
Brandon, WI 53919

Amanda Fink
W6949 Angel Hill Dr
Greenville, WI 54942




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 58 of 736
Amanda Flees
1821 Burin Court
Plover, WI 54467

Amanda Gilman
8981 S 77th St
Franklin, WI 53132

Amanda Gruszynski
W5133 Blue Heron Court
Sherwood, WI 54169

Amanda Guzowski
2401 Great Plains Drive
1
Neenah, WI 54956

Amanda Hadley
1178 Whiterock St
Gloucester ON K1J 1B2

Amanda Halford
1516 repp ave
Oshkosh, WI 54902

Amanda Heckert
900 S Walden Ave
Appleton, WI 54915

Amanda Heizmann
704 S. Indiana Ave.
4
West Bend, WI 53095

Amanda Holm
103 N Elm St
E
Kimberly, WI 54136

Amanda Infusino
1101 South Street
Racine, WI 53402

Amanda Jacobchick
33 Amory st
Fond Du Lac, WI 54935

amanda James
12008 rising oaks drive east
Jacksonville, FL 32223

Amanda Joel
N59W24321 Eagle Ridge Ct.
Sussex, WI 53089



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 59 of 736
Amanda Jones
5567 Woodland Road
Winneconne, WI 54986

Amanda Klemme
108 S Military Rd
Fond Du Lac, WI 54935

Amanda Koch
No Address - purchased tickets via PayPa

Amanda Kositzke
N4157 Garvey Ave
Kaukauna, WI 54130

Amanda Kramer
W951 Edwards Ave
Marinette, WI 54143

Amanda Krause
770 W Cecil St
Neenah, WI 54956

Amanda Kruck
1119 16th St
Two Rivers, WI 54241

Amanda Kwiatkowski
4221 S 6TH ST
A42
Milwaukee, WI 53221
Amanda Lembeck
No Address - purchased tickets via PayPa

Amanda Ln
14069 Hanna Way
South Beloit, IL 61080

Amanda Loberger
10506 Gillett Town Hall Road
Gillett, WI 54124

Amanda Marie
1665 N Mccarthy Rd
10
Appleton, WI 54913

Amanda Mcintire
300 N. Big Creek Road
Marquette, MI 49855

Amanda Metzner
2827 Travertine Court
Green Bay, WI 54311


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 60 of 736
Amanda Morley
1035 South Clay Street
Green Bay, WI 54301

Amanda Mullen
244 Timber Ridge Dr.
Kalamazoo, MI 49006

AMANDA NOHR
2508 N. Meade St.
Appleton, WI 54911

Amanda Nuechterlein
W7578 Gene Ct
Greenville, WI 54942

Amanda Pavelec
234 Randolph Dr
107
Madison, WI 53717

Amanda Pinkston
404 N 2ND ST
MALTA, IL 60150

AMANDA POUPORE
N13775 J 1 RD
Carney, MI 49812

Amanda Reason
N5339 State Hwy 17
Gleason, WI 54435

Amanda Rosio
201 Wilson street
Antigo, WI 54409

Amanda Schley
E10865 Eulrich rd
Clintonville, WI 54929

Amanda Schneider
W6176 Sherwood point dr
Greenville, WI 54942

Amanda Sobecki
958 zemlock ave
Neenah, WI 54956

Amanda Steinbach
W7085 buttercup court
Greenville, WI 54942




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 61 of 736
Amanda Stibb
W4835 Roeder Road
Princeton, WI 54968

Amanda Stoner
1404 Cambridge rd
Kewanee, IL 61443

Amanda Stroka
5866 Main St
Abrams, WI 54101

Amanda Tadych
W6360 Lone Elm Rd
Van Dyne, WI 54979

Amanda Taylor
2304 Nth 15th
Sheboygan, WI 53083

Amanda Theis
23558 Newport Ave
Prior Lake, MN 55372

Amanda Thomson
16308 27th st
Gobles, MI 49055

Amanda Traxler
8350 Liberty School Rd
Omro, WI 54963
Amanda Vander Werff
W9179 Alpine Trail
Wautoma, WI 54982

amanda vandrisse
4239 depeau rd
New Franken, WI 54229

Amanda Wassilus
407 E. Mill St.
apt.1
Plymouth, WI 53073

Amanda Wettengel
337 east Mitchell ave
Appleton, WI 54915

Amanda Williams
22 1st street nw
#5
Fairfax, MN 55332




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 62 of 736
Amanda Williams
9624 Ridge Heights Rd
Fairview Heights, IL 62208

Amanda Zane
9324 south 35th street
Franklin, WI 53132

Amber Boucher
1515 28th st
Sioux City, IA 51104

Amber Cybula
No Address - purchased tickets via PayPa

Amber Davids
305 Hudson St
Antigo, WI 54409

Amber Edwards
611 Spruce St.
Sauk City, WI 53583

Amber Fields-Travis
322 Westbrook Dr
Oshkosh, WI 54904

Amber Grube
8516 Westbrook Drive
Sturtevant, WI 53177

Amber Haack
119 Hidden Ridges Circle
Combined Locks, WI 54113

Amber Heiden
326 HOUSTON ST
Ripon, WI 54971

Amber Hohner
250 6th Street E
729
Saint Paul, MN 55101

Amber Immel
Po box 214 106 church street
Eden, WI 53019

Amber Jirschele
2723 deer Creek Drive
Racine, WI 53406

Amber Lax
N4046 McHugh rd
Kaukauna, WI 54130


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 63 of 736
Amber Lenards
1513 Minnesota Avenue
Gladstone, MI 49837

Amber Lipinski
3842 North Wilton Avenue
Unit 1
Chicago, IL 60613

Amber Lyons
W1015 Tip Rd
De Pere, WI 54115

Amber Marie
160 Warner St
Fond Du Lac, WI 54935

Amber Martin
W207S9298 Hillendale Dr
Muskego, WI 53150

Amber Mitchell
No Address - purchased tickets via PayPa

Amber Ostrander
2821 3rd street south
Wisconsin Rapids, WI 54494

Amber Pearce
149 Habig Rd
Indianapolis, IN 46217
Amber Raebe
4211 Depeau Road
New Franken, WI 54229

Amber Salinas
W232N7474 Highview Dr.
Sussex, WI 53089

Amber Schwark
6038 29th lane
Gladstone, MI 49837

Amber Stenberg
p.o. box 31
Wilson, MI 49896

Amber Thorstenson
28 N brown st.
216
Rhinelander, WI 54501




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 64 of 736
Amber Timblin
N8890 200th st
Spring Valley, WI 54767

amber verkuilen
1509 kenneth ave
Kaukauna, WI 54130

Amber Weinand
5110 Hwy 2 East
Lot B11
Minot, ND 58701

Amber Wiebelhaus
1477 Wallace Lake Rd
West Bend, WI 53090

Amber Wolff
36 Reid terrace
Apt 8
Fond Du Lac, WI 54935

Amberly Segerstrom
504N W GULLIVER LAKE RD
Gulliver, MI 49840

Ambrea Martin
511 main st
Williamsport, IN 47993

Amelia Filer
1115 Manila Street
Manitowoc, WI 54220

America Hartmann
203 Portland Ave W
Almena, WI 54805
Amie Aikins
720 Wilson St
Little Chute, WI 54140

Amie Wagner Clark
478 Neevel Ave.
Waupun, WI 53963

Ammie Choinski
931 dove st
Oshkosh, WI 54902

Amy Baker
N3504 W Tomahawk Trail
Montello, WI 53949




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 65 of 736
Amy Barkelar
1268 W. 20th ave
Oshkosh, WI 54902

Amy Bauer
551 Sunrise Dr
Lodi, WI 53555

Amy Bauman
1301 Springwood Lane
Faribault, MN 55021

Amy Blaskowski
3008 Wylde Oak Ct
Oshkosh, WI 54904

Amy Brehmer
1384 Kanturk Ln.
Hartford, WI 53027

Amy Buchanan
2955 Forest View Cr
Franksville, WI 53126

Amy Cavil
2702 Lawrence Dr
De Pere, WI 54115

Amy Dallman
59 MeMe LN
Reedsburg, WI 53959
Amy Day
1508 W Cloverdale Dr
Appleton, WI 54914

Amy Dowling
1356 Whispering Pines Lane
Neenah, WI 54956

Amy Eddy
2324 Eagle Summit
Stevens Point, WI 54482

Amy Eischen
1631 E. Byrd St.
Appleton, WI 54911

AMY FARRISH
1829 HAROLD ST
Green Bay, WI 54302

Amy GIese
1080 Christian Drive
Oshkosh, WI 54901


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 66 of 736
Amy Gilson
1508 Cedar Street
Green Bay, WI 54302

Amy Gunderson
1105 s Watertown st
Waupun, WI 53963

Amy Halverson
105 S. Elizabeth St.
Weyauwega, WI 54983

Amy Hillen
6861 N 700 E
Morristown, IN 46161

Amy Hungerford
814 Forest Blvd
Sheboygan Falls, WI 53085

Amy Hurrish
2924 Nikki Lee Ct.
Green Bay, WI 54313

AMY HUSS
622 JEFFERSON ST
Little Chute, WI 54140

Amy Immel-Weigand
207 W Nevada Ave
Oshkosh, WI 54901
Amy Jepson
641 Harvest Winds Court
De Pere, WI 54115

Amy Loose
611 South Madison St
Chilton, WI 53014

Amy Lynn
208 High Street
Waupaca, WI 54981

Amy Martin
1120 Dakota Avenue
Gladstone, MI 49837

Amy Meintz
7515 Avalon BLVD
Alpharetta, GA 30009

Amy Morrison
700 Leann Lane
Cedar Park, TX 78613


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 67 of 736
Amy Ourada
2700 E Dietzen Dr
Appleton, WI 54915

Amy Peplinski
4564 S Kingan Ave
Cudahy, WI 53110

Amy Perkins
1809 Sahara Dr
Green Bay, WI 54304

Amy Rens
727 W Lincoln ST
7
Waupun, WI 53963

Amy Richards
No Address - purchased tickets via PayPa

Amy Standiford
818 Racine St.
Menasha, WI 54952

Amy Supanich
16431 Dakota Rd
Lanse, MI 49946

Amy Van Den Elsen
1065 Fair Rd
Greenleaf, WI 54126
Amy Van Straten
2759 Commonwealth Court
Appleton, WI 54914

Amy Vandervest
1729 Pinecrest Rd
Green Bay, WI 54313

Amy Vosters
No Address - purchased tickets via PayPa

Amy Walesewicz VanRossum
1577 Louise St
Green Bay, WI 54302

Amy Wettstein
2039 Whistling Swan Cir
De Pere, WI 54115

Amy Wolff
1605 Hwy 60
Jackson, WI 53037



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 68 of 736
Amy Wrobleski
502 15th st. s
Benson, MN 56215

AMY Yates
1899 cottontail dr
Oshkosh, WI 54904

Amy Zittel
No Address - purchased tickets via PayPa

Amy-Sue Greer
No Address - purchased tickets via PayPa

Amyjo Johnson
844 Nebraska Street
Oshkosh, WI 54902

Ana Eick
N6071 Cty Rd W
New London, WI 54961

Ana Stempa
W7416 River Bend Circle
Shawano, WI 54166

Analisa Ehli
5785 Oak Creek Lane
Brighton, MI 48116

Anamarie Schell
422 school street
Waupaca, WI 54981

Anastacia Saunders
629 Shawano Ave
Oshkosh, WI 54901
Anastasia Chapman
261 Ridgecrest Dr
San Diego, CA 92114

Anastasia Clark
426 mill st
2
Fond Du Lac, WI 54935

Anastasia Smith
420 N Elm St
Platteville, WI 53818

Andi Schmidt
No Address - purchased tickets via PayPa




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 69 of 736
Andie Schmelzer
735 elm st
De Pere, WI 54115

Andre Filippelli
1916 Pleasant Ave
Saint Charles, IL 60174

Andrea Ballard
433 E Arch
Marquette, MI 49855

Andrea Baumler
22135 290th St
Waucoma, IA 52171

Andrea Biedermann
2667 Marywood Dr.
Dubuque, IA 52001

Andrea Chier
415 Leskey St
Berlin, WI 54923

Andrea Gremonprez
1513 Hawthorn Drive
West Bend, WI 53095

Andrea Hiles
W5150 County Rd S
Black Creek, WI 54106
Andrea Houston
2685 Lawrence Dr
De Pere, WI 54115

Andrea Knipp
1034 South 24th Street
Manitowoc, WI 54220

Andrea Longhini
33460 Penegor Lane
Toivola, MI 49965

Andrea Lynn
1620 w george washington blvd
4
Davenport, IA 52804

Andrea Millard
206 W Spruce Street
Sturgeon Bay, WI 54235




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 70 of 736
Andrea Oldenburg
W10614 BENSON LAKE RD
Amberg, WI 54102

Andrea Rens
100 Fern Drive
Rosendale, WI 54974

Andrea Rew
3098 Spring St
Omro, WI 54963

Andrea Salzmann
209 E Main St
Hortonville, WI 54944

Andrea Schleppenbach
1519 Pennsylvania ave
Brainerd, MN 56401

Andrea Vokracka
No Address - purchased tickets via PayPa

Andrea Volmer
15400 state rtey
Rolla, MO 65401

Andrea Ziegler
321 Norman Lane
Center City, MN 55012

Andrew Alcott
4814 Ridge Road
Mount Airy, MD 21771

Andrew Beaulieu
555 w Huron st
Omro, WI 54963

Andrew Beierwalters
8821 Timber Wolf Trail
Madison, WI 53717

Andrew Biddick
295 E. Bank Street
Fond Du Lac, WI 54935

Andrew Boucher
19 Iki Dr.
Apt. 7
Edgerton, WI 53534

Andrew Breitkreutz
1305 Dayton St
Mayville, WI 53050


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 71 of 736
Andrew Brown
201 Chestnut St
Lena, IL 61048

Andrew Byrd
209 8th st sw
Watertown, SD 57201

Andrew Chittick
3547 W 29th St
Unit 1
Greeley, CO 80634

Andrew Cox
2821 Marion Avenue
Mattoon, IL 61938

Andrew Davis
1215 7th St E
Menomonie, WI 54751

Andrew Davis
6666 W. May Rd.
Bloomington, IN 47403

Andrew Draugel
S1431 Coughlin Ct
La Valle, WI 53941

Andrew Eggan
3345 Moose River Road
Boonville, NY 13309

Andrew Frey
2630 Lavender Ln
5
Green Bay, WI 54313
Andrew Garmoe
325 N Blue Jay St
Cortland, IL 60112

Andrew Goosman
No Address - purchased tickets via PayPa

Andrew Gutierrez
407 S 13th St
Escanaba, MI 49829

Andrew Hagenow
806 Cleveland Ave
Kaukauna, WI 54130




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 72 of 736
Andrew Hanson
2821 Char Lane NE
Rochester, MN 55906

Andrew Hatopp
1790 Robin Ave
Apt R103
Oshkosh, WI 54902

Andrew Henjum
901 9th Ave. N.W.
Waseca, MN 56093

Andrew Henke
2950 2nd St S
Wisconsin Rapids, WI 54994

Andrew Houg
417 Lincoln St
Rhinelander, WI 54501

Andrew Johnston
W5022 Woodlund Road
Peshtigo, WI 54157

Andrew Kasper
2632 Autumn Drive
Crown Point, IN 46307

Andrew Kidrick
2229 W Pershing St
15
Appleton, WI 54914

Andrew Klossner
No Address - purchased tickets via PayPa

Andrew knurowski
120 harrison Ave
Apt D
Omro, WI 54963

Andrew Kutzke
1411 71st dr
Union Grove, WI 53182

Andrew Leinonen
512 45th Ave
Menominee, MI 49858

Andrew Lewis
529 N Clinton St
Princeton, WI 54968




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 73 of 736
Andrew Menard
3330 Grouse Way
Saint Johns, MI 48879

Andrew Montalbano
W6871 Barry Ct
Greenville, WI 54942

Andrew Nickel
773 N Melcorn Circle
De Pere, WI 54115

Andrew Oettinger
1685 moon road
Saint Germain, WI 54558

Andrew Patterson
206 A Procpect Ave
Oshkosh, WI 54901

Andrew Proffit
1015 280th st
Britt, IA 50423

Andrew Reimers
3611 N 96TH ST
Milwaukee, WI 53222

Andrew Rios
330 Timbercreek Dr
Round Lake, IL 60073
Andrew Rogers
1890 fox run drive
Unit C
Elk Grove Village, IL 60007

Andrew Rushton
150 w superior st
Apt 2
Ishpeming, MI 49849

Andrew Saether
850 Liebman Ct
Apt #11
Green Bay, WI 54302

Andrew Schmidt
1016 Grand Ave.
Little Chute, WI 54140

Andrew Seibold
405 carpenter ave
2
Iron Mountain, MI 49801


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 74 of 736
Andrew Seiler
1914 South Oneida Street
Appleton, WI 54915

ANDREW STAATS
5035 CLARK LAKE RD
Sturgeon Bay, WI 54235

Andrew Suydam
1912 Sunkist Rd.
Oshkosh, WI 54904

Andrew Uphill
204 Lom street
Combined Locks, WI 54113

Andrew VandeBoom
905 Fredonia Ave
Fredonia, WI 53021

andrew voigt
n6837 thompson rd
Beaver Dam, WI 53916

Andrew Wepner
1318 Stone Ridge Road
Apt 13
Waupaca, WI 54981

Andrew Westeen
212 West Iron St
Bessemer, MI 49911

Andrew Willson
1819 BELLECHASE DR
NEW LENOX, IL 60451

Andromeda Bartosch
No Address - purchased tickets via PayPa

Andy Andraschko
N15309 Smiley RD
Amberg, WI 54102

Andy Baker
10709 Tesch Lane
Apt 12
Rothschild, WI 54474

Andy Barthels
1418 cty rd I
Oshkosh, WI 54902




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 75 of 736
Andy Birling
951 MARQUETTE ST
Menasha, WI 54952

Andy Boehm
2190 American Dr
Neenah, WI 54956

Andy Foht
6675 Tower Drive Road
Lena, WI 54139

Andy Frechette
204 N Vita Ave
Beaver Dam, WI 53916

Andy Johnson
1609 High Point Circle
Stoughton, WI 53589

Andy Johnson
N6736 Gilbert st
Elkhorn, WI 53121

Andy Koenig
N5566 Hwy 73
Columbus, WI 53925

Andy Kozlowski
2297 Country Ln
Neenah, WI 54956
Andy Pierzchalski
208139 verde villa drive
Hatley, WI 54440

Andy Potter
No Address - purchased tickets via PayPa

Andy Schmidt
207 Sunset Avenue
Algoma, WI 54201

Andy Thill
1607 Buckingham Lane
West Bend, WI 53095

Andy Vollert
1509 Academy Ave.
Stevens Point, WI 54481

Andy Williams
414 East Walnut Street
Suite 150
Green Bay, WI 54301


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 76 of 736
Andy Zuraw
321 W. Washington Street, #4
Slinger, WI 53086

Ang Sanders
3771 Glenshire Lane
Oshkosh, WI 54904

Angel Edler
825 Kay Kourt
Neenah, WI 54956

Angel Mefford
339 S Webster Ave
Green Bay, WI 54301

Angela Bird
1121 Garfield St
Oshkosh, WI 54901

Angela Derks
909 W Frances St
Appleton, WI 54914

Angela Dillon
953 millbrook drive
Avon, IN 46123

Angela Floyd
1536 E Glendale Avenue
Appleton, WI 54911
Angela Gabelbauer
153 W. Armour Ave.
Milwaukee, WI 53207

Angela Helfrich Dollaway
1629 Rasho Rd
Traverse City, MI 49696

Angela Hoppe
15360 Island Lake Rd
Mountain, WI 54149

Angela J Wenninger
N7650 CTH TW
Horicon, WI 53032

ANGELA KEALEY
1522 West 6 Avenue
Oshkosh, WI 54902

Angela Keegan
N5211 Cemetery Rd
Manawa, WI 54949


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 77 of 736
Angela Ketcham
1 Oak Lane
Lake Zurich, IL 60047

Angela Klepfer
2236 W Halsey Avenue
Milwaukee, WI 53221

Angela Koeppel
719 Chestnut St.
Neenah, WI 54956

Angela Kowalewski
No Address - purchased tickets via PayPa

Angela Lemminger
5650 Peters Drive
West Bend, WI 53095

Angela Marsh
No Address - purchased tickets via PayPa

Angela Meyer
W4258 County Rd U
Plymouth, WI 53073

Angela Miller
PO Box 393
Gresham, WI 54128

Angela Obst
4190 Hidden Creek Ct
New Berlin, WI 53151

Angela Osterloh
2751 Cty Rd P
Luxemburg, WI 54217
angela owens
125 w 6th st
Kaukauna, WI 54130

Angela Rice
1870 skyline dr
Stoughton, WI 53589

Angela Roberts
367 1/2 Amory
Fond Du Lac, WI 54935

Angela Rogers
248 Blaine street
Almond, WI 54909




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 78 of 736
Angela Rose-Kratz
320 Hungerford Ave
Negaunee, MI 49866

ANGELA SCHAEFER
W850 Kiel Rd
New Holstein, WI 53061

Angela Stapleton
1425 Bedford Ct
Waukesha, WI 53186

Angela Tuchalski
1304 Douglas Ave
Watertown, WI 53098

Angela Vanick
N13682 Roush Rd
Wausaukee, WI 54177

Angela Vosters
W3108 Sunshine Rd
Kaukauna, WI 54130

Angeleah Gravedoni
207 S. Pioneer Ave.
Negaunee, MI 49866

Angelica Badilla
485 Leslie Ct
102
Des Plaines, IL 60016

Angelica Dreyer
N9025 Libke Rd
Cambria, WI 53923

Angelica Morales
315 e 14th street
Spencer, IA 51301

Angelina Enneper
405 West Ryan Street
Brillion, WI 54110

Angelique Pecor
1100 Crooks Street
Green Bay, WI 54301

Angelle Curry
1475 Seaside Circle
Navarre, FL 32566




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 79 of 736
Angelo Camacho Jr.
130 N 3RD AVE
Winneconne, WI 54986

Angie Birkett
459 Bellevue St
Green Bay, WI 54302

Angie Brey
2021 45th Street S
Wisconsin Rapids, WI 54494

Angie Bush
No Address - purchased tickets via PayPa

Angie Claeys
1143 Rogers Drive
Plover, WI 54467

Angie Gruenberg
1333 Kenwood Avenue
Beloit, WI 53511

Angie Hodkiewicz
N7611 Lower Cliff Rd
Sherwood, WI 54169

Angie Loomans
630 N Lockin St
Brandon, WI 53919

Angie May
1420 Lindale LA
Green Bay, WI 54313

Angie Quast
26 Howard Ave
Fond Du Lac, WI 54935

Angie Schmidt
2950 E. Yoder Dr. apt. A
A
Midland, MI 48640

Angie Staniec
No Address - purchased tickets via PayPa

Angie Vandeyacht
430C Nancy Ln
Apt 394
Pulaski, WI 54162

Anissa Gauthier
654 W Rock River Cir
De Pere, WI 54115


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 80 of 736
anissa rosenthal
5721 white pine drive
Wisconsin Rapids, WI 54494

Anita Lamers
1431 S Telulah Ave
Appleton, WI 54915

Anita Ramstack
3982 Meadow View Ct
Colgate, WI 53017

Anlee Geranen
125 W Carroll St
Tea, SD 57064

Ann Barfknecht
2668 County Road C
Wabeno, WI 54566

Ann Dailey
631 E Mitchell Ave
Appleton, WI 54915

ann dowd
214 main st
Baraga, MI 49908

Ann Fletcher
7384 Twin Lakes Drive
Custer, WI 54423
Ann Hildebrandt
126 Kappell Drive
Neenah, WI 54956

Ann Klemp
E9161 Bear Creek Rd
Clintonville, WI 54929

Ann Laska
4999 Rivermoor Dr
Omro, WI 54963

Ann Mandick
N73w29776 Christopherson Lane
Hartland, WI 53029

Ann Marie Flood
808 Sterling Drive
Fond Du Lac, WI 54935

Ann Rose
1707 LAKE VIEW ROAD
Washington Island, WI 54246


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 81 of 736
Ann Thompson
1224 Ceape Ave
Oshkosh, WI 54901

Anna Anderson
705 1ST ST
RANDOM LAKE, WI 53075

Anna Baldwin
2222 E. Belleview Pl.
Apt #106
Milwaukee, WI 53211

Anna Boardman
623 Wanda Avenue
Neenah, WI 54956

Anna Cleghorn
27071 Clarpointe Dr
Warren, MI 48088

Anna Curry
N4498 County Road C
Pulaski, WI 54162

Anna Hephner
202 West Breed St
Chilton, WI 53014

Anna Jenness
6531 Owls Head Dr
Apt K
Indianapolis, IN 46217

Anna Koshak
1250 Oleson St
Rhinelander, WI 54501
Anna Lomoro
5520 159th St N
Hugo, MN 55038

Anna Menges
8807 West Hillcrest Rd
Manitowoc, WI 54220

Annalisa Suprenand
1930 Sheridan St
Oshkosh, WI 54901

Annalise Werner
299 south Westhaven drive
I204
Oshkosh, WI 54904



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 82 of 736
Annamae Caswell
587 Rural St
Berlin, WI 54923

Anne Baumgart
No Address - purchased tickets via PayPa

Anne Carey
1864 slyvan drive
Green Bay, WI 54313

Anne Femal
3300 Whiting Ave
Stevens Point, WI 54481

Anne Hoffman
18 Bellaire Ct
Appleton, WI 54911

Anne Jenkins
316 W Laura St
New London, WI 54961

ANNE MARTELL
LANA NEWHOUSE
508 APPLETON ST
Menasha, WI 54952

Anne Nelson
330 Kraft Street
Neenah, WI 54956
Anne Shallow
1946 wildwood dr
SuamicoS, WI 54173

Annette Beattie
W10578 olden road
Pickett, WI 54964

Annie Bauer
N2966 Bay De Noc Drive
Menominee, MI 49858

Annie Hester
5200 Sherwin Ave
Skokie, IL 60077

Annie Kohls
6719 Birchwood Shores LN
Oconto Falls, WI 54154

Annie Schneider
3606 Beachmont Rd
De Pere, WI 54115


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 83 of 736
Annie Wernecke
13479 Superior Drive
Rogers, MN 55374

Annika Redemann
524 Church Street
Neenah, WI 54956

Anthony Abhold
500 Center ST
8
Manawa, WI 54949

Anthony Agius
110 Wyldewood Dr
Apt. C205
Oshkosh, WI 54904

Anthony Benjamin
2566 Wiigwaas Street
Hinckley, MN 55037

Anthony Brown
6200 N. Cliff Ave.
119
Sioux Falls, SD 57104

Anthony Capener
1561 brighton beach rd.
Menasha, WI 54952

Anthony Considine_anthony@yahoo.com
E4083 KROK Rd
Kewaunee, WI 54216

Anthony Doran
4 Tacoma Trail
Sheboygan, WI 53081

ANTHONY EASON
521 FAIRVIEW AVENUE
Neenah, WI 54956

Anthony Gamboeck
156 S Moraine View Pkwy
204
Whitewater, WI 53190

Anthony Joe
2721 Hannah St
Marinette, WI 54143

Anthony Klenow
518 S 31ST
Escanaba, MI 49829


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 84 of 736
Anthony Lavere
917 spring ave
Saint Charles, IL 60174

Anthony Lenski
PO Box 373
Theresa, WI 53091

Anthony Levine
3365 S 99th Ct
Milwaukee, WI 53227

Anthony Liotta
W6068 dahlia dr
Appleton, WI 54915

Anthony Makowski
No Address - purchased tickets via PayPa

Anthony Nunnery
119 Forest View Dr
Lake Bluff, IL 60044

Anthony Phillips
418 south cottrell dr
Saukville, WI 53080

Anthony Priester
N4973 County Road CD
Randolph, WI 53956

Anthony Ray
Packerland Drive
Prairie Du Chien, WI 53821

Anthony Schmalz
3604 Don DeGroot Dr
Kaukauna, WI 54130

Anthony Sinclair
414 E Pleasant View Dr
Des Moines, IA 50315

ANTHONY STANGLER
N1735 RUSCH RD
Watertown, WI 53098

Anthony Vania
524 Masters Ln
Green Bay, WI 54311

Anthony Williams
821 n 2nd st
Ishpeming, MI 49849



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 85 of 736
Anthony Winkler
2206 joanna ave
Zion, IL 60099

Anthony Winnekens
4805 Dream Ln
Madison, WI 53718

Anthony Wright
1449 Miller Rd
Dubuque, IA 52003

Anthony Young
W10320 County Road TT
Hortonville, WI 54944

Anton Borden
2145 Wisconsin St
Oshkosh, WI 54901

Antonio Anaya
305 Drake Ct
Marshfield, WI 54449

Antonio Rodriguez
1211 Fisk Street
Green Bay, WI 54304

April Ashbeck
1109 WOODLAND DR
Menasha, WI 54952
April Burke
W2623 Aliceton Dr.
Watertown, WI 53094

April Cavanaugh
1909 Mallard Pointe Circle
D
Waukesha, WI 53189

April Churchill
781 plpeasant ln
Appleton, WI 54915

April Colantonio
701 Newport North
Roselle, IL 60172

April Dollin
1013 College Ave
Racine, WI 53403




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 86 of 736
April Gehl
W4910 Ertl Rd.
Menasha, WI 54952

APRIL HERMES
1840 TAUBEL BLVD APT 12
New London, WI 54961

April Hudson
211 Oak St
Kaukauna, WI 54130

April Huffman
3704 5th ave
South Milwaukee, WI 53172

April Jaeger
1513 Shelley court
Fond Du Lac, WI 54937

April Johnson
No Address - purchased tickets via PayPa

April Menting
228 S Linda St
Kimberly, WI 54136

April Niemi
E2033 Weinmann road
Scandinavia, WI 54977

April Ortner
PO Box 38
Suamico, WI 54173

April Setina
No Address - purchased tickets via PayPa
APRIL SMITH-SHELTON
2920 WILLOW DR
Plover, WI 54467

April Westphal
1742 Minnesota St
Oshkosh, WI 54902

April Wikel
3365 Siggelkow Rd
Linden, WI 53553

Aprille Danielski
4333 County ROad JJ
Green Bay, WI 54311




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 87 of 736
Ari Reed
2206 Kassner dr.
Green Bay, WI 54304

Ariana Engels
No Address - purchased tickets via PayPa

Arianna Krueger
8521 N Salisbury Rd
Kewaskum, WI 53040

Ariel Galler
N3158 State Rd. 32
Sheboygan Falls, WI 53085

Ariel Zdun
8271 Veedum St
Pittsville, WI 54466

Arista Slack
1130 S Greenwood Ave
Green Bay, WI 54304

Arlena Fenton
22 county road mo
Negaunee, MI 49866

Aron Frank
524 Pine Tree Drive
Fond Du Lac, WI 54935

Arron Hearns
4038 state hwy 70 east
Eagle River, WI 54521

Art Tselepis
312 Mayfield Lane
Midland, MI 48640

Arthur Amacher
No Address - purchased tickets via PayPa

Arthur Baugh
6180 county lane 65
Reeds, MO 64859

Arthur Contreras
1432 south 10 street
Sheboygan, WI 53081

Arthur Trotta
207 Pleasant St
Beaver Dam, WI 53916




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 88 of 736
Arturo Gonzalez
7548 N. Oakley Ave.
APT 1N
Chicago, IL 60645

Ashby Green
N30 W23919 Green Rd
Apt 5
Pewaukee, WI 53072

Ashle Brusky
W1848 county road UU
Kaukauna, WI 54130

Ashleigh Bernarde
5722 s 113th st
Hales Corners, WI 53130

Ashleigh Jean
5541 Glenwood Avenue
Stevens Point, WI 54482

Ashley Akins
4400 Amberview lane
Farmington, MO 63640

Ashley Anhalt
925A East State Hwy 310
Manitowoc, WI 54220

Ashley Ashenbrenner
711 Park Street
Green Bay, WI 54303

Ashley Ashley
1812 algoma blvd
Oshkosh, WI 54901
Ashley Ayen
N7393 Racetrack Rd.
Plymouth, WI 53073

Ashley Basom
4823 Sara Ct
Appleton, WI 54914

Ashley Bisick
706 Morris Ave
Green Bay, WI 54304

ASHLEY BRONKHORST
6610 WEIS ST
Allenton, WI 53002




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 89 of 736
Ashley Carrier
No Address - purchased tickets via PayPa

Ashley Chiluski
2445 bennington ave
Schererville, IN 46375

Ashley Cochran
201 Dickson Boulevard
Moncton NB E1E 2R2

Ashley Cohen
1552 Groton Lane
Wheaton, IL 60189

Ashley Doherty
1713 Cedarview Drive
Saint Cloud, WI 53079

Ashley Edvenson
1315 shady oak lane SW
Oronoco, MN 55960

Ashley Erschen
220 Frentress Lake Rd
East Dubuque, IL 61025

Ashley Evans
102 S Kenzie St
Barneveld, WI 53507

Ashley Franklin
138 Cal Drive
Limestone, TN 37681

Ashley Gerk
No Address - purchased tickets via PayPa
Sheboygan, WI 53081

Ashley Gibbons
175 Maplewood Ln
Sobieski, WI 54171

Ashley Glodowski
509 Bukolt Avenue
Stevens Point, WI 54481

Ashley Gutsmiedl
4892 Grandview Road
Larsen, WI 54947

Ashley Hanlon
No Address - purchased tickets via PayPa




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 90 of 736
ashley Haseleu
N4643 Towne Rd
Waupun, WI 53963

Ashley Hellenbrand
2731 Ridge Ct.
Mc Farland, WI 53558

Ashley Henry
1629 Esker Trail
Columbus, WI 53925

Ashley Hewitt
546 Emma St.
Fond Du Lac, WI 54935

Ashley Ittner
5700 W Bottsford Ave
Milwaukee, WI 53220

Ashley James
821 East Parkway Ave.
Oshkosh, WI 54901

Ashley Jarvis
5589 eureka road
1
Rome, NY 13440

Ashley Kane
350 Lake Street
Manistique, MI 49854

Ashley Kapellen
745 Wilson Ave
Cleveland, WI 53015

Ashley Kast
111 North Ohio Street
Muscoda, WI 53573

Ashley Krueger
110 1/2 E Conant St
#3
Portage, WI 53901

Ashley Kuranda
540 E Glenbrook Dr
Pulaski, WI 54162

Ashley Lackey
3750 Weston Pines Lane
#102
Schofield, WI 54476



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 91 of 736
Ashley Lafleur
93 W Russell st
Marinette, WI 54143

Ashley Lanting
3222 Village Lane
Plover, WI 54467

Ashley Larson
9661 County Road B
Pittsville, WI 54466

Ashley Lauber
3423 Cleveland Ave
14
Marinette, WI 54143

Ashley Ludwig
122 w 21st ave
Oshkosh, WI 54902

Ashley Marchand
N3987 4th drive
Oxford, WI 53952

Ashley McDonald
1140 Garfield Ave
Marinette, WI 54143

Ashley Mercer
15726 2625 East St
Princeton, IL 61356

Ashley Michell
N5105 valley rd
Luxemburg, WI 54217

Ashley Miller
4018 Washington Road
215
Kenosha, WI 53144

Ashley Montrose
W8203 Johnson Road
Iron Mountain, MI 49801

Ashley Nicole
1300 1st street apt 16
Menominee, MI 49858

Ashley Noe
528 W Ann St
Kaukauna, WI 54130




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 92 of 736
Ashley Orr
1797 Sunfield Street
Sun Prairie, WI 53590

Ashley Ortner
4320 Villa Dr S
I
Fargo, ND 58104

ASHLEY POMPLUN
W2471 BROWN DEER AVE
Pine River, WI 54965

Ashley Punches
19674 S. Glen Blvd.
Trenton, MI 48183

Ashley Reyes
418 West 18th Ave
Oshkosh, WI 54902

Ashley Schmit
903 East Pacific Street
Appleton, WI 54911

Ashley Schrank
N9583 Van Dyne Rd
Van Dyne, WI 54979

Ashley Schwartz
W6170 TWO MILE RD
PORTERFIELD, WI 54159

Ashley Shreiner
N3406 state rd 49
Berlin, WI 54923

Ashley Sodemann
No Address - purchased tickets via PayPa

Ashley Soto
2404 Southwood Dr
Appleton, WI 54915

Ashley Staudenmaier
1656 River Mill Rd
Oshkosh, WI 54901

Ashley Stowell
112 gillette st
16
Pardeeville, WI 53954




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 93 of 736
Ashley Takala
310 Bonnie Ct
Green Bay, WI 54303

Ashley Totes
456 Sheridan Rd
Racine, WI 53403

Ashley Towne
E5529 Rainbow Rd
Spring Green, WI 53588

Ashley Traub
377 LOIS ST
Rhinelander, WI 54501

Ashley Tull
10709 Tesch Lane
Apt 28
Rothschild, WI 54474

Ashley Van Dreel
2997 Devroy lane
Green Bay, WI 54313

Ashley Van Handel
1916 Grant St
Little Chute, WI 54140

Ashley Wilke
315 Van Caster Drive
Green Bay, WI 54311

Ashley Wilz
356 eighth street
Menasha, WI 54952

Ashley Wolf
3208 Village Ct. #8
Janesville, WI 53546

Ashli Deitelhoff
728 N Mayflower Dr
unit 1
Appleton, WI 54913

Ashly Stout
1211 Minnesota Ave
Fond Du Lac, WI 54937

Ashlyn Lynch
460 Leahy Circle
Manteno, IL 60950




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 94 of 736
Ashlyn Steer
614 Brule Rd
Marquette, MI 49855

Ashlynne Amundson
N10436 water street rd
Lomira, WI 53048

ashten pfefferle
2751 sampson st
Wisconsin Rapids, WI 54494

Ashton Forsythe
1514 Schaefer circle
5
Appleton, WI 54915

AT&T
P.O. Box 9001309
Louisville, KY 40290-1309

AT&T
PO Box 5019
Carol Stream, IL 60197-5080

Ataysha Wright
3048 E Lourdes Dr
Appleton, WI 54915

Athena Steele
1436 S Chatham St
Janesville, WI 53546

Atlanta Gassman
824 2nd St North
Stevens Point, WI 54481

Aubree Helstad
2048 Muirwood Court
Green Bay, WI 54313

Aubree Saunders
208 S 4TH ST
Escanaba, MI 49829

Aubrey Carlson
201 Meeske Ave
#4
Marquette, MI 49855

Aubry Tucker
20 Brighton Cir
Appleton, WI 54915




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 95 of 736
Audra Schuessler
N870 County RD GG
Kaukauna, WI 54130

Audrey Bevelacqua
419 2nd St
Oconto, WI 54153

Audrey Clay
4600 Cloverlick Rd
Cumberland, KY 40823

Audrey Dudek
W2434 Hickory Park Dr
Appleton, WI 54915

Auggie Swanke
No Address - purchased tickets via PayPa

Aurora Tenut
No Address - purchased tickets via PayPa

Austin Achuff
808 south university ave
Beaver Dam, WI 53916

Austin Arbour
1056 N Taylor St.
Green Bay, Wi 54303

Austin Boardman
147 Hoyt st
Fond Du Lac, WI 54935

Austin Bonlender
212 Prairie Fox Ct
Fond Du Lac, WI 54937
Austin Duranceau
W28053471 Towneline Rd.
Waukesha, WI 53189

Austin Elliott
681 N Sandy Ln
414
Elkhorn, WI 53121

Austin Evers
250 Knowlton Street
Waterloo, WI 53594

Austin Feehery
4611 Crescent Rd
Apt 5
Madison, WI 53711


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 96 of 736
Austin Ford
2357 Belfast Lane
Hartford, WI 53027

Austin Grinsteiner
W5863 G-08rd
Wallace, MI 49893

Austin jenss
1100 9th street
Green Bay, WI 54304

Austin Jones
585 Oxford lane
Lake Villa, IL 60046

Austin Kitowski
859 S. Bridge St.
Manawa, WI 54949

Austin Klarner
N4216 Killarney
Kaukauna, WI 54130

Austin Lind
W2927 Poplar Road
Mount Calvary, WI 53057

Austin Lulow
19 N Poplar Ave
Fox Lake, IL 60020
Austin Magedanz
9469 Rosa Rd
Fremont, WI 54940

Austin Marks
515 E Cecil Street
Neenah, WI 54956

Austin Marquardt
5428 tory lane
Colgate, WI 53017

Austin Marvin
E Chestnut
Pardeeville, WI 53954

Austin Meyers
1582 arlington street
Bolingbrook, IL 60490

austin niesen
2125 clarewood lane
Mundelein, IL 60060


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 97 of 736
Austin Peters
1122 Schiller St
Watertown, WI 53098

Austin Quartullo
W163S6875 Oakridge Lane
Muskego, WI 53150

Austin Ramminger
W6345 camp Evelyn Rd
Plymouth, WI 53073

Austin Singer
W136N8281 Parkview Dr
Menomonee Falls, WI 53051

Austin Triggs
550 Main Street
Kingston, WI 53939

Austin Werner
W5493 Country Road G
Mauston, WI 53948

Austin Wiedmeyer
W2518 ceader rd
Eden, WI 53019

Austyn Olson
No Address - purchased tickets via PayPa

Autum Wolford
309 west brown street
Waupun, WI 53963

Autumn Freiberg
194 6th st
Fond Du Lac, WI 54935

Autumn Hart
3542 N Terri Lane
Appleton, WI 54914

Autumn Hatch-benson
209 Karu Dr
Mankato, MN 56001

Autumn Keshick
W139 Willow Road
Wilson, MI 49896

Autumn Linhart
26682 county hwy v
Kendall, WI 54638



        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 98 of 736
Autumn Magee
1727 Lenwood Ave
Apt 2
Green Bay, WI 54303

Autumn Ottaway
234 4th Street
Fond Du Lac, WI 54935

Autumn Polachek
W14505 Stimac Rd
PO Box 52
Engadine, MI 49827

Autumn Pretat
1725 elk street
Stevens Point, WI 54481

Autumn Steenis
No Address - purchased tickets via PayPa

Autumn Vanderlinden
315 N Lafayette St.
Shawano, WI 54166

Ava Becker
P.o. box 304
Baileys Harbor, WI 54202

Ava Brandt
644 S Jackson St
Green Bay, WI 54301

Ava Ramadan
1301 Radcliff Road
Neenah, WI 54956

Ava Swoboda
401 Isadore Street
326
Stevens Point, WI 54481

Avery Burns
579 Grove Street
Fond Du Lac, WI 54935

Avery Holmes
3887 Brooks Rd
Oshkosh, WI 54904

Avery Martell
1635 Chatham dr
Oshkosh, WI 54904




        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 99 of 736
Ay-ling Lunsford
3505 S. River Glen Ln
Apt 5
Milwaukee, WI 53228

Aya Cairns
8520 Hazel Ln
Waterford, WI 53185

Ayanna Priestley
1618 Hickory Hollow Lane
Menasha, WI 54952

Bailee Fritz
3200 E Canvasback Ln
Appleton, WI 54913

Bailee Kimbel
511 W South Ave
Houghton, MI 49931

Bailee Kimbel
8689 E 14 rd
Manton, MI 49663

Bailey Baeten
1619 ravine drive
Green Bay, WI 54313

Bailey Gable
N6244 Blarney Stone Dr.
Albany, WI 53502

Bailey Klein
1555 Silverstone Trail
Apt #3
De Pere, WI 54115
Bailey Kochevar
W163N11517 Windsor Court
Germantown, WI 53022

Bailey Mccann
337 east Vallette street
Oxford, WI 53952

Bailey Piepenburg
8612 Scenic Dr
Schofield, WI 54476

Bailey Rhynn
2650 Lakeshore Dr
Apt 806
West Palm Beach, FL 33404



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 100 of 736
bailey roman
1924 April Lane
Stevens Point, WI 54481

Bailey Stafford
935 Stadium Drive
Green Bay, WI 54304

Bailey Vander Linden
W5548 Ryan street
Appleton, WI 54915

Bailey Wendt
1216 Shadow Ridge Way
Apt 6
De Pere, WI 54115

BARB ANDERSON
12202 CEDAR CREEK DR
Denmark, WI 54208

Barb Claussen
E5415 Bigalke Rd
Weyauwega, WI 54983

Barb DeGrand
2949 Lost Valley ct
Green Bay, WI 54313

barb frosch
3455 Sheppard Drive
Oshkosh, WI 54904

Barb Herrman
W198N17048 Ridgeway Drive
1
Jackson, WI 53037
Barb Ingram
8615 Weswood 0.6 Drive
Gladstone, MI 49837

Barb Kennow
W6036 strawflower Dr
Appleton, WI 54915

Barb Parker
W8946 Cty Rd S
New London, WI 54961

Barb Paulick DuVall
No Address - purchased tickets via PayPa




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 101 of 736
Barb Schultz
N470 Mapleridge Drive
Appleton, WI 54915

Barb Seidl
501 Northwood Drive
Redwood Falls, MN 56283

Barb Waschbisch
6026 Wintergreen Rd
Oconto, WI 54153

Barbara Baer
2916 hanging fen ct
JOHNSBURG, IL 60051

Barbara Craighead
4939 Bellmann Dr
West Bend, WI 53095

BARBARA DUBOIS
4589 Valhalla Rd
New Franken, WI 54229

Barbara Feutz
1550 WITZEL AVE
Oshkosh, WI 54902

Barbara Hennes
No Address - purchased tickets via PayPa

Barbara Loomans
4070 Summerview Dr
Oshkosh, WI 54901

Barbara Maki
PO box 184
Chatham, MI 49816

BARBARA MARCKS
N5048 CLINTON DR
Shiocton, WI 54170

Barbara Neal
820 N. River Road
West Bend, WI 53090

Barbara Olson
313 5th street N
Hudson, WI 54016

Barbara Palkovics
412 E Water St
Watertown, WI 53094



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 102 of 736
Barbara Schweitzer
205 Maryville Lane
Piqua, OH 45356

Barbara Wiza
4081 Cty GG
Oshkosh, WI 54901

Barry Adams
No Address - purchased tickets via PayPa

Barry Miller
2022 S 12th Ave
Maywood, IL 60153

Bart Knaga
1867 Leeds rd
Bolingbrook, IL 60490

Baylee Tkaczuk
846 jackson st
Oshkosh, WI 54901

Bayley Anderson
520 3rd st se
Watertown, SD 57201

Bayley Krueger
N2770 Hwy 45
Campbellsport, WI 53010

Bea Salm
12207 County Rd C
Valders, WI 54245

Beau Klein
1601 Maya Drive
Fort Wayne, IN 46825

Beau Koenig
4706 Dickinson road
De Pere, WI 54115

becca herald
5240 north Sheridan road
711
Chicago, IL 60640

Becca Wherry
861 Copley ln Joliet
Joliet, IL 60431

Becca Young
1125 Bitersweet Lane
Sheboygan, WI 53083


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 103 of 736
Beckett Thomsen
27513 SE 31ST PL
Sammamish, WA 98075

Becki Backhaus
1653 Atlanta Circle
Manitowoc, WI 54220

Becki Ruhbusch
820 S DORR ST
ANTIGO, WI 54409

Becky Bortz
1138 east moreland blvd
Waukesha, WI 53186

Becky Bowe Risch
301 Ramaker Ave
Cedar Grove, WI 53013

Becky Breunig
S9660 center st
Prairie Du Sac, WI 53578

Becky Brezen
14915 Valley View Dr
Savage, MN 55378

Becky Buckland
No Address - purchased tickets via PayPa

Becky Guden
308 N CAPRON ST
Berlin, WI 54923

Becky Irish
1761 Maxwell Ct
De Pere, WI 54115

Becky Joppich
825 Sixth St.
Menasha, WI 54952

BECKY KANE
3587 AUSTRIAN LN
Green Bay, WI 54313

Becky Kinnard
225 Market St
PO Box 7
Potter, WI 54160

Becky Nackers
9036 River Rd
Berlin, WI 54923


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 104 of 736
BECKY RUECHEL
686 CAMBER LN
Pulaski, WI 54162

becky steiner
447 cook street
De Pere, WI 54115

Becky Stormoen
527 river road
Amherst Junction, WI 54407

Bekah Roberts
W7983 Jonathan dr
Pardeeville, Wi 52954

Bekah Tilstra
335 W Main St
Brandon, WI 53919

Belinda Ryan
1616 South 25th Street
Manitowoc, WI 54220

Ben :
2273 Werner Street
Marquette, MI 49855

Ben Anderson
128 n Wisconsin dr
Sheboygan, WI 53083
Ben Anderson
2454 Shady oak dr.
Green Bay, WI 54304

Ben Bailey
23583 Cadillac hwy
Copemish, MI 49625

Ben Baker
632 Circle Drive
Iron Mountain, MI 49801

Ben Bradley
803 First Street West
Necedah, WI 54646

Ben Breece
417 liberator
Gwinn, MI 49841

Ben Brousard
1685 River Bend Terrace Apt # 11
Green Bay, WI 54311


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 105 of 736
Ben Buhlman
2316 Washington lane
Davenport, IA 52804

Ben Christie
2117 Pigeon Ct
De Pere, WI 54115

Ben Dickman
W4326 Sumac Rd
Plymouth, WI 53073

Ben Fox
4100 Shangri la Rd
Eagle River, WI 54521

Ben Frank
9883 Edgewood Cir.
Gillett, WI 54124

Ben Gamerdinger
1834 N Humboldt Ave
Milwaukee, WI 53202

Ben Gibson
1247 Western St
Oshkosh, WI 54901

ben harder
1203 9th st
Monroe, WI 53566
Ben Hartman
3842 N 84th Street
Milwaukee, WI 53222

Ben Jones
413 Dieckhoff st
Neenah, WI 54956

Ben Martinson
681 Westport Court
Port Edwards, WI 54469

Ben Metcalf
108 West Rose Eld Rd
Apt D
Rosendale, WI 54974

Ben Murray
3104 N 95th St
Omaha, NE 68134




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 106 of 736
Ben Nagel
W5229 Harrison rd
Hilbert, WI 54129

Ben Salber
311 1st Street
Marathon, WI 54448

Ben Scopp
1620 Crossway Rd
Burlington, WI 53105

Ben Vehlow
No Address - purchased tickets via PayPa

Ben Verbruggen
1820 sugarmaple lane
Little Chute, WI 54140

Benjamin Anderson
860 evergreen court
Kingsford, MI 49802

Benjamin Dugger
911 templin St
Palmer, NE 68864

Benjamin Duprey
9 Gary Ave
New Hartford, NY 13413

Benjamin Houseye
N16278 County Road 557
Wilson, MI 49896

Benjamin J Neuman And Nicole Neuman
No Address - purchased tickets via PayPa
Benjamin Jirschele
1544 Delaware Street
Oshkosh, WI 54902

Benjamin Lelinski
2950 WALLENFANG LANE
Green Bay, WI 54313

Benjamin Olson
1210 13th Avenue
Green Bay, WI 54304

Benjamin Reith
102 W Alison Ave
7
Clovis, NM 88101



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 107 of 736
Benjamin Riemer
8494 east ridge
Pleasant Prairie, WI 53158

Benjamin Sanders
209 E. Main St
Hortonville, WI 54944

benjamin steel
1597 tiffany ct.
De Pere, WI 54115

Benjamin Stein
1100 Devonshire Dr.
Oshkosh, WI 54902

Benjamin Van Meter
233 W. Christy ct
Yacolt, WA 98675

Benjamin Wakkuri
116 North Birch Street
Gwinn, MI 49841

Benjamin Wood
n994 pines rd
Fremont, WI 54940

Bennett Bartol
W5201 Oxbow Trail
Princeton, WI 54968
Bennett Rabach
5100 Moore Road
Sturgeon Bay, WI 54235

Berkley Vossekuil
W12054 County Road TC
Brandon, WI 53919

BERNARD & Michele HACKEL
N7952 Creekside Dr
Sherwood, WI 54169

Bernie Bernal
8625 S Pennsylvania Ave
OAK CREEK, WI 53154

Beth Bennett
2109 60th st
Somerset, WI 54025

Beth Casperson
1475 Tullar Rd #12
Neenah, WI 54956


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 108 of 736
BETH CHARTIER
PO BOX 273
Chatham, MI 49816

Beth Culp
3955 Summerview Dri
Oshkosh, WI 54901

Beth Garncarz
N114 W15929 Sylvan Cir
Apt 4
Germantown, WI 53022

Beth Hodgson
1593 Redstone trail
Green Bay, WI 54313

Beth Klein
939 1st Ave
Grafton, WI 53024

Beth Marie
N4506 river dr
Marinette, WI 54143

Beth Nettesheim
313 North Park Street
Merrill, WI 54452

Beth Rosin
2080 Greengrove St
Kaukauna, WI 54130

beth Soltesz
1709 16th ave
Menominee, MI 49858

Bethany Ferguson
33 Regal Tr
Appleton, WI 54915

Bethany Johnson
879 Alta Street
Green Bay, WI 54313

Bethany Lefeber
370 Country Creek Drive
Unit 12
Fond Du Lac, WI 54935

Bethany Pittman
3301 Echo Dells Ave
Unit B
Stevens Point, WI 54481



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 109 of 736
Bethany Weidman
383 Clinton CT
3
Amherst, WI 54406

Betsy Carlson
17730 Polk Ave
Hastings, MN 55033

Bette Casey
N4875 LARRY RD
New London, WI 54961

Bettie Beza
428 Linden St
Upper
Fond Du Lac, WI 54935

BETTY DELYEA
C/O TAMMY BEHNKE
N8754 ZIRBEL DR
Menasha, WI 54952

BETTY HEIKKINEN
805 marquette st
Menasha, WI 54952

Betty SEYMOUR
474 S Oxford St
Wautoma, WI 54982

Betty Strohman
5011 440th
Mallard, IA 50562

BEV OWEN
21 N COLUMBIA ST
C/O DANIEL BROECKEL
Chilton, WI 53014

BEVERLY HARTWIG
705 CLAGGETT AVE
Waupun, WI 53963

Bill Buttz
929 gershwin ave.
Saint Paul, MN 55128

Bill Collins
2227 Broken Hill Road
Waukesha, WI 53188

Bill Draze
527 South 29th Street
Escanaba, MI 49829


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 110 of 736
Bill Jochmann
W1710 65th Street
Lyndon Station, WI 53944

Bill Knobloch
1017 Knapp st
Oshkosh, WI 54902

Bill Koepke
401 North Dries St
Saukville, WI 53080

Bill Robinson
1344 W. Hiawatha Dr.
Appleton, WI 54914

Bill Zarda
3105 BRUCE DR
Wausau, WI 54403

Billie Bisick
W2137 state highway 156
Pulaski, WI 54162

Billie Drewa
S58 W26392 Crest Dr
Waukesha, WI 53189

Billie Jo Christie-Pooler
216 Harrison st
Fond Du Lac, WI 54937
Billie Jo Egan
P.O. Box 9
Tampico, IL 61283

Billie Lenz
1743 E Roeland Ave
Menasha, WI 54952

Billy Kienbaum
N2441 Hwy g
Chilton, WI 53014

Billy Laurin
681 Washington Street
Mishicot, WI 54228

Billy Loeper
5807 52nd ave
Kenosha, WI 53144

Blaine Evans
4242 Oregon street
Oshkosh, WI 54902


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 111 of 736
Blaine Hudak
219 river crest dr.
Hudson, WI 54016

Blaine Neinast
1020 Tremmel Ct.
Marshfield, WI 54449

Blake Andresen
1950 Rockdale Rd
Dubuque, IA 52003

Blake Borski
N11816 US HWY 41
Daggett, MI 49821

Blake Christenson
1158 Falls Circle
Chaska, MN 55318

Blake Drays
w2056 Autumns Rest court
Helenville, WI 53137

Blake Marquardt
307 Bingham Avenue
2
Sault Sainte Marie, MI 49783

Blake Mirsberger
1411 jackson st
New Holstein, WI 53061

Blake Simonds
1625 6th Ave.
206
Grafton, WI 53024
Blake Yendrzeski
40179 Lyndsey Drive
Steamboat Springs, CO 80487

Blayze Walker
N8783 basswood rd
Beaver Dam, WI 53916

Blythe Kramer
1417 WEDGEWOOD DR
Watertown, WI 53098

Bo Brandemuehl
425 Fairway St
Mount Horeb, WI 53572




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 112 of 736
Bo Krueger
W749 Nichols Drive
Krakow, WI 54137

BOB BURMEISTER
N109W16924 HAWTHORNE DR
Germantown, WI 53022

Bob Derginer
1120 n. Platten St.
Green Bay, WI 54303

Bob Mata
410 E. Kimberly Ave.
Kimberly, WI 54136

Bob Monte
3323 W Lakefield Dr
Milwaukee, WI 53215

Bob Retlich
7864 Popowski Rd
Winneconne, WI 54986

Bob Wheeland
No Address - purchased tickets via PayPa

Bobbi Johnson
2512 w 5th Ave
Brodhead, WI 53520

Bobbi Muntean
2203 Emerson rd
Sterling, IL 61081

Bobbi Zahn
114 Healy Court
Shawano, WI 54166

Bobbie Herman
658 W 6th Ave
Oshkosh, WI 54902

Bobbie Jo Weber
1317 Cherry Lane
Neenah, WI 54956

Bobbie Linsmeyer
342 E Mission Rd
Green Bay, WI 54301

Bobby Ames
508 Park St
Marinette, WI 54143



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 113 of 736
Bobby Heath
266 West main st.
Lowell, IN 46356

Bobby Kokinos
7594 Saint George Blvd.
Fishers, IN 46038

Bobby Patrick
6304 Gavin Rd
Winneconne, WI 54986

Bobby Torgerson
10249 Sherman Lane
Crandon, WI 54520

Boden Brooks
N8933 Harvestore rd
Hilbert, WI 54129

Bonnie Exum
401 south main street
Necedah, WI 54646

BONNIE MCGRAW
3406 S 54st
Milwaukee, WI 53219

Bonnie Purtell
4639 Rivermoor Road
Omro, WI 54963
Bonnie Schwiesow
W2733 Moon Dance Drive
Kaukauna, WI 54130

Bonnie Wagner
1513 Westwood Ave
Fond Du Lac, WI 54937

BonnieSue Baenen
P.O.Box 1141
Marinette, WI 54143

Booker Prokash
No Address - purchased tickets via PayPa

BOYD LIENHARD
N620 US HWY 45
Fremont, WI 54940

Brad Bank
1912 S 75th St
Milwaukee, WI 53219



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 114 of 736
Brad Casper
2960 king james way
#12
Madison, WI 53719

Brad Freier
w4515 Garton Road
Plymouth, WI 53073

Brad Gromoski
W4520 Schroeder Ln
Peshtigo, WI 54157

Brad Harris
No Address - purchased tickets via PayPa

Brad Himstedt
1810 E. Bradley Ln
Appleton, WI 54915

Brad Johannes
1670 Huckleberry ave
Apt 208
Omro, WI 54963

Brad Karashinski
113 Lamplighter Drive
Apt #5
Kaukauna, WI 54130

Brad Loeck
129 Dana Dr.
Beaver Dam, WI 53916

Brad Markert
600 E SCOTT ST
Omro, WI 54963
Brad Nagy
W5633 Hazelnut lane
Necedah, WI 54646

Brad Oseth
N1659 River Forest Dr
Kaukauna, WI 54130

Brad Paltz
440 4th street south
Wisconsin Rapids, WI 54494

Brad Schneider
3055 Western Ave
Jackson, WI 53037




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 115 of 736
Brad Smith
665 robin dr
Sun Prairie, WI 53590

Brad Sodergren
1828 Division street
Marinette, WI 54143

Brad Yanke
5868 county road b
Belgium, WI 53004

Bradey Sorenson
5270 Glendale Ave
Green Bay, WI 54313

Bradley Beach
155 Water Street
Burlington, IL 60109

Bradley Brusky
340 ledgeview ave
Fond Du Lac, WI 54935

Bradley Hanby
2500 Laredo lane
Green Bay, WI 54304

Bradley Hill
1706 first line
Hagersville ONT NOA 1H0
Bradley Kluz
18 18th street
Clintonville, WI 54929

Bradley Lund
1016 6th st
Kiel, WI 53042

Bradley Mathey
201441 Hidden Cove Lane
Mosinee, WI 54455

Bradley Peterson
734 W Elsie St
Appleton, WI 54914

Bradley Piotrowski
520 Willard Street
Plover, WI 54467

Bradley Schwittay
W5573 county road m
Peshtigo, WI 54157


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 116 of 736
Bradley Seifeldt
1548 w 5th ave
Oshkosh, WI 54902

Bradley Siggeman
13920 50th rd
Sturtevant, WI 53177

Bradley staggs
5900 w CR 350 N Lot 20
Muncie, IN 47304

Bradley Wolff
1303 15th Avenue East
Apt #7
Menomonie, WI 54751

Bradly Schmidt
2455 Loxley Ct
Suamico, WI 54173

Brady Bierman
4792 Groser Ln
Phelps, WI 54554

Brady Dallman
1116 Lawe st
Green Bay, WI 54301

Brady Deprey
1623 Meadowview lane
Little Chute, WI 54140

Brady Hargrave
No Address - purchased tickets via PayPa

Brady Knick
1224 Meadow Lane
Neenah, WI 54956

Brady Koller
2004 refset dr
Janesville, WI 53545

Brady Misevicz
1801 smith str
New London, WI 54961

Brady Pfau
1006 4th st sw
Willmar, MN 56201

Brady Pittman
508 2nd Street
Evansdale, IA 50707


        Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 117 of 736
Brady Roesler
No Address - purchased tickets via PayPa

Brady Sendelbach
2113 Highland Drive
Mosinee, WI 54455

Brady Thiel
449 reed st
Chilton, WI 53014

Braeden Eldredge
425 S Mill Ave
Tempe, AZ 85281

Braiden Inboden
1140 Maple St
Apt 1
Mount Vernon, IL 62864

Bralyn Hilley
90 maple st
apt 3
Manistee, MI 49660

Brandan Siwek
1001 Rosehill rd
Kaukauna, WI 54130

branden flynn
W1797 County Rd Hr
Brillion, WI 54110

Brandi Dustan
17509 Dumont Dr
Fort Myers, FL 33967

Brandi Ferge
PO Box 437
La Valle, WI 53941

Brandi Maae
412 4th Avenue
Ashton, IA 51232

Brandi Pecenka
No Address - purchased tickets via PayPa

Brandi Tasson
2313 N Owaissa St
Appleton, WI 54911

Brandino Gaming
145 steno trail
Pulaski, WI 54162


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 118 of 736
Brandon Amyot
22258 w niagara court
Plainfield, IL 60544

Brandon Anderson
2452 Basswood St
Green Bay, WI 54313

Brandon Barnes
321 s walnut street po box 21
Buda, IL 61314

Brandon Bauman
N3460 twelve corners td
Appleton, WI 54913

Brandon Blake
3169 Drew Street
Clearwater, FL 33759

Brandon Bourdelais
626 Gilmore street
Marinette, WI 54143

Brandon Boyce
247363 plano lane
Merrill, WI 54452

Brandon Chanda
555 litchfield way
Oswego, IL 60543
Brandon Ciske
PO Box 174
Pembine, WI 54156

Brandon Clover
N1205 Dalman rd
Waterloo, WI 53594

Brandon Conn
N1056 Tower View Dr
Greenville, WI 54942

Brandon Corkery
1372 Reeder St
Dubuque, IA 52001

Brandon Dane
405 Larkin St
Eagle, WI 53119

Brandon Earll
N1549 County Road M
Hortonville, WI 54944


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 119 of 736
Brandon Estep
137 McKenzie Street
Gillett, WI 54124

Brandon Fischer
618A 7th street
Kiel, WI 53042

Brandon Fragomeni
1490 Kelly lake road
203
Sudbury ON P3E 4L9

Brandon Fuss
130 McKittrick st
Berlin, WI 54923

Brandon Gardner
221 s Lincoln st
Kimberly, WI 54136

Brandon Gleason
2675a South 15th Place
Milwaukee, WI 53215

Brandon Hietpas
1836 west weiland Lane apt 3
Apt 3
Little Chute, WI 54140

Brandon Hoefler
992 Polk St
Little Chute, WI 54140

Brandon Holcomb
1815 Brittany pl,
Apt. 12
Madison, WI 53711

Brandon Hopp
N8682 Center Rd.
Bear Creek, WI 54922

Brandon Ivey
E3022 Cty Rd GG
Iola, WI 54945

Brandon Jaeger
8243 Highland Dr
Kewaskum, Wi 53030

Brandon Janis
1991 Williams St
Sturgis, SD 57785



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 120 of 736
Brandon Janke
202 east Washington
Apartment B
New London, WI 54961

Brandon Knutson
9 woodridge ct apt. 8
Madison, WI 53704

Brandon Knutson
No Address - purchased tickets via PayPa

Brandon Koepke
3502 s telulah ave
Appleton, WI 54915

Brandon Korth
209 Berkeley St
Neenah, WI 54956

Brandon Kotlowski
100 E Main St
Unit 302
Waukesha, WI 53186

Brandon Koval
202 Goldsmith st
Baraga, MI 49908

Brandon Krueger
1318 babbitz ave
Oshkosh, WI 54901

Brandon Lampi
W6818 Blue Heron Blvd
Apt 2
Fond Du Lac, WI 54392
Brandon Lanoue
1298 E 2500 North Rd
Ashkum, IL 60911

brandon madden
1500 steele street
Algoma, WI 54201

Brandon Madden
N5152 KNOLL DR
Sullivan, WI 53178

Brandon Messing
365 Old Orchard Drive
Essexville, MI 48732




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 121 of 736
Brandon Mitchell
405 W Tremont St
Waverly, IL 62692

Brandon Nelson
229 N Wisconsin St.
Berlin, WI 54923

Brandon Neuber
809 Eighth Street
Menasha, WI 54952

Brandon Neumaier
212 Hometown Ave
Fall River, WI 53932

Brandon Olson
1415 Norwich Rd
New Bern, NC 28562

Brandon Patoka
5838 Shady Dr
Plover, WI 54467

Brandon Pendell
7605 whispering brook dr
B11
Portage, MI 49024

bRANDON RAMIREZ
413 WEST CENTER ST
Mount Morris, IL 61054

Brandon Rholl
1919 9th Ave South
Fort Dodge, IA 50501

Brandon Roth
427 E Gorham st.
#106
Madison, WI 53703

Brandon Ruder
1412 s 3rd st
Watertown, WI 53094

Brandon Ruffolo
15798 Lakeshore Rd
Cleveland, WI 53015

Brandon Scheffen
530 Knox Avenue
5
Minneapolis, MN 55405



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 122 of 736
Brandon Schwandt
17509 1st av
Atlantic Mine, MI 49905

Brandon Seno
W6362 Moon Shadow Dr
apt 1
Greenville, WI 54942

Brandon Sinjakovic
N2291 County Road SS
Campbellsport, WI 53010

Brandon Sipin
318 East sylvan ave
Appleton, WI 54915

Brandon Solem
5439 howard gnesen rd
Duluth, MN 55803

Brandon Stadler
3111 River Park Road
Saukville, WI 53080

Brandon Storch
2104 N Viola St
Appleton, WI 54911

Brandon Stowe
422 cass st
Green Bay, WI 54301

Brandon Wells
21 iki Dr
#4
Edgerton, WI 53534
Brandon West
2951 parker ave
Laurel, IA 50141

Brandon Wilson
49 Mockingbird Lane
Fond Du Lac, WI 54937

Brandon Wollert
1077 W. Cecil St
Neenah, WI 54956

Brandt Ertmer
3089 Heise Rd
Omro, WI 54963




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 123 of 736
BRANDY HANSEN
W2351 GREENSPRIE WAY
Appleton, WI 54915

Brandy Kolenda
11598 14th Ave
Grand Rapids, MI 49534

Brandy Madison
No Address - purchased tickets via PayPa

Brandy Stevenson
1813 9th Street
Apt 29
Green Bay, WI 54304

Brandy Werner
420 High st
Neenah, WI 54956

Brandy Whaley
N5328 17th Ct
Montello, WI 53949

Branson Rawlings
1916 3rd Ave
Kearney, NE 68845

Braxton Hall
8254 w burntwood p.15 dr
Gladstone, MI 49837
Brayden Stevens
10750 Rockford Rd
213
Minneapolis, MN 55442

Braydon Engebretson
3100 rice st
Apt g
Stevens Point, WI 54481

Brea Bostedt
308 Jones Ave
Oconto, WI 54153

Breana Harris
176 Gray St
Evansdale, IA 50707

Breanna Appleton
9267 Field Rd
Algonac, MI 48001




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 124 of 736
Breanna Beaver
E18077 Ridge Rd
Hillsboro, WI 54634

Breanna Martin
511 Main St
Williamsport, IN 47993

Breanna Sadowski
6161 Iditarod Trail
Lena, WI 54139

Breanna Stadler
N92W17695 White Oak Circle
Apt 20
Menomonee Falls, WI 53051

Breanne Aird
610 North 8th Street
Gladstone, MI 49837

Bree Schmidt
1115 West Capitol Ave
87
Bismarck, ND 58501

Brehanna Cohen
W7473 Park Ave
Shiocton, WI 54170

Brenda Bachmann
N7492 Dairyland Drive
Sheboygan, WI 53083

Brenda Baierl
N6540 Valley Road
Luxemburg, WI 54217
Brenda Baldwin
1616 Evans Street
Oshkosh, WI 54901

Brenda Bastian
No Address - purchased tickets via PayPa

Brenda Berend
1143 Rockwell Rd
Green Bay, WI 54313

Brenda Boucher
N5342 mayflower rd
Shiocton, WI 54170




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 125 of 736
Brenda Busha
W5559 Bailey Drive
Appleton, WI 54915

Brenda Crow
705 Minnesota Ave
Gladstone, MI 49837

Brenda Davis
3400 Pierce Ave Lot 108
Marinette, WI 54143

Brenda Delrow
556 Angela Street
Birnamwood, WI 54414

Brenda Fletcher
5752 Custer Road
Plover, WI 54467

BRENDA HOLLATZ
W12954 HALL ST
Ripon, WI 54971

Brenda Morrell
1766 Baron Lane
Oshkosh, WI 54904

Brenda Natrop
N1503 Evening Star Drive
Greenville, WI 54942
Brenda O'Connor
611 N Kensington
Apt #2
Appleton, WI 54915

Brenda Obrien
No Address - purchased tickets via PayPa

Brenda Rebitzke
4688 K Road
Bark River, MI 49807

Brenda Renteria
827 N 9th
Manitowoc, WI 54220

BRENDA SCHELLPFEFFER
W2070 CTY TW
Mayville, WI 53050

Brenda Schmitz
N8453 Cty Rd W Malone
Malone, WI 53049


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 126 of 736
Brenda Schwobe
N2569 St Rd #15
Hortonville, WI 54944

Brenda Thomas
424 E Street
Ishpeming, MI 49849

BRENDA TOWNE
N7185 COUNTY ROAD C
Eldorado, WI 54932

Brenda Treml
345 s main st
Kimberly, WI 54136

Brenda Trewartha
4420 TOUCHSTONE DR
ONEIDA, WI 54155

BRENDA VANDYKE
PO BOX 5031
De Pere, WI 54115

Brendan Barkow
1324 S Lutz st
Shawano, WI 54166

Brendan Buenning
218 N Washington St
Shawano, WI 54166
Brendan Konitzer
2610 Cross Road
Abrams, WI 54101

Brendan Leboeuf
5697 f lane
Bark River, MI 49807

Brenden Bonnett
405 E Division St
Rosendale, WI 54974

Brenden Gatien
W5978 Hwy Us 2
Hermansville, MI 49847

Brenden Graham
1002 N Morrison st
Appleton, WI 54911

Brendon Hartjes
N8610 Cty Rd M
Menasha, WI 54952


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 127 of 736
Brenna Kelley
2071 S. 91st
Milwaukee, WI 53227

Brenna Schoenebeck
N3812 Schacht Road
Marinette, WI 54143

brenna willard
600 N Clark St.
Appleton, WI 54911

Brennan Durst
713 S Preston Ave
Apt 216
Reedsburg, WI 53959

Brennan Kelly
41618 380th Street
Saint Peter, MN 56082

Brennan Mrotek
1126 s 24 st
Manitowoc, WI 54220

Brennen Helten
4071 34th ave s
312
Fargo, ND 58104

Brennn Quick
2410 Mirro Dr
#7
Manitowoc, WI 54220

Brent Curry
612 9th St
Baraboo, WI 53913

Brent Dorn
1695 Elkay Lane
Apt. 5
Green Bay, WI 54302

Brent Felsinger
No Address - purchased tickets via PayPa

Brent Hoffmann
W3076 County Rd D
Belgium, WI 53004

Brent McCoy
3204 Wood Road
9
Racine, WI 53406


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 128 of 736
Brent Weinmann
942 e kay st
Appleton, WI 54911

Brenton Shields
226 n 6th st
De Pere, WI 54115

Bret Jacobson
1315 Eagle Ridge Drive
Saint Joseph, MN 56374

Bret Schiefelbein
1314 Edward Court
West Bend, WI 53095

Brett Allen
1438 Biemeret Street
Green Bay, WI 54304

Brett Bader
PO Box 331
Wrightstown, WI 54180

Brett Bishop
1017 Shirlandave
Beloit, WI 53511

Brett Bradison
1101 Branigan Way
Green Bay, WI 54311
Brett Dutkowski
3023 White Sands Terr
Green Bay, WI 54313

Brett Hall
No Address - purchased tickets via PayPa

Brett Hundley
3226 N Weil St
Milwaukee, WI 53212

Brett Jay
No Address - purchased tickets via PayPa

Brett Lauters
3875 ridge rd
Kewaskum, WI 53040

Brett Mahnke
1112 Gomer Drive
Beaver Dam, WI 53916




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 129 of 736
Brett Milhans
1829 N Richmond street
Apt 1
Appleton, WI 54911

Brett Moberg
4106 St hwy m35
Gladstone, MI 49837

Brett Slimmer
532 Mary Lee Drive
Fond Du Lac, WI 54935

Brett Treptow
512 Van Dyke Ave
Ripon, WI 54971

Brett Uliana
510 Main Street
Casco, WI 54205

Brett Wiese
1537 North 21st Street
Sheboygan, WI 53081

Brian Blettner
5937 SMOKEY LANE
Conover, WI 54519

Brian Bollom
268 Elm Drive
Onalaska, WI 54650

Brian Bond
504 meadow height drive
Black Creek, WI 54106

brian botterman
407 n lark st
Oshkosh, WI 54902

Brian Buth
w9627 Bridge St
Waterloo, WI 53594

Brian Ciszek
202 Prospect Ave
Oshkosh, WI 54901

Brian Crawford
238 ALBERT STREET
Waukesha, WI 53188




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 130 of 736
Brian Dehn
612 pearl point ct
Millersville, MD 21108

Brian Diedrich
2516 Forest Avenue
Two Rivers, WI 54241

Brian Dorn
1532 Midway Rd
De Pere, WI 54115

Brian Engel
3754 E Van Eimeren Ave
Cudahy, WI 53110

Brian Felda
1113 colonial drive
Machesney Park, IL 61115

Brian Fitzgerald
N144 CTY RD M
Hortonville, WI 54944

Brian Fortune
1033 W 5th St.
Appleton, WI 54914

Brian G
No Address - purchased tickets via PayPa

Brian Hagler
1201 rutledge street
Pawnee, IL 62558

Brian Hanrahan
W7337 White Oak Run
Pardeeville, WI 53954

Brian Harkins
No Address - purchased tickets via PayPa

Brian Haufschildt
725 Elm St
Waupaca, WI 54981

Brian Heinz
No Address - purchased tickets via PayPa

Brian Herrmann
7750 hwy 8
Rhinelander, WI 54501




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 131 of 736
Brian Hiles
1405 Denver drive
Minooka, IL 60447

Brian Hoff
W6976 Westwood Drive
Fond Du Lac, WI 54937

Brian Joosten
406 Kadinger Way
Little Chute, WI 54140

Brian Keith
129 Chippewa Dr
Sheboygan Falls, WI 53085

Brian Keller
4317 North Towne Ct 1
Windsor, WI 53598

Brian Koehler
W2873 OAKRIDGE DR
Appleton, WI 54915

Brian Lutzow
2205 Hendricks Ave
Kaukauna, WI 54130

Brian Marvin
875 Dunn Ave
Oregon, WI 53575
Brian Matijevich
4101Greenbriar Dr
Janesville, WI 53546

Brian Mattila
5544 co rd AF
Champion, MI 49814

Brian McGinnis
3510 N. Bracken Drive
Appleton, WI 54911

brian meyer
1102 N SAWYER ST
Oshkosh, WI 54902

Brian Meyer
9412 N Dalton Ave
Kansas City, MO 64154

BRIAN NASON
W3450 CENTER VALLEY RD
Appleton, WI 54913


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 132 of 736
Brian Ollech
6725 N Smoketree Pass
Appleton, WI 54913

BRIAN PEZON
1607 KIMBALL ST
Green Bay, WI 54302

Brian Piepenburg
590 Royal Saint Pats Drive
Wrightstown, WI 54180

Brian Rebman
W5711 Mase Ct
Appleton, WI 54915

BRIAN SCHILLER
1808 W Main St
Merrill, WI 54452

Brian Schlei
1901 Fox River Pkwy
Waukesha, WI 53189

Brian Shelly
1261 9th Street
Green Bay, WI 54304

Brian Shimkus
5250 Headquarters Tr
Rhinelander, WI 54501
Brian Sippel
119 W BARRETT ST, PO BOX 373
Saint Cloud, WI 53079

Brian Smith
2362 ALLENTON DR
Oshkosh, WI 54904

BRIAN SOLTESZ
1880 Crestview Dr.
Oshkosh, WI 54904

Brian Sonnentag
215 N. Grant Street
Rosendale, WI 54974

Brian Stedl
1984 Oakridge Rd
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 133 of 736
Brian Sturgill
349 N Westhaven Dr
N202
Oshkosh, WI 54904

Brian Summers
352 Wolcott Lane
Batavia, IL 60510

Brian Thompson
2811 helsinki rd
Green Bay, WI 54311

Brian Torgersen
498 W.Division st
Fond Du Lac, WI 54935

Brian Torres
1611 Cherry St
Milliken, CO 80543

Brian Urbaniak
1365 tuckaway ct
Greenville, WI 54942

Brian Vieth
1524 E. Calumet St
Appleton, WI 54915

Brian Wagner
3083 W Pleasant Dr
Greenfield, IN 46140

Brian Wauters
W4544 County Road D
Peshtigo, WI 54157

Brian Wilkum
N6576 Canterbury Dr
Fond Du Lac, WI 54937

Briana Bartz
2640 PRAIRIE GARDEN TRL
Green Bay, WI 54313

Briana Dickinson
229 S Aniwa Rd
Plainfield, WI 54966

Briana Kuenz
820 Kensington Rd
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 134 of 736
Briana Lavicka
516 ELM STREET
Athens, WI 54411

Briana Nicholson
906 E. Algonquin Rd
Des Plaines, IL 60016

briana schmandt
411 union st
Manawa, WI 54949

Briana Stocke
W6488 Lincoln Rd
Van Dyne, WI 54979

Briane Manning
318 Beaumier Lane
Sobieski, WI 54171

Brianna Aho
786 South Pine St
Ishpeming, MI 49849

Brianna B
5565 Oakwood Ave
Stevens Point, WI 54482

Brianna Babler
No Address - purchased tickets via PayPa

Brianna Boucher
N5342 Mayflower Rd
Shiocton, WI 54170

Brianna Chaltry
609 6th Ave
Menominee, MI 49858

Brianna Diedrich
2516 Forest Avenue
Two Rivers, WI 54241

Brianna Durrant
3723 Summerset Way
4
Oshkosh, WI 54901

Brianna Freund
W4002 Meadow Drive
Fond Du Lac, WI 54937

Brianna Groelle
1526 Kings Lane
Two Rivers, WI 54241


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 135 of 736
Brianna Holliday
N8950 Lilac Rd
Menasha, WI 54952

Brianna Kerscher
2933 Steamboat Springs Run
Green Bay, WI 54313

Brianna L Warning
924 E. Lincoln Avenue
Little Chute, WI 54140

Brianna Lund
231743 Guinness Rd
Wausau, WI 54403

Brianna Olson
165 Walton Ave
Waukesha, WI 53186

Brianna Pacetti
20th Place
Kenosha, WI 53140

Brianna Sabel
131 Gilson Avenue
Oakfield, WI 53065

Brianna Vettese
300 sterbenz ct
Antioch, IL 60002
Briar Polzin
830 NE 1ST STREET Marion
Marion, WI 54950

Bridget Kufner
831 N. Hawthorne Dr.
Appleton, WI 54915

Bridget Mars
W2263 Secluded Ct.
Kaukauna, WI 54130

Bridget Mcbride
po box 413
Franklin Grove, IL 61031

Bridget Montgomery-Hamm
E4512 State Road 22 and 54
Waupaca, WI 54981

Bridgette Lammers
P.O. Box 102
White Pine, MI 49971


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 136 of 736
Brie Bergholz
303 Quarry Lane
Neenah, WI 54956

Brigit Flynn
N6753 Groth Rd
Pardeeville, WI 53954

Brigitte Ackerson
121 Wycombe Street
Waterloo, IA 50703

Brigitte Cusatis
No Address - purchased tickets via PayPa

Brina George Abitz
835 W 19th Ave
Oshkosh, WI 54902

Brinlee Hall
267 prairie grass rd
Oregon, WI 53575

Britian Johnson
18060 Elmwood dr
Alva, FL 33920

Britney Rector
251 Mary st
Antigo, WI 54409

Britney Ristow
1135 s webster ave
Green Bay, WI 54301

Briton Durham
4876 glendale ave
Green Bay, WI 54313

Britt Tice
No Address - purchased tickets via PayPa

Brittanie Booher
3499 Crescent Ridge
Dubuque, IA 52003

Brittany Alexander
No Address - purchased tickets via PayPa

Brittany Brodziski
N3958 Liberty Ln
Kaukauna, WI 54130




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 137 of 736
Brittany Cambern
2050 Century View Lane
Rochester, MN 55906

Brittany Clark
14713 Colonial Pkwy
Plainfield, IL 60544

Brittany Condon
50 s ringold st
Janesville, WI 53545

Brittany Curry
N80W28322 Keesus Rd
Hartland, WI 53029

Brittany Elliott
153 Gillett St.
Fond Du Lac, WI 54935

Brittany Graves
No Address - purchased tickets via PayPa

Brittany Grosskopf
6117 Hillandale Rd
Davenport, IA 52806

Brittany Halle
702 Forest Lane
Fond Du Lac, WI 54935

Brittany Handrich
4508 Trasino Way
Appleton, WI 54913

Brittany Henthorn
48981 st route 800
Woodsfield, OH 43793

Brittany Jaeger
13609 Range Line Road
Newton, WI 53063

Brittany Kircher
3112 N. Pelican Lk Rd
Rhinelander, WI 54501

Brittany Miller
482 Marion Rd
433
Oshkosh, WI 54901

Brittany Proehl
919 20th street
Two Rivers, WI 54241


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 138 of 736
Brittany Qualls
136 Lauren Dr
Rogersville, TN 37857

Brittany Rae
2300 E Peter St
1
Appleton, WI 54915

Brittany Salmi
3880 Depot Lane
Rock, MI 49880

Brittany Stone
9673 Sandy Corners Rd
Gillett, WI 54124

Brittany Urmanski
126629 Urmanski Rd
Edgar, WI 54426

BRITTANY VOEKS
8921 W Orchard
Milwaukee, WI 53214

Brittany Willett
70 East McWilliams
Fond Du Lac, WI 54935

Brittany Williams
639 Deer Ridge Dr
Kewaskum, WI 53040

Brittany Wisnefske
6634 Lasley Shore Drive
Winneconne, WI 54986

Brittiny Borst
1424 Maricopa drive apt b
Oshkosh, WI 54904

Brittnei Marfilius
1537 N 40th St
Sheboygan, WI 53081

Brittney Bengsch
2942 Conesta Dr
Green Bay, WI 54311

Brittney Doll
3912 Mt View Ave #72
Schofield, WI 54476




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 139 of 736
Brittney Duford
2218 E. Wyllys Ct.
Midland, MI 48642

Brittney Judge
W6831 Appletree Court
Greenville, WI 54942

Brittney Meyer
26286 3rd Street West
Zimmerman, MN 55398

Brittney Osowski
2951 3rd Street South
Wisconsin Rapids, WI 54494

Brittney Van Rossum
136 Washington St
Kaukauna, WI 54130

Brittni Johns
26169 W State Hwy M64
Ontonagon, MI 49953

Broc Fleischer
530 N GERMAN ST
Mayville, WI 53050

Brock Noreen
5136 Alpine Ct
West Bend, WI 53090
Brock White
No Address - purchased tickets via PayPa

Brody Arndt
n6573 36th ave
Fremont, WI 54940

Brody Detert
N5570 BOYKE DRIVE
Fond Du Lac, WI 54937

Brogan Lehman
181024 County Road DD
Birnamwood, WI 54414

Brooke Aldersebaes
215 North Avenue
Antioch, IL 60002

Brooke Besaw
633 S Frmeont Street
Janesville, WI 53545



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 140 of 736
Brooke Biese
715 Mallard Dr
Kaukauna, WI 54130

Brooke Boardman
623 Wanda Ave
Neenah, WI 54956

Brooke Bonikowske
Wendy Bonikowske
Scandinavia, WI 54977

Brooke Deschane
907 2nd ave
Crivitz, WI 54114

Brooke Hill
2531 Wildflower Row
Green Bay, WI 54311

Brooke Justmann
296 2ND STREET
Oakfield, WI 53065

Brooke Kiefer
No Address - purchased tickets via PayPa

Brooke Mussehl
1273 Judd Rd
Oregon, WI 53575

Brooke Ott
9870 67th st s
Cottage Grove, MN 55016

Brooke Radant
401 Spaulding Ave
Ripon, WI 54971

Brooke Scott
No Address - purchased tickets via PayPa

Brooke Smith
936 Iyla Ave
Belgium, WI 53004

Brooke Veldt
N6871 Moore road
Seymour, WI 54165

Brooke Villella
3440 16th st
Kenosha, WI 53144




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 141 of 736
Brooke Weiss
7431 Lakehaven Dr.
West Bend, WI 53090

Brooke Yokiel
935 N 10th street
Manitowoc, WI 54220

Brooklyn Eisner
E3107 Townline Rd
Kewaunee, WI 54216

Brooklyn Heyn
5120 W Red Barn Ct.
Appleton, WI 54913

Brooklyn Yankunas
3540 10th Ave upper
Kenosha, WI 53140

BrookLynn Lenz
829 Reddin Ave
Neenah, WI 54956

bruce baker
1201 N 29th St
Sheboygan, WI 53081

Bruce Bartelt
425 Center Ave
Adell, WI 53001
Bruce BLOHOWIAK
PO Box 407
Suamico, WI 54173

Bruce Hobright
56 Hillcrest Dr.
Stevens Point, WI 54481

Bruce Orlikowski
543 Delwiche rd
Green Bay, WI 54301

Bruce Sielen
3631 S 5th St
Milwaukee, WI 53207

Bruce Storms
3901 sycamore dr
Irwin, PA 15642

BRUCE UNTERBRUNNER
2718 TROPHY CT
Abrams, WI 54101


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 142 of 736
Bryan Burr
4183 Peterson Rd
Sturgeon Bay, WI 54235

Bryan Chamberlain
24908 Quenada Dr
Moreno Valley, CA 92551

Bryan Cole
1102 chapman ave
North fond du lac, WI 54937

Bryan Forbes
1831 S Tellulah
Appleton, WI 54915

Bryan Freund
12317 Prairie Drive
Urbandale, IA 50323

Bryan Hopke
3784 Rolling Hill Dr.
Pulaski, WI 54162

Bryan Jackson
8651 Jewel Avenue South
Cottage Grove, MN 55016

Bryan Kaufmann
8438 County Road H
Fremont, WI 54940
Bryan Kendall
333 county rd b
Stoughton, WI 53589

Bryan Knapp
1907 Linn Rd.
Delavan, WI 53115

Bryan Lammers
W2360 DeMaster Rd
Oostburg, WI 53070

Bryan Niketh
No Address - purchased tickets via PayPa

BRYAN SCHMIDT
W3773 CTY TRUNK KK
Kaukauna, WI 54130

Bryan See
2506 Camelot Blvd Apartment A
Sheboygan, WI 53081



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 143 of 736
BRYAN STEVENS
908 RED BROOKE DR
Colorado Springs, CO 80911

Bryan Vander Heyden
2851 Hidden Lake Ln
Green Bay, WI 54313

Bryan Vanderloop
1515 Vandenbroek road, lot 42
Little Chute, WI 54140

Bryan Weghorn
113 Eagle Ridge Court
Eau Claire, WI 54703

Bryan Zink
15449 74th St
Kenosha, WI 53142

Bryanna Chaveco
635 Joralemon Street
Apt. 2
Belleville, NJ 07109

Bryanna Jeffery
3519 Madson Road
Manitowoc, WI 54220

Bryanna Kirsch
N9078 Spring Valley Rd
Menasha, WI 54952

Bryce Bilski
W3671 Greenwood ave
Spalding, MI 49886

Bryce Burnard
2200 s Schaefer st
8
Appleton, WI 54911

Bryce Demeny
950 Lakeview Dr.
Green Bay, WI 54313

Bryce Engelhardt
N5865 county road y
Fond Du Lac, WI 54937

Bryce Halmstad
1317 Faust Ave
Oshkosh, WI 54902




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 144 of 736
Bryce Hanke
546 River Dr
Mayville, WI 53050

Bryce Ries
15380 woodbridge Rd
Brookfield, WI 53005

Bryce Sprangers
408 east 20th street
Kaukauna, WI 54130

Bryce Tabat
W8079 south US hyw 2/141
Lot 65
Iron Mountain, MI 49801

Bryce Winters
W5077 Advance Rd
Monroe, WI 53566

Brylie Brandenburg
4267 Woodside Drive
Pulaski, WI 54162

Bryn Mayer
141 Black Forest Drive
Plover, WI 54467

Bryr Harenda
5496 Pioneer Drive
Sullivan, WI 53178

Bryson Madden
E5659 10th road
Algoma, WI 54201

Bryton Vanderloop
91-1058T KEKUILANI LOOP
1807
Kapolei, HI 96707

Brytta Sagedahl
1703 E. Parrish St.
Prairie Du Chien, WI 53821

Budweiser
Wisconsin Distributors
3010 Zuehlke Dr.
Appleton, WI 54911

Buio Indigo
600 south 5th Street
5
Crystal Falls, MI 49920


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 145 of 736
Butch Chamulak
13265 W. National Ave.
Apt.1
New Berlin, WI 53151

Buxton Toutant
N4495 Hwy 73
Princeton, WI 54968

Cade Heisdorf
No Address - purchased tickets via PayPa

Cade Holland
515 2nd street south
Cold Spring, MN 56320

Cailee Franks
1411 STONERIDGE DRIVE
Watertown, WI 53098

Cailee Meyers
1131 Forest Court
Hubertus, WI 53033

Cailin Schwalbach
W2172 Tim Drive
Brillion, WI 54110

Cait Lewerenz
120 N Jackson St
Apt 2
Green Bay, WI 54301

Caitlin Ann
8625 113th ave
Pleasant Prairie, WI 53158

Caitlin Bresnahan
208 reserve drive
208
Clinton, MS 39056

Caitlin Diehl
36W825 Red Gate Rd
Saint Charles, IL 60175

Caitlin Frawley
1333 Montondon Avenue
Waunakee, WI 53597

Caitlin Griep
517 Sherwood Ave
4
Fond Du Lac, WI 54935



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 146 of 736
Caitlin Harris
829 Killarny Trail
De Pere, WI 54115

Caitlin McNulty
1930 Oakview Dr.
Neenah, WI 54956

Caitlin Niemann
W7669 Spring Rd
Greenville, WI 54942

Caitlin Stanley
N188 County Rd H
Fremont, WI 54940

Caitlin Supple
N67 W28929 Old Oak Lane
Hartland, WI 53029

Caitlyn Allen
No Address - purchased tickets via PayPa

Caitlyn Koebert
w136n6751 claas road
Menomonee Falls, WI 53051

Caitlyn Mattmiller
222 highview rd
Pulaski, WI 54162

Caitlynn Bingen
2215 Park Ave
West Bend, WI 53090

Caius Castro
1481 NW 13th Ave
131
Portland, OR 97209

Caleb Andes
W1436 St Rd 28
Theresa, WI 53091

Caleb Brasil
5420 Orchardway drive
Mchenry, IL 60050

caleb chaloupka
220 union st
P.O. 156
Stockbridge, WI 53088




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 147 of 736
Caleb Dobbratz
Kimberly Ave.
Kimberly, WI 54136

Caleb Filipiak
1138 W Prospect Ave
Appleton, WI 54914

Caleb Greenough
204 Olson Ave
Wakefield, MI 49968

Caleb Luken
7768 Steamboat Road
Piedmont, SD 57769

Caleigh Bau
475 Noack Rd
Greenwood, IN 46143

Cali Boreson
W2828 Kebe Court
Appleton, WI 54915

Cali Sheesley
2507 16th st
Monroe, WI 53566

Calli Dougherty
N1464 Star Dust Dr
Greenville, WI 54942
Callie Bonk
758 Oak Dr.
Victoria, MN 55386

Callie Olson
7318 Bauch Road
Manitowoc, WI 54220

Callie Tighe
N7006 Winnebago Dr.
Fond Du Lac, WI 54935

Callie Youngquist
709 Desplaine Road
De Pere, WI 54115

Callisto Verhalen
N3599 Popple Dr
Waupaca, WI 54981

Calvin Creapeau
515 Earl St
Eau Claire, WI 54701


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 148 of 736
Calvin Denlinger
6996 Olde Davenport Rd.
La Motte, IA 52054

Calvin Jarosinski
W1477 Tile Drive
Pulaski, WI 54162

Cam Drier
103 arthur street
Kaukauna, WI 54130

Cam White
218E Pokagon St.
South Bend, IN 46617

Camaron Zinda
2720 Bonow Avenue
Wisconsin Rapids, WI 54495

Cameri Gehm
N3151 Valley Rd
Bonduel, WI 54107

Cameron Colby
PO BOX 172
Tiskilwa, IL 61368

Cameron Ernst
18265 San Lucas Court
Brookfield, WI 53045
Cameron Hill
2879 Commissioner Street
Oneida, WI 54155

Cameron Krueger
215 5th Ave East
Cresco, IA 52136

Cameron Reith
N8108 Mattsons Rd
Felch, MI 49831

Cameron Stennes
2025 60TH ST SW
Montevideo, MN 56265

Cameron Theisen
W9129 Deer Road
Cascade, WI 53011

Cami Senske
N74W28963 Coldstream Ct
Hartland, WI 53029


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 149 of 736
Camie Mccue
1993 Silver Street
Manitowoc, WI 54220

Camille Vanooyen
1505 Elm St
Green Bay, WI 54302

Camron Vanloo
2825 Commander Court
Oshkosh, WI 54901

Camryn Ballweg
6671 Herbrand Road
Sauk City, WI 53583

Camryn Kraning
W2679 Center Rd
Bonduel, WI 54107

Camryn Tautges
N74W15067 Hidden Way Dr
Menomonee Falls, WI 53051

Candace Kennedy
200 Beechwood Ave.
Apt 10
Colonial Heights, VA 23834

Candace Vires
260 lake ave
Montello, WI 53949

Candi Rahlf
candi rahlf
806 willow st
Winneconne, WI 54986
Candia Lick
144 Richard Ave.
Neenah, WI 54956

Candice Harley
4131 SW 55th Ave
Fort Lauderdale, FL 33314

Candice Manke
126 Radtke Street
Schofield, WI 54476

Candice Pflugradt
732 Suburban Dr
De Pere, WI 54115




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 150 of 736
Candy Birner
121 CHICAGO DR
Redgranite, WI 54970

Candy Ragen
2318 Wisconsin Ave
New Holstein, WI 53061

Candy Schmidt
1370 Tammy Rd
Oshkosh, WI 54904

Candy Selle-Poehls
1817 Lawrence Street
New London, WI 54961

Cara Anne
4903 Birch Street
Schofield, WI 54476

Caressa Krueger
W6880 daniel ct
Greenville, WI 54942

Carey Richards
2377 Old Ivy Court
De Pere, WI 54115

Carie Gibbs
N349 Redtail Lane
Appleton, WI 54915
Carie Ligman
2341 court street
Plover, WI 54467

Carie Stedman
N9529 Noe Rd
Appleton, WI 54915

Carie Wengerter
N6132 County Road C
Cecil, WI 54111

Carin Barber
2330 S Walden Ave
2
Appleton, WI 54915

Carina Crowe
932 S Smalley St
Shawano, WI 54166




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 151 of 736
Carisa Van Rossum
N3174 Section Line rd
Kaukauna, WI 54130

Carissa Dollahite
5352 55th avenue
Kenosha, WI 53144

Carissa Goerl
524 W 7th St.
Kaukauna, WI 54130

Carissa Langenhuizen
1671 Carole Ln
Green Bay, WI 54313

Carissa Nehls
N7476 Edgewater Dr
Beaver Dam, WI 53916

Carissa Smith
818 Warsaw Street
Menasha, WI 54952

Carl Brookins
PO Box 34
Brownsville, WI 53006

Carl Scheunemann
213 S Summit Dr
Port Washington, WI 53074
Carla Kelly
972 E Fox Ln
Milwaukee, WI 53217

Carla Niemi
1216 s park ave
Neenah, WI 54956

Carla Reetz
W6389 Sonny Drive Apt. 1
Menasha, WI 54952

Carla Scheuer
11060 MacArthur Drive
Marshfield, WI 54449

Carleen Lawrynk
1904 North Appleton St
Appleton, WI 54911

Carley Madigan
N6622 center road
Rosendale, WI 54974


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 152 of 736
Carley Wong
3112 E. Sableridge Dr.
Appleton, WI 54913

Carli Finley
907 Irish Rd
Apt 10
Neenah, WI 54956

Carlie Brunell
W12377 Metzger Ct
Columbus, WI 53925

CARLIE HERBST
1701 KENTUCKY ST
Oshkosh, WI 54901

Carlie Hubbard
1022 W Johnson St
Apt 211
Madison, WI 53715

Carlie Seaman
920 N Lark St
Oshkosh, WI 54902

Carlin Kalinec
1200 Summit Street
Hancock, MI 49930

Carlos Ibanez
4280 Galt Ocean Dr
27A
Fort Lauderdale, FL 33308

CARLTON HANDSCHKE
1128 E OVERLAND RD
Appleton, WI 54911

CARLTON KEMPFER
237 WALKER ST
Waupun, WI 53963

Carly Hansen
3990 Country Lane
Rock, MI 49880

Carly Lafave
1522 Ames street
Neenah, WI 54956

Carly Marx
7361 Inama Rd
Sauk City, WI 53583



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 153 of 736
carly meinert
n8611 pine road
Saint Cloud, WI 53079

Carly Retzloff
526 Wilderness Ct
Hartford, WI 53027

Carly Reynders
2475 School Road
Greenleaf, WI 54126

Carly Stanek
645 N. Washington St.
Spring Green, WI 53588

Carly Weber
1825 W Timber Ridge Ln
9311
Oak Creek, WI 53154

Carmen Adams
1895 Westbreeze Drive
Oshkosh, WI 54904

Carmen Messina
No Address - purchased tickets via PayPa

Carmen Roehl
615 hall st
Ripon, WI 54971
Carmen Sloan
301 W Lafayette
Avon, IL 61415

Carmen Vande Hey
W5538 rustic lane
Appleton, WI 54915

Carol Austin
1422 st Paul street
Sault Sainte Marie, MI 49783

Carol Fields
35104 Wisconsin St
Burlington, WI 53105

Carol Kemmerer
1514 Calico Ln
Sun Prairie, WI 53590

Carol Naff
12563 Mantilla Rd
San Diego, CA 92128


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 154 of 736
Carol Ruleau
1550 Elk Trail Ct
Neenah, WI 54956

Carol Topp
N4115 French Rd
Appleton, WI 54913

Carol Wohlers
1031 W PARKWAY BLVD
Appleton, WI 54914

Carole Benson
217 Manchester Lane
Barrington, IL 60010

Carolee Herrick
506 Forest Home Drive
2B
Francis Creek, WI 54214

Caroline Esperanza
434 Newbury Dr
Island Lake, IL 60042

Caroline Swanson
No Address - purchased tickets via PayPa

Carolyn Dammen
2910 Rutledge Avenue
Janesville, WI 53545
Carolyn Vickers
W1508 Garden Ln
Montello, WI 53949

Carri Decamp
5108 Lilac Ln
Racine, WI 53406

Carrie Beck
306 s milwaukee st
Theresa, WI 53091

carrie Gerlach
966 Dousman st
Green Bay, WI 54303

Carrie Griffin
10744 COUNTY ROAD M
Gillett, WI 54124

Carrie Heeren
115 W. Foster Ave
Tomah, WI 54660


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 155 of 736
Carrie Jagodzinski
3215 Hay Meadow Ln
Stevens Point, WI 54482

carrie kellner
1232 crooks st.
Green Bay, WI 54301

Carrie Kittell
120 Highridge Ave
Denmark, WI 54208

Carrie Kragie
N9927 K-1 Road
Stephenson, MI 49887

Carrie Krause
2280 red tail glen
De Pere, WI 54115

Carrie Kulas
4300 Tydl Drive
Janesville, WI 53546

Carrie Lefeber
N8758 Townline Rd
Van Dyne, WI 54979

Carrie Lindsey
916 W Commercial St
Appleton, WI 54914
Carrie Nolde
N3071 Bay De Noc Dr
Menominee, MI 49858

Carrie Noren
26 E. FOLLETT ST.
Fond Du Lac, WI 54935

Carrie Powell
W6640 Wege Road
Hortonville, WI 54944

Carrie Scheller
4701 Swan Ave
Wausau, WI 54401

CARRIE SMITH
1115 W Spencer st.
Appleton, WI 54914

Carrie Weir
2706 Minnesota Ave NW
Bemidji, MN 56601


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 156 of 736
Carrie Witt
W3616 County Road S
Appleton, WI 54913

Carson Brown
629 Canary Ave.
Chilton, WI 53014

Carson Clark
w2390 Cty Rd I
Markesan, WI 53946

Carson Makuski
2024 Clark street
Stevens Point, WI 54481

Carson Raddatz
W6179 Westlake Ct
Fond Du Lac, WI 54937

Carter Footit
No Address - purchased tickets via PayPa

Carter Golden
No Address - purchased tickets via PayPa

Caryn Van Pietersom
4406 Mohawk Street
Wisconsin Rapids, WI 54495

Caryn Weissman
P O Box 434
Allenton, WI 53002

Casey Barrett
808 s stephan bridge rd
Grayling, MI 49738
Casey Berkshire
646 Grant St
De Pere, WI 54115

Casey Bestul
2910 County Rd. DD
New London, WI 54961

Casey Clifford
905 Madison ave
Apt 11
Marinette, WI 54143

Casey Ellis
2326 S Gladys Ave.
Appleton, WI 54915



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 157 of 736
Casey Fedor
1512 Roosevelt Ave
Oshkosh, WI 54901

Casey Lang
2525 W Prospect Avenue
Appleton, WI 54914

Casey Otto
509 E Harding Dr
Appleton, WI 54915

Casey Rocha
W3584 Vannoy Dr
Whitewater, WI 53190

Casey Streich
1810 emerson st
Tigerton, WI 54486

Casey Trutnau
1053 E Main ST
407
Valley City, ND 58072

Cassandra Askegaard
515 E. 2nd St.
Dixon, IL 61021

Cassandra Brei
No Address - purchased tickets via PayPa
Cassandra Downing
1085 Echo Lane
Green Bay, WI 54304

Cassandra Immel
620 Pleasure Place
Fond Du Lac, WI 54935

Cassandra Kalnins
No Address - purchased tickets via PayPa

Cassandra Kitchen
2721 Clairville Rd
Oshkosh, WI 54904

Cassandra Marshall
No Address - purchased tickets via PayPa

Cassandra Pipkorn
2513 Oakcrest Dr
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 158 of 736
CASSANDRA RUNNING
911 Elm St
Winneconne, WI 54986

Cassandra Stephens
No Address - purchased tickets via PayPa

cassandra Theisen
N2816 Triple S Rd
Campbellsport, WI 53010

Cassandra Thompson
609 Theodore st
Jefferson, WI 53549

Cassey Stecker
309 Reed street
Chilton, WI 53014

Cassi Fallucca
11703 60th st #8
8
Kenosha, WI 53144

Cassi Janssen
1228 Garfield Court
Little Chute, WI 54140

Cassi Van Dusen
50W338 Ramm Road
Maple Park, IL 60151
Cassidey Wolfert
3669 South Hillcrest Road
Waterford, WI 53185

Cassidy Heyer
10295 w Yale Ave
Zion, IL 60099

Cassie Bucaro
714 walnut dr
406
Darien, IL 60561

Cassie Elmer
242 W. Church Street
Evansville, WI 53536

Cassie Garton
130 Pacific Road
Merrimac, WI 53561




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 159 of 736
Cassie Hopkins
5619 w Cleveland ave
Milwaukee, WI 53219

Cassie Leino
302 North 14th Avenue East
Ashland, WI 54806

Cassie Pappano
1291 Maidstone Drive
Vernon Hills, IL 60061

Cassie Wiegert
217 Sunset Drive
Antigo, WI 54409

Cassondra Mcmahon
10220 Brazeau Town Hall Rd
Pound, WI 54161

Cat Cairns
500 S Park Ave
Fond Du Lac, WI 54935

Catherine Coulson
508 Pinetree Road
Kohler, WI 53044

Catherine Kempen
W1959 TRALEE LN
Kaukauna, WI 54130
Catherine Kocherer
No Address - purchased tickets via PayPa

Catherine McNicoll Schmidt
1552 Mallard St
Green Bay, WI 54311

Catherine Misorski
4945 S. 82nd St.
Milwaukee, WI 53220

Catherine Peszczynski
2023 south 59th street
Milwaukee, WI 53219

Catherine Wege
N3073 Manley Road
HORTONVILLE, WI 54944

Catherine Weyenberg
212 Maple St
Kaukauna, WI 54130



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 160 of 736
Cathleen E Berglund
725 W Gilbert Rd
Palatine, IL 60067

Cathy Ballew
501 Pearl St
Macon, MO 63552

Cathy Dercks
N2317 Meadow Creek Ct
Kaukauna, WI 54130

Cathy Dreifuerst
N8173 Ashberry Ave
Fond Du Lac, WI 54937

Cathy Freeman
No Address - purchased tickets via PayPa

cathy hendrikse
1416 logan ave
Sheboygan, WI 53083

Cathy Lindeman
2318 Skyline Pines Dr
Green Bay, WI 54313

CATHY PATT
W7477 STATE RD 21 AND 73
Wautoma, WI 54982

Cathy Rens
N5371 Brandon Rd
Brandon, WI 53919

Cathy Spoehr
N2353 Vandenbroek Rd
Kaukauna, WI 54130

Catrina Werner
622 w 4th ave
Oshkosh, WI 54902

Caydance Rouleau
8817 County Road W
Greenleaf, WI 54126

Cayla Charlesworth
1508 Daggett St.
Marinette, WI 54143

Caylynn Cutler
1356 N 2nd Drive
Stevens Point, WI 54482



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 161 of 736
Cecelia Rodriguez
41 S Kayser St
Fond Du Lac, WI 54935

Cecilio Martinez
230 S Drummond St
waupun, WI 53963

Ceileta Gardner
3035 Nicholson RD
Racine, WI 53406

Celeste Bowen
9S270 Nantucket Dr
F
Darien, IL 60561

Celeste Zautcke
7403 98th Ave
j
Kenosha, WI 53142

Celia Miranda
412 10th street
Neenah, WI 54956

Chad Baker
W5563 Sumac Lane
Appleton, WI 54915

Chad Brown
2020 Adams St
Plover, WI 54467

Chad Chartre
3654 Emerald Crown Pkwy
Neenah, WI 54956
Chad Dumdie
390 Westbrook Drive
Oshkosh, WI 54904

Chad Edwards
2607 Michael st
Wonder Lake, IL 60097

Chad Eilers
309 E Fremont Street
Appleton, WI 54915

Chad Empey
2015 N Riverwalk Way
Milwaukee, WI 53212




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 162 of 736
Chad Giles
203 Mulberry Drive
Waldo, WI 53093

Chad Gruenstern
189 Denhardt Ave
Neenah, WI 54956

Chad Guild
3931 Sienna Ct
Franksville, WI 53126

Chad Hackbarth
3530 Cherryvale Ave
96
Appleton, WI 54913

Chad Hanley
729 Sprenger Road
Seymour, IN 47274

Chad Lambie
N2473 Farrell Road
Kaukauna, WI 54130

CHAD MEIER
6315 Poplar L 6th Street
Escanaba, MI 49829

Chad Mulheron
N2440 Milly Street
Greenville, WI 54942

Chad Spitz
1332 Grand Ave
Sheboygan, WI 53083

Chad Vandenbusch
No Address - purchased tickets via PayPa

Chad Vincent
2010 E Plank Rd
#6
Appleton, WI 54915

Chad Wachel
826 w elsie st
Appleton, WI 54914

Chad Wewasson
PO Box 726
Lac Du Flambeau, WI 54538




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 163 of 736
Chad Zeske
1296 Velp Ave.
Green Bay, WI 54303

Chadley Ewald
15390 Painters Ln N
Stillwater, MN 55082

Chairity Carey
407 horicon st
Mayville, WI 53050

Chaise Baenen
5044 nooyen heights Dr.
New Franken, WI 54229

Champagne Hubert
404 Brooklyn Manor Pl
19
Evansdale, IA 50707

Chance Wall
4601 S 4300 Rd
Big Cabin, OK 74332

Chandall Johnson
5688 hwy 57
Sturgeon Bay, WI 54235

Chandler Puwal
275 East Saint Clair Street
Romeo, MI 48065

Chandler VOIGT
W1339 Washington Rd
Rubicon, WI 53078

Chandra Dimmer
6838 Hwy 52 S Lot 12
Lot 12
Bellevue, IA 52031

Chandra Johnson
748 1St street
Menasha, WI 54952

Chanelle Olson
727 West Harris Street
Appleton, WI 54914

Channing Boivin
3701 16th st
Menominee, MI 49858




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 164 of 736
Chantel Kreutner
846 Ashford Dr NE
Cedar Rapids, IA 52402

chardra draeger
n7014 cty rd PP
Ripon, WI 54971

Charlene Coogan-Trevino
3326 S Seeley Ave
Chicago, IL 60608

Charlene Horak
No Address - purchased tickets via PayPa

Charles Baker
11661 heyrman drive
Crivitz, WI 54114

Charles Bellman
N8831 County Road Vv
Berlin, WI 54923

charles Flesch
217 west layman drive
Mellen, WI 54546

Charles Johnston
W2122 state highway 64
Marinette, WI 54143

CHARLES PRZYBYL JR
15681 Crocus CT W
Rosemount, MN 55068

Charles Robbins
1738 Golf Bridge Dr
2
Neenah, WI 54956

Charles Schmit
121 Dupont Ave NE
Hector, MN 55342

Charles Scott
716 7th Ave
Menominee, MI 49858

CHARLES WANISH
5624 County road r
Manitowoc, WI 54220

Charles Wischow
1260 Dover Lane
Green Bay, WI 54313


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 165 of 736
charley hopp
3672 terri lane
Appleton, WI 54914

Charlie Ann Rykwalder
14265 Woodridge Circle
Brookfield, WI 53005

Charlie Buysse
630 trumpeter trail
3
De Pere, WI 54115

Charlie Decloux
w183 n8522 lawrence ct
Menomonee Falls, WI 53051

Charlie Guenthner
620 south Clermont
Antigo, WI 54409

Charlie Hill
42440 Wilson Memorial Dr
Chassell, MI 49916

CHARLIE LOMAS
7871 South Scepter Dr.
Unit 6
Franklin, WI 53132

Charlie Marquardt
W4325 county road kk
Kaukauna, WI 54130

Charlie Mccarthy
828 Dante Drive
Oconomowoc, WI 53066
Charlie Rauls
1604 Pebblebrook Trl
Sun Prairie, WI 53590

Charlie Syndergaard
415 w 4th st
Newell, IA 50568

Chase Janssen
1228 Garfield Ct
Little Chute, WI 54140

Chase Kinney
2130 hwy pp
Stevens Point, WI 54481




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 166 of 736
Chase Pittman
755 Frank st
Darlington, WI 53530

Chase Porter
1618 Fordem Ave
303
Madison, WI 53714

Chase Shipley
5290 Richland road
Pleasant Plains, IL 62677

Chase Shumard
40 country manor lane
D
DaytonC, OH 45458

Chase Wardian
524 Seminary Drive
Dyer, IN 46311

Chasidey Fisher
329 S. Bridge St
P.o. box 44
Manawa, WI 54949

Chaz Goeben
3129 Barley Circle
Green Bay, WI 54311

Chels Marie
2002 E. SWEDE RD
Cedarville, MI 49719

Chelse Grigg
No Address - purchased tickets via PayPa
Chelsea Drazkowski
713 Johnson Ct
Rushford, MN 55971

Chelsea Franke
1196 Bonnie Drive
Menasha, WI 54952

Chelsea Maiers
1420 HAYES RD
Tipton, IA 52772

Chelsea Marie
120015 county road a
Athens, WI 54411




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 167 of 736
Chelsea Mcdonough
703 Dakota Ave
Gladstone, MI 49837

Chelsea Radley
N2110 State Road 49
Berlin, WI 54923

Chelsea Rice
410 Victoria Street
Fairmont, MN 56031

Chelsea Rodriguez
310 echo dr
Rockton, IL 61072

Chelsea Shuda
N3430 County Road D
Jefferson, WI 53549

Chelsey Briner
N5621 Braund rd
Camp Douglas, WI 54618

Chelsey James
612 Grove St.
Brainerd, MN 56401

Chelsey Osmanski
950 Holzer Street
Green Bay, WI 54303
Chelsi Knorr
W8313 STATE ROAD 76
Shiocton, WI 54170

Cheri Duley
346 Ladwig St
Campbellsport, WI 53010

Cheri Nenahlo
1289 Commanche Ave
Green Bay, WI 54313

Cheryl Boeck
303 W 18TH AVE
Oshkosh, WI 54902

Cheryl Cravillion
E1845 County Road A
Luxemburg, WI 54217

Cheryl Dreger
2018 white wolf lane
Kaukauna, WI 54130


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 168 of 736
Cheryl Griesbach
W7050 Bluebluff Way
Greenville, WI 54942

Cheryl Horton
1772 Alexandra Court
Oshkosh, WI 54902

Cheryl Iwami Benn
S67W26025 BENSON AVE
Waukesha, WI 53189

Cheryl Lecker
W4796 WEGE RD
Appleton, WI 54913

CHERYL MARTI
2014 MYSTIC HILLS TERRACE
Green Bay, WI 54313

Cheryl Ohman
1221 10th Ave South
Escanaba, MI 49829

Cheryl Perket
929 4TH ST
Menasha, WI 54952

Cheryl Peters
1775 W Paynes Point Rd
Neenah, WI 54956
CHERYL PUES
E8947 Jennings Rd
New London, WI 54961

Cheryl Rataichek
535 A Menasha Street
Reedsville, WI 54230

Cheryl Rhinehart
1493 Harvey st.
Lower
Green Bay, WI 54302

Cheryl Rodefer
3119 S. 16th St.
Milwaukee, WI 53215

Cheryl Spindler
512 N. 8th St.
303
Sheboygan, WI 53081




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 169 of 736
Cheryl Vienola
1465 MARICOPA DR
Oshkosh, WI 54904

Cheryl Zaske
2290 Wisconsin St
Apt B
Oshkosh, WI 54901

Chester Weier
816 N Ashland Ave
Green Bay, WI 54303

Cheyenne Barr
1380 8th ave
Newport, MN 55055

Cheyenne Dodge
W6150 County Road BB
Lot 6
Appleton, WI 54914

Cheyenne Moyer
4754 Cedar Court
Quinnesec, MI 49876

Cheyenne Thein
226 E. DeKora St.
Saukville, WI 53080

Cheyenne Werner
204 Tower Circle
Morristown, MN 55052

Chloe Beimborn
510 Skyline Blvd
Green Bay, WI 54302
Chloe Boers
7749 Beloff Court
Three Lakes, WI 54562

Chloe Burklund
3561 Route 32 Apt 3
Saugerties, NY 12477

Chloe Lodel
9924 Westview rd
Newton, WI 53063

Chloe Miller
1506 N 13th Ave
Wausau, WI 54401




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 170 of 736
Chloe Piekkola
5711 145th Ct NW
Anoka, MN 55303

Chloe Polcen
12590 State Hwy 42
Ellison Bay, WI 54210

Chloe Schmidt
2429 Brantwood dr.
Neenah, WI 54956

Chloe Schmitz
N9271 county rd W
Malone, WI 53049

Chloe Schwartz
942 Augusta Drive
Oregon, WI 53575

Chody Wolf
N6677 Maple Road
Elkhorn, WI 53121

Chris Alvin
304 N Fulton st
Princeton, WI 54968

Chris Anklam
1926 S. Memorial Dr.
Appleton, WI 54915
CHRIS BERGER
LAURA KROLL
5061 KENWOOD CT
Oshkosh, WI 54904

Chris Biersteker
514 Melrose Avenue
Green Bay, WI 54303

Chris Carter
6 Lakeshore Dr
Sault Ste. Marie     ON P6A 5K8

Chris Chimileski
1919 Pleasant St
Manitowoc, WI 54220

chris collett
4075 holt rd, 174
Holt, MI 48842




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 171 of 736
Chris Czerp
406 2nd st
Menominee, MI 49858

Chris Diels
226 Folsom St.
#8
Columbus, WI 53925

Chris Ely Wendler
1519 E Taft Ave
Appleton, WI 54915

chris everst
732 northern ave.
Green Bay, WI 54303

Chris Freelove
2519 falling leaves dr
Weatherford, OK 73096

chris george
1707 River Lakes Rd N
Oconomowoc, WI 53066

Chris Griep
1902 132 Ave NE
Minneapolis, MN 55449

Chris Hassen
4107 AMHERST DRIVE
Champaign, IL 61822

Chris Hect
4071 sam snead dr
Flint, MI 48506

Chris Heller
8501 Windsor Dr
Schofield, WI 54476

Chris Holinbeck
1314 Harvest Moon Dr
Neenah, WI 54956

Chris Hruska
E735 Cherneyville Rd
Luxemburg, WI 54217

Chris Huettner
1015 S Commercial St
Apt 7
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 172 of 736
Chris Jackson
N4268 old forest rd
Cambridge, WI 53523

Chris Jackson
n4628 old forest rd
Cambridge, WI 53523

Chris Jaecks
3728 E. Rovi Drive
Milton, WI 53563

Chris Kaufert
1083 Congress Street
Neenah, WI 54956

Chris LaCrosse
6214 Schroeder Rd.
11
Madison, WI 53711

Chris Lawrence
W6253 Timber Trail
Hortonville, WI 54944

Chris Lee
553 Harvard Dr.
Neenah, WI 54956

Chris Luck
1452 Madden Rd.
Lansing, IA 52151

chris marek
90 myrna jane dr
Oshkosh, WI 54902

Chris Martin
104 W Klubertanz Dr
9
Sun Prairie, WI 53590

CHRIS MATTHEWS
P.O. Box 274
Menominee, MI 49858

Chris Mckeon
No Address - purchased tickets via PayPa

Chris Morris
713 Clinton St
208
Horicon, WI 53032




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 173 of 736
Chris Mueller
912 Windward court
Oshkosh, WI 54901

Chris Ortman
7609 Banks Street
Justice, IL 60458

Chris Page
No Address - purchased tickets via PayPa

Chris Parrish
1205 East Pacific St
Appleton, WI 54911

Chris Patt
211 Hudson Ave
Oshkosh, WI 54901

Chris Peeters
309 Kadinger Way
Little Chute, WI 54140

Chris Rawlings
N2490 Milly Street
Greenville, WI 54942

Chris Riley
3034 GILBERT DR
Green Bay, WI 54311

Chris Scharenbrock
1516 sibley court
Sheboygan, WI 53081

Chris Sibert
63492 240th street
Hewitt, MN 56453

Chris Smits
2842 S. Ridge Rd.
Green Bay, WI 54304

Chris Tighe
N7006 Winnebago Dr.
Fond Du Lac, WI 54935

CHRIS VAN GRINSVEN
N9032 HOLLY RD
Saint Cloud, WI 53079

Chris Van Veghel
919 Park Ave
Little Chute, WI 54140



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 174 of 736
Chris Vitense
W6614 County Road W
Juneau, WI 53039

Chris Weiland
1288 Southfield Dr.
Menasha, WI 54952

Chris Williams
7334 Mosaic Drive
Indianapolis, IN 46221

Chrisha Kimbrough
209 cavil way
De Pere, WI 54115

Chrissy Kearney
16395 country view ct
Dubuque, IA 52002

Christa Ciaroni
625 County Road E
Grand Marsh, WI 53936

Christi Emerson
1201 harney ave
Oshkosh, WI 54901

Christian Benson
P.O. Box 115
Gaastra, MI 49927
Christian Bettin
1515 Central St
Oshkosh, WI 54901

Christian Brunelle
112 E Longyear St
2
Bessemer, MI 49911

Christian Chavez
No Address - purchased tickets via PayPa

Christian Gabriel
25454 Spring St.
Manhattan, IL 60442

Christian Lambrechts
W2251 St. Peters rd
East Troy, WI 53120

CHRISTIAN MENDEN
1540 COOKS ST
Green Bay, WI 54302


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 175 of 736
Christian Muchka
W7404 Barlow Lake Road
Pembine, WI 54156

Christian Silvestri
19w130 Mallard Court
Downers Grove, IL 60516

Christianna Wallander
7312 Pine Grove Lane
Two Rivers, WI 54241

Christie Galow
126 S Church St
Berlin, WI 54923

Christie Kaufman
W6697 Brown
Fond Du Lac, WI 54937

Christie Schultz
1349 Tullar rd
Neenah, WI 54956

Christina Bargas
7401 Arado Dr
Fort Worth, TX 76131

Christina Cooper
6405 Von Kanel St
Schofield, WI 54476
Christina Cronier
344 WASHINGTON ST
Ripon, WI 54971

Christina Gallert
752 W. Wisconsin Ave., #4
Pewaukee, WI 53072

Christina Heezen
No Address - purchased tickets via PayPa

Christina Huselbe
148 Hastings Way SW
Poplar Grove, IL 61065

Christina Lezak
N6714 Lake Lorraine Rd
Delavan, WI 53115

Christina malson
1315 winter wheat
Neenah, WI 54956



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 176 of 736
Christina Olson
165 Walton Ave
Waukesha, WI 53186

Christina Olson
412 West Oshkosh St.
Ripon, WI 54971

Christina Patrick
1022 Western Ave
Mosinee, WI 54455

Christina Portman
156 Lock Road
Kaukauna, WI 54130

Christina Quinlan
No Address - purchased tickets via PayPa

Christina Schraufnagel
147 WOODLAND AVE
Montello, WI 53949

Christina Stock
2447 emerald ln
Yorkville, IL 60560

Christina Theune
No Address - purchased tickets via PayPa

Christina Torpey
9224 Checkerbloom Dr
Oklahoma City, OK 73165

Christina Werth
602 CONGRESS ST
Neenah, WI 54956
Christine Barber
3111 Taylor St
Marinette, WI 54143

Christine Bier
No Address - purchased tickets via PayPa

Christine Burnett
w946 Heather Circle
Neshkoro, WI 54960

Christine Clemetson
No Address - purchased tickets via PayPa

Christine Damm
1017 Eureka St.
Ripon, WI 54971


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 177 of 736
CHRISTINE DREXLER
914 POWERS ST
Oshkosh, WI 54901

Christine Edlund
N4469 Twin Falls Road
Iron Mountain, MI 49801

christine gimler
641 coventry lane
Hartland, WI 53029

Christine Giordano
6031 Honeysuckle Lane
Hartford, WI 53027

CHRISTINE HANSEN
N1750 VIRGINIA DRIVE
Waupaca, WI 54981

Christine LaCourse
121 Teddy St
Brooklyn, WI 53521

CHRISTINE NILES
4391 Soda Creek Road
Apt #5
Oshkosh, WI 54901

Christine Pascoe
129 W. Fairbanks St.
Marquette, MI 49855

Christine Roesler
N1267 Chantilly Ct
Hortonville, WI 54944

Christine Sloane
2301E. Tuscany Way
Appleton, WI 54913

CHRISTINE TIPPS
482 CTY RD FF
Pickett, WI 54964

CHRISTOPHER ANDERSON
442 AMORY ST
Fond Du Lac, WI 54935

Christopher Becker
635 Zarling Ave
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 178 of 736
Christopher Behling
204 N. Edwards St.
Combined Locks, WI. 53113-0000

Christopher Christensen
296 N. Military Rd
Fond Du Lac, WI 54935

Christopher Doerrer
2814 e Johnson st
#3
Madison, WI 53704

Christopher Dumbleton
N4821 County Road B
New London, WI 54961

Christopher Eckardt
1020 S 25th St. # 11
Wausau, WI 54403

Christopher Ellis
621 JACOBSEN AVE
Madison, WI 53714

Christopher Esparza
3816 Koehn ave
Sheboygan, WI 53081

Christopher Gehrke
580 western ave
Cedarburg, WI 53012

Christopher Getchell
1305 Armstrong st
Marinette, WI 54143

CHRISTOPHER GIERACH
w159n9629 Butternut Rd
Germantown, WI 53022

CHRISTOPHER GROESBECK
173 E MCWILLIAMS ST
Fond Du Lac, WI 54935

Christopher Holden
714 Irving Ave. NW
Elk River, MN 55330

Christopher Lamers
N1291 thrush dr.
Greenville, WI 54942




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 179 of 736
Christopher Lesperance
852 Centennial Centre Blvd
Apt 96
Oneida, WI 54155

Christopher Mcdowell
810 Randolph St
Angola, IN 46703

Christopher McLaughlin
No Address - purchased tickets via PayPa

Christopher Miller
220 Austin CT
Apt 43
New London, WI 54961

Christopher Misener
4256 Oakridge Court
Stevens Point, WI 54482

Christopher Norys
3135 Town Square Dr
408
Rolling Meadows, IL 60008

Christopher Parr
No Address - purchased tickets via PayPa

Christopher Reindl
927 Elizabeth street
Green Bay, WI 54302

Christopher Rhode
1464 Hamily CT NE
Grand Rapids, MI 49505

Christopher Richmond
10502 Michigan Ave
Hayward, WI 54843

Christopher Roche
3109 West 102nd Street
Evergreen Park, IL 60805

Christopher Sandri
1267 Chicago St.
Green Bay, WI 54301

Christopher Schmidt
7821 w43rd St.
2c
Lyons, IL 60534




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 180 of 736
Christopher Schultz
707 E Olympian Road
Urbana, IL 61802

Christopher Shintaku
610 E Granville Ave
Roselle, IL 60172

Christopher Slinger
1159 N Oakwood Rd
Oshkosh, WI 54904

Christopher Smith
1728 18th Ave
Kenosha, WI 53140

Christopher Smith
1832 21st Ave
Kenosha, WI 53140

Christopher Stratton
3414 W. Parkridge Ave.
Appleton, WI 54912

Christopher Vass
3535 N Oakley
2
Chicago, IL 60618

Christopher Wech
503 South State St
Chilton, WI 53014

Christopher Wolfe
607 crawford dr #4
Cottage Grove, WI 53527

Christy Haefner
306 Lawrence St
Westfield, WI 53964

Christy Narges Madigan
PO Box 181
Rosendale, WI 54974

Christylee Vickers
6549 E. Cty RD 300 S.
New Castle, IN 47362

Chrystal Donahoe
158 Arvey Ln
Fond Du Lac, WI 54935




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 181 of 736
Chuck Bowie
603 Race Street
10413
New Orleans, LA 70130

Chuck Buck
2112 S 3rd st
Burlington, IA 52601

Chuck Cannon
404 S Poplar Ave
Elmhurst, IL 60126

Chuck Coyle
1218A Crystal Ct
Waupaca, WI 54981

Chuck Dantes
518 w. hughitt
Iron Mountain, MI 49801

Chuck Skibicki
P. Our. Box 61
Amherst Junction, WI 54407

Chyna Sell
3845 County Road C
Oconto Falls, WI 54154

Chynna Brochtrup
1512 Sherwood Drive
Green Bay, WI 54313

Ciara Carley
1514 Emilie St
Green Bay, WI 54301

Cierra Snyder
E1854 Weinmann Rd
Scandinavia, WI 54977

CINDY BLOHM
820 W. Fulton St
Waupaca, WI 54981

CINDY BUMAN
W4665 GLENN ST
Appleton, WI 54913

Cindy Diemel Hansen
840 appleton st
Menasha, WI 54952




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 182 of 736
Cindy Fredericksen
2191 Kowalski Road
Mosinee, WI 54455

Cindy Gavin
1236 milton ave
Janesville, WI 53545

Cindy Hardy
185 James CT
Brillion, WI 54110

Cindy Landers
4230 Sandusky rd
Lima, OH 45801

CINDY MARGELOFSKY
N8823 LAKESHORE DR
Van Dyne, WI 54979

cindy oneill
600 oak st lot #239
Waupaca, WI 54981

Cindy Raddenbach
320 Vista Dr
Bloomington, IL 61701

Cindy Sabel Malliet
N1340 FAIRWINDS DR
Greenville, WI 54942
Cindy Schilling
#10 MCT
Medford, WI 54451

Cindy Thomey
P.O. Box 574
Mio, MI 48647

Cindy Van Rite
5318 S Gilbert Lane
Abrams, WI 54101

Cindy Winchell
8618 State Highway 27
Sparta, WI 54656

CINDY YESKO
N2639 cty rd Z Lot B73
Dousman, WI 53118

Cinnamon Harley
1198 Canterbury Rd
Green Bay, WI 54304


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 183 of 736
Claire Bliske
2716 oakwood circle
Oshkosh, WI 54904

Claire Burkard
1721 St. Robert Drive
Green Bay, WI 54304

Claire Calkins
1216 deerfield ave
Menasha, WI 54952

Claire Cayemberg
15209 Hillcreek Road
Valders, WI 54245

Claire Guell
W2755 Middle Rd
Campbellsport, WI 53010

Claire Harder
N10224 Hwy 26
Burnett, WI 53922

Claire Neuberger
192 Blueberry Road
Libertyville, IL 60048

Claire Rumsey
No Address - purchased tickets via PayPa

Claire Stiefvater
129 Pennsylvania Avenue
Chilton, WI 53014

Claire Wittmann
N3509 center road
Waupun, WI 53963

CLARE LOVELESS
11027 Hietikko Drive
Pelkie, MI 49958

Clare Vanden Heuvel
4950 Lansing High Pt
Oshkosh, WI 54904

Clarissa Biglow
7271 e mosherville rd.
Jackson, MI 49202

Claude de Lorraine
2065 6th St
Marinette, WI 54143



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 184 of 736
Claudia Henrickson
3005 Crusade Lane
Green Bay, WI 54313

Claudia Murray
301 E. Wentworth Ln.
Appleton, WI 54913

Claudia Tisch
816 W Lexington Pkwy
Deforest, WI 53532

Clay Hundertmark
W4855 Branch rd
Fond Du Lac, WI 54937

Clay Pausma
N10752 Jeresey Rd
Fox Lake, WI 53933

Clayton Collins
1436 Westmeath Ave
Green Bay, WI 54313

Clayton Fury
14302 Chevy Chase Dr.
Houston, TX 77077

Clayton Greenwald
619 R lane
Fort Madison, IA 52627
clayton jeffers
9938 S Walker Road
Beloit, WI 53511

Clayton Lewis
312 E Lynwood DR.
Athens, IL 62613

Clayton Sheasby
833 E. Eldorado st.
Appleton, WI 54911

Clifford Kellner
224 OAK GROVE AVE
Green Bay, WI 54302

Clint Griesbach
N2633 Immel rd
Hortonville, WI 54944

Clint Jozwiak
319 parkview lane
Kimberly, WI 54136


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 185 of 736
Clinton Diehl
738 Gateway St NE
Cedar Rapids, IA 52402

Coco Eberhard
5602 Auchter Lane
Waunakee, WI 53597

Cody Bonini
P.o box 332
South Range, MI 49963

Cody Brunclik
302 4th Street
Waunakee, WI 53597

Cody Carlson
W5300 Pine Creek Road
Norway, MI 49870

Cody Donovan
7959 Evergreen Street
Hewitt, WI 54441

Cody Dupont
5926 24th Ave NW
Rochester, MN 55901

CODY GRUNDEEN
1210 17TH STREET SOUTH
Wisconsin Rapids, WI 54494
Cody Johnson
1642 28th ave south
9
Grand Forks, ND 58201

Cody Jones
1638 s. 78st
Milwaukee, WI 53214

Cody Kolka
105 Lieder St
North Freedom, WI 53951

Cody Kromrie
N413 County Road Y
Wautoma, WI 54982

Cody Kuntz
5713 South Kerry Ave
Sioux Falls, SD 57106




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 186 of 736
Cody Lanham
4324 N LIGHTNING DR
APT 9
Appleton, WI 54913

Cody Locke
6552 weyer road
B
Imlay City, MI 48444

Cody Mier
2211 magnolia lane
Green Bay, WI 54304

Cody Nicholson
3168 Jackson
Oshkosh, WI 54901

Cody Polfus
N12611 Co. Rd. 551
Carney, MI 49812

Cody Rasmussen
E2174 Elm Valley Rd
Scandinavia, WI 54977

Cody Reed
406 8th street
Calumet, MI 49913

Cody Robertson
2525 14th Ave
Monroe, WI 53566

Cody Rossmiller
610 Mill St
PO Box 185
Adell, WI 53001

Cody Schrauth
327 Mill Street PO Box 644
Campbellsport, WI 53010

cody slama
W5244 Cty Rd C
Montello, WI 53949

Cody TeBeest
965 HOLLAND RD.
Kaukauna, WI 54130

Cody Tietz
47 West Church Road
Twin Lake, MI 49457



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 187 of 736
Cody Vandenberg
2100 Phesant Run Ct
Apt F
Appleton, WI 54914

Cody Wedde
1116 High Street
Kaukauna, WI 54130

Cody Wetterau
No Address - purchased tickets via PayPa

Cody Wilterdink
114 Beth Cir
Plymouth, WI 53073

Cody Zimmerman
11102 Freedom rd
Tomah, WI 54660

Colbie Raught
1110 Oak street
Plain, WI 53577

Colby Bach
6865 Yellowwood Lane
Deforest, WI 53532

Cole Baumgartner
1125 N 12th avenue
West Bend, WI 53090
Cole Dawson
24 Mapleview Dr.
Gladstone, MI 49837

Cole Dineen
1621 Boles St
Wisconsin Rapids, WI 54495

Cole Finnegan
No Address - purchased tickets via PayPa

Cole Flaherty
125 W MAIN ST
CHILTON, WI 53014

Cole Friederichs
4608 Rose Creek Pkwy
Fargo, ND 58104

Cole Havens
No Address - purchased tickets via PayPa




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 188 of 736
Cole Masten
21212 Indian point ave
Petersburg, IL 62675

Cole Mitchell
N3951 Washington Ave.
4
Freedom, WI 54131

Cole Thielen
3798 monroe rd
Blanchard, MI 49310

Cole Tomkiewicz
3710 County Road O
Saukville, WI 53080

Colin Bourdeau
838 Walnut St
Baraboo, WI 53913

Colin Gowin
23205 County Rd 286
Pittsburg, MO 65724

Colin Saegert
N8683 Bancroft Rd
Theresa, WI 53091

Colin Spencer
645 cliff st
Quinnesec, MI 49876

Colin Trovillion
4322 n lightning dr
Apt 9
Appleton, WI 54913
COLLEEN CARROW
W6492 RICKEY LN
Greenville, WI 54942

COLLEEN FRAAZA
N9207 Graham Lake Road
Iola, WI 54945

Colleen Frederick
5453 NICKELS DRIVE
Oshkosh, WI 54904

Colleen Hogan
1121 5th Ave S
La Crosse, WI 54601




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 189 of 736
Colleen Kingsland
W6323 Lincoln Rd
Van Dyne, WI 54979

Collin Levy
822 upland ridge drive
Fort Wayne, IN 46825

Collin Prill
134 West John
Markesan, WI 53946

Collin Prizy
2220 Hampshire street
Quincy, IL 62301

Colton Berggren
No Address - purchased tickets via PayPa

Colton Charles McKenney
N5234 HWY 180
Peshtigo, WI 54157

Colton Haverland
211 veitch ST
s-33
Emerado, ND 58228

Colton Jager
1500 20th Ave
Menominee, MI 49858
Colton Lentz
1320 Geneva Road
14
Menasha, WI 54952

Colton Mcallister
1033 Main Street
8
Horicon, WI 53032

Colton Mueller
1368 Meadowcreek Dr
Pewaukee, WI 53072

Colton See
W4089 west Jefferson road
Chilton, WI 53014

Colton Smeltzer
460 Verbena St
Roscoe, IL 61073




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 190 of 736
Coltten Hamam
1119 byron st p.o. box 546
Stratford, IA 50249

Community First Credit Union
P.O. Box 1487
Appleton, WI 54912-1487

Conner Lanman
701 Ash Street
Baraboo, WI 53913

Conner Robedeaux
900 Clevelnad ave
Kaukauna, WI 54130

CONNI STUEBER
w9315 School Rd.
Hortonville, WI 54944

Connie Balcer
250 E Ward St
Apt 208
Milwaukee, WI 53207

Connie Evers
W3239 Garvey Rd
Kaukauna, WI 54130

Connie Geisthardt
710 Jennifer Court
Omro, WI 54963

Connie Nenahlo
631 Falcon Lane
Chilton, WI 53014

Connie Sell
427 N Pine Grove Lane
Hortonville, WI 54944

Connie Thompson
302 north main st
Rosendale, WI 54974

Connor Brey
1027 W 5th St
Appleton, WI 54914

Connor Dugre
N6015 County Road U
De Pere, WI 54115




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 191 of 736
Connor Frisch
3100 West Point road
Green Bay, WI 54313

Connor Green
857 South Townline Road
Sandusky, MI 48471

Connor Jacobson
3923 W. Minnesota Ave
Franklin, WI 53132

Connor Jensen
409 Bennett Farms Place
Acworth, GA 30102

Connor Krupp
32 Aurora lb
Fond Du Lac, WI 54935

Connor Magner
2305 South River Road
Saint Charles, MO 63303

Connor Mclaughlin
738 estate dr
Fond Du Lac, WI 54935

Connor Mroz
70387 south beechwood rd
Union, MI 49130
Connor O hara
223 Chillaway Road
Wyalusing, PA 18853

Connor Simon
3116 E Greenleaf Dr.
Appleton, WI 54913

Connor Smith
No Address - purchased tickets via PayPa

Connor Smyth
3 Washington Crescent
Apt. 501
Elliot Lake ON P5A 2X1

Connor Yanke
W2354 cty rd y
Lomira, WI 53048

Connor Ziegler
2723 Northwynde Psge
Sun Prairie, WI 53590


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 192 of 736
Constance Swenson
537 South Street
Watertown, WI 53094

Constantine Zakharchuk
No Address - purchased tickets via PayPa

Cooper Richter
215n second street
Princeton, WI 54968

Cooper Thompson
12383 Norway St. NW
Minneapolis, MN 55448

Cooper Vance
No Address - purchased tickets via PayPa

Cora Dominguez
2112 Skyview St
Green Bay, WI 54311

Cora Kroeger
403 4th St
De Witt, IA 52742

Cora Parchem
222 7TH AVE
BARABOO, WI 53913

Cordell Powers
105 Doraland ST
Kingsford, MI 49802

Corey Cortright
N5335 old hyw 45
New London, WI 54961
Corey Dull
N3433 County Road M
Waupun, WI 53963

Corey Fritsch
702 s 7th st
3
Lake City, MN 55041

Corey Haag
W6049 HEARTHSTONE DR
Appleton, WI 54915

Corey Kluge
No Address - purchased tickets via PayPa




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 193 of 736
Corey Lenz
921 E Roeland Ave
Appleton, WI 54915

Corey Paquay
No Address - purchased tickets via PayPa

Corey Paske
N1259 Kroncke Road
Arlington, WI 53911

Corey Suprise
319 E Spring St
New London, WI 54961

Cori Medlyn
6121 Jack London circle
Sacramento, CA 95842

Corina Mueller
No Address - purchased tickets via PayPa

Corinne Cornett
No Address - purchased tickets via PayPa

Cort Kasuboski
7034 County Road k
Omro, WI 54963

Cortney Calkins
1301 whitewater Avenue
Fort Atkinson, WI 53538

Cory Armatti
1340 Whispering Pines LN
Neenah, WI 54956

Cory Barman
5142 Torino Ct
4
Middleton, WI 53562

Cory Biser
688 S Berendo St
404
Los Angeles, CA 90005

Cory Drews
4215 South 93rd St
Milwaukee, WI 53228

Cory Dudevoire
101 flora way
Clintonville, WI 54929



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 194 of 736
Cory Fritsch
Ship to Cory Fritsch, 603 N Walnut St
Janesville, WI 53548

Cory Groulx
9178 Nichols Rd
Montrose, MI 48457

Cory Hoffmann
113397 Balsam Road
Stratford, WI 54484

Cory Marsala
n1190 pine rd
Genoa City, WI 53128

Cory Paternoster
13605 N Harma Rd
Hurley, WI 54534

Cory Smith
5495 N M123
Eckerman, MI 49728

Cotie Holbek
362 Joan Street
Burlington, WI 53105

Courtlyn Roecker
916 N water st
Lomira, WI 53048
Courtney Carter
539 Holly Glen
Murchison, TX 75778

Courtney Christel
16603 County Road C
Valders, WI 54245

Courtney Fox
504 Barclay St
Saint Paul, MN 55106

Courtney Gehl
W2022 Crosstown Rd.
Hilbert, WI 54129

Courtney Hazen
2553 W Waukau Ave
7
Oshkosh, WI 54904




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 195 of 736
Courtney Jansen
205 W Calumet st
2
Appleton, WI 54915

Courtney Macpherson
1351 Patton Drive
Hartford, WI 53027

Courtney Marvin
2047 pleasant dr
Cambridge, WI 53523

Courtney Mcfarlane
N5740 skyhigh dr.
Portage, WI 53901

Courtney Measor
1044 grand st
Oshkosh, WI 54901

Courtney Messar
1030 County Rd C
Wausaukee, WI 54177

Courtney Minten
501 Stone Gate Drive
Kimberly, WI 54136

Courtney Spence
29 Maple Grove Drive
Kincheloe, MI 49788

Courtney Wright
65 Brent St
Clintonville, WI 54929

Courtney Yanko
11831 S Park Rd
Butternut, WI 54514

Craig Bender
28 Court Street
Neillsville, WI 54456

CRAIG CHRISTENSON
PO Box 51
Winnebago, WI 54985

Craig Coulthart
906 Stonecress Ct
Sun Prairie, WI 53590




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 196 of 736
Craig Diener
1402 Walnut St.
Oshkosh, WI 54901

Craig Hilker
8072 channel lane
Omro, WI 54963

Craig Hooper
1268 Oregon st
Green Bay, WI 54303

Craig Kolasinski
N9317 Noe Road
Appleton, WI 54915

Craig Lacount
2772 Oakwood Cir
Oshkosh, WI 54904

Craig Luebke
N9161 County Road TW
Mayville, WI 53050

Craig Mallett
2536 SHADE TREE LN
Green Bay, WI 54313

Craig Maxwell
215 Cherry Lane
Lomira, WI 53048
Craig Meyer
3107 8TH ST NE
Minot, ND 58703

Craig Mueller
N65W24592 ivy ave
Sussex, WI 53089

Craig Norman
505 2nd st
Menasha, WI 54952

Craig Orlowski
220 N Cedar Street
Adams, WI 53910

Craig Ramthun
306 N Appleton St
Apt 4
Appleton, WI 54911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 197 of 736
CRAIG SCHUMANN
N60 W 15882 HAWTHORNE DR
Menomonee Falls, WI 53051

craig sorenson
344 Maple Street
Kingsford, MI 49802

Craig St Louis
W1374 Auburn Ashford Dr
Campbellsport, WI 53010

Craig Staffin
6194 Gwen Ln
Allenton, WI 53002

Craig Umentum
1102 saint george st
Green Bay, WI 54302

Craig Vanden Heuvel
2809 Hunters Run Ct.
Kaukauna, WI 54130

Cristy Wildenberg
W6322 Goose Creek Circle
Greenville, WI 54942

Cruz Anguiano
1109 10th st
Milford, IA 51351
Cruz Perez
51 15th St
Fond Du Lac, WI 54935

Crystal Bell
N6611 state rd 22
Montello, WI 53949

Crystal Boivin
2335 N. Meade St
Appleton, WI 54911

Crystal Bullock
1110 W. Piper St
Macomb, IL 61455

Crystal Corbitt
No Address - purchased tickets via PayPa

Crystal Dorton
752 S COMMERCIAL ST
Neenah, WI 54956



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 198 of 736
Crystal Johnson
1321 MIRAGE DR
GREEN BAY, WI 54313

Crystal Just
3678 Euro Ln
De Pere, WI 54115

crystal lafave
110 w brown st
Iron Mountain, MI 49801

Crystal LaFreniere
1745 Rosewood Lane
Ishpeming, MI 49849

Crystal Lembke Rees
No Address - purchased tickets via PayPa

Crystal Lohry
2009 Mt Vernon st
Oshkosh, WI 54901

Crystal Nitz
1345 Campbell St
Neenah, WI 54956

Crystal Olson
2908 Fieldcrest Drive
Kaukauna, WI 54130

Crystal Peffers
1137 Parnell st
Marinette, WI 54143

Crystal Pfeiffer Theunis
265 Paddy Ct
Wrightstown, WI 54180

Crystal Solomon
222 Winnebago Avenue
Portage, WI 53901

Crystal Thelen
139 Amherst Ave
Sheboygan Falls, WI 53085

Crystal Wick
901 9th ave nw
Waseca, MN 56093

Crystal Zarn
219 W Albert St.
Portage, WI 53901



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 199 of 736
Crystle Brockman
213 W. Fourth Street
Kaukauna, WI 54130

Cullen Gahagan
1163 Winged Foot Dr
Oregon, WI 53575

Cullen Meyer
620 west beacon ave
New London, WI 54961

Cullen Mularkey
No Address - purchased tickets via PayPa

Curt Baumgart
1107 Honey Creek Circle
Oshkosh, WI 54904

Curt Braatz
W5138 Kennedy Drive
Fond Du Lac, WI 54935

CURT LONG
624 DAVID AVE.
Sheboygan Falls, WI 53085

Curt Sims
1520 East Tracia Lane
Appleton, WI 54911

curtis gresbach
304 b N. chicago ave
South Milwaukee, WI 53172

Curtis Nekowitsch
47921 barber drive
Stanchfield, MN 55080

Curtis Schwartz
1705 Lincoln ave
Dubuque, IA 52001

Curtis Ward
2505 Jenny lane
1
Green Bay, WI 54302

CURTIS YOUNG
2156 W 9TH AVE #5
Oshkosh, WI 54904

CUSA HARD Tickets1
425 S Mill Ave
Tempe, AZ 85281


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 200 of 736
Cynde Stanzel-Helke
1118 Grand Ave
Manitowoc, WI 54220

Cyndi Garcia
101 Hillary Circle
Wentzville, MO 63385

Cynthia Demler
1335 W 9th Ave.
Oshkosh, WI 54902

Cynthia Gorrr
15062 S Cedar Lake Rd
Kiel, WI 53042

Cynthia Kanak
403 Lexington Dr
Waunakee, WI 53597

Cynthia Kerridge
308 North 4th st
Manistique, MI 49854

Cynthia Powerd
3306 N Suncrests Ln
Appleton, WI 54914

Cynthia Reinders
N70W30621 Bette Ann Drive
Hartland, WI 53029
D J Mather
12875 W Cleveland Ave
New Berlin, WI 53151

D Wince
431 34th ave
2
East Moline, IL 61244

D'Ann Thoenes
421 Belvedere East
Colgate, WI 53017

Dakota Bartlett
1005 N Lake St.
Neenah, WI 54956

Dakota Bobruk
311 S. Vernon Ave.
Flint, MI 48503




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 201 of 736
Dakota Dao
938 Hubbell St
Marshall, WI 53559

Dakota Eatrada
737 W. Commercial St
Appleton, WI 54914

Dakota Fingerhut
E6068 Mill Road
Plain, WI 53577

Dakota Hetzel
1356 Lamar ave
Oshkosh, WI 54901

Dakota O'dell
W10626 Fay rd
Beaver Dam, WI 53916

Dakota Osowski
1751 Jackie rd.
Mosinee, WI 54455

Dakota Rutter
729 N State St
Appleton, WI 54911

Dakota Schraufnagel
W6603 county road y
Brownsville, WI 53006
Dakota VanLanen
450 Fulton Street
Seymour, WI 54165

Dakota Wangberg
79 S. Sallie Ave
Fond Du Lac, WI 54935

Dale Engebose
E3354 Partridge Road
Casco, WI 54205

Dale Krueger
2251 Julia Dr
Dubuque, IA 52002

Dale Leick
2091 Day Street
Greenleaf, WI 54126

Dallas Bannasch
P.o. Box 284
Eben Junction, MI 49825


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 202 of 736
Dallas Degenaer
No Address - purchased tickets via PayPa

Dallas Humphrey
1716 5th st sw
104
Rochester, MN 55902

Dalton Becker
3508 Bellevue Place
Two Rivers, WI 54241

Dalton Corkery
2200 BEVER AVE Se
Cedar Rapids, IA 52403

Dalton Engelhardt
4105 Galaxy Dr
Janesville, WI 53546

Dalton Genrich
2201 13th street
Two Rivers, WI 54241

Dalton Nampel
220 Park Avenue
Beaver Dam, WI 53916

Dalton Roe
1534 Oak st
Oshkosh, WI 54901
Damian Dale
6721 se 2nd ct
Des Moines, IA 50315

DAMIAN SWACKER
W10940County Rd D
Westboro, WI 54490

Damian Wisniewski
503 East Main Street
Apt 2
Bellevue, OH 44811

Damien Jones
225 N West Ave
Jefferson, WI 53549

Damon Ayersman
1322 Otter Avenue
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 203 of 736
Damon Sterba
1103 Michigan ave
Fond Du Lac, WI 54937

Dan Allman
5211 2nd st se
307
Minneapolis, MN 55414

Dan Axberg
1104 Cleveland st
Niagara, WI 54151

Dan Bauler
5171 12TH AVE
La Porte City, IA 50651

Dan Boen
609 Daly Cir
Brandon, SD 57005

dan carey
8093 Maass Rd
Seymour, WI 54165

Dan Colvin
W175N12877 Lancelot Dr
Germantown, WI 53022

Dan Daemmrich
1019 E Meadow
Milwaukee, WI 53217

Dan Danielson
811 TERRACE AVE
Menasha, WI 54952

Dan Fredrick
3823 Summerset Way
Oshkosh, WI 54901

Dan Grant
1325 Honeysuckle
Neenah, WI 54956

Dan Hayes
W1098 Spring Grove Rd
Ripon, WI 54971

Dan   House
450   W Swan Circle
Apt   3203
Oak   Creek, WI 53154




         Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 204 of 736
Dan Hutchins
No Address - purchased tickets via PayPa

Dan Koch
1434 Forest Hill Avenue
South Milwaukee, WI 53172

dan krug
245 gillett st
Fond Du Lac, WI 54935

Dan Luckow
2107 Clark St.
Manitowoc, WI 54220

Dan Ritter
5694 D Rd
Bark River, MI 49807

Dan Roberts
1295 Pond View Circle
De Pere, WI 54115

Dan Runge
410 Wisconsin st
Redgranite, WI 54970

Dan Schimelpfenig
W3523 Glencoe Avenue
Montello, WI 53949

Dan Schroeder
436 MAIN ST
Marinette, WI 54143

Dan Schutt
2682 Maple Hills Drive
Green Bay, WI 54313

Dan Schweda
1140 MERRILL ST
OSHKOSH, WI 54901

Dan Sinz
204 18th ave s
Bangor, WI 54614

Dan StAmour
1237 Trailside Terrace
Seymour, WI 54165

Dan Thames
4 Petunia Cir
Clintonville, WI 54929



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 205 of 736
Dan Zrinsky
429 Bowman Rd
Wisconsin Dells, WI 53965

Dana Manders
N3879 Mchugh Rd
Kaukauna, WI 54130

Dana Rex
1334 otter ave
Oshkosh, WI 54901

Dana Tuszke
2131 Jelinski Circle
Plover, WI 54467

Dana Wyant
8443 E Evanston Ave
Ravenna, MI 49451

Dane Saari
6899 West Ridge Royal Dr
Greenleaf, WI 54126

Dane Sherman
140 S. East Street
Plainfield, WI 54966

Danette Olson
201 E Wisconsin St
2
Rosendale, WI 54974

Dani Cjl
216 school street
Chilton, WI 53014

Dani Sterr
N64W14647 Poplar Drive
Menomonee Falls, WI 53051

Dani Sumwalt
294 Third St
Allenton, WI 53002

Danica Anderson
W5547 Bend Road
Princeton, WI 54968

DANIEL & DARLENE YUREK
469 Beauty View Rd
Luxemburg, WI 54217




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 206 of 736
Daniel Albert
N6367 Deer Shiners Dr
Gleason, WI 54435

Daniel Black
142 Wedgewood Dr
Saint Paul, MN 55115

Daniel Borth
N8717 County Road X
Watertown, WI 53094

DANIEL BOUSHKA
3520 Church Rd
Green Bay, WI 54311

Daniel Chambers
1008 Oviatt St
Kaukauna, WI 54130

Daniel Diebitz
519 second street
Stevens Point, WI 54481

DANIEL DIEMEL
N9158 SHEPARD RD
Shiocton, WI 54170

Daniel Dutton
305 west 8th st
Kaukauna, WI 54130
Daniel Guerin
N715 Rich Road
Watertown, WI 53098

Daniel Gumieny
N5951 Division rd
Cecil, WI 54111

Daniel Huettl
3657 may lane
De Pere, WI 54115

Daniel Jacob
5803 W Forestwood Drive
Peoria, IL 61615

Daniel Keely
420 jungermann rd
Saint Peters, MO 63376

DANIEL KLEIKAMP
4927 Theater 16.8 Dr
Escanaba, MI 49829


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 207 of 736
Daniel Kovatovich
520 w. Riverwood drive
304
Oak Creek, WI 53154

Daniel LaLuzerne
4896 Dale Court
Green Bay, WI 54311

Daniel Lord
5919 John Ave
Superior, WI 54880

Daniel Madden
S3832 Trapp Rd
Tempe, AZ 85281

Daniel Matthews
4103 Waldo Blvd
Manitowoc, WI 54220

Daniel Mattila
W11248 Cty Rd. TC
Brandon, WI 53919

Daniel Maurer
1007 Bluebird St.
De Pere, WI 54115

DANIEL MCGUIRE
211 sterling Drive
Oregon, WI 53575

Daniel Mellenthin
1 Kessel Ct #26
Madison, WI 53711

Daniel Mindt
1526 S 20th st
Sheboygan, WI 53081

Daniel Mosincat
710 5th St.
Menominee, MI 49858

Daniel Mudrak
No Address - purchased tickets via PayPa

Daniel Oconnell
P.O.box 10641
Green Bay, WI 54307

DANIEL PFLUGRADT
924 S 87TH ST
Milwaukee, WI 53214


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 208 of 736
Daniel Polly
5230 Aspen Way
Madison, WI 53718

DANIEL PRUE
1216 CARMEN AVE
Sheboygan, WI 53081

Daniel Reichel
1441 N 14th Avenue
Sturgeon Bay, WI 54235

Daniel Reid
900 Heritage Drive
2
Marshfield, WI 54449

Daniel Schafer
215 Park St
Kaukauna, WI 54130

Daniel Schmid
W2160 COTTONVILLE AVE
Berlin, WI 54923

Daniel Schmidt
8526 s loop rd
Larsen, WI 54947

Daniel Schmidt
W9819 CTY RD S
New London, WI 54961

Daniel Schroeder
436 Main St.
Marinette, WI 54143

Daniel Scott
1407 Blacktail Dr
Sturgis, SD 57785

Daniel sobek
3724 W Karstens Dr
apt 2
Madison, WI 53704

Daniel Thom
1355 Beverly Lane
Streamwood, IL 60107

DANIEL TRACEY
W4231 PINEPOINTE LN
Tomahawk, WI 54487




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 209 of 736
Daniel Vieaux
5200 S Skyline Dr
New Berlin, WI 53151

Daniel Weber
311 Oakwood Drive
Francis Creek, WI 54214

Daniel Wessel
1616 Martin Avenue
Sheboygan, WI 53083

Daniele Hasheider
E11890 Longwood Drive
Prairie Du Sac, WI 53578

Danielle Anding
W1835 State HWY 73
Granton, WI 54436

Danielle Aranda
919 George Street
Lake Geneva, WI 53147

Danielle Barnett
316 E Cedar Crest Rd
Rose Hill, KS 67133

Danielle Brassard
928 westlawn ave
Earlville, IL 60518
Danielle Braun
No Address - purchased tickets via PayPa

Danielle Ekker
617 Mulberry Dr E
West Bend, WI 53090

Danielle Fischer
745 Green Tree Road
West Bend, WI 53090

Danielle Fralish
w3114 chicago lane
Redgranite, WI 54970

Danielle Gauthier
1760 Meneau Dr
De Pere, WI 54115

Danielle Gorsuch
N7397 County Road H
Cambria, WI 53923



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 210 of 736
Danielle Holen
306 W. 6th Street
Apt 302
Monticello, MN 55362

Danielle Kallenbach
131 E Water St
Princeton, WI 54968

Danielle Kilthau
3466 Maple Dr
Hubertus, WI 53033

Danielle Kingry
3889 Waters Edge Dr
Beaverton, MI 48612

Danielle Lock
No Address - purchased tickets via PayPa

Danielle Mashak
23 Taylor Street
Winneconne, WI 54986

Danielle Mogged
1604 North Road
Green Bay, WI 54313

Danielle Paszkiewicz
5611 taylor avw
Racine, WI 53403
Danielle Phillips
921 E. Holly Way
Palatine, IL 60074

Danielle Plagenz
N2278 Indian Mound Rd
Dalton, WI 53926

Danielle Remter
405 ahnaip st
Apt 5
Menasha, WI 54952

Danielle Robinson
685 S 500 E
Price, UT 84501

Danielle Stuhr
4127 Rivet Hills Cir
Wausau, WI 54403




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 211 of 736
Danielle Thimmig
W7443 Summit Road
Plymouth, WI 53073

Danielle Valley
886 Wood Dr
Oconomowoc, WI 53066

Danielle Vollendorf
N726 Moraine Dr
Campbellsport, WI 53010

Danielle Walbrun
3118 Meadow Hts Ct
Green Bay, WI 54313

Danielle Wie
1 South High Street
Mayville, WI 53050

Danielle Woodruff
1537 quantum ct
Murfreesboro, TN 37128

Danielle Zentner
578 south clay rd
Oshkosh, WI 54904

Danita M Docka
10739 CTY HWY B
Amherst, WI 54406
Danna Carpenter
1724 Skyview Ave
Oshkosh, WI 54902

Dannelle Johnson
1048 Tipperary Road
Oregon, WI 53575

Danny Curtis
1531 North Little Road
Janesville, WI 53548

Danny Hanson
1580 Galway Ct
Oshkosh, WI 54904

Danny Harvey
No Address - purchased tickets via PayPa

Danny Iacono
440 Sullivan Street
#2
Oshkosh, WI 54902


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 212 of 736
Danny Mcalister
6303 N. Straits Highway
Cheboygan, MI 49721

Danny Nicol
19927 BARKER RD
MARYSVILLE, OH 43040

Dante Spencer
W7679 oak st
Shiocton, WI 54170

Danyalle Tennant
1500 Minneapolis street
Sault Sainte Marie, MI 49783

Danyel Bernstein
412 Edgewood Drive
Neenah, WI 54956

Darcy bushko
520 D Slater Rd
Cranbrook BC V1C 4K5

Darian Kuglin
W5464 Fox Ridge Dr
Princeton, WI 54968

Darian Sali
515 Greenhill Rd
West Chester, PA 19380
Darin angstadt
140 east Whitney street
Green Bay, WI 54301

DARIN FISCHER
851 S DORR ST
Antigo, WI 54409

Darin Van Handel
808 Sue St
Little Chute, WI 54140

Darlene and/or Susan Molski
1244 SNOWDON DR
Oshkosh, WI 54904

Darlene Anderson
10531 286th Ave
Trevor, WI 53179

Darlene Greely
W6856 Greenville dr.
Greenville, WI 54942


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 213 of 736
Darlene Mitchell
301 w main st
Waupun, WI 53963

DARLENE VANDENBERG
1126 W SPENCER ST
Appleton, WI 54914

DARRELL MANNING
1026 VILLAGEGREEN CT
Green Bay, WI 54313

Darrell Tiffany
2114 Bowen St
5
Oshkosh, WI 54901

Darren Baalke
7909 Riverside Road
Fredonia, WI 53021

Darren Pieczynski
No Address - purchased tickets via PayPa

Darryl Sundin
212 Burning Tree CT
Wrightstown, WI 54180

DARWIN PRELLWITZ
502 LIBERTY ST
Ripon, WI 54971
DARWIN RESOP
422 W 15TH AVE
Oshkosh, WI 54902

Daryl Jeno
23282 Farwell Ave
Warsaw, MN 55087

Dave Allen
1248 Grove St.
Menasha, WI 54952

Dave Bader
136 lamplighter dr #7
Kaukauna, WI 54130

Dave Blehovde
301 e commerce blvd
#4
Slinger, WI 53086




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 214 of 736
Dave Brummer
7903 147th St W
Saint Paul, MN 55124

Dave Brunner
1999 Libal st
4
Green Bay, WI 54301

Dave Garot
3107 Glendale Ave
Green Bay, WI 54313

Dave Hoffman
N9402 Lakeshore Dr
Van Dyne, WI 54979

Dave Holz
1560 Deckner ave
Green Bay, WI 54302

Dave Kuchenbecker
138 PARK AVE
Brillion, WI 54110

Dave Morey
1746 Juniper Dr.
Green Bay, WI 54302

Dave Reilly
810 East Pioneer Road
Fond Du Lac, WI 54935

Dave Schultz
2732 C Savannah Circle
Sheboygan, WI 53081

Dave Solgat
993 Jackson Ln
Florence, WI 54121

Dave Wehrman
106 prairie moon dr
Davis Junction, IL 61020

Dave Ziolkowski
3333 S 99th Ct Apt 6
Milwaukee, WI 53227

DAVID & MARY JO JENSEN
7177 COUNTRY CLUB
Oshkosh, WI 54902




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 215 of 736
David Balda
4231 Westview Ln
Oshkosh, WI 54904

David Bawol
429 South 10th St.
Apt.21
Escanaba, MI 49829

David Blumer
302 21 1/4 Street
Chetek, WI 54728

David Bonanti
1731 Old Highway 69
Florence, WI 54121

David Burke
111 W 10TH AVE
Oshkosh, WI 54902

David Burke
5683 Highway 42
Sturgeon Bay, WI 54235

DAVID COULTHURST
418 3RD ST
Neenah, WI 54956

David Dahlke
4518 N WATERSHED WAY
Appleton, WI 54913

David Dashkovitz
4319 43RD ST
Lubbock, TX 79413

David De Leon
1641 S Nicolet Rd
apt # 10
Appleton, WI 54914

David Dodge
1379 LAKE BREEZE RD
Oshkosh, WI 54904

David Finch
906 lafollette st
Little Chute, WI 54140

David Francisco
510 ardmore ave
Ripon, WI 54971




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 216 of 736
DAVID GAWARESKY
4180 Rivermoor Road
Omro, WI 54963

David Gohlke
265 WESTFIELD WAY
Pewaukee, WI 53072

David Gregorich
1515 Granite Ave
Marquette, MI 49855

David Grond
8146 Tritt Rd
Omro, WI 54963

David Hahn
468 n main st
Hartford, WI 53027

david halverson
n6724 woodfield ln
Lake Mills, WI 53551

David Hardie
599 Western Ave.
Fond Du Lac, WI 54935

David Henne
3056 Water street
42
Stevens Point, WI 54481

David Herring
2116 river street
Niagara, WI 54151

David Hesse
1920 Julie Ave
Sparta, WI 54656

David Hoem
2844 Danbe Rd
Oshkosh, WI 54904

David Hreska
1549 w woods dr
305
Arlington Heights, IL 60004

David Jastrow
2822 w Glenpark dr
Appleton, WI 54914




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 217 of 736
David Knight
3219 Elaine Drive NW
Cedar Rapids, IA 52405

David Kohn
212 n Washington
Elkhorn, WI 53131

David Kramer
2246 Henry street
Neenah, WI 54956

David Lane
No Address - purchased tickets via PayPa

David Lockwood
2114 Tawhee Drive
Madison, WI 53705

David Maliszewski
202 Chandler Dr.
Mundelein, IL 60060

David Martin
3154 Dorchester Way Unit 5
Madison, WI 53719

david martinson
1772 western ave
17
Green Bay, WI 54303
David Masterson
793 Lattimer Dr.
Saint Joseph, MI 49085

David Mattox
5081 Snapdragon Circle
Little Suamico, WI 54141

David Merkt
114 South 6th Ave
Saint Nazianz, WI 54232

David Mork
PO Box 76
Scandinavia, WI 54977

David Munes
214 E Division Street
Kaukauna, WI 54130

David Murray
13293 Wynstone Way
Rockton, IL 61072


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 218 of 736
David Novak
W151N5416 Badger Dr
Menomonee Falls, WI 53051

DAVID OLEJNIK
2210 WALNUT ST
Oshkosh, WI 54901

DAVID PETERSON
1217 WINNEBAGO AVE
Oshkosh, WI 54901

David Phelps
809 Cleveland Ave
Marinette, WI 54143

David Pollock
PO BOX 384
Dollar Bay, MI 49922

David Rebedew
W6153 Tucker road
Monticello, WI 53570

David Roderick
726 W Elk St
Freeport, IL 61032

DAVID SCHLICHTING
744 W 4TH AVE
Oshkosh, WI 54902
David Schneider
2417 E Forest ST
Appleton, WI 54915

David Sheahan
w7065 Westwood Dr
Fond Du Lac, WI 54937

David Shell
490 country creek drive
5
Fond Du Lac, WI 54935

David Smith
611 Elder Street
Parkersburg, WV 26101

David Smith
N2011 greenville dr
Greenville, WI 54942




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 219 of 736
David Stedman
S69 W15116 Cornell Circle
Apt 5
Muskego, WI 53150

DAVID STEFFES
W2891 Cty Q
Fond Du Lac, WI 54937

David Steger
665 east Jackson st
Apt 14
Ripon, WI 54971

David Steinruck
34111 white oak dr
Burlington, WI 53105

David Strandberg
325 12th St
Neenah, WI 54956

David Strauch
2019 mason street
apt a
New Holstein, WI 53061

David Sullivan
2215 1st St
301
Monroe, WI 53566
David Talaga
201430 Dorie Ln
Mosinee, WI 54455

DAVID URMANSKI
1008 SPRINGFIELD DR
De Pere, WI 54115

David Wagner
5063 W Century Farm Blvd
Appleton, WI 54913

David Ward
3563 7 th st
Wayland, MI 49348

David Wegenke
W3306 County Road E
Berlin, WI 54923

David Wilson
No Address - purchased tickets via PayPa



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 220 of 736
David Wittig
947 Sundial Lane
Neenah, WI 54956

DAVID WOLTER
1824 20TH STREET CT
Monroe, WI 53566

Davin Marshall
115 N.pioneer ave.
Apt 3
Negaunee, MI 49866

Davyn Fischer
114 N 56th Ave
Wausau, WI 54401

Dawn Allen
2544 TELLURIDE TRL
GREEN BAY, WI 54313

Dawn Brown
125 Poplar Ct
Neenah, WI 54956

Dawn Dettlaff
1645 Beech St.
Oshkosh, WI 54901

Dawn Finley
815 Liberty Street
Ripon, WI 54971

Dawn Flom
1515 N. Division St.
Appleton, WI 54911

Dawn Grode
33409 S Honey Lake Rd
Burlington, WI 53105

Dawn Hendrickson
N6230 County Rd D
Algoma, WI 54201

Dawn Jenson
806 Sunridge Court
Unit A
Waupaca, WI 54981

Dawn Jump
110 S. Main St.
Lot 13
Black Creek, WI 54106



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 221 of 736
Dawn Kopitzke
N688 34th drive
Berlin, WI 54923

Dawn Kuechenberg
W5844 Church Rd
Fond Du Lac, WI 54937

Dawn M Nicklas
1436 Sunset Beach Rd
Suamico, WI 54173

Dawn Marie LETT
2425 SHERIDAN ST
Oshkosh, WI 54901

Dawn McNichols
N2426 Greendale Rd
Hortonville, WI 54944

Dawn Millad
E6715 Mountain Lake Road
Manawa, WI 54949

Dawn Sandberg
9012 2nd Ave
Almond, WI 54909

Dawn Stecker
544 Pinehurst Dr
Sheboygan Falls, WI 53085
Dawn Waldow
N5553 Henry Court
Luxemburg, WI 54217

Dawn Webb
128550 Lovers Ln
Edgar, WI 54426

Dawn Wiebelhaus
1477 Wallace Lake Rd
West Bend, WI 53090

Dawn Wildenberg
825 E Woodland Ave
Appleton, WI 54911

Dawn Ziegler
22 Clover Ln
Fond Du Lac, WI 54937

Dawson Anglehart
53 west bay shore
Marinette, WI 54143


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 222 of 736
Dawson Bublitz
N84W18455 Seneca Drive
Menomonee Falls, WI 53051

Dawson Steckbauer
3310 Reber Dr
Wisconsin Rapids, WI 54494

Daymion Pier
1408 North 7th Street
Sheboygan, WI 53081

dayna hartwig
539 Washington st
Mishicot, WI 54228

Daytana Roloff
120 1/2 W 5th Street
Kaukauna, WI 54130

Dayton Jenison Sr.
123 8th St. SE
Waverly, IA 50677

Daytona Thelke
520 N Main St
Lake Mills, WI 53551

Dcn Donald Schultz
357 Cleveland St
Menasha, WI 54952
Dean Berg
275 E cotton Street
Fond Du Lac, WI 54935

DEAN HJELDEN
N5399 DENEVEU LN
Fond Du Lac, WI 54937

Dean Kaczmarek
134 n Washington street
Berlin, WI 54923

Dean Ludkey
w4158 acorn ct
PO BOX 351
Pine River, WI 54965

dean meyer
5526 Wittock Lane
Oconto, WI 54153




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 223 of 736
Dean Payne
1833 Martin Avenue
Sheboygan, WI 53083

DEAN TACKMIER
1553 Cormier Rd
Green Bay, WI 54313

Deana Warner
151 Broadway
North Fond du lac, WI 55937

Deann Brown
3168 Buttercup Rd
Neenah, WI 54956

Deanna Berglund
602 Watson
#3
Ripon, WI 54971

Deanna Johnson
N3694 Nichols Rd
Waupaca, WI 54981

Deanna Lauersdorf
514 College Ave
Watertown, WI 53094

Deanna Lindow
1027 Kensington Ave.
Plymouth, WI 53073

Deanna Luttenberger
W6836 Blue Heron Blvd
Apt 10
Fond Du Lac, WI 54937
Deanna Perras
644 Hunters Point Road
Neenah, WI 54956

Deanna Singstock
1732 Maricopa Drive
Oshkosh, WI 54904

Deanna Tachick
10923 Hwy 32
Suring, WI 54174

DeAnna Vanesky
W5849 Sweet Pea Dr
Appleton, WI 54915




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 224 of 736
Deanna Webb
No Address - purchased tickets via PayPa

Deb Adams
2720 Muller Road
Sun Prairie, WI 53590

Deb Bartz
610 Victoria Avenue
Yorkville, IL 60560

Deb Campion
N789 County Road O
Markesan, WI 53946

Deb Sager
W8587 Spring Road
Hortonville, WI 54944

Deb Zinda
3416 Soo Marie Ave
Stevens Point, WI 54481

Debbe Lemminger
5650 Peters Drive
West Bend, WI 53095

Debbi Luedeman
1186 Elmore St
Green Bay, WI 54303

DEBBIE DONALDSON
P.O. Box 737
Moose Lake, MN 55767

Debbie Frederick
N9143 N Kernan Ave
Appleton, WI 54915

Debbie Jensen
E5023 Railroad Grade Rd
Weyauwega, WI 54983

Debbie Nerat
W4598 8.5 Rd
Menominee, MI 49858

Debbie Reimer
W2354 County Rd. S
Kaukauna, WI 54130

Debi Derda
211 High Ridge Valley Ct
Foley, MO 63347



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 225 of 736
DEBORA SCHREIBER
217 E LINCOLN AVE
Oshkosh, WI 54901

Deborah Butzlaff
4463 BADGER RD
Kewaskum, WI 53040

Deborah Esparza
No Address - purchased tickets via PayPa

Deborah Pomering
11753 Graystone Cir
Roscoe, IL 61073

Deborah Rabideau
418 Heyrman St
Green Bay, WI 54302

DEBORAH SABEL
627 W DIVISION ST
Fond Du Lac, WI 54935

Debra Felde
2809 S. 8th St.
Sheboygan, WI 53081

Debra Maas
93761 Scenic Drive
Neosho, WI 53059

debra mayer
141 black forest drive
Plover, WI 54467

Debra Meier
668 Court Street
Chilton, WI 53014

Debra Michel
E7595 BETH RD
Reedsburg, WI 53959

Debra Plachinski
W4717 Nature Ct
Sherwood, WI 54169

Debra Sabel
N3768 Mill Pond Road
Oakfield, WI 53065

Deciderio Nunez
1236 Ray Place
Saint Paul, MN 55108



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 226 of 736
DeeAnna Clark
6863 Dennis Path
West Bend, WI 53090

Deena Anderson
833 Golden Eagle Ct
Pulaski, WI 54162

Deidra Hartman
N3139 Hwy S
Cascade, WI 53011

Deidra Hilton
1030 Jacobsen Road
Neenah, WI 54956

Delaney Cullinane
S64W25450 Meyers Drive
Waukesha, WI 53189

Delaney Schanhofer
N1307 Greenwood Rd
Greenville, WI 54942

Delaney Welson
W6720 Windward Dr
Greenville, WI 54942

Dena Davis
N9049 Harwood Road
Menasha, WI 54952
Denese Mace
2030 Wintergreen Court
Plover, WI 54467

Deni Engel
No Address - purchased tickets via PayPa

Denice Johnson
1205 SE JUDY DR
ANKENY, IA 50021

Denice Last
2746 Clover Street
Oshkosh, WI 54901

Denice Phillips
3404 George ct
West Bend, WI 53095

Denise Bangart
W2070 Schneider Rd
Hilbert, WI 54129



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 227 of 736
DENISE BUCHBERGER
23 7TH ST
Clintonville, WI 54929

Denise Buss
728 State Road57 Lot67
Plymouth, WI 53073

Denise Kinkde
2400 Fairlawn Dr.
West Des Moines, IA 50265

Denise Lornson
1071 Sterling Heights Drive
Menasha, WI 54952

Denise Petit
W5947 Geranium Drive
Appleton, WI 54915

Dennis Babler
15 Sunny Hill Ave.
Oshkosh, WI 54902

Dennis Baldry
1016 W 10TH AVE
Oshkosh, WI 54902

DENNIS BERGSBAKEN
641 Elm St
Neenah, WI 54956
Dennis Brown
79 S Royal Ave
Fond Du Lac, WI 54935

Dennis Cole
4106 Hammersmith
Clermont, FL 34711

Dennis Crowell
1059 ELMORE ST
Green Bay, WI 54303

DENNIS DAHM
514 MORSE ST
Waupun, WI 53963

Dennis Dodge
1213 Berkshire Circle
Venice, FL 34292

Dennis Johnson
W5504 Apple Ave
Medford, WI 54451


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 228 of 736
Dennis Jones
374 South St.
Poynette, WI 53955

Dennis L Miller
1700 30th Ave
3
Monroe, WI 53566

Dennis Nasci
3222 E Stonefield Dr
Oak Creek, WI 53154

Dennis Penasa
1816 E Pauline Street
Appleton, WI 54911

Derek Allen
1054 Tyler Ave
Oshkosh, WI 54902

Derek Cruz
3426 Stanley St
Stevens Point, WI 54481

Derek Dachelet
17315 Liberty Road
Belmont, WI 53510

Derek Dechant
w1784 county rd AW
Randolph, WI 53956

Derek Esterline
No Address - purchased tickets via PayPa

Derek Hintz
W2396 county rd ee
Seymour, WI 54165

Derek Jennings
5835 hinsdale lane
Fort Wayne, IN 46835

Derek Kornfehl
N1714 Hotsprings Ct
Greenville, WI 54942

Derek Liebhauser
2065 American Dr
Neenah, WI 54956

Derek Meidl
1450 Kellner St.
Manitowoc, WI 54220


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 229 of 736
Derek Michals
124 n 10th st
Oostburg, WI 53070

Derek Oliver
2008 Airline Dr
Ste 300 #216
Bossier City, LA 71111

Derek Orlikowski
7188 state hwy 66
Custer, WI 54423

Derek Runge
618 mckinley st
Neenah, WI 54956

Derek Tomso
No Address - purchased tickets via PayPa

Derek Wieting
S79 W20486 Tyler Dr.
Muskego, WI 53150

Derrick Bourg
9227 Earls ct
Tinley Park, IL 60487

Derrick Latender
300 prosser pl
69
Antigo, WI 54409

Derrick Watkins
262 e dekora st
Saukville, WI 53080

Desiree Bender
8527 barrish rd
Eagle River, WI 54521

Desiree Edge
920 Coolidge St
Fennimore, WI 53809

Desiree Kovatch
No Address - purchased tickets via PayPa

Destiny Boss
2114 Georgia Ave
Sheboygan, WI 53081

Destiny Castro
7208 van Buren st
Merrillville, IN 46410


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 230 of 736
Destiny Greenslate
570 Phantom Woods Rd
Apt 7
Mukwonago, WI 53149

Destiny Lewis
1625 elmwood avenue
101
Oshkosh, WI 54901

Destiny Montes
204 Frances st
Kaukauna, WI 54130

Devan Rauth
615 lake street
Delafield, WI 53018

Devayn Young
N1104 county rd e
Waupaca, WI 54981

Devin Barton
2912 W Howard Ave.
2
Milwaukee, WI 53221

Devin Burdge
838 W Main St
Hortonville, WI 54944

Devin DeSmith
W4049 County Road W
Sheboygan Falls, WI 53085

Devin Houle
N10751 HWY 17
Gleason, WI 54435

Devin Killam
N4186 state road 49
Brandon, WI 53919

Devin Sellnow
557 Grove St
Mayville, WI 53050

Devin Stelow
648 Warsaw Street
Menasha, WI 54952

Devin Yocum
4370 Sequoia Drive
Windsor, WI 53598



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 231 of 736
Devon Englebretson
N3197 Trails End Ct
Hortonville, WI 54944

Devon Larson
226 Columbus st
Apt C
Lodi, WI 53555

Devon Oslund
125 Tutas St
Niagara, WI 54151

Devyn Flores
60 kope ave
Oshkosh, WI 54901

Dewey Thibodeau
1303 s jefferson st
Appleton, WI 54915

Diana DeHarde
W250N9299 Clearview Dr.
Sussex, WI 53089

Diana Johnson
243 Ba wood lane
1
Janesville, WI 53545

Diana Klapperich
W13411 Berg Rd
Brandon, WI 53919

Diana Lutzke
1342 Dousman St
Green Bay, WI 54304
Diana Muehlbauer
N7511 Deer Path Rd
Fond Du Lac, WI 54937

Diana Searby
123 W Maple
Stockton, IL 61085

Diane Behling
s105w30933 Phantom View Drive
Mukwonago, WI 53149

Diane Bressem
145 Cedar Way
5
Laguna Beach, CA 92651



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 232 of 736
Diane Brinkmann
3640 cedar creek ct
Jackson, WI 53037

Diane Cantillano
1717 Oriole St.
New London, WI 54961

Diane Deane
4604 Dale Rd
Mc Farland, WI 53558

DIANE DEMEUSE
4725 CTY RD B
Pulaski, WI 54162

Diane Dombrowski
7728 Brown Cty Line Road
Pulaski, WI 54162

DIANE GRESS
N349 POLAR RD
Bryant, WI 54418

Diane Knoske
1944 Elm Tree Dr.
Kewaskum, WI 53040

Diane Krueger
216 Perry Ave
Marion, WI 54950
Diane Miller
3835 Summerset Way
Oshkosh, WI 54901

Diane Minor
446 Glen View Lane
Slinger, WI 53086

Diane Schneider
323 W 11th Ave
Oshkosh, WI 54902

Diane Stormoen
115 West Benson Street
Glenbeulah, WI 53023

Diane Van Deurzen
N4384 B K Line Road
Luxemburg, WI 54217

Diane Warning
W3121 Bighorn Lane
Pine River, WI 54965


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 233 of 736
Diane Weiler
4954 Oriole Road
Junction City, WI 54443

Dianna Anderson
823 N 5th Ave
Iron River, MI 49935

Dianna Krohn
5840 River Road
Eagle River, WI 54521

Dianna Marks
2815 WESTERN AVE
Jackson, WI 53037

Dianne Austin
11978 Baneberry Dr
APT 1E
Roscoe, IL 61073

Dianne Gustin
N662 22nd Ave.
Neshkoro, WI 54960

DIANNE HIGBEE
557 E Watts Springs
Edgerton, WI 53534

Dick Coohon
P.O. Box 362
Jenison, MI 49429

Dierdre Valentine
233 Dentaria Dr
Cottage Grove, WI 53527

dillion crier
154 Nancy lane
Pulaski, WI 54162

Dillon Bollinger
312 11th st ne
Apt 16
Watertown, SD 57201

Dillon Davis
6503 Orchard Dr
West Des Moines, IA 50266

Dillon Heise
8576 Cty Rd K
Omro, WI 54963




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 234 of 736
Dillon Kunz
643 mount vernon street
Oshkosh, WI 54901

Dillon McNamara
2802 south 10th Street
Sheboygan, WI 53081

Dillon Neuber
1609 Roosevelt Street
Little Chute, WI 74140

Dillon Sandahl
128 Savona Drive Jupiter FL
Jupiter, FL 33458

Dominic D'acquisto
4523 42nd st
Kenosha, WI 53144

Dominic Knobloch
528 1st street
Menasha, WI 54952

Dominic Timmerman
11912 State Route 127
Carlyle, IL 62231

Dominique Hardy
W4635 Glenn St
Appleton, WI 54913
Don Bies
1338 Nature Trail Dr
Neenah, WI 54956

Don Carlson
314 w Wisconsin ave
Kaukauna, WI 54130

Don Czerwinski
N4934 County Road WS
Iron Ridge, WI 53035

DON HOLTGER
6668 CHEYENNE WAY
Abrams, WI 54101

Don Mohn
47 S Kayser St
Fond Du Lac, WI 54935

Don Silloway
2040 Lincoln Ave
Stevens Point, WI 54481


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 235 of 736
Donald Burkes
1409 29th st south
La Crosse, WI 54601

Donald Neumann Jr
N65W24187 Elm Ave
Sussex, WI 53089

Donald Schaub
104 8th ave ne
Kasson, MN 55944

Donald Schunk
129 N GREEN BAY RD
Neenah, WI 54956

Donald Totman
110 Alpine circle
Greeneville, TN 37745

Donald Warzynski
8600 Oak Hill Road
Omro, WI 54963

Donald Wolff
3260 Casey Trail
Oshkosh, WI 54904

DONALD ZWIEFELHOFER
10527 DAISY HILL LN
Dubuque, IA 52001
Donavon Bostwick
1040 maple ave
Waupun, WI 53963

Donna Alcott
8323 Wades Way
Jessup, MD 20794

Donna Bidwell
7225 Angell Rd
Oshkosh, WI 54904

Donna Bracking
425 Dovercourt Road
Sault Ste. Marie ON     P6C 2A8

DONNA GERKEN
1000 PLANK RD #6
Menasha, WI 54952

Donna Heil
948 Bond St
Green Bay, WI 54303


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 236 of 736
DONNA KRINGS
W663 BROOKLYN J RD
RIPON, WI 54971

Donna Strook
560 Fenton Street
Apt 7
Ripon, WI 54971

Donna Waupoose
P.O. Box 62
Keshena, WI 54135

DONNA WEYENBERG
N1841 N BUCHANAN RD
Kaukauna, WI 54130

Donny Gross
2113 Main Ave
Kaukauna, WI 54130

Donovan Stindt
1028 S. Westfield Street
Oshkosh, WI 54902

Doree Heyrman
2627 Pine Grove Road
De Pere, WI 54115

Doreen Bernoer
801S Weimar St
Appleton, WI 54915

Doreen Mccoy
3129 Honey Creek Ct
Oshkosh, WI 54904

Doreena Patrick
208 Mallard Drive
North Wales, PA 19454

Doris Culver
501 E. Glendale Ave
Appleton, WI 54911

Dorothy Jane Vannieuwenhoven
PO Box 55
Lakewood, WI 54138

Doug Atkins
430 Smith Crescent
Saskatoon SK S7M 5A1




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 237 of 736
Doug Barrett
4260 Powers Lane
Oconto Falls, WI 54154

DOUG BURMEISTER
N110W16534 KINGS WAY
Germantown, WI 53022

Doug Kinney
3645 Creamery Rd
Nashport, OH 43830

Doug Lane
1052 Fish Ave.
Grand Marsh, WI 53936

doug steiner
1000 w washington st
West Bend, WI 53095

Doug Timmens II
3158 ridgeway avenue
109
Madison, WI 53704

Doug Wagner
926 WEST PACKARD ST
Appleton, WI 54914

Doug Walters
523 Wisconsin St
Waupaca, WI 54981

Doug Walters
W5364 Lost Arrow Rd
Fond Du Lac, WI 54937

Douglas - Erin Dommer - Walbrun
P O Box 71
Saxeville, WI 54976

Douglas Harder
n1249 technical drive
11
Greenville, WI 54942

Douglas Schmidt
8226 Brickstone Dr.
Frankfort, IL 60423

Douglas Schuenemann Jr
202 Howard St
Waupun, WI 53963




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 238 of 736
douglas swedal
N8456 county road cp
Beaver Dam, WI 53916

Douglas Weninger
601 E Irving Ave
Oshkosh, WI 54901

Draven Knaus
534 Collette Avenue
Green Bay, WI 54304

Drayk Stahl
117 2Nd St
Bettendorf, IA 52722

Drew Ashley
2651 Edgewood Ln
Oshkosh, WI 54904

Drew Cameron
485 Parkside dr
105
Waterloo ON N2L 4X6

Drew Diedrick
4314 Rosin Rd
De Pere, WI 54115

Drew Dodge
5207 Nimitz Dr
Wonder Lake, IL 60097

Drew Hohmann
N6620STATEHIGHWAY25
Durand, WI 54736

Drew Jansen
2200 Walton ct
Kaukauna, WI 54130

Drew Konkol
8825 Ravenswood Cir.
Milwaukee, WI 53226

Drew Lester
24118 blue heron drive
Brillion, WI 54110

Drew Lichtensteiger
5444 Meadow View Ct
Slinger, WI 53086




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 239 of 736
Drew Olson
3977 e high st
Oak Creek, WI 53154

Drew Rodgers
359 N Westhaven Dr
Apt 204
Oshkosh, WI 54904

DREW SIMERL
3473 Greenacres Ter
The Villages, FL 32163

Drew Theilen
211 south 5th street
5
Ames, IA 50010

Drew Wilson
4528 Golf Drive
Apt. 1
Windsor, WI 53598

Drue Salisbury
N2554 S Townline RD
Wautoma, WI 54982

Duane Hannan
711 Crowley Rd
Arlington, TX 76012

Duane Lahti
1709 Plato Street
Wausau, WI 54403

duke omarro
5010 s pine rd
Rhinelander, WI 54501

Dustee Howarth
1922 lewis street
Marinette, WI 54143

Dustin Ammann
1300 17th St NE
Watertown, SD 57201

Dustin Barrett
1581A Lake Ave
South Sioux City, NE 68776

Dustin Brunette
1600 W Glendale Ave
Appleton, WI 54914



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 240 of 736
Dustin Christian
570 EMMA ST
Fond Du Lac, WI 54935

Dustin Cota
202 3rd st
Oconto, WI 54153

Dustin Gibson
726 Bert Moorhead Road
Canon, GA 30520

Dustin Juntunen
519 N 1st St
Lowr
Ishpeming, MI 49849

Dustin Kroeplin
929 s 5th ave
Wausau, WI 54401

Dustin Laurent
1065 Roland ln
7
Green Bay, WI 54303

Dustin Reilly
830 Betty Ave
Neenah, WI 54956

Dustin Rodgers
2616 N Frederick Ave
227
Milwaukee, WI 53211

Dustin Roe
105 Aztalan st
29
Johnson Creek, WI 53038

Dustin Smith
1345 Mccormick St
Green Bay, WI 54301

Dustin Yokiel
3515 N. 10th St.
521
Sheboygan, WI 53083

Dustin Young
N2537 county road gg
Brodhead, WI 53520




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 241 of 736
Dustyn Binford
1820 Nancy Ave
Green Bay, WI 54303

Dylan Abts
9115 Greenstreet Road
Whitelaw, WI 54247

Dylan Anderson
714 Montana Ave
Gladstone, MI 49837

Dylan Anhalt
N3165 County G
Chilton, WI 53014

Dylan Barribeau
N2669 county rd b
Kewaunee, WI 54216

Dylan Breit
643 W Calumet St
Hilbert, WI 54129

Dylan Brown
4806 Ridge Point Circle
Schofield, WI 54476

Dylan Brynien
103 chestnut Street
Syracuse, NY 13212
Dylan Bune
W207 N 4th st
Spring Valley, WI 54767

Dylan Demille
S528 Section Street
Stephenson, MI 49887

Dylan Falk
527 W Plymouth St
Jefferson, WI 53549

Dylan Fleury
No Address - purchased tickets via PayPa

Dylan Frohn
322 10th st nw
Faribault, MN 55021

Dylan Herbst
9203 County Rd. B
Winneconne, WI 54986



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 242 of 736
Dylan Hielke
1283 Williams road
Pickett, WI 54964

Dylan Krause
n6137drdrive
Manawa, WI 54949

Dylan Krivoshein
323 west main street
unit a
Whitewater, WI 53190

Dylan Maechtle
1139 Edgewood Rd
Kewaskum, WI 53040

Dylan Meyer
251 S Main St
Dousman, WI 53118

Dylan Natrop
1001 W Dayton st
3A
Madison, WI 53715

Dylan Richardt
N7261 county Rd d
Neshkoro, WI 54960

Dylan Riedy
360 South Peck Avenue
Peshtigo, WI 54157

Dylan Roesken
2932 W Roselawn Dr
Appleton, WI 54914
Dylan Rusch
2503 Riverhills Road
Two Rivers, WI 54241

Dylan Schnese
747 Manitowoc St
Menasha, WI 54952

Dylan Szews
436 8th st
Menasha, WI 54952

Dylan Thompson
504 E Burdick St
Apt 5
Black Creek, WI 54106



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 243 of 736
Dylan Trauth
4320 N Lightning dr
6
Appleton, WI 54915

EACH INC
3345 BREEZEWOOD LN
Red Hoffius
Neenah, WI 54956

Eashaan Vajpeyi
3831 Convair Lane
Cedar Falls, IA 50613

Easton Meyer
3885 30th Ave S
300
Fargo, ND 58104

ED & LISA SCHMIDT
13822 BONITA LN
Suring, WI 54174

Ed Cops
1420 Washington St. #58
Little Chute, WI 54140

Ed N Donna Hietpas
813 PARK AVE
Little Chute, WI 54140

Ed Weinmann
N2140 OLD HIGHWAY 22
WAUPACA, WI 54981

Eddie Levinson
407 Westlawn Ave.
Elkhorn, WI 53121

Edison Flottemesch
1377 Fox Burrow Ct
Neenah, WI 54956

Edmund Hatch
117 S OAK ST
North Platte, NE 69101

Eduardo Contreras
3706 W 57th St
Chicago, IL 60629

Edwin Ramirez
5734 Sable Drive
Indianapolis, IN 46221



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 244 of 736
Ehrik Muehlenbruch
N710Highway 113
Lodi, WI 53555

ELAINE FRANTZ
PO BOX 255
Mchenry, IL 60051

Elaine Kaske
7930 Kellogg Rd
Winneconne, WI 54986

Eleazar Bermea
1782 spring ct
C
Milliken, CO 80543

Eleesa Steiner
257 Grand Court
Apt B105
Fond Du Lac, WI 54935

Eli Cisneroz
509 Edward drive
Green Bay, WI 54302

Eli Schipper
W4502 Dogwood Ln
Fond Du Lac, WI 54937

Elias-john Kies
No Address - purchased tickets via PayPa

Elicia Grace
5302 Odana Rd
Apt 102
Madison, WI 53711
Elijah Morgan
47815 McClellan St
Houghton, MI 49931

Elijah O laughlin
N6505 hickory road
Saint Cloud, WI 53079

Elijah Valero
4561 south 48th street
Milwaukee, WI 53220

Elisabeth Carter
57 Bay St
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 245 of 736
Elise Wierzbicki
3335 Dekalb Lane
Neenah, WI 54956

Elisha Laird
No Address - purchased tickets via PayPa

Elissa Weger
406 Harvey Drive
Plymouth, WI 53073

Elizabeth Altmann
1185 Christopher Dr
#1
Neenah, WI 54956

Elizabeth Atkins
4727 W 128th Pl
Alsip, IL 60803

Elizabeth Buchholtz
W1871 Apache Avenue
Fremont, WI 54940

Elizabeth Burns
W9070 Marianne Way
Hortonville, WI 54944

Elizabeth Diaz
183 Ledgeview Ave
Fond Du Lac, WI 54935
Elizabeth Eichmann
636 Clemans Ct
Omro, WI 54963

Elizabeth Elmore
4119 Menasha Ave
Manitowoc, WI 54220

Elizabeth Elsey
2589 cedarmill drive
Franklin, IN 46131

Elizabeth Engstrom
7990 Broadway Road
Omro, WI 54963

ELIZABETH GABRIELSE
1310 ALABAMA AVE
Sheboygan, WI 53081

Elizabeth Gracia
1700 east Tracia Lane
Appleton, WI 54911


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 246 of 736
Elizabeth Halverson
713 CHEROKEE PATH
Lake Mills, WI 53551

Elizabeth Hietpas
426 Fulton st
Seymour, WI 54165

Elizabeth Jahnke
W1249 Scott Hill Road
Ripon, WI 54971

Elizabeth Kahler
N7223 pulcifer road
Cecil, WI 54111

Elizabeth Lee Lawless
W6074 Strawflower Dr.
Appleton, WI 54915

Elizabeth Lynch
4410 Island View Dr
Oshkosh, WI 54901

Elizabeth Malovey
1953 Georgia St
Oshkosh, WI 54902

Elizabeth Obrien
W186 Kings Way
Sherwood, WI 54169
Elizabeth Osborne
8101 Golden Meadow Blvd
Waterford, WI 53185

Elizabeth Raddatz
1639 Thornton Drive
Oshkosh, WI 54904

Elizabeth Radtke
N2871 County Road G
Marion, WI 54950

Elizabeth Ramsey
1427 Labus Drive
Bangor, WI 54614

elizabeth robb
655 pebblestone circle
Oneida, WI 54155

elizabeth Ruck
2318 W 20th Ave
Oshkosh, WI 54904


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 247 of 736
elizabeth schneider
3022 cty EE
Abrams, WI 54101

ELIZABETH SEIBOLD
3126 WARWICK RD
Sayner, WI 54560

Elizabeth Smith
N6534 3rd ave
Oxford, WI 53952

Elizabeth Stutzman
394 Fond du Lac St
Waupun, WI 53963

Elizabeth Taylor
258 Strangeway ave
5
Lodi, WI 53555

Elizabeth Taylor
2947 Shefield Court
Green Bay, WI 54311

Elizabeth Tuomi
3103 Outer Drive
Hibbing, MN 55746

Elizabeth Ullmer
5457 Brown Cty Ln Rd
Pulaski, WI 54162

Elizabeth Walsh
4612 Pleasant Valley Rd
Grafton, WI 53024

Elizabeth Weinrich
1294 S. Bayshore Rd. Unit 1
1
Brussels, WI 54204

Elizabeth Wright
3607 Ironwood Rd
Excelsior, MN 55331

Elizabeth Wulff
1226 Church Street
Lomira, WI 53048

Elizabeth Ziegler
404 4th Street
Fond Du Lac, WI 54935




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 248 of 736
Ella Rageth
S108W34786 South Shore Drive
Mukwonago, WI 53149

Elle Smith
5525 Coronet Drive
Kalamazoo, MI 49009

Ellen Barber
2003 Green Tree Road
West Bend, WI 53090

Ellen Campbell
921 11th St. N
Wisconsin Rapids, WI 54494

Ellen Heggesta
601 wauona trl lot 80
Portage, WI 53901

Ellie Karls
470 Farwell Avenue
Fond Du Lac, WI 54935

Ellie Popp
W740 Cty Rd Jj
Brillion, WI 54110

Ellie Prell
N52W17182 Ridgewood Drive
Menomonee Falls, WI 53051
Elliot Brazier
No Address - purchased tickets via PayPa

Elliot Schmidt
130 walnut street
Beaver Dam, WI 53916

Ellissa Hohensee
W5229 Harrison Rd.
Hilbert, WI 54129

Ellyn Hansen
218 Peterlynn
Wrightstown, WI 54180

Eloise bell
N6272 highway 180
Marinette, WI 54143

Elsa Cota
6502 South Business Drive
Sheboygan, WI 53081



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 249 of 736
Elsa Langhoff
822 S Washington St
Shawano, WI 54166

Elseana Panzer
No Address - purchased tickets via PayPa

Ely Hartl
2302 olde country circle
Kaukauna, WI 54130

Emaleigh Mcneece
501 7th Street
Brodhead, WI 53520

Ember Kerridge
309 Carney blvd.
Marinette, WI 54143

Emilee Gruse
744 Mickelson Trail
Mankato, MN 56001

Emilee Haag
10580 1st Ave
Almond, WI 54909

Emilia Jaskowska
385 Jefferson Ct
Vernon Hills, IL 60061

Emilia Tomaszewski
1806 Oak Leaf Drive
Green Bay, WI 54304

Emily Abbott
6245 w 84th st
Burbank, IL 60459

Emily Albrecht
14460 Woodridge Cir
Brookfield, WI 53005

Emily Bauer
205 3rd St NE
New Prague, MN 56071

Emily Berger
1786 Scarlet oak Trl
Oshkosh, WI 54904

Emily Boeck
N8722 County Road AY
Mayville, WI 53050



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 250 of 736
Emily Bourin
2253 W. Hiawatha Dr.
Appleton, WI 54914

Emily Boyea
306 Eagle Heights
Apartment D
Madison, WI 53705

Emily Boyer
1452 Russell Street
Green Bay, WI 54304

Emily Clements
336 Plum St
Wyandotte, MI 48192

Emily Conger
7818 Swiss Road
Oshkosh, WI 54902

Emily Coyne
No Address - purchased tickets via PayPa

Emily Deruyter
4780 North Blue Heron Dr
West Bend, WI 53095

Emily Devries
N4266 Powell Lake Rd
Wetmore, MI 49895
Emily Dombrowski
1975 Ridgeway Dr #30
De Pere, WI 54115

Emily Fischer
710 Hidden Lake Ct N
Slinger, WI 53086

Emily Gallegos
8323 N 107TH ST
Milwaukee, WI 53224

Emily Gloudemans
227 Cypress point
North Prairie, WI 53153

Emily Gonnering
5510 Butternut Drive
Kewaskum, WI 53040

Emily Griesbach
W9867 County Road TT
Hortonville, WI 54944


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 251 of 736
Emily Hadden
1921 Scott Lane
Madison, WI 53704

Emily Heitkamp
301 reserve street
230A
Stevens Point, WI 54481

Emily Hodell
417 Manitowoc St
Menasha, WI 54952

Emily Hudson
1600 shawano estates
14
Shawano, WI 54166

Emily Jacobson
1300 E. Silver St.
Bessemer, MI 49911

Emily Janowiak
386 11th St
Manistee, MI 49660

Emily Jones
915 twilight dr
De Pere, WI 54115

Emily Karoses
6916 North River Road
West Bend, WI 53090

Emily Kasuboski
2027 Burr Oak Rd
Oshkosh, WI 54904
Emily Klink
N3949 County Road J
Kaukauna, WI 54130

Emily Kohlwey
155 Market Street
Apt 210
Rio, WI 53960

Emily Krueger
N11478 County Road D
Clintonville, WI 54929

Emily Kuczmarski Kettenhofen
568 ROYAL ST PAT'S DR.
Wrightstown, WI 54180



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 252 of 736
Emily Landwehr
550 Monarch Drive
De Pere, WI 54115

Emily Lavine
W7170 State Road 67
Plymouth, WI 53073

Emily Miller
524 Kari Street
Belleville, WI 53508

Emily Mueller
1128 Iris Lane
Grafton, WI 53024

Emily Neal
1135 old Wildcat bridge road
Danielsville, GA 30633

Emily Nelson
N2650 Fox View Drive
Hortonville, WI 54944

Emily Nickel
813 Lincoln St
Green Bay, WI 54303

Emily Peterson
1218 Bay Shore Dr
Oshkosh, WI 54901
Emily Rabideau
E1680 Akron Ave
Waupaca, WI 54981

Emily Regal
1204 Wedgewood Ln
Fond Du Lac, WI 54935

Emily Schultz
No Address - purchased tickets via PayPa

Emily Southern
49W693 Hinckley Rd
Big Rock, IL 60511

Emily Sprangers
103 Brookview Place
Combined Locks, WI 54113

Emily Stephenson
1643 Riverside Dr.
Suamico, WI 54173



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 253 of 736
Emily Swanson
W7810 Cody Ct
Beaver Dam, WI 53916

Emily Tetzlaff
W668 River View Ct.
Kaukauna, WI 54130

Emily Thomas
No Address - purchased tickets via PayPa

Emily Van De Hey
2420 Southerland Circle
Kaukauna, WI 54130

Emily Vick
W10979 Glen Drive
Beaver Dam, WI 53916

Emily Waldow
N5553 Henry Court
Luxemburg, WI 54217

Emily Wallace
No Address - purchased tickets via PayPa

Emily Walters
620 E Conservancy
Green Bay, WI 54311

Emily Zeinert
5727 Grandview Road
Larsen, WI 54947

Emily Zimmer
2773 Bristol Mountain Trl
Green Bay, WI 54313
Emma Bohren
12 Overlook Dr
Apt 8212
Fond Du Lac, WI 54937

Emma Frederickson
W3790 Schwalla drive
Marinette, WI 54143

Emma Fricke
No Address - purchased tickets via PayPa

Emma Gordon
148 Denhardt Ave.
Neenah, WI 54956




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 254 of 736
Emma Herrick
10292 64th Ave
Pleasant Prairie, WI 53158

Emma Hohman
1560 Engman Lake Rd
Skandia, MI 49885

Emma Howey
411 North Main Street
Oconto Falls, WI 54154

Emma Kiekhofer
13500 Highwood Dr
Elm Grove, WI 53122

Emma Konjura
No Address - purchased tickets via PayPa

Emma Kowalski
W1078 County B
Marinette, WI 54143

Emma Leib
1528 Oregon St
Oshkosh, WI 54902

Emma Mclaughlin
2345 Redtail Drive
Neenah, WI 54956

Emma Meana
1170 24th St
Moline, IL 61265

Emma Melzer
7201 Ohio Road
Allenton, WI 53002

Emma Mueller
3551 Glen Abbey Drive
Green Bay, WI 54311

Emma Myhill
687 Elderberry Ln.
Kaukauna, WI 54130

Emma Neale
w147n6897 woodland dr
Menomonee Falls, WI 53051

Emma Oestreich
W1033 Madsen Road
Marinette, WI 54143



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 255 of 736
Emma Paape
103a sunshine ct
Bonduel, WI 54107

Emma Pagel
E2315 Woodridge Drive
Waupaca, WI 54981

Emma Passig
130 N Main St
Iron Ridge, WI 53035

Emma Peterson
8135 church rd
Arpin, WI 54410

Emma Schneider
309 willow wood
Shawano, WI 54166

Emma Schwartz
665 Golden Iris dr
Oshkosh, WI 54901

Emmie Jahnke
No Address - purchased tickets via PayPa

Emmy De Valk
132 West Greenfield Drive
Little Chute, WI 54140

Enrique Ayala
160 North Hickory Street
Cortland, IL 60112

Eric Applegate
315 Barry Hope Trl
Hillsboro, IL 62049

Eric Balck
810 Oregon Street
Green Bay, WI 54303

eric baumann
N7798 County Road Y
Sheboygan, WI 53083

Eric Beauchamp
1790 Paris St
201
Sudbury ON P3E 4T1

Eric Berg
844 Grove St
Menasha, WI 54952


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 256 of 736
Eric Bergland
1125 Popes Creek Circle
Grayslake, IL 60030

Eric Brunsell
W5836 Easter Lily Dr
Appleton, WI 54915

Eric Burkle
2200 Bever ave SE
Cedar Rapids, IA 52403

Eric Dingeldein
6100 West State St
Apt 406
Milwaukee, WI 53213

Eric Donovan
1400 vineyard drive
Apt 204
Broadview Heights, OH 44147

Eric Emery
6756 119th Ave
Fennville, MI 49408

ERIC FALK
330 Smith Street
Plymouth, WI 53073

ERIC FINK
8772 WASHINGTON ST
Omro, WI 54963

Eric Fliehs
229 N Main St
Apt 7
Sheboygan Falls, WI 53085

Eric Frankenstein
W9712 Jackson Rd
Beaver Dam, WI 53916

Eric Fredrick
N4996 County Rd N
Jefferson, WI 53549

Eric Geisler
4474 N. Oakland Ave.
Apt 102
Milwaukee, WI 53211

Eric Gilgenbach
2 N 5th St
Winneconne, WI 54986


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 257 of 736
Eric Gruber
525 w college Avenue
3
Appleton, WI 54911

Eric Heiniger
519 E Arnold St
Bluffton, IN 46714

Eric Hoppe
2359 Allerton Drive
Oshkosh, WI 54904

Eric Hurm
1692 Golf Bridge Dr
Neenah, WI 54956

Eric Jackson
2917 maplecrest rd
Clinton, IA 52732

Eric Jacob
W8057 Randallwood Lane
Fond Du Lac, WI 54937

Eric Jorgensen
No Address - purchased tickets via PayPa

Eric Kelling
3203 West Bell Road
Phoenix, AZ 85053
Eric Kinzel
10407 cty road JJ
Manitowoc, WI 54220

Eric Kuchelmeister
1806 Schaefer Circle
Appleton, WI 54915

Eric Larson
2560 Oakwood Dr.
Green Bay, WI 54304

Eric Lichterman
735 West 8th AVe
Oshkosh, WI 54902

Eric Mandel
2109 Glenview Ave
Kaukauna, WI 54130

Eric McKay
No Address - purchased tickets via PayPa



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 258 of 736
Eric Monnier
3554 Golf Drive
Green Bay, WI 54311

Eric Peters
2980 Vince lane
Green Bay, WI 54313

Eric Prestay
W3803 LaBelle Rd.
Powers, MI 49874

Eric Riese
W5872 sweet pea dr
Appleton, WI 54915

Eric Sadorf
W380N8233 Mill St
Oconomowoc, WI 53066

Eric Sauer
18250 W College Ave
New Berlin, WI 53146

Eric Schallhorn
755 Weatherstone Drive
Oshkosh, WI 54901

Eric Sedlacek
2104 French Trace Ave
Shakopee, MN 55379
eric southard
14 pleasantveiw ct
Appleton, WI 54914

Eric Steif
2144 cottonwood dr
Menasha, WI 54952

Eric Stiltjes
9718 Hamlet Ave S
Cottage Grove, MN 55016

Eric Stude
536 North Durkee street
Apt#4
Appleton, WI 54911

eric tessier
1435 B Main street
Marinette, WI 54143




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 259 of 736
Eric Torgerson
PO Box 57
Brownsville, MN 55919

Eric Vandenbush
539 Edelweiss Drive785
Green Bay, WI 54302

Eric Vazquez
6800 n 91st street
Milwaukee, WI 53224

Eric Vert
21775 150th Avenue
Big Rapids, MI 49307

Eric Wagner
1404 Hinze Lane
Watertown, WI 53098

eric wingers
2323 Southwood Dr. apt 9
Appleton, WI 54915

Eric Wirkkula
1411 N 12th Ave
West Bend, WI 53090

Erica Ann
2406 N Linwood ave
Appleton, WI 54914
Erica Bessler
No Address - purchased tickets via PayPa

Erica Brewer
3313 Melby Street
Eau Claire, WI 54703

Erica Brinkman
588 fenton st
13
Ripon, WI 54971

Erica Broeders
10452 State Hwy M35
Gladstone, MI 49837

Erica Brown
25 REGIMENT CT
Rossville, GA 30741

Erica Faulkender
460 Boettcher Lane
Bonduel, WI 54107


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 260 of 736
Erica Hoffman
714 E Walnut Street
Quasqueton, IA 52326

Erica Kampen
709 center street
Ortonville, MN 56278

Erica Lynn
106 S Lafayette Street
Shawano, WI 54166

Erica Richter
N5428 24th avenue
Lot 208
Wild Rose, WI 54984

ERICA SCOTT
410 WASHINGTON ST
Portage, WI 53901

Erica Shelangoski
No Address - purchased tickets via PayPa

Erica Zeamer
N171W19840 Old Orchard Ct
Jackson, WI 53037

Erich Berndt
1518 Iris Drive
Manitowoc, WI 54220
Ericka Rentmeester
1171 Cormier Rd
Green Bay, WI 54304

Ericka Vandenheuvel
516 Stoecker Farm Ave.
Mukwonago, WI 53149

Erik Ballinger
601 Fern
Iron River, MI 49935

Erik Costea
1686 WESTFIELD AVE
Green Bay, WI 54303

ERIK D PETERSON
N8271 CTY RD J
New Glarus, WI 53574

Erik Daniel
204 4the Ave E
Cresco, IA 52136


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 261 of 736
Erik Ethun
229 S. Main St.
Westfield, WI 53964

Erik Gardner
1205 west Sherwin
600
Chicago, IL 60626

Erik Parson
12670 43rd Street
Clear Lake, MN 55319

Erik Ross
No Address - purchased tickets via PayPa

Erik Schulstad
No Address - purchased tickets via PayPa

Erika Bednarz
3336 Buena Park Road
Burlington, WI 53105

Erika Hesselinn
5030 S 8th St
Sheboygan, WI 53081

Erika Rausch
303 s 3rd st
Waterford, WI 53185

Erika Van Eimeren
843 homestead dr.
West Bend, WI 53090

Erikk Butzman
PO Box 116
412 12 th ave s
Bangor, WI 54614

Erin Anastasia
982 E 2500 Ave
Ramsey, IL 62080

Erin Baum
2110 Holiday Drive
7
Janesville, WI 53545

Erin Carmichael
2011 W William
il
Champaign, IL 61821




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 262 of 736
Erin Chudacoff
3007 E.Fallcreek Ln.
Appleton, WI 54913

Erin Draheim
N614 Greendale Rd
Hortonville, WI 54944

Erin Dupuy
309 Nicklaus St
Berwick, LA 70342

Erin Dyszelski
3943A East Mallory
Cudahy, WI 53110

Erin Havela
1669 Lenwood Ave
Apt 16
Green Bay, WI 54303

Erin Jankowski
2116 Woodburn Rd
B
Waukesha, WI 53188

Erin Kelley
2071 S 91
Milwaukee, WI 53227

Erin Kohl
324 Horseshoe Rd
Oshkosh, WI 54904

Erin Lindemann
2123 N 73 st
Milwaukee, WI 53213
Erin Mace
869 security dr
Cc206
Fond Du Lac, WI 54935

Erin Malec
800 Wellington Dr
West Bend, WI 53090

Erin Perry
1322 1st st
4
Menominee, MI 49858

Erin Peterson
917 Columbus Street
Two Rivers, WI 54241


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 263 of 736
Erin Ries
592 south water st.
Lomira, WI 53048

Erin Schley
101 Country Club Dr.
Clintonville, WI 54929

Erin Seever
148 Denhardt Ave
Neenah, WI 54956

Erin Thyssen
1704 Arnold Dr.
Green Bay, WI 54304

Erin Young
No Address - purchased tickets via PayPa

Erlene Leonard
No Address - purchased tickets via PayPa

Ernesto Guajardo
13va ave 719
Monterrey, NL 64610

Eryn Schlotfeldt
1144 160th Avenue NW
Andover, MN 55304

esther horan
310 jefferson ave
Omro, WI 54963

Ethan Dawson
24 Mapleview Drive
Gladstone, MI 49837
Ethan Dunse
3502 Winings Ave
Indianapolis, IN 46221

Ethan Ensign
1120 S. Westfield St.
Oshkosh, WI 54902

Ethan Gack
608 e. Jackson st.
Ripon, WI 54971

Ethan Gardner
5241 chippewa
Saint Louis, MO 63109




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 264 of 736
Ethan Granger
5025 River Heights Drive
Manitowoc, WI 54220

Ethan Hendricks
26774 County Highway V
Kendall, WI 54638

Ethan Herrmann
No Address - purchased tickets via PayPa

Ethan Jensen
909 Minnesota Ave.
Gladstone, MI 49837

Ethan Ouellette
51 South St
Champion, MI 49814

Ethan Shumski
412 East Blue Earth Avenue
Fairmont, MN 56031

Ethan Vanderpoel
1780 Corvallis Ct
De Pere, WI 54115

Eva Beeth
1125 Devonshire Dr
Oshkosh, WI 54902

Eva Lewis
1435 Central Street
Oshkosh, WI 54901

Evan Bangs
5110 Highway 2 East B11
Minot, ND 58701

Evan Bowe
1369 Mourning Dove Court
De Pere, WI 54115

Evan Mallek
1900 Ridgewood Ct
Plover, WI 54467

Evan Tennie
143 S Main St
Clintonville, WI 54929

Evelyn Jaquez
5622 W 23 Street
Cicero, IL 60804



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 265 of 736
Evelyn Tollar
137 Schramm Rd
Neenah, WI 54956

Evelyn Turriff
52 kim st
Lanse, MI 49946

Evelynn Charney
12221 timberline rd
Ellison Bay, WI 54210

Evvan Plank
13390 Kirkwood drive
New Berlin, WI 53151

Eyricka Oglesby
542 Elm St
Negaunee, MI 49866

Faith Hubbard
1120 daisy ln
Green Bay, WI 54304

FAITH STROEDE
3 S CLARK ST
Mayville, WI 53050

Faith Weston
10489 north point road
Tremont, IL 61568
Falon Charles
No Address - purchased tickets via PayPa

Fay Fritsch
3483 Country Winds Court
Green Bay, WI 54311

Faye Neumann
N1674 COUNTY ROAD A
WAUPACA, WI 54981

Feather Desjardins
513 n main st
Ishpeming, MI 49849

Feather Robinson
2137 East Lourdes Drive
Appleton, WI 54915

Felicia Pataska
631 Webb Ave
Wisconsin Rapids, WI 54494



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 266 of 736
Felicia Rivera
600 tower rd
29D
Waupaca, WI 54981

Felix Esqueda
839 Park Ave
Oostburg, WI 53070

Felix Santerre
313 rue des tilleuls
Sainte-Marthe-sur-le-Lac    QC     J0N 1P0

Fernando Gomez
1260 Shari way
El Cajon, CA 92019

Floyd Crumbley
P.O. BOX 235
Kotzebue, AK 99752

Ford Dealers Assn.
1025 W Everett Rd.
Lake Forest, IL 60045

Forrest Phillips
No Address - purchased tickets via PayPa

Frances Whitfield
4656 Archery Rd
Manitowish Waters, WI 54545
Francis Mccann
3384 Isaac Ln
Oshkosh, WI 54902

Francisco Jimenez Jr.
1621 Schaefer circle
1
Appleton, WI 54915

Frank Lake
105 Dalmar Dr
Kingsford, MI 49802

Frank Martin
223 15TH ST S
Moorhead, MN 56560

Frank Svacina
1935 richmond ave
Manitowoc, WI 54220




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 267 of 736
Fred Dahlin
N6505 shawano shores ct
Shawano, WI 54166

Fred Holm
625 So. 27th St.
Manitowoc, WI 54220

Fred Peters
832 Fairview Dr.
Hartford, WI 53027

Gabbi Gaziano
731 E Kaleen Ln
Beloit, WI 53511

Gabby Herman
728 Crown Ct
Schaumburg, IL 60193

Gabby Mcdowell
W6476 Kinker road
Fond Du Lac, WI 54937

Gabby Sell
W2185 Debra ct
Chilton, WI 53014

Gabe Greene
No Address - purchased tickets via PayPa

Gabe McCarty
E9246 Crain Road
New London, WI 54961

Gabe Rasmussen
405 W 7th St
Kaukauna, WI 54130

Gabert & Rusch Properties
P.O. Box 3808
Oshkosh, WI 54903

Gabi Thielke
1290 Williams rd
Pickett, WI 54964

Gabriel Brennan
2808 Oslo drive
Green Bay, WI 54311

Gabriel Christenson
4761 county rd H
Kewaskum, WI 53040



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 268 of 736
Gabriella Tagliapietra
9159 Burkwood dr
Unit 101
West Des Moines, IA 50266

Gabriella Wood
378 Crosse Point Court
Oneida, WI 54155

Gabrielle Anderson
No Address - purchased tickets via PayPa

Gabrielle Mundt
916 south frederick ave
Oelwein, IA 50662

Gabrielle Toberman
1207 E IOWA ST
Prairie Du Chien, WI 53821

Gage Larson
1595 South Park Avenue
Neenah, WI 54956

Gail Larson
4149 Westview Lane
Oshkosh, WI 54904

GAIL LEITERMANN
W4541 GLENN ST
Appleton, WI 54914
Gail Wisniewski
N3525 Sunset Lane
New London, WI 54961

Garett Peterson
495 MARCELLA LN
SOMERSET, WI 54025

GARISON BUCHOLTZ
733 2ND ST
Menasha, WI 54952

Garold Nellis
201 S. Buesching rd
220
Lake Zurich, IL 60047

Garret Dament
175 N Swetting St
Berlin, WI 54923




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 269 of 736
Garret Fairfield
641 East Theodore St
Jefferson, WI 53549

Garrett Cooper
713 McKinley
Omro, WI 54963

Garrett Haen
1717 Sherry lane
Kaukauna, WI 54130

Garrett Jeffers
940 Clayton Drive
Darlington, WI 53530

Garrett Kaczrowski
497 Hoganwood Circle
Sobieski, WI 54171

GARRETT KONKLE
1451 KEVIN DRIVE
Kaukauna, WI 54130

Garrett Martin
812 Greenlee Ave
Winnebago, IL 61088

Garrett Mullikin
3914 e Morris ave.
Cudahy, WI 53110
Garrett Sykora
22186 West IL Route 176
Mundelein, IL 60060

Garrett Turpin
2707 RANCHWOOD DR
ANDERSON, SC 29621

Garrison Walters
661 Cummings road
7
Wautoma, WI 54982

Garrit Levey
429 nevel ave
Waupun, WI 53963

GARRY TURNER
403 HARRISON ST
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 270 of 736
GARY and DIANE L TESCH
905 E Windfield Pl
Unit B
Appleton, WI 54911

GARY BLANK
W4135 WOODVIEW DR
Appleton, WI 54913

Gary Chartier
N4393 HWY 180
Marinette, WI 54143

Gary Davis
2181 knott rd
Oshkosh, WI 54904

GARY DELZER
214 COFFMAN
Fond Du Lac, WI 54935

GARY DUVAL
1321 BROCOIN WAY
Green Bay, WI 54304

Gary Edwards
No Address - purchased tickets via PayPa

Gary Friend
115 7th street
Colona, IL 61241
Gary Hill
4405 COUNTRY CLUB RD
Oshkosh, WI 54902

Gary Huebner
508 Cherry Street
Casco, WI 54205

Gary Kuehn
24016th st s
Wisconsin Rapids, WI 54494

Gary LaFreniere
1745 Rosewood Lane
Ishpeming, MI 49849

Gary Miller
1720 N BASSWOOD AVE
Duluth, MN 55811

GARY PAEPKE
N1175 HILLESTAD RD
Lodi, WI 53555


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 271 of 736
Gary Relien
978 NORTH RD
Hortonville, WI 54944

Gary Roberts
N7501 Van Dyne Rd
Fond Du Lac, WI 54937

Gary Sullivan
No Address - purchased tickets via PayPa

Gary Tomaszewski
622 east monroe ave
Apt 1
Hartford, WI 53027

Gavin Kilford
1315 Meadowcreek Drive
201
Pewaukee, WI 53072

Gavin Shaffer
414 Beardsley St
Kewaunee, WI 54216

GAYE TRCKA
305 5TH AVE N
Hurley, WI 54534

Geethika Gutta
14894 Colorado Ave
Rosemount, MN 55068

Gemma Fournier
8985 Odean Ave NE
Elk River, MN 55330

GENE BANASZYNSKI
N4319 DRIFTWOOD RD
New London, WI 54961

Gene Prellwitz
700 Brill RD
Kaukauna, WI 54130

Gennie Thomas
200 Merritt Avenue
304
Oshkosh, WI 54901

Geoff Hill
208 Main St
Marinette, WI 54143




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 272 of 736
George Hubbard
13459 velp ave
Suamico, WI 54173

George Peretz
900 Farmington Avenue
Oshkosh, WI 54901

George Raygo
883 Bechthold Dr
Peshtigo, WI 54157

George Schumacher
49 117th Ave NE
Minneapolis, MN 55434

Georgina Farra
141 4th Av
Cashton, WI 54619

Gerald Kamenick
113 Maple st
BARABOO, WI 53913

Gerald Templin
130 e franklin st
Portage, WI 53901

Gerald Thiele
1335 candlelight ct
Oshkosh, WI 54904
Gerald Thomas
N34W23708 FIVE FIELDS RD
Apt 109
Pewaukee, WI 53072

GERALD VOELKER
925 LEEWARD CT
Oshkosh, WI 54901

Gerri Seis
2020 16th Street
15
Menominee, MI 49858

Gerry Vancleve
No Address - purchased tickets via PayPa

Gerry Voigt
724 E. Brewster St
Appleton, WI 54911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 273 of 736
Gilbert Rapp
2520 Northbranch Rd
Grove City, OH 43123

Gilda Bour
508 20th Ave W
Menomonie, WI 54751

Gillian Murtagh
3563 birchwood drive
Belvidere, IL 61008

Gina Augustine
933 Melissa St
Menasha, WI 54952

Gina Blank
1143 Hillcrest lane
Seymour, WI 54165

Gina Delelio
341 Chilewski Dr.
Coloma, WI 54930

Gina Giovanoni
1003 Dahlia Lane
Wausau, WI 54401

Gina Graff
407 Harrison St
Apt 16
Fond Du Lac, WI 54937

Gina Horvat
2214 Elm Avenue
Sheboygan, WI 53081

Gina LaPietra-Edidin
1210 Turicum Road
Lake Forest, IL 60045

Gina Lee
822 N 13th St
Bismarck, ND 58501

Gina Sague
911 Birch Street
Hancock, MI 49930

Ginelle Hartman
PO BOX 284
Medford, WI 54451




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 274 of 736
Ginger Brath
1230 School Street
Lomira, WI 53048

Ginger Denton
219 E 14th St
Kaukauna, WI 54130

Ginger Karch
3264 Coon Ave.
Stevens Point, WI 54481

Glen Peachey
No Address - purchased tickets via PayPa

Glenda Erickson
N4446 Fairfield Ave
Montello, WI 53949

Glenn Hyland
1573 Smithfield Dr
Sun Prairie, WI 53590

gloria behrendt
w2279 county road uu
Appleton, WI 54913

GLORIA WITTER
N8576 NORTHSHORE RD
Menasha, WI 54952

Gordon James
856 Meadowlark Drive
West Chicago, IL 60185

GORDON SPAULDING
N2077 MUNICIPAL DR
Greenville, WI 54942

Gordon Woolever
N4583 County Rd E
Johnson Creek, WI 53038

Gordy Paulman
505 Kerry Drive
202
Winona, MN 55987

Grace Bastian
627 S.Glenview Ave
Brillion, WI 54110

Grace Behnke
935 SOUTH SCENIC COURT
Sobieski, WI 54171


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 275 of 736
Grace Bishop
1139 Bradford circle
Batavia, IL 60510

GRACE BROWN
2231 SHERIDAN ST
Oshkosh, WI 54901

Grace Butry
3887 Stonewall Dr
De Pere, WI 54115

Grace Debbink
N4062 State Rd 32
Sheboygan Falls, WI 53085

Grace Decremer
409 so union st
Shawano, WI 54166

Grace Groeschel
W4101 PHEASANT RUN
FOND DU LAC, WI 54937

Grace Held
206 Sunset Ct
Mayville, WI 53050

Grace Kouba
W13970 Karau Ave
Ripon, WI 54971
Grace Kowalkowski
1766 camarillo court
De Pere, WI 54115

Grace Loehr
N5420 Dondor Dr.
Fond Du Lac, WI 54937

Grace Louis-reindl
619 Center Street
Black Earth, WI 53515

Grace Maki
N106W15927 Creek Ter
Germantown, WI 53022

Grace Mertz
po box 49
Wausaukee, WI 54177

Grace Meyers
N1250 Keller Road
Marinette, WI 54143


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 276 of 736
Grace Nigl
4372 Harbor Village Drive
Omro, WI 54963

Grace Pausma
46 Champion Avenue
Fond Du Lac, WI 54935

Grace Peterson
749 ELLIS CT
Rockton, IL 61072

Grace Quinn
1501 Cranberry Dr
Appleton, WI 54915

Grace Rauch
915 South Grove Street
Ripon, WI 54971

Grace Schuman
234 Wileman Dr
Edgerton, WI 53534

Grace Seager
P.o. Box 114
Oakfield, WI 53065

Grace Tubutis
225 N 1st Street
PO Box 545
Bonduel, WI 54107

Grace Warrner
15266 Tugs Road
Lakewood, WI 54138

Grace Weston
W141 N4857 Golden Fields Ct.
Menomonee Falls, WI 53051

Grace Witt
4340 Elm Lawn Rd.
Apt. 15
Oconto Falls, WI 54154

Gracee Minlschmidt
N6627 Wren Rd
Black Creek, WI 54106

Gracie Colson
104 west street
Eastman, WI 54626




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 277 of 736
Gracie Corbett
2527 Laredo Lane
Green Bay, WI 54304

Graham Guyette
639 Central St
A
Oshkosh, WI 54901

Grant Besse
18700 25th Ave N
Minneapolis, MN 55447

Grant Dercks
N2317 meadow creek court
Kaukauna, WI 54130

Grant Garrigan
W10286 Hogan rd
Portage, WI 53901

Grant Kooiker
W11819 Blanecae Rd
Randolph, WI 53956

Grant Miller
E2202 Glenvale Ct.
Waupaca, WI 54981

Grant Parks
M128 n lincoln
Marshfield, WI 54449

Grant Sexton
11342 County Road H
Gillett, WI 54124

Grant Woodland
1019 Logan ave
Sheboygan, WI 53081

Greg Austin
2648 75th St NW
Rochester, MN 55901

Greg Cleereman
131 Reinhard Court
Green Bay, WI 54303

Greg DeBruin
516 Lamers Rd
Kimberly, WI 54136




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 278 of 736
Greg Gutzdorf
5730 Jurgella Ln
Stevens Point, WI 54482

Greg Johnson
225 1st st nw
Mason City, IA 50401

Greg Jones
No Address - purchased tickets via PayPa

Greg Lietzke
4532 Amberwood Ln.
Appleton, WI 54913

Greg Manteuffel
221 Mill St
Little Chute, WI 54140

Greg Munky
903 Wilson st.
Little Chute, WI 54140

Greg Oppermann
W3392 Appaloosa Ct
Appleton, WI 54913

Greg Peterson
385 N Main St
Scandinavia, WI 54977

Greg Straub
N6551 Riverview Road
Plymouth, WI 53073

Greg Sundberg
4093 Riverwood Dr
Loves Park, IL 61111

Greg Tow
135 depot st
Vernon Hills, IL 60061

greg trammell
415 market st.
e
La Crosse, WI 54601

Greg Wright
605 Wilson ave
Iron River, MI 49935

Greg Zauner
15171 Pilar rd
Scandia, MN 55073


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 279 of 736
Greg Zerbe
W4236 SPRUCE DR Watertown,wi
Watertown, WI 53094

Gregg Palkowski
2916 S. Cleveland Park Drive
Milwaukee, WI 53219

Gregg Rotter
730 S. 8th Street
Unit 516
Sheboygan, WI 53081

gregg shafer
29294 Quinn rd
North Liberty, IN 46554

Gregory Biedscheid
509 Waugoo Ave
Oshkosh, WI 54901

Gregory Kernisan
No Address - purchased tickets via PayPa

GREGORY KOCH
W5637 Summit Woods LN
Plymouth, WI 53073

gregory nichols
8733 fremont
Westland, MI 48185
Gregory Paschal
305 Lucinda Ln
Kernersville, NC 27284

Gregory Scholten
1130 Center Ave
Oostburg, WI 53070

Gregory Skemp
10102 E Six Corners Rd
Whitewater, WI 53190

Greta Meleen
817 S 15th Ave
Sturgeon Bay, WI 54235

Greta Stodieck
1000 15th Avenue South
Saint Cloud, MN 56301

gretchen schwanz
503 main st
Oconto, WI 54153


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 280 of 736
Guido Noack
4108 N. 30th St.
Sheboygan, WI 53083

Gunnar Hanson
E6762 Hanson Lane
Westby, WI 54667

GWEN BRUCHSALER
1619 N ONEIDA ST
Appleton, WI 54911

Gwen Laurent
W6066 Moonflower Dr
Appleton, WI 54915

Gwen Schoenheide
1786 Schaefer Circle
Appleton, WI 54915

Gwyndelyn Catherine
717 Copernicus way
Madison, WI 53718

Haile Domke
9247 bell school rd
Omro, WI 54963

Hailee Sanford
452 Cook St
De Pere, WI 54115
Hailey Buth
1718 Royal Crown Ct.
Green Bay, WI 54313

Hailey Gohde
618 brittingham ct
Portage, WI 53901

Hailey Gunsburg
6751 alpine dr
West Bend, WI 53090

Hailey Isaac
N7928 State Rd. 26
Eldorado, WI 54932

Hailey Kellen
3333 Quaas Drive
West Bend, WI 53095

Hailey Mickelson
2323 Nth 5th Street
Sheboygan, WI 53083


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 281 of 736
Hailey Newsom
303 East North Street
Rochelle, IL 61068

Hailey Rusher
2264 180th st
Fort Dodge, IA 50501

Hailey Schick
No Address - purchased tickets via PayPa

Hailey Wheaton
N6518 31st Drive
Weyauwega, WI 54983

Hailey Wichman
1107 Newbury st
Ripon, WI 54971

Haille LaCroix
5289 pasture ln
Omro, WI 54963

Haily Sankovich
400 S I Oka Ave.
Mount Prospect, IL 60056

Halee Fritsch
4718 W. Grand Meadows Dr.
Appleton, WI 54914

Haleigh Stephany
1035 2nd St
Kiel, WI 53042

Haley Anderson
W2750 Brown Deer Rd.
Pine River, WI 54965

Haley Dodd
7000 south mountain road
Wausau, WI 54401

Haley Dudei
3818 Kensington Place
Plover, WI 54467

Haley Hagen
1016 Center St
Hartford, WI 53027

Haley Mason
650 E. Mckinley
Hinckley, IL 60520



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 282 of 736
Haley Mattacotti
1803 W Aspen St
Milwaukee, WI 53221

Haley Minor
22524 W 72nd St
Lenexa, KS 66227

Haley Quandt
N3463 County Road F
Bonduel, WI 54107

Haley Rae
7358 Shamrock Lane
Two Rivers, WI 54241

Halie Flores
6987 Tanglewood Rd
San Diego, CA 92111

Halie Hermsen
N2356 Artesian Wa
Kaukauna, WI 54130

Halle Gregorich
920 Sixth Street
Plover, WI 54467

Halley Kenehan-toth
317 River Bluff Cir
Oconomowoc, WI 53066
Hallie Lefeber
5245 Western Trail
Allenton, WI 53002

Hana Sobczak
N9534 Hartford ln
Appleton, WI 54915

Hana Yazdani
104 Oak Knoll Ct
Fox Lake, IL 60020

Hanah Walther
N5106 Kuharski Rd
Princeton, WI 54968

Hanna Brausen
407 E. Main St.
Waunakee, WI 53597

Hanna Durrstein
1125 S 8th St
La Crosse, WI 54601


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 283 of 736
Hanna Gray
285 Jensen Ave
Clifton, IL 60927

Hanna Langmeier
7309 State Road 80
Platteville, WI 53818

Hanna Mertens
No Address - purchased tickets via PayPa
Washington, IL 61571

Hanna Pierre
No Address - purchased tickets via PayPa

Hanna Rohrer
874 Longwood Dr
Oregon, WI 53575

Hannah Ball
210 S Wright Road
Janesville, WI 53546

Hannah Becker
8S494 Barnes rd.
Aurora, IL 60506

Hannah Blank
954 Liberty street
Green Bay, WI 54304

Hannah Blemberg
181 Timberlane
Marquette, MI 49855

Hannah Borchert
5827 Skaleski Rd
Denmark, WI 54208

Hannah Braun
W6015 STRAWFLOWER DR
Appleton, WI 54915

Hannah Brewster
109 Royal Ave
Edgar, WI 54426

Hannah Brooks
2347 N. 64th St.
MilwaukeeW, WI 53213

Hannah Brown
482 Marion road
236
Oshkosh, WI 54901


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 284 of 736
Hannah Cammack
228 Olde Pulley Lane
E
Menasha, WI 54952

Hannah Dahlke
No Address - purchased tickets via PayPa

Hannah Dietschweiler
No Address - purchased tickets via PayPa

Hannah Doyle
W4746 super drive
Campbellsport, WI 53010

Hannah Edwards
947 Clarendon Ave
Sheridan, WY 82801

Hannah Farrell
N8653 Winding Trail Dr
Menasha, WI 54952

Hannah Fravor
4501 spinnaker court
Fort Worth, TX 76135

Hannah Furmanski
284 lind rd
Crystal Falls, MI 49920

Hannah Gegare
No Address - purchased tickets via PayPa

Hannah Getschman
No Address - purchased tickets via PayPa

Hannah Goodchild
5216 Fox Hollow Dr
Hartford, WI 53027

Hannah Grahl
406 Harrison St
Apt 2
Fond Du Lac, WI 54937

Hannah Hernandez
1225 west Taylor street
Appleton, WI 54914

Hannah Hestekin
W2240 Gentry Drive
Apt #8
Kaukauna, WI 54130



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 285 of 736
Hannah Juza
1200 River View Ave
Apt 131
Stevens Point, WI 54481

Hannah Lancelle
1249 canterbury rd
Green Bay, WI 54304

Hannah Lautenschlaeger
W145N7120 Northwood Dr
Menomonee Falls, WI 53051

Hannah Lemke
4121 Blue Goose Road
West Bend, WI 53090

Hannah Maedke
1180 Scheuring Road
De Pere, WI 54115

Hannah O'dea
3015 Rothmore Lane
Madison, WI 53711

Hannah Oliver
2726 Shade Tree Ln
Green Bay, WI 54313

Hannah Pacini
496 Liberator St.
Gwinn, MI 49841

Hannah Paquette
204 Greenview Dr
Apt 7C
Effingham, IL 62401
Hannah Peschek
No Address - purchased tickets via PayPa

Hannah Peters
3213 Maple dr.
Prior Lake, MN 55372

Hannah Pfeifer
4964 Hwy 175
Hartford, WI 53027

Hannah Schmitt
W1297 MacArthur Rd
Rubicon, WI 53078




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 286 of 736
Hannah Silloway
290 ripon rd Berlin
Berlin, WI 54923

Hannah Stout
2820 Polk st ne
Minneapolis, MN 55418

Hannah Strupp
4424 Kettle Moraine Rd.
Slinger, WI 53086

Hannah Thom
N7246 State Highway 45
Deerbrook, WI 54424

Hannah Thyrion
399 south Marr street
Fond Du Lac, WI 54935

Hannah Towne
No Address - purchased tickets via PayPa

Hannah Wutke
Hannah Wutke
Muskego, WI 53150

Hansen Hillmer
W310S687 Maple Avenue
Waukesha, WI 53188

Harley Davidson Appleton
5322 W. Clairmont Dr.
Appleton, WI 54913

Harley Ericksen
150 N Main st
Apt 4
Pardeeville, WI 53954

Harli LaPointe
N7506 US Highway 41
Ingalls, MI 49848

Harold Grimes
4909 S Baneberry Dr
Sioux Falls, SD 57106

Harold Omarrah
423 Parkview Drive
Johnson Creek, WI 53038

Harrison Bingham
101 Knoll Ct
Rosendale, WI 54974


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 287 of 736
Harrison Campbell
1803 Bristlecone Drive
Hartland, WI 53029

Harvey Jones
2149 hwy 80
Wisconsin Rapids, WI 54495

Havana Crook
337 south river blvd
1
Plymouth, WI 53073

Haven Simonich
W5372 St. Rd. 28
Waldo, WI 53093

Hayden Herrig
55 27th St. NW
Cedar Rapids, IA 52405

Hayden Hopfensperger
3834 county road P
Junction City, WI 54443

Hayden Johnson
4537 amber place
West Bend, WI 53095

Hayden Kupsh
1955 Evans Drive
Green Bay, WI 54304

Hayden Lackas
440 maple court
Campbellsport, WI 53010

Hayden Latsch
165 East Railroad St
Verona, WI 53593

Hayden Ostertag
No Address - purchased tickets via PayPa

Haydon Cowan
5340 Oak Forest Drive
Racine, WI 53406

Haylee Van Allen
P.O box 219
Cecil, WI 54111

Hayley Cawley
235 S Rural St.
Hartford, WI 53027


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 288 of 736
Hayley Johnson
4535 West Blue Mound Court
Milwaukee, WI 53208

Hayley Schroeder
S52W23650 Partridge Lane
Waukesha, WI 53189

Hayley Skalecki
3347 Wiggins Way
Green Bay, WI 54311

Hayley Tesch
612 e. Cook st
A
Portage, WI 53901

Heather Antoniewicz
2206 Rockledge Rd
Mishicot, WI 54228

Heather Bartelt
4245 State Rd 44
Oshkosh, WI 54904

Heather Bishop
115 Cassil St
Mount Vernon, OH 43050

Heather Cherney
N3949 Washington Avenue
Apt. 1
Kaukauna, WI 54130

HEATHER CLARK
704 lamers road
Kimberly, WI 54136
Heather Cross
1336 Elizabeth Ave
Marinette, WI 54143

Heather Danielson
1270 CARDINAL LN
APARTMENT A
Green Bay, WI 54313

Heather DuCoty
3423 Sheppard drive
Oshkosh, WI 54904

Heather Feldt
E3142 Bunker Rd
Waupaca, WI 54981



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 289 of 736
Heather Ferber
3420 Sunny View Lane
Brookfield, WI 53005

Heather Greene
105 Lane St.
Morganton, NC 28655

Heather Herb
N5575 Second St.
Shiocton, WI 54170

Heather Hughes
N 1622 Gladwater beach rd
Malone, WI 53049

Heather Ironside
1830 bear paw trail
Kaukauna, WI 54130

Heather Johnson
W5578 State Highway 144
Random Lake, WI 53075

Heather Kessler
275 E River Drive
11
Antigo, WI 54409

Heather Kies
6750 County Road R
Oshkosh, WI 54902

Heather Kohl
No Address - purchased tickets via PayPa

Heather Kratz
W3010 GEM RD
Montello, WI 53949

Heather Krause
W3200 County Road PP
Sheboygan Falls, WI 53085

Heather Lemke
14733 W Speich Rd
Orfordville, WI 53576

HEATHER MUELLER
809 North Drew
Appleton, WI 54911

Heather Murray
42 River Ln
Clintonville, WI 54929


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 290 of 736
Heather Oemig
703 Rio Grande Dr.
Merrill, WI 54452

Heather Pershing
540 Clay Rd
Oshkosh, WI 54904

HEATHER PHELAN
2310 N CLARK ST
Appleton, WI 54911

Heather Price
1004 webber
La Porte, IN 46350

HEATHER SCHEFFLER
N 9593 Ana Court
Appleton, WI 54915

Heather Schultz
177900 Pine View Rd
Birnamwood, WI 54414

Heather Schumacher
1555 n McCarthy rd
9
Appleton, WI 54913

Heather Selin
1725 Robin Ave
K14
Oshkosh, WI 54902

Heather Smith
1549 Sanders st
Oshkosh, WI 54902
Heather Tuma
655 Village Green Way
Unit 210
West Bend, WI 53090

Heather Woelfel
1614 Penny Lane
Little Chute, WI 54140

Heaven Brady
219 Walker Dr
Bolingbrook, IL 60440

Heidi Harms
1012 Euro a Ridge Dr
Aurora, IL 60506



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 291 of 736
Heidi Honaker
335 Glendale Ave
Rockford, IL 61108

Heidi Horejs
883 County Road Z
Oshkosh, WI 54902

Heidi Loppnow
W1555 Northside Drive
Oconomowoc, WI 53066

Heidi Lueck
135 N. Farmer St.
Princeton, WI 54968

Heidi Okreglicki
2201 Shadowview Circle
Plover, WI 54467

Heidi Ourada-farah
325 W Main St
Little Chute, WI 54140

HEIDI Piette
1502 Flicker Trl
De Pere, WI 54115

Heidi Radosevich
2011 Golden Bell Drive
Green Bay, WI 54313
Heidi Schneider
240 McKinley St
Fond Du Lac, WI 54937

Heidi Schoenfeldt
2953 Wyldewood Road
Oshkosh, WI 54904

Heidi Sweet
2642 Shorehaven Lane
Oshkosh, WI 54904

Helena Buttke
157 East Waushara Street
Berlin, Wi 54923

Henry Hoffman
25 N 11th St
Oostburg, WI 53070

Herrling Clark Law Firm
800 Lynndale Drive
Appleton, WI 54914


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 292 of 736
Hilary Dunn
3065 Roundabout Ct
Green Bay, WI 54313

Hilary Kendhammer
N3640 Peters road
La Crosse, WI 54601

Hillary Heim
19309 West Mound Rd
Platteville, WI 53818

Hillary Taylor
906 West 20 Mile Rd
Sault Sainte Marie, MI 49783

Holley Wolke
1213 Magnolia Ave
Oshkosh, WI 54902

Hollie Zwiers
431 s military rd
Stockbridge, WI 53088

Holly Brasch
213 Lincoln Avenue
Reeseville, WI 53579

Holly Feistner
PO Box 73
Woonsocket, SD 57385
Holly Handt
W1804 State Hwy. 54
Seymour, WI 54165

Holly Hanson
N1829 Reimer Ct.
Greenville, WI 54942

Holly Hilke
W617 East Waushara St
Berlin, WI 54923

Holly Hotchkiss
201 Plantation Club Dr
601
Melbourne, FL 32940

Holly Nickel
941 London St
Menasha, WI 54952




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 293 of 736
Holly Okkerse
930 S Oxford Avenue
2
Sturgeon Bay, WI 54235

Holly Pogliano
13433 N Harma Rd
Hurley, WI 54534

Holly Vargas
8429 North Brockway Road
Yale, MI 48097

Holly Wilmer
6710 Schroeder Rd #3
Madison, WI 53711

Hope Clark
E8182cty rd o
Clintonville, WI 54929

Hope Kephart
3750 Purple Crest Court
Oshkosh, WI 54901

Hope Minton
16322 Dakota Rd
Lanse, MI 49946

Hrley Hall
9 3rd ave ne
Oelwein, IA 50662

Hunter Baar
1143 green acres lane
Neenah, WI 54956

Hunter Blank
502 keyes st
Menasha, WI 54952

Hunter Christensen
3812 cty road B
Wisconsin Dells, WI 53965

Hunter Clark
723 West Lincoln St Apt 11
11
Waupun, WI 53963

Hunter Elsner
2241 Brick Dr
Green Bay, WI 54303




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 294 of 736
Hunter Engelhardt
N5865 county road y
Fond Du Lac, WI 54937

Hunter Frye
No Address - purchased tickets via PayPa

Hunter Hass
4213 North shore Drive
Oshkosh, WI 54901

Hunter Keeley
1107 Anderson Dr.
#32
Green Bay, WI 54034

Hunter Kussow
7151 County Road D
Greenleaf, WI 54126

Hunter Laabs
9 south 4th ave
Winneconne, WI 54986

Hunter Lade
1524 west marhill rd
Green Bay, WI 54313

Hunter Matthew Ackerman
2965 red fox run
109
Portage, WI 53901

Hunter Phillips
W 2650 Morgan rd.
#2
Cambria, WI 53923
Hunter Raeck
W7655 State Highway 54
Shiocton, WI 54170

Hunter Svoboda
534 Menlo Park Rd
Green Bay, WI 54302

Hunter Thompson
No Address - purchased tickets via PayPa

Ian Bell
219 Front St.
Pulaski, WI 54162




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 295 of 736
Ian Huebner
564 south Huron rd
Apt 30
Green Bay, WI 54311

Ian Moriarty
850 Eastwind Drive
New Lenox, IL 60451

Ian Reynolds
45 W MAIN ST
Robins, IA 52328

Ian Schiefelbein
2108 Memorial Dr
110
Green Bay, WI 54303

Ian Vandergrinten
N3691 Maple Lane
Fond Du Lac, WI 54937

ian white
978 Kellogg st
Green Bay, WI 54303

Ina Hart
510 Ashland St N
Cambridge, MN 55008

Indya Stevens
No Address - purchased tickets via PayPa

Ioline Nitzske
N8789 State Hwy 187
Shiocton, WI 54170

Ireland Grenlie
931 White Oak Dr
Waupaca, WI 54981

Irik Lloyd
311 Linwood Lane
Neenah, WI 54956

Isaac Jordan
N6247 COUNTY RD E
De Pere, WI 54115

Isaac Weed
No Address - purchased tickets via PayPa

Isabel Dunsmore
2015 Bristol ct
Naperville, IL 60565


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 296 of 736
Isabel Martinez
2417 Patch St.
Stevens Point, WI 54481

Isabella Berger
2313 17th Ave
Menominee, MI 49858

Isabella Denk
711A S 24th street
Manitowoc, WI 54220

Isabella Denk
711A S. 24th Street
Manitowoc, WI 54220

Isabella Meyer
1611 McIntosh Court
Little Chute, WI 54140

Isabella Sinnaeve
624 Pin Oak Rd
Rockton, IL 61072

Isabelle Gannon
1926 W. Wisconsin Ave
Apt 644
Milwaukee, WI 53233

Isabelle Groeschel
No Address - purchased tickets via PayPa
Isaiah Genrich
245775 sunrise rd
Wausau, WI 54403

Ismael Acevedo
E9943 Country Lane Acres
Clintonville, WI 54929

Ismael Meshinesh
3635 Cherryvale Avenue
13
Appleton, WI 54913

Ismael Mussa
4664 West U.S. Highway 20
La Porte, IN 46350

Israel Chouinard
N2641 Woodland Cir
Waupaca, WI 54981




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 297 of 736
Israel Reboyedo
1518 S 8TH ST
Sheboygan, WI 53081

Ivan Lee
507 Nicolet Blvd.
Neenah, WI 54956

Iviana Sanchez
6812 N Wayne Ave
4A
Chicago, IL 60626

Izaya Bengry
204 Reservation Street
Hancock, MI 49930

Izzy Hackel
2068 17th Ave
Rice Lake, WI 54868

J. Ross
2631 N. Meade St.
Ste. 102
Appleton, WI 54911

Jacalyn Ruhde
W5490 Timber Ln
New Glarus, WI 53574

Jace Braun
1109 Minnesota Ave
Fond Du Lac, WI 54937

Jace Grugel
204 15th AVE SE
Jamestown, ND 58401
jacelyn ripp
4519 diamond dr
Deforest, WI 53532

Jaci Mannisto
1103 Grande Oaks Lane
De Pere, WI 54115

Jacinda Freitag
2508 Hamilton st
Manitowoc, WI 54220

Jack Anderson
N1752 Ivy Lane
Greenville, WI 54942




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 298 of 736
Jack Campbell
2537 N Campbell Avenue
Apartment 1
Chicago, IL 60647

Jack Desens
W9257 County Rd F
Bear Creek, WI 54922

JACK DODD
5825 Main Street
Butte Des Morts, WI 54927

Jack Holland
406 W 14th Ave
Oshkosh, WI 54902

Jack Kealey
919 S Sawyer St
Oshkosh, WI 54902

Jack Kittel
514 s Dryden st
C
Hart, MI 49420

Jack Leisner
2304 South Kernan Avenue
Appleton, WI 54915

jack lincoln
2710 bartels dr
Racine, WI 53406

Jack Mui
1475 Tullar Road 5
Neenah, WI 54956
Jack Peterson
737 Audubon road
Sheboygan, WI 53083

Jack Pluta
1058 Hickory Hill Pkwy W
Hubertus, WI 53033

Jack Porter
2324 Wintergreen Drive
Appleton, WI 54914

Jack Rossato
600 east d street
Iron Mountain, MI 49801




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 299 of 736
Jack Schroeder
20101 31st
Bristol, WI 53104

Jack Steinhardt
N3183 Rock Road
Cascade, WI 53011

Jack Wright
2133 Blue Heron Dr
Delavan, WI 53115

Jacki Callies
W6965 Kenyon rd
Oakfield, WI 53065

Jacki Simon
1001 Bay Shore Dr
107
Oshkosh, WI 54901

Jackie Bartz
1722 Glenwood Dr
Oshkosh, WI 54904

Jackie Gelhar
3285 Waubenoor Drive
Green Bay, WI 54301

Jackie Karch
7875 Standing Rocks Road
Stevens Point, WI 54482

Jackie Ketola
25963 Cedar St
Calumet, MI 49913

Jackie Krupp
32 Aurora Lane
Fond Du Lac, WI 54935

Jackie Pintar
118 Greenland Rd
Ontonagon, MI 49953

Jackie Ronsman
2788 Monaco Dr
Green Bay, WI 54311

Jackie Schweitzer
1798 American Eagel Drive
Slinger, WI 53086




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 300 of 736
Jackie Swille - Arnold
W5634 US Highway 2
Hermansville, MI 49847

Jackie Teske
204 w south st
London Mills, IL 61544

Jackie Van Haren
3346 Good Ln.
Abrams, WI 54101

Jackie Yenter
2745 Havenwood Drive
B
Oshkosh, WI 54904

Jackson Berner
57 West Cotton Street
Fond Du Lac, WI 54935

Jackson Boreson
3225 S 84th St
Apt 2
Milwaukee, WI 53227

Jackson Boulanger
1162 state highway 32
Pulaski, WI 54162

Jackson Faller
P.O Box 502
Arnegard, ND 58835

Jackson Mangold
N7933windsongct.
Sherwood, WI 54169
Jacky Leverance
1340 harris drive
Waukesha, WI 53186

Jaclyn Mayer
517 Lacona Ct
Green Bay, WI 54313

Jacob Andrastek
1322 S Buchanan St
Appleton, WI 54915

Jacob Ayers
772 S. Main St
Oregon, WI 53575




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 301 of 736
Jacob Becker
N168W21700 Main Street
Lot 135
Jackson, WI 53037

Jacob Bernetzke
PO Box 425
Cassville, WI 53806

Jacob Boening
180 north wisconsin street
3
Berlin, WI 54923

Jacob Burnette
3610 east oak wood rd
Oak Creek, WI 53154

Jacob Button
W2091 Stanelle Rd
Brillion, WI 54110

Jacob Canner
N8001 Creekside Drive
Sherwood, WI 54169

Jacob Coleman
1720 Frank St
Green Bay, WI 54304

Jacob Day
2200 Severn Ave.
Apt. P301
Metairie, LA 70001

Jacob Derouin
10365 Plum Tree Cir
Apt 206
Hales Corners, WI 53130

Jacob Dietrich
817 LANDIS ST
Collins, WI 54207

Jacob Dillman
1516 Cedarhurst Drive
New London, WI 54961

Jacob Erickson
No Address - purchased tickets via PayPa

Jacob Gabe
1886 VERLIN RD
Apt 7
Green Bay, WI 54302


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 302 of 736
Jacob Grant
1742 Lakeview Ave
South Milwaukee, WI 53172

Jacob Halada
6290 irish road
Denmark, WI 54208

Jacob Hansen
5135 Elmgate Dr
Rockford, IL 61101

Jacob Holm
3217 W Tillman St.
Appleton, WI 54914

Jacob Jarosch
29 south Seymour street
Fond Du Lac, WI 54935

Jacob Kaszuba
1922 Indian Point Road
Oshkosh, WI 54901

Jacob Kelly
803 s 48th ave
11
Wausau, WI 54401

Jacob Kneringer
1603 S Nicolet Rd
Apt. 10
Appleton, WI 54914

Jacob Kobasic
No Address - purchased tickets via PayPa

Jacob Kooiman
4105 46th Avenue NW
Apt. 124
Rochester, MN 55901

Jacob Lafave
e2204 collegiate rd
Denmark, WI 54208

Jacob Larson
No Address - purchased tickets via PayPa

Jacob Last
1803 MAPLEWOOD AVE
Green Bay, WI 54303




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 303 of 736
Jacob Lawrenz
414 North Lafayette
Shawano, WI 54166

Jacob Lewis
318 Woodford Dr
West Bend, WI 53090

Jacob Loehr
549 Evergreen Terrace
Kewaskum, WI 53040

Jacob Long
624 David Ave
Sheboygan Falls, WI 53085

Jacob Loomis
46516 Galaxy Avenue
Harris, MN 55032

Jacob Massonet
2051 Fenway Ct
Kaukauna, WI 54130

Jacob Mcneely
N2703 Raymond Dr
Lodi, WI 53555

Jacob Miller
1418 curry road
Norway, MI 49870
Jacob Moeller
19073 Route 208
PO BOX 14
Fryburg, PA 16326

Jacob Morris
No Address - purchased tickets via PayPa

Jacob Neubauer
No Address - purchased tickets via PayPa

Jacob Niemeyer
3300 East Lake Park Crossing
#105
Appleton, WI 54915

Jacob Owens
No Address - purchased tickets via PayPa

Jacob Place
305 4th Ave N
Dakota City, IA 50529



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 304 of 736
Jacob Romberg
125 school Ct.
Shawano, WI 54166

Jacob Rosenmeier
821 Oregon Parks Ave
Oregon, WI 53575

Jacob Schraufnagel
3190 Slinger Road
Slinger, WI 53086

Jacob Steier
N1836 Schoenborn Rd
Chilton, WI 53014

Jacob Steinberg
415 E Ellifson
Iola, WI 54945

Jacob Strobl
W235S5955 Big Bend Rd.
Waukesha, WI 53189

Jacob Sukowaty
W3717 County Rd V
Sheboygan Falls, WI 53085

Jacob Treleven
845 security drive apt. Bb302
BB 302
Fond Du Lac, WI 54935

Jacob Tyler
1118 Fremont st
Kiel, WI 53042

Jacob Van Zeeland
No Address - purchased tickets via PayPa

Jacob Vaughn
1125A Geele Avenue
Sheboygan, WI 53083

Jacob Weymouth
2115 Alpne Way
Plainfield, IL 60586

Jacob Young
E9590 Church Road
New London, WI 54961

Jacobson Jacobson
400 West C Street
Iron Mountain, MI 49801


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 305 of 736
Jacque Bohrmueller
203 fairway dr
8
Columbus, WI 53925

Jacque Cantu
1232 s 8th st
Manitowoc, WI 54220

Jacque Cramer
308 W. Lake St.
Chilton, WI 53014

Jacque Dorschner
5438 LONG CT
Appleton, WI 54914

Jacque KRAUSE
N9415 CTY RD DD
Pickerel, WI 54465

Jacqueline Damrow
311 Arbor Ridge Drive
Delavan, WI 53115

Jacqueline Korth
W5967 Deer View Rd
Black Creek, WI 54106

Jacqueline Mccarthy
522 Lake Ave
Quinnesec, MI 49876

Jacqueline Moreno
1610 West Jarvis, 1C
Chicago, IL 60626

Jacqueline Nikoleit
W172N9175 Shady LN
#408
Menomonee Falls, WI 53051

Jacquelyn Harmel
2748 Omaha Dr
Janesville, WI 53546

Jacques Beaupre-Wolford
314 Leeland
1
Green Bay, WI 54303

Jacquie Chippeaux
2412 W Roselawn Drive
Appleton, WI 54914



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 306 of 736
Jacquilynne Ormond
212 east walnut street
North Freedom, WI 53951

Jacy Baran
W1818 Nauman Road
Cecil, WI 54111

Jacy Olszewski
1360 Plank Rd
Menasha, WI 54952

Jada Helms
N4658 Hwy 55
Kaukauna, WI 54130

Jada Olmeda
800 Royalton St
Waupaca, WI 54981

Jade Jackson
8115 county road AG
Lena, WI 54139

Jade Koenings
P.O.Box 3405
Oshkosh, WI 54903

Jade Meiselwitz
1742 n outagamie st
Appleton, WI 54914
Jade Perrone
W1684 state highway 54
Seymour, WI 54165

Jade Smart
5100 44th ave s
211
Fargo, ND 58104

Jade Unger
249 N German St
Mayville, WI 53050

Jade Wartgow
n51W16532 Fair Oak Parkway
Menomonee Falls, WI 53051

Jaden Buske
103 Highland Ct
Columbus, WI 53925




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 307 of 736
Jaden Geffers
117 N 6th Avenue
Winneconne, WI 54986

Jaden Rose
W5415 Wisconsin Drive
Elkhorn, WI 53121

Jaden Schmidt
N9430 cumberland dr.
Appleton, WI 54916

Jaden Spears
410 white oaks ct.
Green Lake, WI 54941

Jaden West
630 county rd
Negaunee, MI 49866

Jaden Wirtz
No Address - purchased tickets via PayPa
Plymouth, WI 53073

Jaden Young
No Address - purchased tickets via PayPa

Jadon Motquin
1366 orlando dr
Green Bay, WI 54313

Jadyn Georgenson
6901 Wagon Wheel Road
Manitowoc, WI 54220

Jadyn Nienhaus
n462 mapleridge dr
Appleton, WI 54915

jaedyn mcinnis
3400 N Maryland Avenue
Milwaukee, WI 53211

Jaeger Pavlik
1521 day street greenleaf
Wrightstown, WI 54180

Jaicee Smith
6550 East River Road
113
Minneapolis, MN 55432

Jaida Gerrits
2731 Meadowview st
Kaukauna, WI 54130


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 308 of 736
Jaiden Wicinsky
5776 Indian Shores Road
Winneconne, WI 54986

Jaiden Williams
3760 Copper Oak Circle
Green Bay, WI 54313

Jaime Briquelet
4551 Washburn Ave N
Minneapolis, MN 55412

Jaime Ganas
1802 Burr Oak Ct
Waukesha, WI 53189

Jaime Grailer
No Address - purchased tickets via PayPa

Jaime Kleikamp
N 14586 County Rd 553
Wilson, MI 49896

Jaime Kusch
1679 Badger St.
Green Bay, WI 54303

Jaime Newling
214 E. Harris st.
Appleton, WI 54911

Jaime ostrander
3021 Maple Drive
Apt B
Plover, WI 54467

Jaime Reese
1275 pheasant creek dr
Oshkosh, WI 54904

Jaimie Kitchen
1228 10th Ave
Friendship, WI 53934

Jaired Blaine
1315 baillie lane sw
Altoona, IA 50009

Jake Beyer
5046 Island View Drive
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 309 of 736
Jake Brust
435 W Aspen Drive
Unit 15
Oak Creek, WI 53154

Jake Buchner
2312 Kellner Street
Manitowoc, WI 54220

Jake Ellis
1736 Dakota Drive N
305
Fargo, ND 58102

Jake Farris
910 Sunray Ct
Sartell, MN 56377

Jake Guth
5584 Dequaine Lane
New Franken, WI 54229

Jake Herlache
805 Longview ave
Green Bay, WI 54301

Jake Heynis
5227 13th ave
Apt. 1304
Kenosha, WI 53140

Jake Horder
S66W12740 Somerset Dr
Muskego, WI 53150

Jake Kaltenberg
5579 easy street
Waunakee, WI 53597

Jake Kessenich
No Address - purchased tickets via PayPa

Jake Leiterman
3012 Holland Road
Green Bay, WI 54313

Jake Lukas
1012 Dickhoff dr
Milton, WI 53563

Jake Oneil
1713 Arnold drive
Green Bay, WI 54304




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 310 of 736
Jake Rodman
424 south 30th street
Escanaba, MI 49829

Jake Rodriguez
715 E Reinel st
Apt #2
Jefferson, WI 53549

Jake Schramm
W1631 Rustic woods ct.
Kaukauna, WI 54130

Jake Shavlik
247 Linwood Terrace
West Bend, WI 53095

Jake Tijan
112 Germania St
Hurley, WI 54534

Jake Tollander
4648 Dale Street North
Shoreview
Saint Paul, MN 55126

Jake Truttmann
308 Rublein Street
4
Marquette, MI 49855

Jake Umbreit
2009 Howard Dr
NORTH MANKATO, MN 56003

Jake Virtues
2085 Herford Road
Little Suamico, WI 54141

Jake Walgenbach
476 Rockrose Dr
Fond Du Lac, WI 54935

Jake Wall
516 Eastwood Court
Saint Paul, MN 55123

Jake Zwerg
1202 chelsea ct
Menasha, WI 54952

James Allen
17 de breos court
17
Hay on wye HE HR35DL


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 311 of 736
James and Jennifer Eck
1906 Sherry Lane
Kaukauna, WI 54130

James Appel
951 County Road NP
Ellison Bay, WI 54210

James Atkinson
P.o.box.211
Princeton, WI 54968

James Back
4510 Whip or Will lane
Wisconsin Rapids, WI 54494

James Beckley
1850 Fairfax Dr
Elm Grove, WI 53122

James Blake
119 briarwood circle
La Porte, IN 46350

James Blunt
190 south jefferson
Roseville, IL 61473

James Bowers
12554 Greensview Drive
Roscoe, IL 61073
James Busha
2385 BURNWOOD dr
Oshkosh, WI 54902

JAMES COLLINS
4001 BAY SHORE DR
Sturgeon Bay, WI 54235

james Crouse
3705 13th Street
Menominee, MI 49858

James Cruikshank
1124 s 57th st
Milwaukee, WI 53214

James Daanen
1665 Talus circle
De Pere, WI 54115

James Dennis
212 n locust st.
Green Bay, WI 54303


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 312 of 736
James Douglas
159 Pine St
Thunder Bay ON P7A 5X6

James Doyle
2222 s 12th st
Milwaukee, WI 53215

James Feather
413 18Th St
Lorain, OH 44052

James Fletcher
W7600 Prospect Rd
Beaver Dam, WI 53916

James Geneske
5924 N Magnolia Ave
2N
Chicago, IL 60660

James Gezzer
1907 Ezekiel Ave
Zion, IL 60099

James Gieryk
5994 Oak 22.25 Ln
Gladstone, MI 49837

James Gluth
3913 N. Route 47
woodstock, IL 60098

James Grabe
8411 AMBER OAK DR
Orlando, FL 32817

James Gray
1856 hwy 13
Friendship, WI 53934

James Heinzen
N2498 Plato Road
Reeseville, WI 53579

James Jacoby
1741 60th Ave SE
Rochester, MN 55904

James Juedes
923 SUNDIAL LN
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 313 of 736
James Keso
515 Gardner Street
Rhinelander, WI 54501

James Konrad
1405 Spring Street
Sobieski, WI 54171

James Lawman
128 OAK ST
Buford, OH 45110

James Nachreiner
W7176 S Oak Ridge Ct
Poynette, WI 53955

James Neubauer
9166 River Road
Berlin, WI 54923

James Noblin
401 18 Ave S
Grand Forks, ND 58201

James Oddo
P.O. Box 945
Prospect Heights, IL 60070

JAMES OLSON
410 3RD AVE
Wakefield, MI 49968
James Paulsen
4545 Fisk Ave
Oshkosh, WI 54904

James Rost
538 south 15th street
Sheboygan, WI 53081

james severson
1723 Minnehaha ave w
Saint Paul, MN 55104

James Shurpit
30 Emerald Ln
Omro, WI 54963

James Sommer
1612 S. Pearl St.
New London, WI 54961

James Strey
2312 Lakeview Ct.
Oshkosh, WI 54902


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 314 of 736
James Turuba
422 Bush
Sault Ste. Marie      ON   P6C 3H4

James Vickey
31549 Morgan Dr
Warren, MI 48088

James Vozka
700 N. Mason St
Appleton, WI 54914

James Whitmarsh
2554 State Route 223
Van Etten, NY 14889

JamesDean Berven
W 478 Cindy Ann Ln.
Kaukauna, WI 54130

Jameson Frank
1980 Rathert Rd
Cottage Grove, WI 53527

Jami Kohl
2714 Leila Mae Lane
Oshkosh, WI 54904

Jami Nelson
312 Prospect Avenue
Beaver Dam, WI 53916
Jami Riley
1451 Tullar Rd #4
Neenah, WI 54956

Jamie Adkins
234 Floral Drive
Green Bay, WI 54301

Jamie Anderson
51 Fern Drive
Montello, WI 53949

Jamie Andre
PO BOX 173
W.6895 MAIN ST
Van Dyne, WI 54979

Jamie Bales
325scandinavian ct
Denmark, WI 54208




       Case 20-27367-gmh     Doc 1   Filed 11/10/20   Page 315 of 736
Jamie Bartol
327 E. Waushara St.
Berlin, WI 54923

Jamie Cowling
PO Box 10296
Green Bay, WI 54307

Jamie Euclide-Schuppel
337 N 3rd St
Medford, WI 54451

Jamie Forler
281 river dr
Appleton, WI 54915

Jamie Gardipee
S87W22615 Edgewood Avenue
Big Bend, WI 53103

Jamie Grubb
258 E PARK AVE
Berlin, WI 54923

Jamie Hasenstein
329 Bluff Ave
Sheboygan, WI 53081

Jamie Jandre
516 Redwing Ct
Campbellsport, WI 53010
Jamie Kelly
3780 Mounds View Rd
Barneveld, WI 53507

Jamie Kueter
620 Madison St
Apt. 6
Brillion, WI 54110

JAMIE L NICHOLAS
1810 Cindy Street
Ishpeming, MI 49849

Jamie Lynn
481 Grand Ave
Denmark, WI 54208

Jamie Mikkelsen
W6988 Riverview Ct
Fond Du Lac, WI 54937




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 316 of 736
Jamie Price
275 GRIFFITH ST
Fond Du Lac, WI 54935

Jamie Pritzl
1026 W Winnebago St
Appleton, WI 54914

Jamie Rauwerdink
3021 South 10th Street
Sheboygan, WI 53081

Jamie Smith
109 Hammer Street
Castalia, IA 52133

Jamie Stoffel
217 NW Barstow Street
Unit A
Waukesha, WI 53188

Jamie Tabaczka
4738 Caberfae Hwy
Manistee, MI 49660

Jamie Tlachac
631 hickory st
Luxemburg, WI 54217

Jamie Yambor
No Address - purchased tickets via PayPa
Jamison Ashby
W292N8257 Parkview CT
Hartland, WI 53029

Jamison Wojciechowski
300 Oxford ave
Oshkosh, WI 54901

Jan Andersen
705 Phoebe Street
Green Bay, WI 54303

Jan Schmirler
No Address - purchased tickets via PayPa

Jana Niemi
PO Box 223
Kimberly, WI 54136

Jana Ruppel
W9649 County S
New London, WI 54961



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 317 of 736
Jana Warden
1016 N. Georgetown Terrace
Beaver Dam, WI 53916

Jane Goold-McNally
3560 Heatherstone Ridge
Sun Prairie, WI 53590

Jane Hotelling
114 West Chippewa street
Dwight, IL 60420

Jane Pamer
407 South 5th Ave
Unit 1
Winneconne, WI 54986

Jane Perttu
1294 Morris Ave
Green Bay, WI 54304

Jane Steger
W4297 Scenic Rd
Campbellsport, WI 53010

Jane Vandenelzen
No Address - purchased tickets via PayPa

Janelle Balthazor
W6734 County Road F
Shiocton, WI 54170
Janelle Johnson
No Address - purchased tickets via PayPa

Janelle Lietzau
225 glacial drive
Slinger, WI 53086

Janelle Margetta
No Address - purchased tickets via PayPa

Janelle Miller
1650 Oregon St
Oshkosh, WI 54902

Janelle Rhodes
1862 Roosevelt Avenue
1
Racine, WI 53406

Janelle Steinich
102 N Sterk Rd
Cambria, WI 53923



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 318 of 736
Janessa Tearney
No Address - purchased tickets via PayPa

Janet Bruder
1415 Lisa lane
New Holstein, WI 53061

Janet Mcwane
2086 Woodside Drive
Round Lake, IL 60073

JANET PARKER
1516 Kentucky St.
Oshkosh, WI 54901

JANET PAULIK
931 W SOUTHPARK AVE
Oshkosh, WI 54902

Janet Roe
5926 s. packard ave.
lot 115
Cudahy, WI 53110

JANICE OPATIK
500 TEMPERANCE ST
Fond Du Lac, WI 54937

Janice Zobott
N5802 Hwy PS
Hartford, WI 53027
Janiece Fousek
842 Rosilee Ln
Rapid City, SD 57701

Janine Tracy
513 West Chestnut Street
Burlington, WI 53105

Janis or Hope Phillips Galbraith
432 Hamilton
Kingsford, MI 49802

Jaosn Gessert
500 Springroad Dr.
Neenah, WI 54956

Jared Batzler
N1171 pleasant hill dr
Campbellsport, WI 53010

Jared Baugnet
625 DePere Rd
Denmark, WI 54208


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 319 of 736
Jared Bowker
329 Maple Street
Fort Atkinson, WI 53538

Jared Chatterton
8064 47th Court
Kenosha, WI 53142

Jared Hudson
E3156 County Rd S
Casco, WI 54205

Jared LaBelle
208 w haertel st
Portage, WI 53901

Jared Laravia
1015 5the ave s
La Crosse, WI 54601

Jared Mireles
836 Detroit st
B
Sheboygan Falls, WI 53085

Jared Potkay
421 Oconto Avenue
Peshtigo, WI 54157

Jared Sazama
9257 Atwater Ct
Brainerd, MN 56401

Jared Shefchik
501 Sunset Ct
Denmark, WI 54208

Jared Skau
4624 18th street
Kenosha, WI 53144

Jared Sutliff
1543 S 55th St
Milwaukee, WI 53214

Jared Swadley
N2560 county road v
Lodi, WI 53555

JARED WENNINGER
W5742 BADGER RD
Elkhart Lake, WI 53020




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 320 of 736
Jarek Jankowski
1607 Swan Rd
12
De Pere, WI 54115

Jaret Warriner
530 County Route 46
Massena, NY 13662

Jarred Robertson
235 tyler st
Neenah, WI 54956

Jarrett Wunderlich
W7476 Lakeview Ct.
Greenville, WI 54942

Jarrette Czarapata
W4774 County Road BE
Bonduel, WI 54107

Jarrod Avery
10 W Snell Rd
Apt. 2
Oshkosh, Wi 54901

Jarrod Kaczanowski
1140 W. Oakwood Rd.
Oak Creek, WI 53154

Jarrod Marose
124 River Hills Drive
5204
Fond Du Lac, WI 54937

Jarrod Soli
508 Bowling Ave
Baraga, MI 49908

Jaslyn Posewitz
415 Geele Ave
Sheboygan, WI 53083

Jasmin Davis
1054 Laurel Court
Neenah, WI 54956

Jasmine Downey
No Address - purchased tickets via PayPa

Jasmine Stenroos
1760 ROBIN AVE
N204
Oshkosh, WI 54902



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 321 of 736
Jasmine Werman
623 Moreland Avenue
Schofield, WI 54476

Jason & Robin Koslucher
3158 Breezewood Ln
Neenah, WI 54956

Jason Aho
1001 E Glendale Ave
Appleton, WI 54911

Jason Anderson
9602 Big Bear Lake Ct
Bakersfield, CA 93312

jason bailey
404 21st St
Jackson, MI 49203

Jason Bednarski
3203 W Apache Rd
Sheboygan, WI 53083

Jason Bekx
200 W Randolph St
Stoughton, WI 53589

Jason Bierman
4379 Van Winkle Way
Deforest, WI 53532
Jason Bilbrey
442 Wadleigh St
Stevens Point, WI 54481

Jason Blaine
401 E Stratford Ln
Appleton, WI 54913

Jason Bonnett
1416 Logan Ave
Sheboygan, WI 53083

Jason Bosetski
1544 Langlade Ave
Green Bay, WI 54304

Jason Coble
1350 class st
Green Bay, WI 54301

Jason Dingeldein
1814 11th Ave
Green Bay, WI 54304


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 322 of 736
Jason Domogalla
203 8th Ave SE
Isanti, MN 55040

Jason Eberhardy
840 Violet Lane
Oregon, WI 53575

Jason Fenner
N4874 Hwy 32
Sheboygan Falls, WI 53085

Jason Fonder
2320 Canter Ln.
#3
Green Bay, WI 54304

Jason Ford
2321 60th Ave
Columbia, IA 50057

Jason Frelich
410 e ship street
106
Milwaukee, WI 53212

Jason Gantz
203 Schley st
Brillion, WI 54110

Jason Gieser
700 Minnesota st
A
Belgrade, MT 59714

Jason Haensgen
2204 Pleasant Avenue
New Holstein, WI 53061

Jason Halverson
4508 Grandview Rd
Larsen, WI 54947

Jason Handel
1425 Crystal Lake Circle 5
Green Bay, WI 54311

Jason harlan
223 Chapleau Street
Fond Du Lac, WI 54937

Jason Haynes
N2065 cty rd bb
Marinette, WI 54143



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 323 of 736
Jason Helmer
120 Harrison street
Fond Du Lac, WI 54937

Jason Kotek
3025 Triumph Dr
109
Sun Prairie, WI 53590

Jason Kroll
429 Clay St
Kiel, WI 53042

Jason Kuehn
7524 hickory grove dr
Wonder Lake, IL 60097

Jason La Chance
1973 Andraya Lane
De Pere, WI 54115

Jason Lehman
442 CEDAR ST.
Chilton, WI 53014

jason lemens
1614 langlade ave
Green Bay, WI 54304

Jason Mathew
830 Wisconsin st
Apt 2
Oshkosh, WI 54901

Jason Melby
N7624 county rd ee
Portage, WI 53901
Jason Mentzel
830 Wisconson St
Oshkosh, WI 54901

Jason Meulemans
W 6090 ST HWY 54
Black Creek, WI 54106

Jason Mueller
133 Second Street
Stevens Point, WI 54481

Jason Nelson
1618 South Riverdale Drive
Appleton, WI 54914




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 324 of 736
Jason nielson
409 Ransom st
Ripon, WI 54971

Jason Noworatzky
N5408 Buena Vista Dr
Fond Du Lac, WI 54937

Jason Oswald
3940 Ingraham st
12-307
San Diego, CA 92109

Jason Parsons
8106 Sanders Rd.
Vestaburg, MI 48891

Jason Pearson
6704 Duquesne Drive
Austin, TX 78723

Jason Peirick
1111 Ruth St
Watertown, WI 53094

Jason Pepin
1103 Truax 24th Rd
Cornell, MI 49818

Jason Peterson
3611 EVERGREEN DR
Plover, WI 54467

Jason Pieffle
2411 n 7th street
Sheboygan, WI 53083

Jason Pierce
N4067 Mary Joan Ct.
Appleton, WI 54913

Jason Planting
608 2nd ave S
Estherville, IA 51334

Jason Rose
645 Creekwood Dr
West Bend, WI 53095

Jason Roselle
W188N4975 Red Crown Trl
Menomonee Falls, WI 53051




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 325 of 736
jason ryf
2295 Westwind road
Oshkosh, WI 54904

Jason Sarah
W169 Nii432 Biscayne Dr.
Germantown, WI 53022

Jason Schulz
2015 Berlik st.
Schofield, WI 54476

Jason Semling
W4515 County Rd A
Elkhorn, WI 53121

Jason Sittig
3431 Hoffman Dr #1
Plover, WI 54467

JASON STAATS
5370 JARMEN RD
Sturgeon Bay, WI 54235

Jason Tegge
3435 rolling hill dr
Pulaski, WI 54162

Jason Traber
26335 Malchine Road
Waterford, WI 53185
Jason Tuma
No Address - purchased tickets via PayPa

Jason VanAlstine
13688 Huntington Ave
Savage, MN 55378

Jason Wacker
1300 East 8th street
Gillette, WY 82716

Jason Ward
1279 Sheboygan Street
Oshkosh, WI 54904

Jason Wierek
3495 W Villa Dr
Franklin, WI 53132

Jason Wildenberg
1100 Heritage Trail
Oshkosh, WI 54904



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 326 of 736
Jason Wutt
118 Oman Street
Waupaca, WI 54981

Jason Zelenik
7015 Sierra Dr
Darien, IL 60561

Javi Metalsome
2102 Petersburg Dr
San Antonio, TX 78245

Jay Batherson
4060 Faudree Rd
Ste 104A #101
Odessa, TX 79765

Jay Davies
2240 North 27th Place
Sheboygan, WI 53083

Jay Hancock
N6848 E River Rd
Brillion, WI 54110

Jay Hanson
1320 N 8th St
Sheboygan, WI 53081

Jay Horning
W8380 county road S
Adell, WI 53001

jay leiterman
506 N Clay St
De Pere, WI 54115

Jay Loyster
47 Case Ave auburn ny
Auburn, NY 13021

Jay Moriva
621 2nd st
Reedsburg, WI 53959

Jay Oberrieder
455 W. Wood St.
#210
Palatine, IL 60067

Jay Parizek
4030 Park Road
Greenleaf, WI 54126




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 327 of 736
Jay Servis
1125 Main Street
Junction City, WI 54443

Jay Stadtmueller
3667 Knapp St Rd
Oshkosh, WI 54902

Jay T. Greenwald
N6321 Oak Ct
Elkhorn, WI 53121

Jay Vosters
N4313 Serenity Ridge Court
Kaukauna, WI 54130

Jaydn Eggert
W10615 willow creek road
Shawano, WI 54166

Jaylynn Walsh
709 State St
Ripon, WI 54971

Jayme Kiser
2688 Vissers Ct
Green Bay, WI 54313

Jaymie Brown
N9316 Bellflower CT
Appleton, WI 54915
Jayne Olson
W7310 Winnegamie Dr.
Appleton, WI 54914

Jayson Wissmueller
No Address - purchased tickets via PayPa

Jazz Claudio
4711 N 127th St
Butler, WI 53007

Jean Gasch
1110 Autumn Dr.
Brillion, WI 54110

Jean Hoerning
1425 N Birchwood ave
Appleton, WI 54914

JEAN HOFFMAN
N7012 STATE RD 22
Montello, WI 53949



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 328 of 736
Jean Mewes
20220 W Coffee Rd
New Berlin, WI 53146

Jean Neubauer
8533 Co. Rd. D
Winneconne, WI 54986

Jean Platek
813 S Keenan St
Rhinelander, WI 54501

Jean Thurler
N74W23283 S. Ridgeview Circle
Sussex, WI 53089

JEANETTE BASOM
6524 W HWY 2
Hurley, WI 54534

Jeanette Gumieny
466 Edward Dr
Green Bay, WI 54302

Jeanette Matias
212 CROOKED HILL RD
Brentwood, NY 11717

Jeanine Danke
101 Bentwood Drive
Brillion, WI 54110
jeanne andrews
2417 Heather Ct
Green Bay, WI 54311

Jeanne Andrews
No Address - purchased tickets via PayPa

Jeanne Frazier
405 E. 4th St.
Manawa, WI 54949

Jeanne Gauthier
1051 Merlin Ln
Marquette, MI 49855

Jeannette Kescenovitz
n51w26234 autumn trail
Pewaukee, WI 53072

Jeannine Marie Dupey
N169W19865 Chestnut Ct
APT #3
Jackson, WI 53037


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 329 of 736
Jeb Meyer
402 Otter Ave
Oshkosh, WI 54901

Jed Ermer
8812 Townline road
Kewaskum, WI 53040

Jed Holsen
525 Meadow Street
Stevens Point, WI 54481

Jed Leisner
2304 S Kernan Ave
Appleton, WI 54915

Jed Manske
422 Carrington Street
Waupun, WI 53963

jed paulsen
2319 south idlewild court
Green Bay, WI 54303

Jedidiah Hersey
W7164 Clark Road
Elkhart Lake, WI 53020

Jeff Alsip
814 Rivercrest Drv.
Baraboo, WI 53913
Jeff Elliott
1806 ZION LN
ABRAMS, WI 54101

Jeff Ezdon
5811 N Promising Lane
Milton, WI 53563

Jeff Hartman
401 Foerster Avenue
Kaukauna, WI 54130

Jeff Huettl
No Address - purchased tickets via PayPa

JEFF INDERGAND
1820 MARQUETTE AVE
Oshkosh, WI 54901

Jeff Johnson
1215 Plateau Heights
Green Bay, WI 54313



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 330 of 736
Jeff Jones
3084 Birdie Ct
Green Bay, WI 54313

Jeff Kopp
W225S6775 Guthrie dr
Big Bend, WI 53103

Jeff Ksobiech
4523 N Sawyer Rd
Oconomowoc, WI 53066

Jeff lookadoo
n3903 CTY dd
Peshtigo, WI 54157

Jeff Meinke
106 E. Longyear St.
Bessemer, MI 49911

jeff montsma
w6939 county road ooo
Fond Du Lac, WI 54937

Jeff Nelson
3366 Nelson Rd
Oshkosh, WI 54904

Jeff Patnode
1594 W. Marhill rd.
Green Bay, WI 54313
Jeff Perry
1421 Fairfax St
Oshkosh, WI 54904

Jeff Peura
2045 Ryan Road
Mosinee, WI 54455

Jeff Redlin
320 Schwartz rd
Pulaski, WI 54162

Jeff Rowan
37409 Indian mound rd
Oconomowoc, WI 53066

Jeff Schaefer
45 W 14th Ave
Oshkosh, WI 54902

Jeff Schlieckau
8415 Airport Rd
Middleton, WI 53562


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 331 of 736
JEFF SCHMIDT
621 W 5TH AVE
Oshkosh, WI 54902

JEFF SELL
2829 indiana st
racine, WI 53405

Jeff Sims
1453 W. Knudsen RD
Gwinn, MI 49841

Jeff Taylor
113 Everett St
Fond Du Lac, WI 54935

Jeff Telson
7403 mallard Way
Cary, IL 60013

Jeff Van Dyn Hoven
W1336 DEER PATH LANE
Keshena, WI 54135

Jeff Van Straten
6725 N. Kurey Drive
Appleton, WI 54913

Jeff Wood
1113 East Racine St
Janesville, WI 53545
Jeff Woods
5223 w century farm blvd
Appleton, WI 54913

Jeff Zizzo
1803 17th ave
Kenosha, WI 53140

Jeffery Beese
7324 Marshall St
Merrillville, IN 46410

Jeffery Blazer
5750 St. Patrick s rd
Lena, WI 54139

JEFFERY BRIGHUM
1876 SANDY SPRINGS RD
De Pere, WI 54115

Jeffery Morrow
127 13th Avenue
Baraboo, WI 53913


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 332 of 736
JEFFERY SOLBERG
1050 LETENDRE AVE
Port Edwards, WI 54469

Jeffery Strong
1303 E AMELIA ST
Appleton, WI 54911

Jeffrey Berres
5423 Angle Rd
Oshkosh, WI 54904

Jeffrey Butler
727 22nd Ave North
South Saint Paul, MN 55075

Jeffrey Coulthard
244 Muttart Rd
Neenah, WI 54956

Jeffrey Finch
314 DOTY ST
Kaukauna, WI 54130

Jeffrey Fletcher
5808 County Road W
Bancroft, WI 54921

Jeffrey Giesler
4030 Hackberry Ct
Green Bay, WI 54311
Jeffrey Hobbs
302 14th Avenue East
Ashland, WI 54806

Jeffrey Horacek
5180 COUNTY ROAD F
Abbotsford, WI 54405

Jeffrey Keberlein
2163 Plank Rd
Menasha, WI 54952

Jeffrey Kowalski
1405 Isaac Lane
Mckinney, TX 75071

Jeffrey Micklo
121 hickorytown rd
Carlisle, PA 17015

Jeffrey Potters
26211 W Loomis Rd
Waterford, WI 53185


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 333 of 736
Jeffrey Radig
206 S. Sawyer Street
Oshkosh, WI 54902

Jeffrey Schaller
No Address - purchased tickets via PayPa

Jeffrey Skutt
207 Santa Fe
Princeton, MN 55371

JEFFREY WEIR
3287 LINWOOD SPRINGS
Stevens Point, WI 54481

Jeffrey Williams
7378 Bluebird Crossing
Omro, WI 54963

Jeffry Zizzo
1803 17th Ave
Kenosha, WI 53140

Jen Beattie
W10578 Olden Rd
Pickett, WI 54964

Jen Heyroth
816 Juline Way
Onalaska, WI 54650

Jen Kopf
No Address - purchased tickets via PayPa

Jen Lowry
1756 Lombard Ave
Oshkosh, WI 54902
Jen Rosenberg
4019 Sandhill Drive
Pulaski, WI 54162

Jen Seggerman
W8838 State Rd 23
Eldorado, WI 54932

Jena Hansen
N6662 Buboltz RD
Marion, WI 54950

Jena Kratz
3505 N. Windward Lane
Appleton, WI 54911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 334 of 736
Jenaca Cebery
N6784 3rd drive
Westfield, WI 53964

Jency Halligan
5908 N Taber St
Peoria, IL 61615

Jenel Karow
7382 S. 39th Ct
Franklin, WI 53132

Jenell Wood
35744 N IL Route 97
London Mills, IL 61544

Jenelle Ferch
21942 Bonnie Lane
Lannon, WI 53046

Jeni Ripley
975 Union Lane
Little Suamico, WI 54141

Jeni Seidel
807 N 27th Ave.
Wausau, WI 54401

Jeniece Schroeter
16 wynkoop lane
Rhinebeck, NY 12572
Jenn Hagen
181346 Cihaski Rd
Birnamwood, WI 54414

Jenna Bronk
8780 Lundeen dr
Hortonville, WI 54944

Jenna Carpenter
864 Hubbard st
Green Bay, WI 54303

Jenna Condon
N56W27846 Lisbon road
Sussex, WI 53089

Jenna Evans
510 brule rd
De Pere, WI 54115

Jenna Evenson
603 Berge Street
Valders, WI 54245


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 335 of 736
Jenna Felix
55 fairmount street
Sydney NS B1R 1G3

Jenna Ferguson
9565 Somonauk Road
Hinckley, IL 60520

Jenna Gutowski
2725 Glendale Avenue
Green Bay, WI 54313

Jenna Koshakow
6971 N. Seville Ave.
Milwaukee, WI 53209

Jenna Newman
740 E Leffel Ln
Springfield, OH 45505

Jenna Ott
4325 Evergreen Lane N
Minneapolis, MN 55442

Jenna Parker
N2123 Municipal Dr PO Box 143
Greenville, WI 54942

Jenna Sackett
407 West 3rd street
Shawano, WI 54166
Jenna Schomburg
431 Valley View Drive
Brillion, WI 54110

Jenna Schueller
6245 County Road B
Belgium, WI 53004

Jenna Stokes
2308 Lake Woods Way
Stoughton, WI 53589

Jenna Waelti
No Address - purchased tickets via PayPa

Jenna Wierschke
710 Watson St
ANTIGO, WI 54409

Jenna Woik
271 S. Mountin Dr
Apt d
Mayville, WI 53050


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 336 of 736
Jenna Wullenwaber
208 S. Gragan Ave.
Mc Cool Junction, NE 68401

Jenna Yadro
2085 Grandview Dr.
Slinger, WI 53086

Jennah Bessette
N6691 Ranch Rd
Seymour, WI 54165

Jennah Cyr
2335 N 28th St.
Sheboygan, WI 53083

JennaMarie Pagel
312 Center Street
Waupaca, WI 54981

Jennelle Mcgilvra
813 W Jefferson Street
Waupun, WI 53963

Jenni Ashauer
1175 Western Ave
Kewaskum, WI 53040

Jennie Monroe
1334N West Kendall Rd
Manistique, MI 49854
Jennie Morgel
1654 Day St
Greenleaf, WI 54126

Jennie Olson
4410 Ranger rd
Eagle River, WI 54521

Jennie Schlichting
317 Maple Street
Denmark, WI 54208

Jennifer A Brown
42 HILLTOP LN
Augusta, MI 49012

Jennifer Baerwolf
W3798 State Road 16
Rio, WI 53960

Jennifer Belanger
1297 Rockwell Rd
Green Bay, WI 54313


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 337 of 736
Jennifer Beyer
N1625 Arnies Ln
Greenville, WI 54942

JENNIFER BILLINGS
1331 SOUTH 117TH ST
Milwaukee, WI 53214

Jennifer Birr
W6818 Blue Heron Blvd
5
Fond Du Lac, WI 54937

Jennifer Blohowiak
No Address - purchased tickets via PayPa

Jennifer Bockhop
1272 Stony Creek Way
Rockford, IL 61108

Jennifer Bostedt
W1962 Country Road S
Kaukauna, WI 54130

Jennifer Brindley
4555 Bentley Rd
Rosholt, WI 54473

Jennifer Budish Pritchard
N254 HWY 45
Kewaskum, WI 53040
Jennifer Burton
3833 Pine Meadow Drive
Holland, MI 49424

Jennifer Cattanach
N1791 Schroeder Farm Drive
Greenville, WI 54942

Jennifer Clark
747 Kellogg Ave.
1
Janesville, WI 53546

Jennifer Connelly
533 Eastview Drive
Green Bay, WI 54302

Jennifer Coombs
320 Stoney Ridge Rd
Ripon, WI 54971




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 338 of 736
Jennifer Cornwell
611 Jackson Street
Neenah, WI 54956

Jennifer Criley
3401 BEACON HILL ST
Edmond, OK 73034

Jennifer Decker
520 E. River Dr.
Omro, WI 54963

JENNIFER DEHN
N9693 Hass Rd.
Van Dyne, WI 54979

Jennifer Deneff
183 Hidden Valley
Minnesota City, MN 55959

Jennifer Dyke
N3328 County Rd A East
Sheboygan Falls, WI 53085

Jennifer Eastham
P.O. Box 645
Mellen, WI 54546

Jennifer Everson
23555 N Desert Peak Parkway
318
Phoenix, AZ 85024

Jennifer Evon
2204 Buckhorn Ave
Schofield, WI 54476

Jennifer Fer Smith
624 Hunters Point Road
Neenah, WI 54956

Jennifer Flitter
N817 Moraine Dr.
Campbellsport, WI 53010

Jennifer Foley
No Address - purchased tickets via PayPa

Jennifer Fritsch
11838 Badger Meadows Road
New Holstein, WI 53061

Jennifer Gilbert
1720 charles st
Rockford, IL 61107


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 339 of 736
Jennifer Gomm
N7836 State Hwy 187
Shiocton, WI 54170

Jennifer Hake
46 Braeburn Way
Evansville, WI 53536

Jennifer Harris
N9617 Golden Way
Appleton, WI 54915

Jennifer Hass
n6773 hillside ct
Shawano, WI 54166

Jennifer Henricks
403 Imu
Grundy Center, IA 50638

Jennifer Hoffman
3203 N COUNTRY RUN DR
Appleton, WI 54914

Jennifer Hooyman
233 Hawthorne AVe
Little Chute, WI 54140

Jennifer Horst
408 Palladium Dr. W.
Joliet, IL 60435
Jennifer Howard
PO BOX 769
Watervliet, MI 49098

Jennifer Huseboe
N7922 Doty Dr
Ripon, WI 54971

Jennifer James
4921 North Beach Rd
Wisconsin Rapids, WI 54494

Jennifer Janz
722 Oneida St.
Beaver Dam, WI 53916

Jennifer Kebble
N8504 linden beach road
Fond Du Lac, WI 54937

Jennifer Keshemberg
620 E Harrison St
Appleton, WI 54915


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 340 of 736
Jennifer Klahn
345 E 10th St
Fond Du Lac, WI 54935

Jennifer Konicek
N6041 Valley Heights Dr
Fredonia, WI 53021

Jennifer Kritz
2214 W Rohr Ave
Milwaukee, WI 53209

Jennifer Krueger
1304 Tammy Rd
Oshkosh, WI 54904

Jennifer Kruger
1655 Western Street
Oshkosh, WI 54901

Jennifer Lane
803 Bluff St
Beloit, WI 53511

Jennifer Langkau
1029 Evans Street
Oshkosh, WI 54901

Jennifer Larson
4428 Island View Dr
Oshkosh, WI 54901
Jennifer Lindsey
920 6th street drive
Moline, IL 61265

Jennifer Long
100 BALDWIN CT
Appleton, WI 54915

Jennifer Lorbiecki
P.O. Box 516
Allenton, WI 53002

Jennifer Majewski
7009 Allen rd
Sobieski, WI 54171

Jennifer Masch
W3604 55th St
Mauston, WI 53948

Jennifer Meulemans
W2805 County Road S
Kaukauna, WI 54130


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 341 of 736
Jennifer Meyer
332 Alice Lane
Manawa, WI 54949

Jennifer Neveu
N9526 Silver Ct.
Appleton, WI 54915

Jennifer Nies
W1152 Cty Rd K
Brillion, WI 54110

Jennifer Palama
3362 Kimberly Circle
Manitowoc, WI 54220

Jennifer Pflum
310 Oak Dr.
Rosendale, WI 54974

Jennifer Rasner
1627 Carole Ln
Green Bay, WI 54313

Jennifer Reichardt
2306 E. Sienna Way
Greenville, WI 54942

Jennifer Reiman
219 S Main St
Rosendale, WI 54974
Jennifer Rogers
No Address - purchased tickets via PayPa

Jennifer Rose
No Address - purchased tickets via PayPa
Jennifer Rudnick
1835 WHITEWATER COVE
Plover, WI 54467

Jennifer Salo
n11175 county rd 577
Daggett, MI 49821

Jennifer Schmidt
600 buwalda dr apt 3
Waupun, WI 53963

Jennifer Sleeman
44296 9th
Atlantic Mine, MI 49905




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 342 of 736
Jennifer Starnes
1607 2nd Ave North
Gladstone, MI 49837

Jennifer Stephens
W2123 N Co. Rd. A
Weyauwega, WI 54983

Jennifer Togstad
209 Hanover Street
Weyauwega, WI 54983

Jennifer Van De Hei
2459 Whispering Oak Dr
De Pere, WI 54115

Jennifer Van Handel
No Address - purchased tickets via PayPa

Jennifer Van Rite
1955 Tyler Lane
De Pere, WI 54115

Jennifer Vander Zanden
1624 E. Moon Beam Tr
Appleton, WI 54915

Jennifer Wahl
407 West 9th Avenue
Oshkosh, WI 54902

Jennifer Weidenfeller
1516 Stacy Lane
Fort Atkinson, WI 53538

Jennifer Wiza
N103W16642 Country Ct.
Germantown, WI 53022

Jennifer Wogernese
1302 w homestead dr
Appleton, WI 54914

Jennifer Wood
N4451 Hidden Valley Dr.
Sheboygan Falls, WI 53085

Jennifer Woodruff
20972 E. Coyote Ln
Mayer, AZ 86333

Jennifer Zipperer
249 E. State Hwy. 310
Manitowoc, WI 54220



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 343 of 736
Jenny Bobb
359 Minz Park Cr #4
West Bend, WI 53095

Jenny Dochnahl
530 Olson Ct
Mineral Point, WI 53565

Jenny Dzurick
241 N Lake St
Peshtigo, WI 54157

Jenny Frahm
W5892 Cty Rd A
Black Creek, WI 54106

Jenny Hoban
239 Karin Drive
North Prairie, WI 53153

Jenny Kaye
1241 KENTUCKY ST
Oshkosh, WI 54901

Jenny Klopotic
305 5th st
Algoma, WI 54201

Jenny Langdon
1117 N Illinois St
Racine, WI 53405
Jenny Lettau
No Address - purchased tickets via PayPa

Jenny Peterson
3611 evergreen dr
Plover, WI 54467

JENNY SONNLEITNER
6570 BRADLEY AVE
Pickett, WI 54964

Jerad Dejager
293 Williams st
Randolph, WI 53956

Jerald Gardiepy
800 Skidmore Dr
Kingsford, MI 49802

Jereme Tauer
301 4 th ave s
Hurley, WI 54534



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 344 of 736
Jeremiah Daun
No Address - purchased tickets via PayPa

Jeremiah James
124 Fairway St
Combined Locks, WI 54113

Jeremy Anderson
1782 Debra Ln
Green Bay, WI 54302

jeremy Banick
222 w 9th street
Kaukauna, WI 54130

Jeremy Borgardt
1222 w 4th ave
Oshkosh, WI 54902

Jeremy Carney
N6396 Fairy Springs Rd
Hilbert, WI 54129

Jeremy Christian
22901 120th St.
Trevor, WI 53179

Jeremy Clark
w1476 county road x
Berlin, WI 54923

Jeremy Cuff
PO Box 39
Mc Gregor, IA 52157

Jeremy Good
915 south 10th
Burlington, IA 52601

Jeremy Hargens
606 Kasan Ave
Volga, SD 57071

Jeremy Harr
922 S Sawyer St
Shawano, WI 54166

Jeremy Holstead
1203 10th Ave
Green Bay, WI 54304

Jeremy Hrubesky
2109 riverside de
Green Bay, WI 54313



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 345 of 736
Jeremy James
P.O. Box 143
Fond Du Lac, WI 54936

Jeremy Koller
E531 Hendricksen street
Stephenson, MI 49887

Jeremy Kubicz
1058 Bismarck Ave.
Oshkosh, WI 54902

Jeremy Kust
1119 s taylor street
Green Bay, WI 54304

Jeremy Maloney
720 Main Ave.
De Pere, WI 54115

Jeremy McConnell
489 Hiawatha Drive
Brillion, WI 54110

Jeremy Mundt
124 W Rio St
Rio, WI 53960

Jeremy Murray
436 TESSERVILLE RD
Nekoosa, WI 54457
Jeremy Popp
1206 Lithostone dr
Lomira, WI 53048

Jeremy Redmann
1488 Wellington Ct.
Oshkosh, WI 54904

Jeremy Roloff
3622 N. 81st Street
Milwaukee, WI 53222

Jeremy Schneider
780 W Packer Ave.
F
Oshkosh, WI 54901

Jeremy Shawmeker
2207 marmion ave
Joliet, IL 60436




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 346 of 736
Jeremy Straub
W2035 East River Road
Campbellsport, WI 53010

Jeremy Stumpner
754 mount Vernon
Oshkosh, WI 54901

Jeremy VanWeelden
2630 Moland ST
Madison, WI 53704

Jeremy Weiger
320 W. Wright Pl
Marquette, MI 49855

Jeremy Wenzlick
W195 Thompson Cir
Oconomowoc, WI 53066

Jeremy Whyte
380 Preserve Way
Colgate, WI 53017

Jeri Loewe
N5914 Wild West Ln
Fond Du Lac, WI 54937

Jeri Renier
W8840 Renier Lane
Vulcan, MI 49892
Jericho Learman
1245 Wisconsin st.
Oshkosh, WI 54901

Jerilyn Samz
414 N Pinckney St
8
Madison, WI 53703

Jerod Kulpinski
6006 Rogan Lane
SchofieldW, WI 54476

Jerod Lowney
1815 Tower Ace
Superior, WI 54880

JEROME EATON
3011 RIDGEWAY RD
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 347 of 736
Jerome Haser
W8328 Lincoln Ave
Oakfield, WI 53065

Jerome Marquette Jr
14541 Kolmar Avenue
Midlothian, IL 60445

Jerome Smith
615 Youngs lane
Freeport, IL 61032

Jerome vocke
2096 Junior Terr.
Delavan, WI 53115

JEROME WELLER
990 HIGHLAND PARK
Neenah, WI 54956

Jerrid Jepma
794 Belle Ave.
Hancock, MN 56244

Jerrika McAlpine
6371 Poplar L. 6 Street
Escanaba, MI 49829

JERRILYNN VANDENBERG
4801 POTTERS XING
Pulaski, WI 54162
Jerrissa Konyn
1204 Jackson Street
Merrill, WI 54452

Jerry Buhrow
N7091 Pollack Rd.
Ripon, WI 54971

JERRY GRYGNY
E8620 HUNTLEY RD
New London, WI 54961

Jerry Rentmeester
N3409 Highview Rd
CASCADE, WI 53011

Jerry Wolff
N4691 County Road J
Tigerton, WI 54486

Jess Fieweger
3580 Town Hall Rd
Kewaskum, WI 53040


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 348 of 736
Jess Gallagher
6300 Birch Street
#278
Schofield, WI 54476

Jess Shullman
1225 summit Ave
108
Oshkosh, WI 54901

Jesse Arnold
116 High St.
Wrightstown, WI 54180

Jesse Bauman
4103 Harris Rd.
Mineral Point, WI 53565

Jesse Coates
2540 14th Rd
Bark River, MI 49807

Jesse Desrochres
438 N. Lake Street
Neenah, WI 54956

Jesse Dolgner
620 W. Main St.
Brandon, WI 53919

Jesse Fenn
121 S Lincoln St
Shawano, WI 54166

JESSE FRITSCH
N3357 MCHUGH RD
Kaukauna, WI 54130
Jesse Gneist
1646 Oak Street
Almond, WI 54909

Jesse Gutowski
1178 Shetland Place
De Pere, WI 54115

Jesse James
2703 cass st
Lake Station, IN 46405

Jesse Lawatsch
1856 minnesota st
Oshkosh, WI 54902




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 349 of 736
Jesse Liedke
n3117 hwy b
Oakfield, WI 53065

Jesse Martin
W975 Hickory Road
Saint Cloud, WI 53079

Jesse Massonet
2051 Fenway Ct
Kaukauna, WI 54130

Jesse Oltrogge
1231 Geele Ave
Sheboygan, WI 53083

Jesse Parr
W7686 Marquis Rd
Amberg, WI 54102

Jesse Rankin
3955 TIMBER LN
Sturgeon Bay, WI 54235

Jesse Rodriguez
N2125 CHERRY RD
Rubicon, WI 53078

Jesse Sauder
No Address - purchased tickets via PayPa

Jesse Scheeler
N4681 Kettner Rd
Shiocton, WI 54170

Jesse Steger
W5915 County Rd F
Brownsville, WI 53006

Jesse VandeHey
400 N Richmond st
Unit 203
Appleton, WI 54911

Jessi Zellner
936 N Shunk Rd
Manistique, MI 49854

jessica anderson
325 N Clark Street
Mayville, WI 53050

Jessica Arnold
710 Lamar Dr
Milton, WI 53563


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 350 of 736
Jessica Baerwolf
W10102 county road x
Portage, WI 53901

Jessica Baker
N3504 W Tomahawk Trail
Montello, WI 53949

Jessica Beck
840 Metomen St
5
Ripon, WI 54971

jessica Blodgett
N2346 Townline Road
Coleman, WI 54112

Jessica Bloom
No Address - purchased tickets via PayPa

Jessica Brown
16414 S. Lakeview Dr.
Lockport, IL 60441

Jessica Brozek
3711 Heritage Avenue
Las Vegas, NV 89121

Jessica Butters
226 Pheasant Lane
West Bend, WI 53090
Jessica Cherrette-Dauphinais
205 Wanda Drive
Marquette, MI 49855

Jessica Coulthurst
4322 W Pine St
Appleton, WI 54914

Jessica Dibble
8930W US Highway 2
Manistique, MI 49854

Jessica Dodds
202 E New York Ave.
A
Oshkosh, WI 54901

Jessica Durnan
711 E Spring St
New Hampton, IA 50659




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 351 of 736
JESSICA EVANS
W402 State Road 86
Ogema, WI 54459

Jessica Foth
W10611 Konow Road
Rosendale, WI 54974

Jessica Garcia
2704 springland ave
Michigan City, IN 46360

Jessica Gassner
874 north street
Brownsville, WI 53006

Jessica Gatewood
6 W Montana Ave
Glendale Heights, IL 60139

Jessica Gering
5262 Bay Meadow Trail
Luxemburg, WI 54217

Jessica Goebel
N5323 Pine Road
Eden, WI 53019

Jessica Goetzke
3221 Stanford Lane
#10
West Bend, WI 53090

Jessica Gollnick
170 E 10th st
Fond Du Lac, WI 54935

Jessica Green
W4070 County Road Q
Fond Du Lac, WI 54937

Jessica Grenier
180 Marquette Street
Fond Du Lac, WI 54935

Jessica Hagedorn
103 s bell street
Fond Du Lac, WI 54935

Jessica Hassett
2140 Lincoln Ave
Stevens Point, WI 54481




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 352 of 736
Jessica Henning
N2072 Chihuahua Ln
Campbellsport, WI 53010

Jessica Holmes
8605 button road
Cicero, NY 13039

Jessica Hultman
289 E Huron St
3000
Berlin, WI 54923

Jessica Hummel
227 N 1st St
Po Box 332
Winneconne, WI 54986

Jessica Johnston
603 Spring Ave
Naperville, IL 60540

Jessica Juelich
1353 Oregon st
Green Bay, WI 54303

Jessica Kadow
N9580 18Ave
Necedah, WI 54646

Jessica Koopman
W3845 County Road A S
Oostburg, WI 53070

Jessica Koprek
416 n 17th st
Gladstone, MI 49837
Jessica Krening
905 S Gafke Ave
Jefferson, WI 53549

Jessica Krueger
525 S 56th Ave
Apt 1
Wausau, WI 54401

Jessica Lawrence
2656 N 62nd St
Milwaukee, WI 53213

Jessica Lawson
818 W. College Ave.
Marquette, MI 49855



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 353 of 736
Jessica Leeds
5750 170th Ave
Storm Lake, IA 50588

Jessica Linton
315 N Orient St
Fairmont, MN 56031

Jessica Longoria
38 North Hiawatha Circle
Sheboygan, WI 53081

Jessica Lypsinmaa
2209 michelle ct.
8
Appleton, WI 54914

Jessica Marie
No Address - purchased tickets via PayPa

Jessica Mella
1023 Prairie Road
Plymouth, WI 53073

Jessica Mueller
N87 W24189 North Lisbon Rd
Sussex, WI 53089

Jessica Nowak
36 River ln
Clintonville, WI 54929
JESSICA OTTOW
W181 S6345 LENTINI DR
Muskego, WI 53150

Jessica Paulman
2623 Broadway st
Dubuque, IA 52001

Jessica Paulsen
1560 Clairville Rd
Oshkosh, WI 54904

Jessica Pendleton
454 Flagg Street
Bridgewater, MA 02324

Jessica Peters
No Address - purchased tickets via PayPa

Jessica Prasnicki
175 Morning Glory drive
Apt 6
Clintonville, WI 54929


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 354 of 736
Jessica Racette
W5953 Blue Bonnet Dr
Appleton, WI 54915

Jessica Rompasky
311 trailer court road
Plainfield, WI 54966

Jessica Rose
115 Linden Lane
Cedar Grove, WI 53013

Jessica Rummery
3765 Lasalle Line
Petrolia ON N0N 1R0

Jessica Rye
625 n prairie ave
Sioux Falls, SD 57104

Jessica Schilling
606 Linden Ave
Hartford, WI 53027

Jessica Schlei
1581 W Marhill Rd
Green Bay, WI 54313

Jessica Schutt
122 8th Street
Clintonville, WI 54929
Jessica Spitzer
234 S 77th St
Milwaukee, WI 53214

Jessica Strean
1310 Valview Ct
Watertown, WI 53098

Jessica Streblow
514 West Conant Street
Portage, WI 53901

Jessica Stuyvenberg
330 Crescent Village Cir
Unit 1453
San Jose, CA 95134

Jessica Twarogowski
1704 8th Ave South
Escanaba, MI 49829




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 355 of 736
Jessica Van Handel
1675 West Main Street
Appleton, WI 54911

Jessica VandenHeuvel
N3898 State Hwy 55
Kaukauna, WI 54130

Jessica Veiht
125 Helen St
Ishpeming, MI 49849

Jessica Wells
8926 w offner
Peotone, IL 60468

Jessica Wiseman
2500 honey Lou court
103
Appleton, WI 54915

Jessica Yanny
W147N8446 Manchester Drive
Menomonee Falls, WI 53051

Jessica Zerger
205 N Bell St
Fond du Lac, WI 45935

Jessie Seffens
4601 6th st
Menominee, MI 49858

Jessie Watermolen
1469 Riverside Dr
Suamico, WI 54173

Jessie Zach
34580 Meadow View Ct
Oconomowoc, WI 53066

Jessika Guzman
1292 Mather Street
Green Bay, WI 54303

Jessy Johnson
No Address - purchased tickets via PayPa

Jesus Salgado
No Address - purchased tickets via PayPa

Jill Bruno-Enright
N 4009-2 Bluffview Drive
Iron Mountain, MI 49801



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 356 of 736
Jill Cook
8241 Lake Road
Wisconsin Rapids, WI 54494

Jill Delfosse
N3794 Meade st.
Appleton, WI 54913

Jill Franklin
3219 Old Hickory Pl
West Bend, WI 53095

Jill Heft
307 SUNNYBROOK DR
Oshkosh, WI 54904

Jill Hetzel
1356 Lamar Ave
Oshkosh, WI 54901

Jill Houterman
N1834 Savannah Dr
Greenville, WI 54942

Jill Kahler
3140 Bailey Court
Oshkosh, WI 54904

Jill Kehrmeyer
W8912 Homestake Acres
Beaver Dam, WI 53916
Jill Krabbe
Po box 358
Bucoda, WA 98530

Jill Lortscher
3347 DeKalb Lane
Neenah, WI 54956

Jill Noffsinger
1111 Wentworth Street
Green Bay, WI 54304

JILL PENGLASE
1529 W SPRING ST
Appleton, WI 54914

Jill Perock
1365 Orlando Dr
Green Bay, WI 54313

JILL RAMEL
6717 PINE LN
Carpentersville, IL 60110


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 357 of 736
Jill Ronk
7115 Sohrweide Road
Winneconne, WI 54986

Jill Rubio
1808 Sherry Lane
Kaukauna, WI 54130

Jill Selesky
517 West Spring Street
Marquette, MI 49855

Jill Severinsen
N10905 Buckbee Rd
Clintonville, WI 54929

Jill Stoken
609 Debruin Rd
Combined Locks, WI 54113

Jill Vandenberg
N4302 Panoramic Avenue
Appleton, WI 54913

Jill Vosters
N4131 Oak Lane
Kaukauna, WI 54130

Jill Zanzig
1130 Fieldview Drive
Menasha, WI 54952
Jillian Cieslewitz
6387 Reid Lane
Oriskany, NY 13424

Jillian Ricker
1731 Madison Road
Kenosha, WI 53140

Jillian Veldey
623 Oliver court
Verona, WI 53593

Jim Bucheger
1118 Fond du lac Ave
PO Box 615
Kewaskum, WI 53040

Jim Hansen
W141 N10656 Wooded Hills Drive
Germantown, WI 53022




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 358 of 736
Jim Latta
5128 Island View Dr
Oshkosh, WI 54901

Jim Thomes
W6338 Ravine Ct
Menasha, WI 54952

Jim Wagner
2076 Terry Lane
De Pere, WI 54115

Jim Walls Sr.
1125 W GRANT STREET
Appleton, WI 54914

Jimi Lehner
551 w. Menomonee st
Belvidere, IL 61008

Jimmie Cretens
1171 17th road
Bark River, MI 49807

Jimmie Walker
835 Madison St
Beaver Dam, WI 53916

Jimmy Hill
619 W Highland St
Shawnee, OK 74801
Jini Bilyeu
1415 Glades Drive
Altoona, WI 54720

JINNY BIESE
C/O TIM AMUNDSON
4330 WINDSOR ROAD
Windsor, WI 53598

JJ Whaley
325 Tweedy St
Hustisford, WI 53034

Jo Michel Kiiskila
5320 Fox Run Dr.
Wisconsin Rapids, WI 54494

Joan Roberts
650 Arnie Street
Combined Locks, WI 54113




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 359 of 736
JoAnn Bartolameolli
1909 Horseshoe Lane
De Pere, WI 54115

JOANN CAMPBELL
W7043 School Road
Greenville, WI 54942

Joann Fox
W3426 golf course drive
Fond Du Lac, WI 54937

JOANN HEIER
E1563 STRATTON LAKE RD
Waupaca, WI 54981

Joann Johnson
1302 24th st west
Unit 248
Billings, MT 59102

JOANN SIPPLE
775 S. Washburn St. Apt#1
Oshkosh, WI 54904

Joann Walton
1121 Bluebird Trail
Waunakee, WI 53597

Joanna Beggs
9897 Taft rd
Plainfield, WI 54966

Joanna Lacoursiere
1728 Maple Street
South Milwaukee, WI 53172

Joanna Vaughn
606 Karen Ln
Green Bay, WI 54301

Joanne Kurth
5926 W. Vliet St. #5
Milwaukee, WI 53208

Joanne Smits
3974 Hazelwood Dr
Pulaski, WI 54162

Joanne Yuma
9417 White Lake Rd
Suring, WI 54174




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 360 of 736
Jocelyn Thull
509 Knights Ave
Kewaskum, WI 53040

Jock Holsworth
3461 Shepherd Drive
Oshkosh, WI 54904

Jodee Zurfluh
W9181 Lower Rd
Shiocton, WI 54170

Jodeen Exner
616 Somerset Dr
Janesville, WI 53546

Jodi Cahak
W1078 hwy tw
Theresa, WI 53091

Jodi Driscoll
122 Buell Road
Mermaid PE C1B 0V2

Jodi Hewitt
480 Thomas St
Fond Du Lac, WI 54935

Jodi Ivey
W2245 Pearl st
Seymour, WI 54165
jodi Kautzer
16300 Keller Rd
Kiel, WI 53042

Jodi Michels
No Address - purchased tickets via PayPa

Jodi Miesler Jauquet
N5540 Henry Court
Luxemburg, WI 54217

Jodi Moioffer
400 Niagara St
Kiel, WI 53042

Jodi Mulder
N5699 Dixon Rd
Brandon, WI 53919

Jodi Olmsted
N9121 S. Kernan Avenue
Appleton, WI 54915



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 361 of 736
JODI Riemenschneider
735 E Scott st
APT H
Fond Du Lac, WI 54935

Jodi Schneider
538 Cecelia St
Combined Locks, WI 54113

Jodi Wagner
20 South Street
Plymouth, WI 53073

Jodie Rasmussen
755 OLSON AVE
Oshkosh, WI 54901

Jody Kalkofen
2011 Park Avenue
New Holstein, WI 53061

Jody King
2926 hickory dr
Plover, WI 54467

Jody Link
2949 Scenic Rd
Slinger, WI 53086

Jody Minor
1204 Langlade Ave
Green Bay, WI 54304

Jody Pomplun
W3570 County Rd Q
Redgranite, WI 54970

Jody Rasmussen
W5470 Trailwood Ln
Appleton, WI 54915

Jody Reinhardt
No Address - purchased tickets via PayPa

Jody Thiel
1214 Carpenter St
Menasha, WI 54952

Jody VanBoxtel
W1123 County Road S
Kaukauna, WI 54130

Jody Williams
1620 arcadian ave
Waukesha, WI 53186


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 362 of 736
Joe Brewer
No Address - purchased tickets via PayPa

Joe Cochran
6 browning avenue
Nashua, NH 03062

Joe Curl
No Address - purchased tickets via PayPa

Joe DeMeyer
5121 Expo dr
103
Manitowoc, WI 54220

Joe Faulhaber
1375 skylark ln.
Green Bay, WI 54313

JOE FRANK
917 POWERS ST
Oshkosh, WI 54901

JOE GEIGER
7637 Jacquis Rd
Winneconne, WI 54986

Joe Goodwin
905 B Swift Ave
Sheboygan, WI 53081

Joe Heuer
N1474 W Spencerlake Rd
Waupaca, WI 54981

JOE MACHKOVICH
808 Ash St.
Green Bay, WI 54313

Joe Morris
82 rock fence circle
4
Cartersville, GA 30121

Joe Nemeth III
330 W 19TH AVE
Oshkosh, WI 54902

Joe Porrey
W6661 Greenridge Dr
Greenville, WI 54942

Joe Remter
2533 palisades dr
Appleton, WI 54915


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 363 of 736
Joe Rosploch
3630 w acre ave
Franklin, WI 53132

Joe Santiago
1412 s Irma st
Appleton, WI 54915

Joe Schuhart
8147 Quigley Rd
Winneconne, WI 54986

Joe Steinhardt
N3183 Rock Road
Cascade, WI 53011

Joe Trudell
1214th mosinee ave
apt 5
Mosinee, WI 54455

Joe Valima
1267 green acres lane
Neenah, WI 54956

Joe Wallace
503 N 4th. Ave
Wausau, WI 54401

Joe Walters
No Address - purchased tickets via PayPa
Joe Warnke
402 Elliott st
Pardeeville, WI 53954

Joe White
1109 12th Ave.
Green Bay, WI 54304

Joe Wiatr
334 South State St.
Neshkoro, WI 54960

Joe Zimmer
108 E 5th St
Kaukauna, WI 54130

JOEL BEER
220 Austin Ct. #44
New London, WI 54961




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 364 of 736
Joel Belonger
1858 N Commerce st
312
Milwaukee, WI 53212

Joel Ditter
1672 Cedarview Drive
Saint Cloud, WI 53079

Joel Hoffman
520 E. Main St.
Omro, WI 54963

Joel Jahnke
1839 s Schaefer st
Apt B
Appleton, WI 54915

Joel Trede
9185 Edge O Woods Dr
Cedarburg, WI 53012

joellen hansen
PO Box 253, 495 A Hill Street
Green Lake, WI 54941

Joesph Miller
3463 s 95th st
Milwaukee, WI 53227

Joey Coppens
2310 Goudreau street
Niagara, WI 54151

Joey Pollard
37294 tikka rd
Ontonagon, MI 49953
Joey Recker
432 N JEFFERSON ST
Lancaster, WI 53813

Joey Reichwald
308 South St
Apt 310
Waukesha, WI 53186

Joey Schmidt
2416 N 34th st
Sheboygan, WI 53083

Johanna Wigman
51 fern drive
Montello, WI 53949



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 365 of 736
Johannah Cordes
250 east 3rd Avenue
Clifton, IL 60927

Johannah Kaminske
1113 Springfield Driv
Athens, TN 37303

John Andersen
po box 82
Manawa, WI 54949

John Arenz
331 state st.
Ripon, WI 54971

John Asmus
N3700 County Road B
Kewaunee, WI 54216

JOHN BADO
32 Smith Street
Howell, NJ 07731

John Bevan
472 Bragg st
Fond Du Lac, WI 54935

John Boivin
1027 Harwood Ave
Green Bay, WI 54313
John Breaux
813 Elm Street
Apt 1
Winneconne, WI 54986

John Brooks
W2946 Jay Rd
BelgiumB, WI 53004

John Cadwell
No Address - purchased tickets via PayPa

John Chavie
934 3rd St. West
Hastings, MN 55033

John Cops
24108 Blue Heron Dr
Brillion, WI 54110

John Dam
305 W HUGHES ST
Tyler, MN 56178


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 366 of 736
John Dave
No Address - purchased tickets via PayPa

John DeLuca
PO Box 601
Frankfort, IL 60423

John Donahue
1441 Mulberry Drive
Plover, WI 54467

John Dreymiller
208 n madison
Waupun, WI 53963

John Duvernell
404 Chadwick Ct
Watertown, WI 53094

John Faucett
w4318 Mackville rd
Appleton, WI 54913

JOHN FIERS III
N 3124 SECTION LINE RD
Kaukauna, WI 54130

John Franklin Jr
828 E Holum St
Deforest, WI 53532

John Gettelman
1617 Riverbend Terrace
Unit 2
Green Bay, WI 54311

John Gijsen
No Address - purchased tickets via PayPa

John Gillmer
1417 Bluff Ave.
Sheboygan, WI 53081

John Giovenco
819 Blenheim dr
Schaumburg, IL 60195

John Haas
4144 Oak Tree Lane
Plainfield, IL 60586

John Halligan
249B Hubbard Street
Glastonbury, CT 06033



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 367 of 736
JOHN HALVERSON
6685 North Rd
Vesper, WI 54489

John Harris
138 Spadina Ave
Sault Ste. Marie ON P6C 5C7

John Heggesta
1132 Prospect Ave
Portage, WI 53901

John Herrick
W6013 Blazing Star Dr
Appleton, WI 54915

John Hinz II
137 BROCKWAY AVE
Oshkosh, WI 54902

John Janikowski
1904 E 1st St
Merrill, WI 54452

John Jennings
5718 n kerbs
Chicago, IL 60646

JOHN KAUTZ
1736 NORTH POINT
Oshkosh, WI 54901
John Klena
Po box 233
Aaronsburg, PA 16820

John Krzeminski
33900 Bohner Dr
Burlington, WI 53105

JOHN KUNDE
4654 GRIMSON RD
Oshkosh, WI 54904

John Lannoye
732 northern av
Green Bay, WI 54303

John Last
1411 Fairfax St.
Oshkosh, WI 54904

John Laux
No Address - purchased tickets via PayPa



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 368 of 736
john leonoff
524 delta ave,
22
Gladstone, MI 49837

JOHN MASTERS
7950 BROADWAY RD
Omro, WI 54963

John Mccarthy
1389 E STATE RD 59
Milton, WI 53563

John Mckeag
309 east 2nd st
po box 442
Atkinson, IL 61235

John Medley
1912 Fairview Dr W
West Bend, WI 53090

John Miller
635 Colwyn Bae
Wales, WI 53183

John Murphy
1508 Cedar St #33 1508
33
New London, WI 54961

John Nagel
W5229 Harrison Rd
Hilbert, WI 54129

John Nickel
518 Bronson Street
Waupun, WI 53963

JOHN PODLASEK
107 HOSMER ST
Marinette, WI 54143

John Reierson
N7223 White Clover Road
Manawa, WI 54949

John Rosenow
400 s. 8th
Watertown, WI 53094

John Schimanski
6212 County Rd V
Caledonia, WI 53108



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 369 of 736
John Schmidt
180 SPRUCE DR
Saint Paul, MN 55124

JOHN SCHMIDT
617 BUCHANAN RD.
Combined Locks, WI 54113

John Schmitz
281 N Lake St
Peshtigo, WI 54157

John Schroeder
W306N7010 Bette Ann drive
Hartland, WI 53029

JOHN SCHULTZ
412 Orchard Ln.
Little Chute, WI 54140

John Shoemaker
1008 W Bluff st
B
Marquette, MI 49855

John simpson
601 Lynn ave
Baraboo, WI 53913

John Sitzmann
295 n Booth st.
Dubuque, IA 52001

JOHN STACK
2950 SHOREWOOD DR
Oshkosh, WI 54901

John Stanley
3401 Green Pastures Lane
Carpentersville, IL 60110

John Steinke
417 Rogers Street
Milton, WI 53563

John Suchomel
122 prospect ave
Beaver Dam, WI 53916

John THOMAS
501 E. Quietwinds Way
Appleton, WI 54913




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 370 of 736
John Torresani
13718 89th St.
Elk River, MN 55330

John Van Handel
5849 Woods Edge Road
Madison, WI 53711

John Vinzant
770 jenks ave e
Saint Paul, MN 55106

john woehrer
1214 carpenter st.
Menasha, WI 54952

John Zajac
32037 Finch Circle
Dent, MN 56528

Johnny Carr Jr
3031 Lawndale dr
Green Bay, WI 54311

Johnson Apetagon
Box 181
Norway House, MB R0B 1B0

Joi-Lin Sanchez
No Address - purchased tickets via PayPa

Jolene Foy
345 S Main St
Ishpeming, MI 49849

Jolene Zeruth
862 Windwood Dr.
Mosinee, WI 54455

Jolie Gartzke
N3890 Sharon Rose Ct
Appleton, WI 54913

Jolita Katlauskaite
7106 s Chase rd
Sobieski, WI 54171

Jolyne Schneider
1552 WHITETAIL RUN
Mukwonago, WI 53149

Jolynn Richter
N 1501 Spring Glen Rd.
Keshena, WI 54135



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 371 of 736
jon bruder
1612 pleasant ave
New Holstein, WI 53061

Jon Cook
815 Division St
Green Bay, WI 54303

Jon Dowd
15259 pelkie rd
Pelkie, MI 49958

Jon Draves
407 S fifth st
Fort Atkinson, WI 53538

Jon Fogleson
843 Farmington Ave
Oshkosh, WI 54901

Jon Fox
1419 Sterling Heights Ct
Apt 10
Green Bay, WI 54302

Jon Hitsman
14431 state rd 42
Newton, WI 53063

Jon Jolin
707 N 13th St
Wausau, WI 54403

Jon Klotz
2100A Woodbury CIR
Waukesha, WI 53189

Jon Lang
15 CARPENTER ST
Fond Du Lac, WI 54935

Jon Lori Mortensen
750 Olson Avenue
Oshkosh, WI 54901

Jon Olk
710 S Westfield St
Oshkosh, WI 54902

Jon Rentmeester
474 Demi Lane
Green Bay, WI 54311




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 372 of 736
Jon Salzsieder
2935 Wyldewood Rd
Oshkosh, WI 54904

Jon Westover
7129 13 Mile Rd
Paris, MI 49338

Jonathan Andersen
PO BOX 82
Manawa, WI 54949

Jonathan Araoz
452 Sweet Rd
Darien, WI 53114

Jonathan Balakrishnan
2848B North Brookfield Road
Unit 221
Brookfield, WI 53045

Jonathan Buenzli
56436 Geitz hill road
Prairie Du Chien, WI 53821

Jonathan Crye
N9537 Carla Dr.
Belleville, WI 53508

Jonathan Dadd
428 Chicago Ave
Savanna, IL 61074

Jonathan Dewey
10240 W Plum Tree Cir
Apt 103
Hales Corners, WI 53130
Jonathan Fernandez
W2763 Breezewood dr.
Appleton, WI 54915

Jonathan Hanson
920 bader st
Green Bay, WI 54302

Jonathan Hasselberger
No Address - purchased tickets via PayPa

Jonathan Heil
S88W22755 Marianne Avenue
Big Bend, WI 53103




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 373 of 736
jonathan hoffman
250 e park st
Montello, WI 53949

Jonathan Koepke
2024 Center Street
Stevens Point, WI 54481

Jonathan Kwasny
2381 Woodland Hills Dr.
Menasha, WI 54952

Jonathan Mcclure
511 Cook St
Iron Mountain, MI 49801

Jonathan Nelson
1803 Winger dr
Plainfield, IL 60586

Jonathan Samples
1265 Sprouse Lane
Newport, TN 37821

Jonathan Schueller
3220 Duval rd
1821
Austin, TX 78759

Jonathan Schulz
2229 Pembroke Avenue
New Hampton, IA 50659

Jonathan Streich
1731 Taft Ave
A2
Oshkosh, WI 54902
Jonathon Herrick
714 n 5th st
Manitowoc, WI 54220

Jonathon Jarvenpaa
1351 Bismarck ave
Oshkosh, WI 54902

Jonathon Ripperdan
223 West Clark Street
Negaunee, MI 49866

Jones Funmaker Jr.
E8891 Winneshiek Dr
Wisconsin Dells, WI 53965




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 374 of 736
Joni Cullen
1023 caribe court
Janesville, WI 53545

Joni Grams
641 South Margaret Street
Markesan, WI 53946

Jonna Goede
2005 Hyde ave
La Crosse, WI 54601

Jonna Rusk
100 rienow hall
Rm 1011
Iowa City, IA 52242

Jordan Appel
1374 S MADISON ST
Chilton, WI 53014

jordan Bloechl
404 Morris St
Fond Du Lac, WI 54935

Jordan brethouwer
1204 N 5th St
Apt 204
Sheboygan, WI 53081

Jordan Dietz
1632 Club View Dr
Hampton, IA 50441

Jordan Edwards
522 McHenry Ave
Apt 309
Woodstock, IL 60098

Jordan Endries
N8931 Wildflower Ln
Brillion, WI 54110

Jordan Herring
5417 W Fair St
Evansville, WI 53536

Jordan Jungwirth
906 W 9TH AVE
Oshkosh, WI 54902

Jordan Karam
5540 N. Summerland Dr.
Appleton, WI 54913



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 375 of 736
Jordan Klinker
17818 62nd street
Becker, MN 55308

Jordan Krentz
465 W Griswold Street
Apt. 1
Ripon, WI 54971

Jordan Lass
2611 Jackson st
10
LA CROSSE, WI 54601

Jordan Lefebvre
1841 Oakview Dr
Neenah, WI 54956

Jordan Marquardt
2784 Fairview road
Neenah, WI 54956

Jordan Meyers
No Address - purchased tickets via PayPa

Jordan Muche
N4568 Fuzzy Ln
Campbellsport, WI 53010

Jordan Nass
3697 wildcat trail
7
New franken, Wi 54229

Jordan Pemble
14736 fireside circle
Cold Spring, MN 56320
Jordan Peters
527 Walnut Court
Waverly, IA 50677

Jordan Reynolds
800 portage street
Houghton, MI 49931

Jordan Sauder
25 fairview lane
Hancock, MN 56244

Jordan Schuhart
4274 River St
Wabeno, WI 54566




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 376 of 736
Jordan Sipla
290 Fairview Dr
10
New London, WI 54961

Jordan Smith
5317 Snow Goose Bay
Sheboygan, WI 53083

Jordan Smith
W164N5325 Creekwood Crossing
Menomonee Falls, WI 53051

Jordan Thomas
2530 W Glendale Ave
Appleton, WI 54914

Jordan Wallner
4996 Gilkeson Rd
Waunakee, WI 53597

Jordan Wright
3931 Alberta dr ne
RochesterR, MN 55906

Jordanne Stevens
2080 pasadena dr.
1
Dubuque, IA 52001

Jorden Legreve
N7906 Maple Rd
Casco, WI 54205

Jordon Hueller
N 5824 sandhill ct
Crivitz, WI 54114
Jordyn Dedering
3810 Apple Ln
Oshkosh, WI 54902

Jordyn Ellis
5918 Harbour South Drive
Winneconne, WI 54986

Jordyn Sartain
440 3rd ave so
South Saint Paul, MN 55075

Jordyn Sievert
W5842 Turnberry Dr
Menasha, WI 54952




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 377 of 736
Jordyn Snell
140 WHITEBEAR
Negaunee, MI 49866

Jordyn Stephens
321 S Kools St
Apt 5
Appleton, WI 54914

Jordyn Stettbacher
1012 Thurke Ct
Fond Du Lac, WI 54937

Jordynn Giessel
622 E Bridlewood Ln
Oak Creek, WI 53154

Jori Taylor
12390 W. York House Rd
Waukegan, IL 60087

Jose Pulido
676 s hawley rd
Apt 208
Milwaukee, WI 53214

Jose Rivera-Tellez
700 N Salem Dr.
417
Hoffman Estates, IL 60169

Jose' Rodriguez
27 camellia ct.
Clintonville, WI 54929

Joseph Beagley
1 Aladdin Cir
10
Derry, NH 03038

Joseph Beavin
515 Freedom RD
Edmond, OK 73025

Joseph Bruley
957 William st
Menasha, WI 54952

Joseph cardinal
4946 Lade Beach Road
Little Suamico, WI 54141

Joseph Carlson
1161 Canterbury Road
Green Bay, WI 54304


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 378 of 736
Joseph Casper
N5304 Hample Road
Black Creek, WI 54106

Joseph Dench
12616 Blue Iris Lane
Plainfield, IL 60585

Joseph Desotelle
7218 E Hilltop View Court
Maribel, WI 54227

Joseph Disterhaft
231 Edgewood Ln
West Bend, WI 53095

Joseph Draucek
1497 Belfaire Lake Trail
Dacula, GA 30019

Joseph Gauthier
635 Elm st
Tigerton, WI 54486

Joseph J Seiltz
1604 10th Ave.
Green Bay, WI 54304

Joseph Koeune
6761 clow Rd
Winneconne, WI 54986
Joseph Kulakowski
42 Union St
Hartford, WI 53027

Joseph Laurent
No Address - purchased tickets via PayPa

Joseph Lawson
460 larkdale row
Wauconda, IL 60084

JOSEPH LENTZ
427 W 12TH AVE
Oshkosh, WI 54902

Joseph Lepine
3103 Weat Street
2
Ames, IA 50014

Joseph Manthey
2804 25th St
Lubbock, TX 79410


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 379 of 736
Joseph Matuszak
300 CHERRY LN
Little Chute, WI 54140

Joseph Merkatoris
941 White Pine Ave
De Pere, WI 54115

JOSEPH NAUBER
1425 N Birchwood Ave
Appleton, WI 54914

Joseph Nykoluk
1011 W. Peterson Ave
Unit C
Park Ridge, IL 60068

Joseph Schallock
10220 West Parkedge Circle
Franklin, WI 53132

Joseph Schwandt
57408 4TH ST
Calumet, MI 49913

JOSEPH STILP
N5060 LAIRD RD
Shiocton, WI 54170

Joseph Stockinger
1705 Kentucky St.
Oshkosh, WI 54901

Joseph Stutz
7766 red bank rd
Suring, WI 54174

Joseph Terrien
5522 Damsel Ct
Denmark, WI 54208

Joseph Van Horn
No Address - purchased tickets via PayPa

Joseph Weber
57380 240th
Wells, MN 56097

Joseph Wilson
W1114 CTY RD HH
Fremont, WI 54940

Josephine O neal
609 Menasha St
Reedsville, WI 54230


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 380 of 736
Josey Peterson
203 North Barnes Street
What Cheer, IA 50268

Josh Agius
6102 balmoral way
Commerce Township, MI 48382

Josh Arnett
205 S. Main St.
Hammond, IL 61929

Josh Baumhardt
4149 Scarborough Drive
Richfield, WI 53076

Josh Bertrand
1709 Pine Tree Ln
Luxemburg, WI 54217

Josh Bestul
2279 w Pershing st
18
Appleton, WI 54914

Josh Bohn
6343 Scenic Drive East
West Bend, WI 53095

Josh Caudle
8140 Galaxy Rd.
Minocqua, WI 54548

Josh Coonen
2356 sunfield drive
Pulaski, WI 54162

Josh Dapoz
417 14th Ave
Norway, MI 49870

Josh Dusel
913 Irish Rd
Apt 10
Neenah, WI 54956

Josh Eckert
N8745 Co. Rd. 577
Stephenson, MI 49887

Josh Ferguson
2224 Hilldale Circle
Stoughton, WI 53589




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 381 of 736
josh Fink
1018 jackson st
Oshkosh, WI 54901

JOSH FISCHER
364 MARK CT
Neenah, WI 54956

Josh Frank
1213 Dove St
Oshkosh, WI 54902

Josh Freeman
3290 N Martha St.
#83
Sioux City, IA 51105

Josh Frydrych
2719 W Hwy Dr
Appleton, WI 54914

Josh Hames
1961 GREENTREE DR
PLOVER, WI 54467

josh heinsius
315 Rose Ave
Olin, IA 52320

Josh Huston
311 England St
Apt 3
Cambridge, WI 53523

Josh Kent
N1526 Winchester rd
Hortonville, WI 54944
Josh Kern
717 North Wilshire Lane
Arlington Heights, IL 60004

Josh Killerlain
N5546 star branch rd
Pardeeville, WI 53954

Josh Klemm
6076 Naples Lane
Winneconne, WI 54986

Josh Laffin
923 Plumer Street
Wausau, WI 54403




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 382 of 736
Josh Longtin
W494 hillside drive
De Pere, WI 54115

Josh Lyons
1104 Breezewood Lane
Unit 5
Neenah, WI 54956

Josh Mason
54 Pearl St
Clintonville, WI 54929

Josh Mickelson
3191 happy valley road
Sun Prairie, WI 53590

Josh Noeska
2914 Avalon Court
Elgin, IL 60124

Josh Oakley
1325 Buchanan Rd.
Kaukauna, WI 54130

Josh Retzloff
No Address - purchased tickets via PayPa

Josh Rogge
No Address - purchased tickets via PayPa

Josh Sachse
5608 Chime Lane
Sheboygan, WI 53081

josh Schneider
209 Hubbard st
Oakfield, WI 53065

Josh Schoonover
440 Washington Street
Fort Atkinson, WI 53538

Josh Seefeldt
W5487 Seefeldt Ln
Peshtigo, WI 54157

Josh Smith
W168 N9307 Grand Ave
Menomonee Falls, WI 53051

Josh Sorvala
1105 western trail
Mukwonago, WI 53149



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 383 of 736
Josh Thompson
2133 Granger Road
Manitowoc, WI 54220

josh Thompson
6830 Knox Ave s
Minneapolis, MN 55423

Josh Vandenwildenberg
1203 Hewitt St
Neenah, WI 54956

Josh Wegner
1439 1ST AVE N
Park Falls, WI 54552

josh wendt
351 sacramento st.
Berlin, WI 54923

Josh Willis
No Address - purchased tickets via PayPa

Joshua Baker
401 w south st
Loyal, WI 54446

Joshua Bauling
703 4th St
Brodhead, WI 53520

Joshua Beeck
No Address - purchased tickets via PayPa

Joshua Bornbach
1935 South Bouten Street
Appleton, WI 54915
Joshua Burnett
W5919 Mariner Hills Trail
Elkhorn, WI 53121

Joshua Chorey
602 W STATE ST
CHEBOYGAN, MI 49721

Joshua Danielson
1225 sims street
Ridgecrest, CA 93555

Joshua Dart
8175 S. Oakwood Ave
Neenah, WI 54956




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 384 of 736
Joshua David
1001 EAST FRANCES ST
APPLETON, WI 54911

Joshua Desotelle
3501 N Grandview Dr
Milton, WI 53563

Joshua Dziaba
12524 W Moorland Dr
Homer Glen, IL 60491

Joshua Eldridge
1710 Westminster Drive
Apt 9
Green Bay, WI 54302

Joshua H. Tepolt Joshua H. Tepolt
929 W. Bell ave
Appleton, WI 54914

Joshua Hall
3807 catewright rd
Seymour, TN 37865

Joshua Harder
7962 County Rd M
Browntown, WI 53522

Joshua King-hage
5470 Highway 210
Cromwell, MN 55726

Joshua Miller
112 Queensway Drive PO BOX 354
St Jacobs ON N0B2N0

Joshua Miller
50 Woodridge Lane
Inver Grove Heights, MN 55077

Joshua Peterson
N1509 State Highway M35
Menominee, MI 49858

Joshua Pillath
N3623 lepinsky ln
Peshtigo, WI 54157

Joshua Rybacki
1684 Huckleberry Ave
205
Omro, WI 54963




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 385 of 736
Joshua Schott
2530 Sun Ter
Green Bay, WI 54311

Joshua Schroetter
1101 E Taft Ave
Appleton, WI 54915

Joshua Schuster
2601 Appian Way
Green Bay, WI 54302

joshua solis
5231 county road 420 21st rosd
Gladstone, MI 49837

Joshua Strean
92 E 13th St
Fond Du Lac, WI 54935

Joshua Styer
17617 Nachtwey Rd
Maribel, WI 54227

Joshua Tessmer
2000 Lewis st
Marinette, WI 54143

Joshua Vaile
3095 River Forrest Hills Dr
Pulaski, WI 54162
Joshua Van Straten
p.o. box 144
Shiocton, WI 54170

Joshua Verheyen
2106 Canyonland dr
Green Bay, WI 54311

Joshua Wine
3568 driscoll rd
1
Rhinelander, WI 54501

Joshua Woodward
722 EAST RD
Heuvelton, NY 13654

Joshua Ybarra
4015 Emerson Rd
Sterling, IL 61081




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 386 of 736
Josiah Manteufel
1312 HAZEL ST
OSHKOSH, WI 54901

Josie Buege
1 TRIANGLE CT TRLR 34
Osage, IA 50461

Josie Stahmann
N8976 Schultz Rd.
Van Dyne, WI 54979

Josie Stuettgen
5717 Hickory Knoll Drive
West Bend, WI 53095

Joslynn Gust
1810 e becker rd
Marshfield, WI 54449

Josue Valenzuela
1723 Jordan Avenue
New Holstein, WI 53061

Jovick Nemetz
2289 Lasee Rd
De Pere, WI 54115

Joy Schaefer
45 W. 14th. Ave.
Oshkosh, WI 54902
Joy Schleis
17814 Cty Hwy B
Mishicot, WI 54228

Joyce Laedtke
752 S. Keller Park Drive
Appleton, WI 54914

Jscob Newhouse
705 Joshua st
Kaukauna, WI 54130

Juan barboza
105 E Liberty St
Apt A
Berlin, WI 54923

Judith Edge
W2618 Story Creek Cir
Belleville, WI 53508




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 387 of 736
Judy Casarez
824 County Rd RR
Cedar Grove, WI 53013

Judy Hughes
No Address - purchased tickets via PayPa

Judy Patz
622 N Division St.
Appleton, WI 54911

Julia Belyeu
505 Herman St
Iron Ridge, WI 53035

Julia Gohde
3920 Highland Shore Lane
Oshkosh, WI 54904

Julia Johnson
100 Oak View Drive
Negaunee, MI 49866

Julia Kaasa
908 NE 11th Ave
Unit 27
Grand Rapids, MN 55744

Julia Perock
1365 Orlando dr.
Green Bay, WI 54313
Julia Russ
W7640 River Rd
Oakfield, WI 53065

Julia Smith
2252 w Seneca dr
Appleton, WI 54914

Julia Zipoy
14140 Badger Rd
Kimball, MN 55353

julian boardman
626 south mason st
Appleton, WI 54914

Julian Mendoza
317 W Waupaca Street Apt. A
New London, WI 54961

Julianne Lacanne
N6437 county road 577
Wallace, MI 49893


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 388 of 736
Julie Ahrens
1521 Lucerne dr
Menasha, WI 54952

Julie Applegate
14 haysland rd
Petersburg, TN 37144

julie benesh
3148 Bellfield Drive
Oshkosh, WI 54904

Julie Besaw
E8419 Ebert Road
New London, WI 54961

Julie Bishop
3216 Blueberry Lane
Appleton, WI 54915

julie cassiani
N3909 COUNTY RD EE
Appleton, WI 54913

Julie Covelli
4609 73rd St
Kenosha, WI 53142

Julie Degrave
N14141 CR 551
Wilson, MI 49896
Julie Eggebrecht
174821 Hoot Owl Dr
Ringle, WI 54471

Julie Fischer
1704 Yorkshire Ave
Kaukauna, WI 54130

Julie Guetzke
1121 4th Street
Kiel, WI 53042

Julie Harris
No Address - purchased tickets via PayPa

Julie Herbst
595A VETERANS CIRCLE
Campbellsport, WI 53010

Julie Higgins
3586 Church Rd
Green Bay, WI 54311



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 389 of 736
Julie Hintz
W2396 County Rd EE
Seymour, WI 54165

Julie James
847 Carissa Ct
Omro, WI 54963

Julie Johnson
W2425 BLOCK RD
Appleton, WI 54915

Julie Koski
3990 Country Lane
Rock, MI 49880

Julie Laubenstein
No Address - purchased tickets via PayPa

Julie Meert
1726 14th Avenue
Green Bay, WI 54304

Julie Meinert
W1481 MEINERT RD
Malone, WI 53049

Julie Payer
PO Box 646
Sheffield, IA 50475

Julie Peterson
571 S 9th Street
De Pere, WI 54115

Julie Pfaff Anderson
4104 county highway I
Sparta, WI 54656

Julie Price
1202 n 18th st
Manitowoc, WI 54220

Julie Przesmicki
125 N 121st Street
Wauwatosa, WI 53326

Julie Ripp
W6029 Moonflower Drive
Appleton, WI 54915

Julie Roseberry
PO Box 34
Friendship, WI 53934



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 390 of 736
Julie Routhieaux
901 Carol Lynn Dr
Little Chute, WI 54140

Julie Ruther
11625 Laurie Dr
Wheatfield, IN 46392

Julie Schmitt
1023 Traboh Ct
De Pere, WI 54115

Julie Sprangers
2600 Bellevue Sr
Green Bay, WI 54311

julie srenaski
3081 Alfa Romeo Road
Green Bay, WI 54313

Julie Steger
6088 County Road D
West Bend, WI 53090

JULIE STEIN
N8635 Firelane 10
Menasha, WI 54952

Julie Thomas
1369 Orchid Lane
Green Bay, WI 54313
Julie Timm
2225 Trailside Lane
De Pere, WI 54115

Julie Trzebiatowski
107 Hidden Ridges Way
Combined Locks, WI 54113

Julie Warax
425 E Pershing Street
Appleton, WI 54911

JULIE WESENER
402 W Evergreen Dr
Sheboygan, WI 53081

Julie Wolf
Po box 752
Burlington, WI 53105

Julie Zietlow
10329 W Calumet Rd
Milwaukee, WI 53224


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 391 of 736
Julie Zwiers
W9282 Hunters Road
Hortonville, WI 54944

Juliet Brossman
623 E Randall St
Shawano, WI 54166

June Marx
8935 Highland Dr
Kewaskum, WI 53040

June Schumacher
307 East Wolf River Avenue
New London, WI 54961

Juregen Gieske
W128N6212 River Heights Drive
Menomonee Falls, WI 53051

Justice Bohl
129 S State St
Waupun, WI 53963

Justice Chavie
934 3rd St W
Hastings, MN 55033

Justin Allen
No Address - purchased tickets via PayPa

Justin Anderson
500 3rd Ave N
B
Clear Lake, IA 50428

Justin Beck
534 Vanderbilt St
Fairfax, IA 52228

Justin Bluemke
W7310 Hillside Dr
Shawano, WI 54166

Justin Boedecker
14 Prescott st
Elkhorn, WI 53121

Justin Brah
107 E Mary st
Apt. 1
Bessemer, MI 49911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 392 of 736
Justin Brown
13522 east rd
Montrose, MI 48457

Justin Burt
128 Chippewa drive
Sheboygan Falls, WI 53085

Justin Cain
P.O. Box 242
Big Bay, MI 49808

Justin Capelle
1697 Princeton Place
11
Green Bay, WI 54302

Justin Damm
15973 150th st
Wellsburg, IA 50680

Justin Daniel
527 N 3rd Ave E
#2
Duluth, MN 55805

Justin Fassbender
N6479 Town Hall Road
Mayville, WI 53050

Justin Fisher
306 Garfield Ct
Little Chute, WI 54140

Justin Girard
1222 E Crocker St
Wausau, WI 54403
Justin Haig
209 Knapp St.
Oshkosh, WI 54902

Justin Hamm
240 Vista Ct
Springtown, TX 76082

Justin Hanson
1407 5th ave nw
Watertown, SD 57201

Justin Hauert
750 23rd ave n
South Saint Paul, MN 55075




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 393 of 736
Justin Heil
12221 Winter Park Place
Eagle River, AK 99577

Justin Hess
3276 Howard Ave
Stevens Point, WI 54481

Justin Jurek
No Address - purchased tickets via PayPa

Justin Kahler
1215 Glenayre Drive
Neenah, WI 54956

Justin Kain
403 Sportsman rd
Pickett, WI 54964

Justin Kaipio
25407 Portland Street
Calumet, MI 49913

Justin Kalcich
1 Park Ave APT 205
Calumet, MI 49913

Justin Kleiber
1500 Koch st
Pekin, IL 61554

Justin Koepke
No Address - purchased tickets via PayPa

JUSTIN KOPLIEN
617 N 3RD ST
Weyauwega, WI 54983
Justin Lawrence
24 ash St.
Momence, IL 60954

Justin Leveillee
2081 Jenny ct
Pulaski, WI 54162

Justin Marchand
1300 alpine dr
407
Green Bay, WI 54311

Justin Mathias
33 Myrna Jane Dr
Oshkosh, WI 54902



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 394 of 736
Justin Mazza
1501 West Birdsong Drive
C11
Oak Creek, WI 53154

Justin Menor
3331 carney ave
marinette, WI 54143

Justin Noe
1367 W Hiawatha Dr
Appleton, WI 54914

Justin Oaks
1223 Armory Pl.
Oshkosh, WI 54902

Justin OConnell
613 London St
Menasha, WI 54952

Justin Poublon
3301 Mockingbird Way
Oshkosh, WI 54904

Justin Riek
1550 S HURON RD
10
Green Bay, WI 54311

Justin Robinson
980 Glenbrook Ave N
Saint Paul, MN 55128

Justin Ruff
518 York Street
Beaver Dam, WI 53916
Justin Schoen
M234 sugar Bush lane
Marshfield, WI 54449

Justin Seehawer
1519 E GUNN ST
Appleton, WI 54915

Justin Sinjakovic
N2291 County Road SS
Campbellsport, WI 53010

Justin Smith
1200 PARK AVE
Oconto, WI 54153




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 395 of 736
Justin Smith
224 Broadway Street
Fond Du Lac, WI 54937

Justin Smith
Po box 113
Van Dyne, WI 54979

Justin Ukasick
915 Minnesota ave
8
South Milwaukee, WI 53172

Justin Van Horn
315 1st St S
307
Newton, IA 50208

Justin Vavra
No Address - purchased tickets via PayPa

Justin Wampole
15941 Durand ave lot 90c
Union Grove, WI 53182

Justin Zilisch
205 Joseph court
9
Neenah, WI 54956

Justina Kabanuk
630 N Spring St
5
Port Washington, WI 53074

Justine Debish
778 Security Dr.
Apt. C105
Fond Du Lac, WI 54935

Justine Moulton
4448 221st st n
Forest Lake, MN 55025

Justine Oswald
N2212 Hwy 188
Lodi, WI 53555

Justyne Lucero
PO BOX 28
Dulce, NM 87528

K Thomae
1563 Oriole Dr
Hartford, WI 53027


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 396 of 736
Kade Van Asten
1902 Schumacher Lane
Little Chute, WI 54140

Kade Walsh
No Address - purchased tickets via PayPa

Kaden Callaway
820 Stark St
Wausau, WI 54403

Kaila Keplin
W14359 Hwy 44
Brandon, WI 53919

Kailee Whitney
103 Kimberry Court
Rolling Meadows, IL 60008

Kailey Bath
N1527 County Road GG
Kaukauna, WI 54130

Kailey Nelson
7833 South Lathers Road
Beloit, WI 53511

Kailey Wornardt
W2417 Haven Drive
Campbellsport, WI 53010

Kailie Sweeney
5949 hwy a
Brooklyn, WI 53521

Kaily Knappenberger
123 West Huron St
Apt C
Berlin, WI 54923

Kaily McAuliffe
814 N. 113 St
Milwaukee, WI 53226

Kaiti Gorman
N92W25030 Blue Heron Dr
Sussex, WI 53089

Kaitlin Armbruster
No Address - purchased tickets via PayPa

Kaitlin Arvey
4968 lumberman lane
Muskegon, MI 49442



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 397 of 736
Kaitlin Taddy
406 S 5th Street
Reedsville, WI 54230

Kaitlin Young
714 Meadow Crossing Trail
Roscoe, IL 61073

Kaitlyn Brabbit
1331 Bellevue st
lot 236
Green Bay, WI 54302

Kaitlyn Brunken
55 Harrison Lane
Reedsburg, WI 53959

Kaitlyn Guelig
222 Rose Avenue
Fond Du Lac, WI 54935

Kaitlyn Immel
633 Milwaukee St
Lomira, WI 53048

Kaitlyn Kingsbury
325 woodford dr
West Bend, WI 53090

Kaitlyn Leitheiser
875 Odawa Circle
Kewaskum, WI 53040

Kaitlyn Ludtke
210 Copper St
#6
Hurley, WI 54534
Kaitlyn Pope
33 parkview dr
Appleton, WI 54913

Kaitlyn Regenfuss
W5524 Hickory Dr
Appleton, WI 54915

Kaitlyn Sherbo
1787 Park Ave
Apt #7
Plover, WI 54467

Kaitlyn Waller
219 north dousman
Prairie Du Chien, WI 53821



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 398 of 736
Kaitlyn Wiese
N7661 County Road M
Rosendale, WI 54974

Kaitlyn Wollner
W3411 County Road D
Cedar Grove, WI 53013

Kaitlynn Bentle
W6501 Midway Rd
Hortonville, WI 54944

Kaitlynn Lehman
3124 Blaine Street
Apt 5
Stevens Point, WI 54481

Kalee Henderson
305 Washington Ave
Sauk City, WI 53583

Kali Enstad
528 8th Ave South
A
Saint Cloud, MN 56301

Kali Knoll
408 floral drive nw
Cedar rapids, IA 52405

Kalista Smit
715 Nakoma Ave
Fond Du Lac, WI 54935

Kalli Wiechman
766 Hampton Ave
Fond Du Lac, WI 54935
Kallie Knueppel
215 Westridge Pkwy
Verona, WI 53593

Kallie Moderson
350 S Green Bay Rd
Neenah, WI 54956

Kalynda Mcglothlin
1147 w 7th ave
Oshkosh, WI 54902

Kamara Zeise
2670 SHERRY LANE
Green Bay, WI 54302




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 399 of 736
Kameron Lord
1002 N Morrison Street
Appleton, WI 54911

Kami Counter
823 3rd St N
Sartell, MN 56377

Kammi Waters
1729 CROOKED AVE
Holmen, WI 54636

Kamryn Griswold
W310 S2851 Wild Rose Lane
Waukesha, WI 53188

Kamryn Stich
5715 Old Coach Road
Wausau, WI 54401

Kara Block
W4121 County Road E
Berlin, WI 54923

Kara Clark
810 Greenfield Trail
Oshkosh, WI 54904

Kara Nagorny
4429 Sherman Road
Oshkosh, WI 54901
Kara Papendorf
1104 Lawndale Dr
Menasha, WI 54952

Karen Bartels
7850 Island Aire Rd
Ripon, WI 54971

Karen Blakely
3725 Tribeca Drive
117
Middleton, WI 53562

KAREN BORST
29 W MELVIN AVE
Oshkosh, WI 54901

Karen Christian Honsinger
945 freedom avenue
Oshkosh, WI 54901




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 400 of 736
Karen Duel
W9277 Rose Eld Road
Eldorado, WI 54932

KAREN GEIGER
N2849 SLEEPY CREEK DR
Kaukauna, WI 54130

karen girard
6520 glacier dr
West Bend, WI 53090

KAREN KARLS
N4378 HWY 55
Chilton, WI 53014

Karen Kaster
1349 South 9th St
De Pere, WI 54115

Karen Koch
545A South 30th Street
Manitowoc, WI 54220

Karen Koehler
1187 ARROWHEAD TRL
Nekoosa, WI 54457

Karen Kubitz
224486 Sattler Ln
Ringle, WI 54471
KAREN LARSON
80 THACKERY DR
Oshkosh, WI 54904

Karen Letourneau
W5099 Valley Creek Road
Fond Du Lac, WI 54937

Karen Martin
67 Sibley St
Fond Du Lac, WI 54935

Karen Mavis
5865 W Edgerton Ave
Milwaukee, WI 53220

KAREN MICHELLE BONLANDER ROSKOM
1310 STARVIEW LN
Green Bay, WI 54313

Karen Robaidek
N2789 S. Broadway Road
Bonduel, WI 54107


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 401 of 736
Karen Rowen
264 Jasmine Dr
Berlin, WI 54923

Karen Zarling
N10555 Klemp rd
Clintonville, WI 54929

Karessa Lyle
451 pirate cove
Hiawatha, IA 52233

Kari Bohlman
415 CENTER ST
Randolph, WI 53956

Kari Check
4008 Wagon Wheel Rd
Manitowoc, WI 54220

Kari Freis
10410 Westview Road
Newton, WI 53063

Kari Gatterman
1753 Dixie Avenue, PO Box 791
Friendship, WI 53934

Kari Heikkinen
Po box 221
Mohawk, MI 49950
Kari Kessel
2924 Waubesa Ave
Madison, WI 53711

Kari Lang
1549 Cardnial Lane
Green Bay, WI 54313

Kari Moede
1115 E FILLMORE ST
MARSHFIELD, WI 54449

Kari Ness
6630 Wintergreen Trail
Sobieski, WI 54171

Kari Slager
W8095 Prairie Rd
Oakfield, WI 53065

Kari Vonderloh
4409 Eureka Rd
Omro, WI 54963


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 402 of 736
Karianna Otter-giese
9134 County Road B
Amherst, WI 54406

karie fletcher
713 10th st
Waupaca, WI 54981

Karina Nivelo
50 Hilltop Ln
108
Mankato, MN 56001

Karina Zacharias
74 E Summit st
Markesan, WI 53946

Karissa Brunette
2909 N 88th St
Milwaukee, WI 53222

Karissa Feder
W920 Spring Grove rd
Ripon, WI 54971

Karissa Heilman
No Address - purchased tickets via PayPa

Karissa Juckem
N4897 Hwy 57
Chilton, WI 53014
Karissa Verhasselt
2051 Foxland Street
Kaukauna, WI 54130

Karl Priem
609 S Lafayette st
Shawano, WI 54166

Karl Schmitz
2334 QF Lane
Madrid, IA 50156

Karla Goyke
1231 Faust Ave
Oshkosh, WI 54902

Karla Jepson
945 Gail Ave
Neenah, WI 54956

Karla Price
1531 E. Frances St
Appleton, WI 54911


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 403 of 736
Karla Semenak
N10768 Prospect Dr
Bessemer, MI 49911

Karla Sendelbach
w1202 county road KK
Kaukauna, WI 54130

Karlee Ellis
N6081 Robin Ln
Green Lake, WI 54941

Karlee Kreuzer
s2240 wing hollow road
Chaseburg, WI 54621

Karlee Kuntze
W5149 County Road 366
Daggett, MI 49821

Karley Hall
316 Lorraine dr
Freeport, IL 61032

Karli Radeka
2728 County L
Tomahawk, WI 54487

Karlie5 Volk
435 Grede Rd
Three Lakes, WI 54562
Karly Hartjes
409 Appletree Lane
Little Chute, WI 54140

Karlyn Raddatz
510 S Chain Dr
Appleton, WI 54915

Karrie Christian
1509 Katie Ct
New London, WI 54961

Karrie Kadolph
W8604 Hillview Rd
Hortonville, WI 54944

Karrie Knapp
No Address - purchased tickets via PayPa

Karsten Varecha
738 Michigan Ave.
Apt. 1
Ontonagon, MI 49953


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 404 of 736
Kasandra Lehmann
Po box 114
Saint Nazianz, WI 54232

Kasee Flewellin
2215 Derby Ln
Belvidere, IL 61008

Kasey Behring
1169 Riverview Street
Rogers City, MI 49779

Kasey Connor
916 North Ave
Des Plaines, IL 60016

Kasey Helmich
W4981 Golf Course Rd.
Sherwood, WI 54169

Kasey Obrien
1022 s 23rd st
Apt b
South Bend, IN 46615

Kassandra Wondra
21 Manor Hill Dr
Eden, WI 53019

Kassie Brugman
6952 S St Rd 213
Beloit, WI 53511

Kastyn Hebbe
W5269 State Rd 106
Fort Atkinson, WI 53538

Kat Bicknese
P.o.box 161
Wykoff, MN 55990

Kat Hardie
707 monitor st
La Crosse, WI 54603

Kat Williams
W136n6609 Cobblestone Drive
Menomonee Falls, WI 53051

Katarina Meyer
No Address - purchased tickets via PayPa

Kate Bertog
7849 46th ave
Kenosha, WI 53142


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 405 of 736
Kate Cera
2051 muirwood ct
Green Bay, WI 54313

Kate Dietzen
3412 Dekalb ln
Neenah, WI 54956

Kate Dobberstein
1151 Barbary Ln
Winneconne, WI 54986

Kate Frank
2307 Gringotts Way
De Pere, WI 54115

Kate Grusczynski
1080 E Sunnyview RD
Oshkosh, WI 54901

kate lamont
2860 northwynde passage
Sun Prairie, WI 53590

Kate Lindahl
580 Spruce Street
Paynesville, MN 56362

Kate Nault
422 Hawk St
Oshkosh, WI 54902
Kate Withey
5627 county Line Road
Eau Claire, WI 54703

Katelyn Bellaire
No Address - purchased tickets via PayPa

Katelyn Berger
po box 1011
Woodruff, WI 54568

Katelyn Butters
226 Pheasant Lane
West Bend, WI 53090

Katelyn Hansmann
5810 Murray St
New Berlin, WI 53151

Katelyn Jashinsky
703 West 2nd Street
Shawano, WI 54166



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 406 of 736
Katelyn Krueger
PO Box 21
Wyocena, WI 53969

Katelyn Losee
1332 n 10th ave
West Bend, WI 53090

Katelyn Soltis
126 West Juneau Street
Apt A
Jackson, WI 53037

Katelyn Tarwater
9090 Esther Rd
Carthage, MO 64836

Katelyn Van Swol
13215 Old Hwy 11
Sturtevant, WI 53177

Katelyn Yute
214 Karin Drive
North Prairie, WI 53153

Katelynn Konczal
No Address - purchased tickets via PayPa

Katelynn Martorana
435 East Parkway Estates Dr
Oak Creek, WI 53154
Katey Burns
1225 Hill and Dale rd.
Apt #05
Plymouth, WI 53073

Katey Heimerl
2178 Crary St
Green Bay, WI 54304

Katharine Martin
2539 Woodale Ave
2
Green Bay, WI 54313

Katherin Maddix
N4286 Deer Trail
White Lake, WI 54491

Katherine Ewanochko
305 Mercy street
38
Selkirk MB R1A 2E3



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 407 of 736
Katherine Gerleman
No Address - purchased tickets via PayPa

Katherine Horn
779 Neumeyer Lane
Brillion, WI 54110

Katherine Reilly
4495 Soda Creek Rd. Apt. A
Oshkosh, WI 54901

Katherine Stokes
4495 Ridge Road
Kewaskum, WI 53040

Katherine Wildman
230 Timberlane Dr
Palatine, IL 60067

Katherine Wolff
2119 N Appleton St
Appleton, WI 54911

Kathie Zimmel
N8712 Nitschke Rd
Van Dyne, WI 54979

Kathleen Flannery
1533 Highland Ave
Wilmette, IL 60091

Kathleen Foti
4716Saddle Street
Loves Park, IL 61111

Kathleen Larson
218 W. 9th Street
Kaukauna, WI 54130

Kathleen Larson
812 West Cecil St
Neenah, WI 54956

Kathleen Morris
N3141 Seward Heights Rd
Peshtigo, WI 54157

Kathleen Noonan
3324 WALNUT ST NE
Saint Petersburg, FL 33704

Kathleen Treichel
1055 Woodcrest Dr
Fond Du Lac, WI 54935



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 408 of 736
Kathleen Vanleur
712 s Theodore st
Appleton, WI 54915

Kathrine Griswold
W323N8192 Northcrest Dr
Hartland, WI 53029

Kathryn Craig
No Address - purchased tickets via PayPa

Kathryn Grodi
212 West Lyons
Rio, WI 53960

Kathryn Kinney
N582 Military Road
Sherwood, WI 54169

Kathryn Kreuser
18835 Quail Hollow Dr
3
Brookfield, WI 53045

Kathryn Miller
235 15th Street
Fond Du Lac, WI 54935

Kathryne Kohlman
3360 Wiggins Way
Green Bay, WI 54311
Kathy Bartlett
W1240 County Road L
East Troy, WI 53120

KATHY BEHN
E4632 MEADOW LN
Waupaca, WI 54981

Kathy Bousley Hansen
30 Golden Wheat Lane
Wrightstown, WI 54180

KATHY BROCKMAN
N3940 CONRAD ST
Kaukauna, WI 54130

Kathy Diedrich
W6838 WIndward Dr.
Greenville, WI 54942

Kathy Galloy
202 Chandler Street
Tomahawk, WI 54487


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 409 of 736
KATHY JENQUINE
W1169 CTY RD HH
Brownsville, WI 53006

Kathy Keup
N7608 Freedom Rd
Theresa, WI 53091

Kathy Kostrova
W9381 W8th Rd
Coleman, WI 54112

Kathy LaMere
N7139 US Hwy 45
Wittenberg, WI 54499

Kathy Lee
2665 Oakwood Drive
Green Bay, WI 54304

kathy markofski
4115 meadow view lane
Oshkosh, WI 54904

Kathy Neumeyer
1321 Maple Street
Neenah, WI 54956

Kathy Pierrard
N3820 Sunset Ln
Shiocton, WI 54170
Kathy Reimer
N5553 RADEMANN Drive
Fond Du Lac, WI 54937

Kathy Reinders
4657 county road t
Oshkosh, WI 54904

Kathy Schake
512 N Mary St
Appleton, WI 54911

Kathy Slife
1523 S Oakwood Rd
Oshkosh, WI 54904

Kathy Smith
1200 Park Ave
Oconto, WI 54153

KAthy VanOfferen
2031 Mayflower St
Kaukauna, WI 54130


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 410 of 736
KATHY WOELFEL
139 FILMORE ST
Fredonia, WI 53021

Kati Bennett
153 Walton Ave
Waukesha, WI 53186

Katie Baker
N5303 DeNeveu Lane
Fond Du Lac, WI 54937

Katie Bleck
P.O. Box 344
Weyauwega, WI 54983

Katie Brateng
316 Crocker Ave N
Thief River Falls, MN 56701

Katie Bushong
32306 E Stonypoint School Rd
Grain Valley, MO 64029

Katie Carten
1412 kennedy dr
Kirkland, IL 60146

Katie Cartwright
No Address - purchased tickets via PayPa

Katie Davis
N715 Cty F
Montello, WI 53949

Katie Dieckhoff
115 west ridge circle
Cambridge, WI 53523

Katie Evans
434 River Bluff Cir
Oconomowoc, WI 53066

Katie Gordon
1318 W Grand Ave
Port Washington, WI 53074

Katie Graves
1115 s Irma st
Appleton, WI 54915

Katie Hauke
N9003 Pagel Rd
Iola, WI 54945



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 411 of 736
Katie Heckel
W2284 Sequin Road
Marinette, WI 54143

Katie Holterman
3611 W Candlewick Ct
Mequon, WI 53092

Katie Kacerguis
533 rocky ridge Blvd
Douglasville, GA 30134

Katie Langford
728 State st
Ripon, WI 54971

Katie Long
117 Parkway Dr
Combined Locks, WI 54113

Katie mattson
567 Main St.
Oconto, WI 54153

Katie Mcinnis
13257 Redmonds hill ct.
Chelsea, MI 48118

Katie Miller
315 south kools street
apt 2
Appleton, WI 54914

Katie Miller
635 Colwyn Bae
Wales, WI 53183

Katie Mittelstaedt
No Address - purchased tickets via PayPa

Katie Nackers
1771 Westbreeze Dr.
Oshkosh, WI 54904

Katie Niemuth
1036 W Winnebago St
Appleton, WI 54914

Katie Ninmann
209 Webster St
10
Beaver Dam, WI 53916

Katie Ocasek
No Address - purchased tickets via PayPa


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 412 of 736
Katie Oestreich
No Address - purchased tickets via PayPa

Katie Oleson
5613 W Valley Forge Dr
2
Milwaukee, WI 53213

Katie Olson
2300 Spring Meadow Dr
Neenah, WI 54956

katie ringbauer
404 S MILL ST
PO BOX 212
Hortonville, WI 54944

Katie Ross
282 lind road
Crystal Falls, MI 49920

Katie Sanders
27166 99th Street
Trevor, WI 53179

Katie Sartori
3128 North Whitney Drive
Appleton, WI 54914

Katie Schwarzbauer
1501 East Frances Street
Appleton, WI 54911

Katie Seidl
139 W Huron St
A
Berlin, WI 54923
Katie Slama
6799 S City Rd W
Foxboro, WI 54836

Katie Sotiros
12670 w north ct
New Berlin, WI 53151

Katie Stark
420 Cross Road Ct
Grafton, WI 53024

Katie Swenson
1858 McGann Road
Neenah, WI 54956




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 413 of 736
Katie Wachter
404 Elliot St
Pardeeville, WI 53954

Katlin Kiekhaefer
410 Deerview drive
Reedsville, WI 54230

Katlin Kromm
1750 Lombard Ave
Unit 14
Oshkosh, WI 54902

Katlyn Bohr
N606 hill road
Pulaski, WI 54162

Katlyne Sprotte
1801 n green valley Pkwy
323
Henderson, NV 89074

Katrice Breselow
N1377 dalman rd
Waterloo, WI 53594

Katrin Humphrey
3409 Ridge Ave
Rockford, IL 61103

Katrina Colmenares
No Address - purchased tickets via PayPa

Katrina Hochholzer
129 Parkway Drive
Combined Locks, WI 54113

Katrina Miller
134 N Adams Street
Lower
Oconto Falls, WI 54154

Katrina Schuler
229 Gertrude Street
Kaukauna, WI 54130

Katrina Wember
1010 MacArthur Ave
Ashland, WI 54806

Katryna Winter-de Leon
153 Grand Ave.
Hartford, WI 53027




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 414 of 736
Katt James
724 Fox Lane
Silver Lake, WI 53170

Katy Norris
3761 North Pointe Trail
8
Holland, MI 49424

Katy Verheyden
3642 Old Military Road
De Pere, WI 54115

Kay Allen
1813 Pleasant Valley Road
Grafton, WI 53024

Kay Johnson
102 Sheridan St W
Lanesboro, MN 55949

Kay Schneider
136 River Lane
Saint Cloud, WI 53079

Kayce Gielski
3994 Cedarwood rd ne
Rochester, MN 55906

Kayla Aguinaga
5720 W 128th St
Apt 3NE
Crestwood, IL 60418

Kayla Ahrens
W7065 Parkview Ct
Apt 1
Greenville, WI 54942

Kayla Boggemes
1754 milldrum street
#8
Union Grove, WI 53182

Kayla Braatz
1732 Agnes Ave
Neenah, WI 54956

Kayla Burns
N4618 Sheehan Lake Lane
Campbellsport, WI 53010

Kayla Calkins
No Address - purchased tickets via PayPa



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 415 of 736
Kayla Dollak
2716 Bomkamp Circle
Sun Prairie, WI 53590

Kayla Dredske
N8959 17th lane
Neshkoro, WI 54960

Kayla Drutt
1130 Jonathon lane
Apt 8
Neenah, WI 54956

Kayla Dutton
305 West 8th Street
Kaukauna, WI 54130

Kayla Dvis
1013 10 1/2 St SE
Rochester, MN 55904

Kayla Epperson
No Address - purchased tickets via PayPa

Kayla Fritz
N3354 County Rd G
Marion, WI 54950

Kayla Goeglein
W3852 Shady Lane
Fond Du Lac, WI 54937
Kayla Grochow
25773 750th Ave
Cokato, MN 55321

Kayla Guelig
N8408 Puddlefort St
Mount Calvary, WI 53057

kayla hurning
7623 splinter Creek ln
OCONTO FALLS, WI 54154

kayla jensen
740 Reed st
Neenah, WI 54956

Kayla Johnson
1054 Meadow Lane
Neenah, WI 54956

Kayla Keepers
331 14th street north
Wisconsin Rapids, WI 54494


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 416 of 736
Kayla Kutz
W850 Airport Road
Campbellsport, WI 53010

Kayla Laridaen
1981 N Oakwood Rd
Oshkosh, WI 54904

Kayla Leland
935 N 10th St
Manitowoc, WI 54220

Kayla Leurquin
W5388 Mile Long Dr
Appleton, WI 54915

Kayla Mertes
832 N 10th St
205
Sheboygan, WI 53081

Kayla Parvin
883 third street
Menasha, WI 54952

Kayla Peterson
No Address - purchased tickets via PayPa

Kayla Pollom
2540 Havenwood Drive
G
Oshkosh, WI 54904

Kayla Russ
W 7640 River Rd
Oakfield, WI 53065

Kayla Rybicki
219 W Allerton Ave
Milwaukee, WI 53207

Kayla Schwartz
3037 Sandia Dr
Green Bay, WI 54313

Kayla Simon
8076 Vanabel st
Kaukauna, WI 54130

Kayla Sliter
S10348 Old Bluff Trail
Sauk City, WI 53583

Kayla Steeber
No Address - purchased tickets via PayPa


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 417 of 736
Kayla Toivonen
W1272 Baron Cir
Campbellsport, WI 53010

Kayla Tourville
2404 Sycamore Dr.
Apt 7
Green Bay, WI 54311

Kayla Vickery
204 S Pine St
Ishpeming, MI 49849

Kayla Weiss
631 5th St
Menasha, WI 54952

Kayla Wells
3691 115L ave SW
Dickinson, ND 58601

Kayla Zehner
P.O. Box 103 N955 Whitney street
Dale, WI 54931

Kayle Kaltenbach
5518 Brandon St.
Greendale, WI 53129

Kayle Pattat
4650 Adamson lb
Apt 1
Machesney Park, IL 61115

Kaylee Huberty
5950 Sunny Brook Road
Lena, WI 54139
Kaylee Legois
1452 Glen Road
Green Bay, WI 54313

Kaylee Newby
820 S. 10th Ave
Wausau, WI 54401

Kaylee Petraski
945 Shamrock Ct
Kaukauna, WI 54130

Kaylee Rivers
W7050 Aniwa Dr
Wild Rose, WI 54984




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 418 of 736
Kaylee Rybarczyk
1861 Highway 66 West
Stevens Point, WI 54481

Kaylee Schumacher
1330 W WOODSTONE DR
APPLETON, WI 54914

Kaylee Tank
E1624 County Road X
Luxemburg, WI 54217

Kayleigh Bonlander
1700 McKinley st
New Holstein, WI 53061

Kaylie Clark
3241 Elm Avenue
Brookfield, IL 60513

Kaylie Gould
615 n state highway M94
Manistique, MI 49854

Kaysie Smith
W10920 Bell School Rd
Brandon, WI 53919

KDCZ Townsquare Media Rochester
122 4th Street
Rochester, MN 55901
Keara Halliday
165 Van Buren Avenue
Wausaukee, WI 54177

Kearra Champeau
5187 McDermid drive
Oconto Falls, WI 54154

Keegan Grade
405 N Prairie St
Brandon, WI 53919

Keegan Horan
420 palomino trail
Aurora, OH 44202

Keegan Knox
203 E Lincoln Ave
Belvidere, IL 61008




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 419 of 736
Keehan Schaetz
827 Centennial Centre Blvd, Ho
73
Oneida, WI 54155

Keely Hyde
804 Sherry St
Neenah, WI 54956

Keenan Koch
402 Madison Street
La Valle, WI 53941

Keenan Smith
3120 lincoln rd
Fort Gratiot, MI 48059

Keiana Fender
506 W. 9th Street
Apt. 2
Oolitic, IN 47451

Keith Carlson
2677 Triple Creek 23 RD
Cornell, MI 49818

KEITH DANTES
711 Wells
Iron Mountain, MI 49801

Keith Evenson
3775 lark road
Greenleaf, WI 54126

Keith Hammer
515 Forest Dr
Cedar Rapids, IA 52403
Keith Kazak
2434 byrum blvd
Joliet, IL 60431

Keith Nault
251 N. Lake St.
Peshtigo, WI 54157

Keith Newhouse
N2770 Weyers rd
Kaukauna, WI 54130

Keith Sengenberger
101 E. Water St
Apt 328
Appleton, WI 54911



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 420 of 736
KEITH WICK
1212 CIRCLE DR
Green Bay, WI 54313

Keith Youngberg
1305 KAMPO DR
Neenah, WI 54956

Kelley Hodyl
509 High Ave
A
Oshkosh, WI 54901

Kelley Silcock
No Address - purchased tickets via PayPa

Kelli Glodowski
600 Clayton Avenue
Stevens Point, WI 54481

Kelli Krebsbach
W8217 Ash Road
Cascade, WI 53011

Kelli Omitt
407 S. 5thAve
Apt 11
Winneconne, WI 54986

Kellie Aamodt
31615 Crystal Sands Dr
Laguna Niguel, CA 92677

Kellie Droessler
3139 Brooks rd
Oshkosh, WI 54904

Kellie Hare
N7390 North Pioneer Rd.
Fond Du Lac, WI 54937

Kellie Kjesbo
1210 Jensen Road
Eau Claire, WI 54701

Kellie Morgan
928 N. Alvey Street
Bruce, WI 54819

Kellsai Kimball
227 North Westhaven Drive
X106
Oshkosh, WI 54904




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 421 of 736
Kelly Allport
4981 Millwood ct
Green Bay, WI 54313

Kelly Bernard
117 s Finch st
Horicon, WI 53032

kelly berres
N514 County Rd V
Campbellsport, WI 53010

Kelly Blood
281 Fox River Court
De Pere, WI 54115

Kelly Borish
802 w. carroll street
Portage, WI 53901

Kelly Caughlan
630 Pinecrest Dr
Plover, WI 54467

Kelly Christopherson
2865 Ruschfield Drive
Oshkosh, WI 54904

Kelly De Caster
No Address - purchased tickets via PayPa

Kelly Doherty
305 W. Rawson Ave
Oak Creek, WI 53154

Kelly E Maldonado
5444-2 Cutler St
Fort Hood, TX 76544

Kelly Flunker
7737 W PINEBERRY CT
FRANKLIN, WI 53132

Kelly Forney
253 Sherwood
Cary, IL 60013

Kelly Frederickson
N3789 State Hwy 55
Kaukauna, WI 54130

Kelly Hickman
323 Village Drive
BELLEVILLE, WI 53508



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 422 of 736
Kelly Jahoda
2730 Old Camden Square
Portage, WI 53901

Kelly Javoroski
N5069 Laird Road
Shiocton, WI 54170

Kelly Johnston
W5006 schmidt rd
Kaukauna, WI 54130

Kelly Kaczmarek
424A GEORGIA ST
Stevens Point, WI 54481

Kelly Kasten
5135 Island View Dr
Oshkosh, WI 54901

Kelly Klauer
4840 N Lynndale dr.
3
Appleton, WI 54913

Kelly Knudsen
1631 ontario street
Oshkosh, WI 54901

Kelly Lawrence
104 S Wright St
Orfordville, WI 53576

Kelly Lippert
W1949 County Road H
Pine River, WI 54965

Kelly Locy
E8390 Prahl Road
New London, WI 54961

Kelly Loecher
6032 bear lake road
Boulder Junction, WI 54512

Kelly Lowney
W3999 Devine Ln
Appleton, WI 54913

Kelly Ludwig
4440 SHERMAN ROAD
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 423 of 736
Kelly Lueloff
N7801 CTY Rd. N
Neshkoro, WI 54960

Kelly Lynch
44 Parkway Ter Lot 10B
Ripon, WI 54971

Kelly Madison-liebe
12359 W Holt AVe
Milwaukee, WI 53227

Kelly Merryfield
E7198 County Road X
Weyauwega, WI 54983

Kelly Peters
412 E Lincoln ave
Little Chute, WI 54140

Kelly Robinson
6169 Westridge 21.25 Dr
Gladstone, MI 49837

Kelly Schmidt
6691 Wolf hollow Rd
Windsor, WI 53598

Kelly Schumacher
393 Windmill Drive
Kaukauna, WI 54130
Kelly Smith
920 PETER AVE
Rockford, IL 61108

Kelly Spykerman
W4946 Schmidt Rd.
Kaukauna, WI 54130

Kelly Stewart
124 Madison St
Oconto, WI 54153

Kelly Stone
120 s sherman st
Eagle, WI 53119

Kelly Van Handel
N2668 Holland Rd
Appleton, WI 54913

Kelly Vannucci
W144s7561 Indian Trl
Muskego, WI 53150


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 424 of 736
KELLY VORACHEK
N1053 HWY 41
Menominee, MI 49858

Kelsey Adams
759 Pebble Beach Drive
Ontonagon, MI 49953

Kelsey Bollon
339 Valleyview Dr.
Orangeville, IL 61060

Kelsey Bubolz
W9148 Lake Emily Rd
Waupun, WI 53963

Kelsey Cary
623 11th St SE
Rochester, MN 55904

Kelsey Dascher
201 W Speer Rd
Hanover, IL 61041

Kelsey Halbach
W4707 County H
Chilton, WI 53014

Kelsey Navis
1015 3rd St
Unit 6
Santa Monica, CA 90403

Kelsey Schick
1308 26th ave
Menominee, MI 49858

Kelsey Splittgaber
N8560 Arcade Glen Rd
Ripon, WI 54971

Kelsey Wigand
S78 W17145 Ricco Ct
Muskego, WI 53150

Kelsi Cravillion
N3989 30th Drive
Pine River, WI 54965

Kelsi Newcomb
1728 E Newport Ave
Apt 14
Milwaukee, WI 53211




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 425 of 736
Kelsi Sales
W1158 South St
Green Lake, WI 54941

Kelsy Capstran
4409 Scenic View Road
Windsor, WI 53598

Kelsyn Femrite
W7071 Rimrock Lane
Greenville, WI 54942

Ken Flatoff
1204 Carpenter Street
Menasha, WI 54952

Ken Jochem
n10201 county road y
Mayville, WI 53050

Ken Klarich
806 East I
Iron Mountain, MI 49801

Ken Liebnitz
No Address - purchased tickets via PayPa

Ken Maslonka
10095 Bridgewater Bay
Saint Paul, MN 55129

Ken Seal
1480 East CR 100 South
North Vernon, IN 47265

Kendal Skrzeczkoski
801 W Gates Dr
Stevens Point, WI 54481

Kendall Brauer
4973 County Rd P
Sturgeon Bay, WI 54235

Kendall Haen
3988 Clark Lake Rd
Sturgeon Bay, WI 54235

Kendra Agnew
320 1/2 Watson Street
Ripon, WI 54971

Kendra Livingston
N169W20181 Georgetown Dr
Jackson, WI 53037



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 426 of 736
Kendra Pauley
4011 SE Bedford Circle
Lawton, OK 73501

Kendra Strohwig
No Address - purchased tickets via PayPa

Kendra Swanson
W7810 Cody Court
Beaver Dam, WI 53916

Kendra Van Camp
W4725 Morning Star Ct
Sherwood, WI 54169

Kenley Rashke
4255 Sterling Drive
Plover, WI 54467

Kenna Kast
N3279 Hickory Dr
Waupun, WI 53963

Kenna Seaman
N1470 Stone Bluff Lane
Greenville, WI 54942

Kennedy Benesh
3148 BELLFIELD DRIVE
Oshkosh, WI 54904

Kennedy Carlson
4525 State Hwy 80 S
Pittsville, WI 54466

Kennedy Chmela
W4470 Schonfeld Ln
Peshtigo, WI 54157

Kennedy Ebert
423 Lake Street
Mukwonago, WI 53149

Kennedy Klaus
1602 Rockwell Court
Green Bay, WI 54313

Kennedy Theobald
N6437 Bridgewood Rd
Sheboygan Falls, WI 53085

Kenneth Cook
206 east Sumner street
Weyauwega, WI 54983



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 427 of 736
kenneth custer
n3563 florence ave
Montello, WI 53949

Kenneth Dawson
221 CLEVELAND AVE
Kingsford, MI 49802

Kenneth Kiley
4444 luxemburg road
New Franken, WI 54229

Kenneth Koepke
718 E. 10th St.
Kaukauna, WI 54130

Kenneth Marron
102 E 5th St
Newberg, OR 97132

Kenneth Mckenzie
1901 N Morrison st
Appleton, WI 54911

Kenneth Post
330 center avenue
4
Sheboygan, WI 53081

Kenneth Price
1351 Snowmass Rd.
Columbus, OH 43235

Kenneth Richards
1541 Iris Drive
Manitowoc, WI 54220

Kenny Hurley
10632 S Artesian Ave
Unit 2
Chicago, IL 60655

Kenny Kriescher
N6425 Deer Path DR
Oneida, WI 54155

Kent Deichsel
429 East Scott Street
Fond Du Lac, WI 54935

Kent Starr
6994 FULTON RD
NEW BERLIN, IL 62670




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 428 of 736
Kent Vandeleygraff
N2179 Buchanan Rd
Kaukauna, WI 54130

Kenzi Danielson
206 East Zingler Ave
Shawano, WI 54166

Kenzie Dingeldein
N2588 Parrot Ln
Shawano, WI 54166

Kenzie Hansen
9608 Harding rd
Plainfield, WI 54966

Kenzie Hochrein
213 Reeds Drive
West Bend, WI 53095

Kenzie Selk
N3679 Oxbow Rd
Columbus, WI 53925

Keri Klemann
626 S. Summit Dr
Port Washington, WI 53074

Keri Miller
952 s. 41st street
Manitowoc, WI 54220
Keri Ploetz
93 SUNSET DR
Clintonville, WI 54929

Keria Aalsma
132 Lincoln Blvd
Brandon, WI 53919

Kerri Feavel
206 E Church St
Oakfield, WI 53065

Kerri Fei
9840 W 145th Pl
Orland Park, IL 60462

Kerri Vogel
14886 River Ridge Lane
Kiel, WI 53042

Kerry Bassett
p.o 134
Rhinelander, WI 54501


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 429 of 736
Kerry Draxler
316 Green Bay Rd
Denmark, WI 54208

Kerry Fischer
26609 Julia St.
Waterford, WI 53185

KERRY MCKEOWN
65 S ELM ST
Oconomowoc, WI 53066

Kerry Michalak
7128 County Y
Oconto, WI 54153

Kerry Reis
No Address - purchased tickets via PayPa

Kesha Woodson-Maddox
2032 Cherry St
Marquette, MI 49855

Kevin Andrews
21 East 13st
Fond Du Lac, WI 54935

kevin arne
N5234 County Road Y
Oakfield, WI 53065

Kevin Baltes
1248 Edenbrook Court
Wixom, MI 48393

Kevin Beekman
W11002 Amity Rd.
Brandon, WI 53919

Kevin Benmark
14610 Green Birch Dr
Pineville, NC 28134

Kevin Bleck
119 E Calumet St
Appleton, WI 54915

Kevin Bosetski
No Address - purchased tickets via PayPa

Kevin Brandt
934 1/2 5th Avenue
Wausau, WI 54401




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 430 of 736
Kevin Coyne
347 W. Chestnut St.
1213
Chicago, IL 60610

kevin Ebertz
1286 Martin Ave
Fond Du Lac, WI 54935

Kevin Fountain
W264S7415 Mount Whitney Avenue
Waukesha, WI 53189

Kevin Frank
w1842 county road uu
Kaukauna, WI 54130

Kevin Grace
3512 Midvale Dr
4
Janesville, WI 53546

Kevin Hunkel
5767 Brown County Line Rd
Pulaski, WI 54162

Kevin Iverson
549 East Main St
Waupun, WI 53963

Kevin Jahn
N81W7314 Hickory Street
Cedarburg, WI 53012

Kevin Jepson
3501 N. Mason St.
Appleton, WI 54914
Kevin Kaiser
N6139 square Rd
Horicon, WI 53032

Kevin Kohler
N161W19584 FORESTVIEW DR
Jackson, WI 53037

Kevin Kotecki
P.O. Box 86
Peshtigo, WI 54157

Kevin Kudej
16254 Silvershore Dr.
Fenton, MI 48430




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 431 of 736
Kevin Kuehl
No Address - purchased tickets via PayPa

Kevin Lashock
345 RIVER RD
Princeton, WI 54968

Kevin Loebsack
W299S10980 Valley Ridge Dr
Mukwonago, WI 53149

KEVIN MALAK
232862 Pebblestone Rd
Wausau, WI 54403

Kevin Marrick
225 Patrick ln
Pulaski, WI 54162

Kevin McGee
N3523 TIMBERLANE DR
Campbellsport, WI 53010

Kevin Meyer
2565 Haven Rd
Green Bay, WI 54313

Kevin Monahan
No Address - purchased tickets via PayPa

Kevin Mortier
3666 east county road 375 North
Logansport, IN 46947

kevin musolf
718 strawberry lane
Kimberly, WI 54136
Kevin Needham
630 Constitution Lane
Deforest, WI 53532

Kevin Nelson
9545 dunkelow road
Franksville, WI 53126

Kevin Newman
2112 A N 12TH ST
Sheboygan, WI 53081

Kevin Olson
1520 Heron Dr.
Chanhassen, MN 55317




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 432 of 736
Kevin Ott
N5670 State Rd 76
Shiocton, WI 54170

Kevin Parizek
2321 BRICE CT
Green Bay, WI 54311

Kevin Patri
780 w Packer ave
F
Oshkosh, WI 54901

Kevin Petermore
Po box 55
Felch, MI 49831

Kevin Reilly
No Address - purchased tickets via PayPa

Kevin Rogers
3038 Hidden forest ct
Green Bay, WI 54313

kevin schmitz
161 14th St
Fond Du Lac, WI 54935

kevin schneider
8288 strawberry lane
Suring, WI 54174
Kevin Schueller
300 Graceland Dr
Oshkosh, WI 54904

Kevin Smetana
1380 Scheuring Road
36
De Pere, WI 54115

Kevin Steidinger
No Address - purchased tickets via PayPa

Kevin Taylor
W5949 Falling Leaf Trail
Appleton, WI 54913

Kevin Thorsen
10928 Cave of the Mounds Rd
Blue Mounds, WI 53517

Kevin Trainor
229 N 10th Place
Sturgeon Bay, WI 54235


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 433 of 736
Kevin Vodak
E8850 Diamond Hill Road
North Freedom, WI 53951

Kevin Ward
N3415 State Road 73
Markesan, WI 53946

Kevin webber
W7025 Everglade Rd
Greenville, WI 54942

Kevin Wright
732 Blaine Ave
Racine, WI 53405

Khiah Larson
N8781 Main St.
Forest Junction, WI 54123

Khristal Arndt
3411 ivy lane
Racine, WI 53402

Kiara Hughes
Kiarahughes1171@gmail.com
Endeavor, WI 53930

Kiara LeBouton
N8551 TownHall Rd
Eldorado, WI 54932
Kieran Scott
No Address - purchased tickets via PayPa

Kiley Bojarski
2329 Brantwood Drive
Neenah, WI 54956

Kiley Mccown
437 Trail Side dr
Deforest, WI 53532

Kiley Weidenburner
101 W Oak St
3
Westville, IL 61883

Kim Allen
No Address - purchased tickets via PayPa

Kim bluhm
1814 Michigan Street
Oshkosh, WI 54902



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 434 of 736
Kim brabazon
2674Seneca Ct
Green Bay, WI 54313

Kim Braun
301 harley st
Lena, WI 54139

Kim Broennimann
485 E. 9th St.
Fond Du Lac, WI 54935

Kim Burns
1539 S 75th
Milwaukee, WI 53214

Kim Chatterton
W7153 rogersville road
Fond Du Lac, WI 54937

Kim Coffey
po box 121
Mass City, MI 49948

Kim Dabel
324 Robert St
Fort Atkinson, WI 53538

Kim Diaz
447 Harrison St Apt 1
Fond Du Lac, WI 54937
Kim Dosland
1626 N 14th St.
Fort Dodge, IA 50501

KIM DUNHAM
2253 W SENECA DR
Appleton, WI 54914

Kim Giles
2760 W 20th Ave
Oshkosh, WI 54904

Kim Guderski
326 Spaulding Ave
Ripon, WI 54971

KIM HOLLINGSWORTH
615 5th st
Menasha, WI 54952

Kim Jazdzewski
1725 South Rebecca Lane
Appleton, WI 54915


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 435 of 736
Kim Lallaman
3565 east river drive
Green Bay, WI 54301

KIM LARSEN
1151 BOND ST
Green Bay, WI 54303

Kim Maki
1069 Ran Lie Street
Oshkosh, WI 54904

Kim Niehof
W4150 Mackville Rd
Appleton, WI 54913

Kim Quick
107 N Farm Rd Apt 223
Oconto Falls, WI 54154

Kim Reinhart
8722 Arrow Road
Manitowoc, WI 54220

Kim Schroeder
W5234 King Road
Rio, WI 53960

Kim Smith
PO Box 305
721 Union
Meredosia, IL 62665

Kim Somenske
No Address - purchased tickets via PayPa

Kim Sorenson
1800 Michigan Avenue
Stevens Point, WI 54481

Kim Vandehey
1653 Mill Rd
Greenleaf, WI 54126

Kim Vandenlangenberg
937 Riverview Drive
Green Bay, WI 54303

Kim Zellner
392 Song Bird Circle
Sobieski, WI 54171

Kimber Vang
1214 Cardinal Lane
Green Bay, WI 54313


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 436 of 736
Kimberle Smith
No Address - purchased tickets via PayPa

Kimberlee Norman
81 Anne Street
Clintonville, WI 54929

Kimberly Ainsworth Arndt
W6953 Forest avenue
Fond Du Lac, WI 54937

Kimberly Angel
163 Conrad Hills Rd
Havana, FL 32333

Kimberly Arkens
4501 7th St
Menominee, MI 49858

Kimberly Brandt
232 East 13th Street
Fond Du Lac, WI 54935

Kimberly Church
1591 Hill Road
Sister Bay, WI 54234

KIMBERLY COOLEY
1243 grant st
Green Bay, WI 54303

Kimberly Hein
15 E Slade St
Apt 2
Palatine, IL 60067

Kimberly Johnson
2971 Ryf road
Oshkosh, WI 54904

Kimberly Latender
108 S. Warrington Ave
Cecil, WI 54111

Kimberly Murphy
No Address - purchased tickets via PayPa

Kimberly Rose
616 Raleigh Lane
Marion, IA 52302

Kimberly Sebero
N1881 bay de noc drive
Menominee, MI 49858



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 437 of 736
Kimberly Steinert
1811 Scarlet Oak Trl
Oshkosh, WI 54904

Kimberly Wilcox
322 S High St
Randolph, WI 53956

Kimmie Kimberly
No Address - purchased tickets via PayPa

Kinsey Baber
9990 Apollo Bay Way
Littleton, CO 80130

Kirby Wahl
3020 W Spencer St
H120
Appleton, WI 54914

Kirsten Binder
3265 Hermans Rd
New Franken, WI 54229

Kirsten Debraal
1450 w Breckenridge court
Appleton, WI 54914

Kirsten Flood
No Address - purchased tickets via PayPa

Kirsten Foster
77 Arvey Lane
Fond Du Lac, WI 54935

Kirsten Gobert
9412 US 41 South
Skandia, MI 49885

Kirsten Pankau
1350 Timothy Trail
Oshkosh, WI 54904

Kirsten Trochta
275 E Fieldstone Circle
Apt 4
Oak Creek, WI 53154

Kirstin Bumbar
4699 County Rd AB
Luxemburg, WI 54217

Kirstin Hughes
608 lincoln Ave
Albert Lea, MN 56007


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 438 of 736
Kirstin Hurd
2510 INDIAN HILL DR
Green Bay, WI 54313

Kirstin Loosen
32 Jefferson Ave
Hartford, WI 53027

Kirstin Schernecker
N6884 Gerhardt Ln
Manawa, WI 54949

Kirt Schmidt
N9438 ROSEBUD LANE
Appleton, WI 54915

Kjersten Hillers
3520 Richland Hills dr
Wisconsin Rapids, WI 54494

Kodi Batchelder
255 Middleton
Columbus, WI 53925

kody campshure
241 n louis ave
Coleman, WI 54112

Kody Hill
222 East center street
Juneau, WI 53039
Kody Keepers
W6280 Kinker Rd
Fond Du Lac, WI 54937

Kohel Drywall
W. 14801 US Hwy 45
Tigerton, WI 54486

Kolt Collier
W7396 St.Paul Rd
Crivitz, WI 54114

Kolton Jurss
204 Anna St
106
Waterloo, WI 53594

Korri Kujawa
7737 Austin Ave
Burbank, IL 60459




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 439 of 736
Kou Chang
1151 WESTERN AVE N
SAINT PAUL, MN 55117

Kourtney Kirkpatrick
200 W Estey ST
Shullsburg, WI 53586

Kourtney Krohn
N10930 cty rd g
Marion, WI 54950

Kourtney Ross
432 2nd Street
Stevens Point, WI 54481

Kraig Breider
No Address - purchased tickets via PayPa

Kris Capek
3430 Norton Street
206
Wisconsin Rapids, WI 54494

Kris Drewry
557 w scott st
Fond Du Lac, WI 54937

Kris Hernandez
681 rolling meadows drive
Oneida, WI 54155
Kris Mabrito
2311 Greenleaf Court
Aurora, IL 60506

Kris Pashek
9155 Lee Lake rd
Pound, WI 54161

Kris Reseburg
1113 west bell ave
Sheboygan, WI 53083

Kris Stewart
432 N NASH ST
Hortonville, WI 54944

Krissy Diederich
622 St Joseph St
De Pere, WI 54115

Krissy Tuma
116 1/2 W Division St
Shawano, WI 54166


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 440 of 736
Krissy Turner
9318 Anthony Lane
Spring Grove, IL 60081

Krissy Weidenfeller
1516 Stacy Lane
Fort Atkinson, WI 53538

Krista Alexander
1140 S Wabash Ave
1203
Chicago, IL 60605

Krista Auman
823 Ridge Crest Lane
Verona, WI 53593

Krista Busse
1918 Amy Jo Dr
Oshkosh, WI 54904

Krista Koch
1311 Kennedy ave
Little Chute, WI 54140

Krista Molitor
1526 Elk Trail Ct
Neenah, WI 54956

Krista Thuer
1110 E Barberry Ln
Mount Prospect, IL 60056

Krista Williams
337 W 11th Ave
Oshkosh, WI 54902

Kristal Kuhr
125 Marcella St
Oconomowoc, WI 53066

Kristen Anderson
1579 State Highway 32
Three Lakes, WI 54562

Kristen Bergelin
1148 Shaggy Bark Dr
Neenah, WI 54956

Kristen Corbett
320 E Fernwood Lane
Appleton, WI 54913




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 441 of 736
Kristen Eby
7910 Pine Lake Rd
Indianapolis, IN 46268

Kristen Nicole
4511 W Rocky Run Ln
Oconto, WI 54153

Kristen Steinike
1300 n green grove rd
Appleton, WI 54911

Kristen Wisser
301 Catino Ct
Mount Prospect, IL 60056

Kristi Busscher
1000 George Dr
Marshfield, WI 54449

Kristi Ebsch
1013 Josephine St
Marinette, WI 54143

Kristi Kaelin
1030 greenfield tr.
Oshkosh, WI 54904

KRISTI LAU
N8045 BORNEMANN LN
Hilbert, WI 54129
Kristi Lorenz
W289 N2240 Louis Ave
1B
Pewaukee, WI 53072

Kristi Sook
225 Yacoub Lane
Fond Du Lac, WI 54935

Kristi Thurman
5106 Luke St
Cedar Falls, IA 50613

Kristia Skenandore
W390 Hillside Dr
De Pere, WI 54115

Kristie Kargus
1645 Lincoln Avenue
Omro, WI 54963




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 442 of 736
Kristie Mickelson
412 WALNUT ST
Manistique, MI 49854

Kristie Ponce
1220 Franklin Street
Wisconsin Rapids, WI 54494

Kristin Cisewski
No Address - purchased tickets via PayPa

Kristin Duquaine
2720 St. Ann Drive
Green Bay, WI 54311

Kristin Holsbo
465 Warbler Ln
Madison, WI 53704

Kristin Jensen
972 Aldrin St
De Pere, WI 54115

Kristin LaBarge
3300 Larry Drive
Plover, WI 54467

Kristin Laird
4350 west Chester drive ne
Cedar Rapids, IA 52402

Kristin O connell
4559 COUNTY RD PP
De Pere, WI 54115

Kristin Popp
7838 w Beloit Newark rd
Beloit, WI 53511

Kristin Rohr
1723 N.29th street
Sheboygan, WI 53081

KRISTIN SOSDIAN
2011 ASHLAND ST
Oshkosh, WI 54901

Kristin Stark
N190 Hopfensperger Road
Appleton, WI 54915

Kristin White
190 Harmsen Ave
Waupun, WI 53963



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 443 of 736
Kristina Boudry
2830 Woodhaven Circle
De Pere, WI 54115

Kristina Fox
2567 Fernwood Ave
Ann Arbor, MI 48104

Kristina Johnson-Koch
1222 Clark St.
Waupaca, WI 54981

Kristina Marie
265 N Gilbert Road
2177
Mesa, AZ 85203

Kristina Meloy
202 A East New York ave
Oshkosh, WI 54901

Kristina Reyes
1737 Spence St
Green Bay, WI 54304

Kristina Rickert
4506 N French Rd
Appleton
Appleton, WI 54913

Kristina Rudolph
2204 S. Chatham
Janesville, WI 53546

Kristina Sanderfoot
312 east Richland street
P.o. box 302
Lone Rock, WI 53556

Kristina Wentz
504 Clear View Dr
West Bend, WI 53090

Kristina Wondra
910 Charlie Ln
Cecil, WI 54111

Kristine Boegh
121 N State St
Berlin, WI 54923

Kristine Clark
1119 Grove St
Oshkosh, WI 54901



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 444 of 736
Kristine Dreher
7244 Mayflower Road
West Bend, WI 53090

Kristine Hibbs
1116 Terry Ln
De Pere, WI 54115

KRISTINE JARONA
N2600 N Kohn rd
Reeseville, WI 53579

Kristine Kiesow
5363 County Road II
Larsen, WI 54947

Kristine Leverenz
326 West Pine Street
Denmark, WI 54208

Kristine Martinez
657 Vista Del Sol
Lapeer, MI 48446

KRISTINE NATH
4095 CHERRY RD
Sturgeon Bay, WI 54235

Kristoffer Brugman
72 Feather Ridge Rd
Marquette, MI 49855
Kristopher Kitowski
609 Mustang Lane
Fond Du Lac, WI 54935

Kristopher Merrick
1445 S Spencer Ave
Indianapolis, IN 46203

Kristy Ciha
4904 church road
New Franken, WI 54229

Kristy Hecke
2801 34th Street
Kenosha, WI 53140

Kristy Laramore
18364 Aura Rd.
Lanse, MI 49946

Kristy Mondloch
W6043 Nolan Drive
Appleton, WI 54915


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 445 of 736
Kristy Schneider
1244 Ava Court
Neenah, WI 54956

Kristy Schreiber
1001 Railroad St
Appleton, WI 54915

Kristy Suda
1825 N. Sunkist Cir
De Pere, WI 54115

KRISTY WYCKOFF
3054 CONESTA DR
Green Bay, WI 54311

Krysta Larson
153 morris st
5
Pewaukee, WI 53072

Krystal Blauert
W276 us highway 10
Brillion, WI 54110

Krystal Burkard
2671 Woodale Avenue
Green Bay, WI 54313

Krystal Ehrman
23851 W Sussex Dr
Channahon, IL 60410

Krystal Oldham
380 thomas ct
Neenah, WI 54956

Krystel Vater
8447 1st Street
Atlantic Mine, MI 49905

Krysti Farnam
4564 Sandpiper
Cottage Grove, WI 53527

Krysti Vanoverbeke
12525 259th ave
Trevor, WI 53179

Krystle Kershaw
655 n monroe st
San Jose, CA 95128




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 446 of 736
Krystle Lynn
809 Dorr Ave
Rhinelander, WI 54501

Kurt and Christine Lefeber
N8758 Townline Road
Van Dyne, WI 54979

KURT BRELLENTHIN
N6799 GILBERT ST
Elkhorn, WI 53121

Kurt Hewlett
2540 Innes Rd.
202
Gloucester ON K1B 4C5

Kurt Hohnl
No Address - purchased tickets via PayPa

Kurt Johansen
2660 Forest View Ct
Brookfield, WI 53005

Kurt Koenigs
265 Boyd St.
Fond Du Lac, WI 54935

Kurt Schroeder
N1940 County Road CC
Kaukauna, WI 54130
Kurt Schuster
621 S. Concord Rd
Oconomowoc, WI 53066

Kurt Stangl
109 Main Street
Horicon, WI 53032

Kurt Theobald
N6437 Bridgewood Rd
Sheboygan Falls, WI 53085

KURT WENZEL
1407 MARTINGALE LN
Neenah, WI 54956

Kurtis Delosh
W360 County Line Road
Merrill, WI 54452

Kurtis Stephany
1155 jemima ln
Chilton, WI 53014


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 447 of 736
Kurtis Stoddard
246 E. Madison St.
Spring Green, WI 53588

Ky Schaefer
N11669 state road 175
Brownsville, WI 53006

Kyla Reamon
No Address - purchased tickets via PayPa

Kyle Bal
W6044 co rd 388
Hermansville, MI 49847

Kyle Barkovich
4214 Otterbein Ave
Indianapolis, IN 46227

Kyle Bauldry
1412 county road U
Sturgeon Bay, WI 54235

Kyle Bell
1747 Arnold dr.
Green Bay, WI 54304

Kyle Benz
1214 South Park St
Madison, WI 53715

Kyle Bohmsach
10 N Livingston St.
702
Madison, WI 53703

Kyle Bucholz
401 n lake ave
Apt. 302
Sioux Falls, SD 57104

Kyle Burrows
1473 Riverside Dr
Apt 207
River Falls, WI 54022

Kyle Cary
623 11 ST SE
Rochester, MN 55904

Kyle Clauss
1426 thurston ave
Racine, WI 53405




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 448 of 736
Kyle Crook
2733 Frontenac Ave
7
Stevens Point, WI 54481

Kyle Egide
No Address - purchased tickets via PayPa

Kyle Fink
327 w third street
Kaukauna, WI 54130

Kyle Fischer
1904 s 14th st
Sheboygan, WI 53081

Kyle Frederick
No Address - purchased tickets via PayPa

Kyle Hansen
742A Jefferson Street
Oshkosh, WI 54901

Kyle Hatelak
1743 11th ave
Green Bay, WI 54304

Kyle Heyrman
No Address - purchased tickets via PayPa

Kyle Hilgendorf
N51 W14461 Lancaster Ave
Menomonee Falls, WI 53051

Kyle Hogen
W2118 Pond Rd.
Neosho, WI 53059
KYLE KLUG
101 W SMITH AVE
Oshkosh, WI 54901

Kyle Kositzke
N4204 Killarney Ln
Kaukauna, WI 54130

Kyle Kube
N1405 CTY RD K
Watertown, WI 53098

Kyle Lewis
716 Knowlton Rd.
Mosinee, WI 54455




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 449 of 736
Kyle Madden
W5381 Schulz Spur Dr
Irma, WI 54442

Kyle Massart
E683 Church Road
Luxemburg, WI 54217

Kyle Mcmahon
Kmcmah1998@gmail.com
Marinette, WI 54143

Kyle Meyer
W4258 county Rd U
Plymouth, WI 53073

Kyle Meyers
2561 Stone Meadows Trl
Green Bay, WI 54313

Kyle Mickelson
7675 Kennedy dr
Wausaukee, WI 54177

Kyle Nabbefeld
816 S Kensington Dr
Appleton, WI 54915

Kyle Oskola
662 Gary Street
Ripon, WI 54971
Kyle Panske
1227 broad st.
Oshkosh, WI 54901

kyle paquin
PO Box 396
Meeteetse, WY 82433

Kyle Paternoster
1136 S Broadway
Green Bay, WI 54304

Kyle Paulson
W2495 ARNOLD RD
Columbus, WI 53925

Kyle Peterson
949 E. Prospect Street
Lake Mills, WI 53551

Kyle Phillips
10975 Ridge Point Blvd
Chisago City, MN 55013


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 450 of 736
Kyle Raddatz
19326 beechnut dr.
Mokena, IL 60448

Kyle Richard
2348 Browning Road
Green Bay, WI 54302

Kyle Roberts
625 Ruys Woods Ct
Combined Locks, WI 54113

Kyle Schmidt
W4049 Devine Lane
Appleton, WI 54913

Kyle Szydel
No Address - purchased tickets via PayPa

Kyle Thorne
18112 heiser rd
Denmark, WI 54208

Kyle Van Damme
2016 Daggett Drive
Omro, WI 54963

Kyle Volbright
N8361 Beechview Dr
Fond Du Lac, WI 54937

Kyle Vorpahl
206 E Kilbourn Ave
West Bend, WI 53095

Kyle Wabanimkee
2027 greentree road
West Bend, WI 53090

Kyle Wallendal
201 Hamilton st
Beaver Dam, WI 53916

Kyle Wells
2862 Pickle Rd
#270
Oregon, OH 43616

Kyle Williams
2135 Prentiss Dr.
M106
Downers Grove, IL 60516




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 451 of 736
Kylee Johsnon
400 S 8th St
Escanaba, MI 49829

Kylee Schneider
101 Commerce Street
Oshkosh, WI 54902

Kylee Zeller
w 2254 block rd
Kaukauna, WI 54130

Kyleer Vance
No Address - purchased tickets via PayPa

Kyler Schadrie
440 Washington Street
Wrightstown, WI 54180

Kylie Allen
9504 N Alice Lane
Muncie, IN 47303

Kylie Beecher
4712 N. Tanglewood Dr.
Appleton, WI 54913

Kylie Mcmahon
2003 Whistling Swan Circle
De Pere, WI 54115

Kylie Moe
N2346 Twin Grove Rd
Juda, WI 53550

Kylie Ploederl
5103 Elmer Lane
Manitowoc, WI 54220

Kylie Schwefel
541 S National Avenue
Fond Du Lac, WI 54935

Kylie Yost
2203 Maple Ave
Apt E2
Evanston, IL 60201

Kyra Bula
386 county road M
Grand Marsh, WI 53936

Kyra Googins
1810 Axel Avenue
Madison, WI 53711


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 452 of 736
Kyra Teal
26445 Windy Point Rd
Cuba City, WI 53807

Kyra Wiechman
w213 sunny drive
Lomira, WI 53048

Kyrianna Smith
628 1/2 jackson st
Wausau, WI 54403

Kyriko Standke
102 prospect St
North apt
Bear Creek, WI 54922

Kyrsten Bruce
778 Security Drive
Apt C208
Fond Du Lac, WI 54935

Kyrsten George
830 miller drive
Oregon, WI 53575

Labecca Jones
221 E Indianwood Drive
Oconto Falls, WI 54154

Lacey Beduhn
1169 Meadow Ln
Menasha, WI 54952

LACEY RODGERS
N3751 STARLIGHT DR
New London, WI 54961
Lacie Crumbley
6809 Linden Creek Lane
Dickinson, TX 77539

Lacy Fraser
916 S Madison St Lot 24
Waupun, WI 53963

Laiken Morgan
3675 Lusan Dr
Cedarburg, WI 53012

Lainey Lipschultz
W6546 Austin Drive
Appleton, WI 54915




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 453 of 736
Lakota Brenner
2562 Airport RD
12
Portage, WI 53901

Lana Bruss
W7626 Misty Spring Ct
Greenville, WI 54942

Lance Baker
808 3rd Ave SE
Spencer, IA 51301

Lance Ernsting
1428 Seymour Court
Neenah, WI 54956

Lance Joeckel
1405 Kenneth ave
Kaukauna, WI 54130

Lance Laabs
2287 Pauly CT
Green Bay, WI 54311

Lance Parker
817 1st ave nw
Byron, MN 55920

Lance Rands
460 E Sullivan st
Ripon, WI 54971

Landen Williamson
2662 Trojan Dr
918
Green Bay, WI 54304
Lanuhkwat Van Dyke
2781 Chief Hill Lane
Green Bay, WI 54313

Lara Bessey
W5130 Shorewood Ct
Sherwood, WI 54169

Lara Ransom
5207 Nimitz Dr
Wonder Lake, IL 60097

Lara Totzke
217 Steeple Pointe Ct
Delafield, WI 53018




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 454 of 736
Larissa Legge
3020 e jackson
Spokane, WA 99207

Larissa Rowley
W8616 Glendale Rd.
Wausaukee, WI 54177

LARRY BAYER
N5094 County Road P
Rubicon, WI 53078

LARRY DRAKE
114 ANNE ST
Clintonville, WI 54929

Larry Fisher
730 E Bronson St
South Bend, IN 46601

Larry Muenster
1818 south bouten street
Appleton, WI 54915

Larry Olson
2313 Averette Rd.
Wake Forest, NC 27587

Larry Smit
325 Grandview Ave
Menasha, WI 54952
Larry Wight
995 RICHBOROUGH RD
Green Bay, WI 54313

LaShawn Edwards
W14561 Kovar Rd
Engadine, MI 49827

Latasha Aldean Paul
1814 Royce Ave.
Beloit, WI 53511

Lathen Becker
5476 Royal Avenue
Slinger, WI 53086

Laura Braun
220 Deschane Pl
Green Bay, WI 54302

Laura Busse
339 Mill Street
Reedsville, WI 54230


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 455 of 736
Laura Bussler
N222 Willow St.
Stephenson, MI 49887

Laura Clay
310 S 66th St
Milwaukee, WI 53214

Laura Corrigan
W5449 Red Clover Trl
Appleton, WI 54915

Laura Delap
834 central st
Oshkosh, WI 54901

Laura Dowdy
1327 Hazel Street
Oshkosh, WI 54901

Laura Falvey
705 HILLCREST COURT
Two Rivers, WI 54241

Laura Farley
330 N church St
Darien, WI 53114

Laura Ferrari
400 N Broadway
Unit 604
Milwaukee, WI 53202

Laura Gross
4017 Bentley Rd
Rosholt, WI 54473

Laura Gwiazdon
2108 n lynndale dr
Appleton, WI 54914

Laura Harvestine
N90W25205 Tomahawk Dr
Sussex, WI 53089

LAURA HIEB
3491 BAY HIGHLANDS DR
Green Bay, WI 54311

Laura Hofacker
N3581 Meade Street
Appleton, WI 54913




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 456 of 736
Laura Kohlwey DeGroot
1375 Bond St
Green Bay, WI 54303

Laura Laitsch
509 Slinger road
2
Slinger, WI 53086

Laura Langford
7409 31st Avenue
Kenosha, WI 53142

Laura Maki Dahn
5894 3rd Ave N
Wells, MI 49894

Laura Mares
No Address - purchased tickets via PayPa

Laura Pavloski
6983 Rocky Run Drive
Rudolph, WI 54475

Laura Rechek
303 Forest St
Fox Lake, WI 53933

Laura Schelter
161 Harmsen Ave.
Waupun, WI 53963
Laura Starfeldt
N1459 stardust drive
Greenville, WI 54942

Laura Stehno
W289N2231 Louis Avenue
Apartment #3
Pewaukee, WI 53072

Laura Thiel
N575 7TH CT
COLOMA, WI 54930

Laura Vizineau
4881 Delta 17.9 Dr
Escanaba, MI 49829

Laura Wensink
N3164 Woodridge Ct.
Sheboygan Falls, WI 53085




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 457 of 736
Laura Wnuk
511 N. Mill St
Weyauwega, WI 54983

Laurel DeSmidt
106 Wisconsin St
Sheboygan Falls, WI 53085

Laurel Liska
1286 Valley Street
Mayville, WI 53050

Lauren 'Gamble' Thorstensen
2215 Maccaux Dr
Green Bay, WI 54302

LAUREN APPENFELDT
108 SIOUX DR
Beaver Dam, WI 53916

Lauren Beisswenger
705 Westwood Dr.
Ottawa, IL 61350

Lauren Bonnell
6710 Schroeder Rd
Apt 7
Madison, WI 53711

Lauren Bonofiglio
3039 N Downer Ave
Milwaukee, WI 53211

Lauren Byrnes
4060 S 65th St
Apt 102
Milwaukee, WI 53220
Lauren Calaway
3093 Holland Rd
Green Bay, WI 54313

Lauren Casper
22327 W. Steinthal Road
Kiel, WI 53042

Lauren Cottick
132 Morningside Orchard dr
Oconomowoc, WI 53066

Lauren Eichman
No Address - purchased tickets via PayPa




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 458 of 736
Lauren Ellis
33 Montgomery Lane
Vernon Hills, IL 60061

Lauren Fields
20530 Ivywood St NW
Cedar, MN 55011

Lauren Gabe
23 W Fall St
Lanse, MI 49946

Lauren Gromnicki
216 n 7th Ave
Winneconne, WI 54986

Lauren Hanoski
4865 south providence dr
New Berlin, WI 53151

Lauren Hansen
2008 East Higgins Hill
De Pere, WI 54115

Lauren Hendriks
1449 Paynes Point rd
Neenah, WI 54956

Lauren Hooper
950 Carriage Lane
Fond Du Lac, WI 54935
Lauren Jacobs
150 Hoff Lane
Coon Valley, WI 54623

Lauren Landowski
3831 Ben Franklin Dr
Wisconsin Rapids, WI 54494

Lauren Leick
6164 State HWY 57
De Pere, WI 54115

Lauren Lucius
388 W Washington Ave
Hartford, WI 53027

Lauren Marino
1900 Melvin Ave
Orlando, FL 32806

Lauren Miller
w5604 swan road
Burnett, WI 53922


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 459 of 736
Lauren Pierson
W182 N8323 Georgetown Drive
Menomonee Falls, WI 53051

Lauren Retzlaff
718 Lakeshore Drive
Fond Du Lac, WI 54937

Lauren Roloff
N6290 Hwy 47 55
Shawano, WI 54166

Lauren Sipple
No Address - purchased tickets via PayPa

Lauren VanderMause
1552 Kingswood Dr
Neenah, WI 54956

Lauren Wendt
632 T-Bird Drive
Fond Du Lac, WI 54935

Lauren Wiesner
591 Donald street
Mayville, WI 53050

LAURIE & MARK JUDAS
N 6901 CTY Y
Princeton, WI 54968

Laurie Bartelt Mattes
84 Northgate Estates
New London, WI 54961

LAURIE BEHM
535 RIVERVIEW DR
Winneconne, WI 54986

LAURIE CLUPPERT
N5935 RADIO RD
Brandon, WI 53919

Laurie Kiffel
1237 Deerfield Ave
Menasha, WI 54952

Laurie King
110 Twin Lakes Dr
Fond Du Lac, WI 54937

LAURIE L CLUPPERT
488 S BRIDGE ST
Markesan, WI 53946



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 460 of 736
Laurie Maeder
1114 W 11th Ave.
Oshkosh, WI 54902

Laurie Rice
N9599 St. Kilian Hts.
Campbellsport, WI 53010

Laurie Van Beek
N288 Candlelite Way
Appleton, WI 54915

Laurie Wiench Grimm
4678 Ramirez St
Robstown, TX 78380

Lauryn Wagner
7833 N. Berwyn Ave.
Milwaukee, WI 53209

Lawrence Chick
1388 West Fischer Lake Pkwy
Niagara, WI 54151

Lawrence Martin
5635 Butternut Dr
Kewaskum, WI 53040

Lawrence Van Ark
306 W hickory st
Abbotsford, WI 54405
Layne Neuenfeldt
W12393 Cty Road KK
Ripon, WI 54971

Layne Selin
1690 E Memory Lane
Appleton, WI 54913

Lea Aasby
103 S Royal Ave
Fond Du Lac, WI 54935

Lea Walters
N2854 Winchester Rd
Hortonville, WI 54944

Leah Ceranski
N154 Kamkes St.
Appleton, WI 54915

Leah Edwards
515 W Bent Ave
Oshkosh, WI 54901


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 461 of 736
Leah Gauthier
No Address - purchased tickets via PayPa

Leah Schindeldecker
619 B S Keenan St
Rhinelander, WI 54501

Leah Shape
No Address - purchased tickets via PayPa

Leah Walker
1109 Bertch ave
Waterloo, IA 50702

Leah Winarski
10 W. David Dr.
Hilbert, WI 54129

Leander Bonnett
705 S 26th St
Sheboygan, WI 53081

Leander Tom
2616 N Frederick Ave
Apt 227
Milwaukee, WI 53211

Leann Holland
416 West Main Street
Princeton, WI 54968

Leann Kohl
2706 Overhill Dr
Pekin, IL 61554

LEANN Peterson
E1380 FRONTAGE RD
Waupaca, WI 54981

Leann Priebe
814 3rd ave S
Escanaba, MI 49829

LeAnn Salmi
608 Wisconsin Ave
Gladstone, MI 49837

Leann Smith
W7187 Briar Ct
Oakfield, WI 53065

Leanne Kavanaugh
N9611 Military Rd
Kaukauna, WI 54130



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 462 of 736
Leanne Schaetzl
2491 16th Rd
Mosinee, WI 54455

LEASA LEFEBER
N6306 Cty Rd UU
Fond Du Lac, WI 54937

Lee Ann Slayton
1012 Hall Hay Street
Crivitz, WI 54114

Lee Bergan
W3930 hwy 106
Fort Atkinson, WI 53538

Lee Brandriet
409 4th St NE
Apt 1
Watertown, SD 57201

Lee Gruenwald
11019 N Brighton Place
Mequon, WI 53097

LEE HARKE
4116 n. Windover ct.
Appleton, WI 54913

Lee Hertzfeldt
W16472 Baird Rd
Melrose, WI 54642

Lee Mcelhaney
821 Locust St.
Macon, MO 63552

Lee Perry
2010 Princess Ct
Apt 6
Lockport, IL 60441

Lee Roth
3076 cty hwy gg
Oshkosh, WI 54904

lee stroble
n1880 julius dr
Greenville, WI 54942

Lee Swanson
824 E Minor St
Appleton, WI 54911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 463 of 736
Lee Wisneski
518 E 2nd street
Kimberly, WI 54136

Leeann Rock
2909 clearview ct
Joliet, IL 60436

Leeanne Gunther
11011 Sturgis lane
Tomahawk, WI 54487

Leevon Chinnock
5303 colleen ave
Schofield, WI 54476

Leigh Parker
333 E Water St
Watertown, WI 53094

LEO MOORE
24201 Boot Lake Rd
Reedsville, WI 54230

Leon Albers
1010 Moraine Way #2
Green Bay, WI 54303

Leon Milnes
1092 Markworth Ct
Westerville, OH 43081
Leon Rigor
1312 renrose Avenue
Loves Park, IL 61111

Leona Suit
1040 Cleveland Street
Wisconsin Rapids, WI 54495

Leonard Hepfer
111 N Houghton
Manistique, MI 49854

Lesley Wilz
N5784 Shop St
Manawa, WI 54949

Lesli Hemauer
S16 W32183 High Meadow Circle
Delafield, WI 53018

Leslie Baeten
2516 Sunny Brook Dr
Green Bay, WI 54313


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 464 of 736
Leslie Bevers
N8922 Church St
Brillion, WI 54110

Leslie Bossler
349 S8th Ave
West Bend, WI 53095

Leslie Busse
5554 174th Street
Tinley Park, IL 60477

Leslie Damon
Damon4@tds.net
Waunakee, WI 53597

Leslie Gerrits
11 Deer Run Ct.
Kaukauna, WI 54130

Leslie Kazmierkoski
1709 14th Ave
Menominee, MI 49858

Leslie Kopf
183 W Church Street
Oakfield, WI 53065

Leslie Leisgang
530 Baird Creek Rd Apt 5 5
Green Bay, WI 54311
Leticia Nowak
608 Naragansett Ave.
Baraboo, WI 53913

Levi Anttila
56257 Union street
Calumet, MI 49913

Levi Groth
745 Mystery ct
De Pere, WI 54115

Levi Kempka
201 Main Street
Marinette, WI 54143

Levi Sterzibg
N4459 W Townline Rd
Marinette, WI 54143

Lex RJ
2551 E 4 Mile Rd
Sault Sainte Marie, MI 49783


       Case 20-27367-gmh     Doc 1   Filed 11/10/20   Page 465 of 736
Lexa Buechner
4964 Meadow Side Lane
Waunakee, WI 53597

Lexee Funk
W2511 Fieldside Court
Appleton, WI 54915

Lexi Appleton
3296 Pioneer Drive
Green Bay, WI 54313

Lexi Bird
W8386 Cty Rd S
Beaver Dam, WI 53916

Lexi Brown
924a Portage Street
Stevens Point, WI 54481

Lexi Chaillier
4883 Delta 17.8 Drive
Escanaba, MI 49829

Lexi Dagenais
4842 147th court
Savage, MN 55378

Lexi Evans
2976 Military Street
Port Huron, MI 48060
Lexi Huth
N4926 County Rd E
De Pere, WI 54115

Lexi LeClair
7029 W Hillcrest Rd
Manitowoc, WI 54220

Lexi Reeves
No Address - purchased tickets via PayPa

Lexi Steele
W5100 State Highway M69
Felch, MI 49831

Lexi Wilson
1500 Linden Ave
Janesville, WI 53548

Lexi Zarn
211 S. College Ave
Fox Lake, WI 53933



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 466 of 736
Lexie Silver
N1656 W county road A
Adell, WI 53001

Lexington Halase
3529 N Chappell Dr
Appleton, WI 54914

Leya Schultz
2814 CLARK STREET
Manitowoc, WI 54220

Leyla Ninmer
1121 winston dr
Edgerton, WI 53534

Libby Dammen
8405 N Ridge Trl
Milton, WI 53563

Libby DeClark
528 Beech Street
Kingsford, MI 49802

Libby Greiber
6186 BARMAN RD
Waunakee, WI 53597

Libby Pavelec
5960 Oak Hollow Dr
Mc Farland, WI 53558
Libby Pierret
No Address - purchased tickets via PayPa

Liberty Wirtz
No Address - purchased tickets via PayPa
Lili Duvnjak
1444 woodview dr
Apt 6
Crown Point, IN 46307

Liliana Speck
105 Queensgate Blvd
Sault Ste. Marie ON     p6A 6Y4

Lilly Haase
6040 Naples Lane
Winneconne, WI 54986

Lily Balison
4532 Algonquin Trail
Green Bay, WI 54313



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 467 of 736
Lily Barker
N7574 Lakeshore Drive
Fond Du Lac, WI 54937

Lily Hansen
19 Skillman Lane
Saint Paul, MN 55127

Lily Hansen
2533 Grand St NE
Minneapolis, MN 55418

Lily Sonnentag
W1103 Townline Rd
Ripon, WI 54971

Lily Whiting
1014 Eastman St
Oshkosh, WI 54901

Linda Bartlett
W288N8037 PARK DR
Hartland, WI 53029

Linda Bowers
W1792 Dragonfly Ct.
Kaukauna, WI 54130

Linda Brauer
951 Forest Tree Ct
Appleton, WI 54914
Linda Brockman
1205 E. Main St.
Little Chute, WI 54140

Linda Buck
1215 Fawn Drive
Neenah, WI 54956

Linda Djupstrom
N11096 Hoffman K 4 Ln
Daggett, MI 49821

Linda Gorges
N2815 Buckhorn Drive
Appleton, WI 54913

Linda Gorzek
324 St Francis Drive
Green Bay, WI 54301

Linda Hanson
N6539 County Road W
Waupaca, WI 54981


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 468 of 736
Linda Iverson
7380 Carter Circle East
Franklin, WI 53132

Linda Kolbet
3574 spring park rd
Osage, IA 50461

Linda Krohn
W9946 County Road C
Wautoma, WI 54982

Linda Mischnick
6516 COUNTY ROAD
Amherst, WI 54406

LINDA MUCHE
N9108 LAKESHORE DR
Van Dyne, WI 54979

Linda Selsmeyer
1701 Royal Crown Ct
Green Bay, WI 54313

Linda Stange
3732 S. 20TH PL
Milwaukee, WI 53221

Linda Van Camp
136 Shelley Lane
De Pere, WI 54115
Linda Walling
W6319 Eastern Ave
Fort Atkinson, WI 53538

Linda Will
370 S Marr St
Fond Du Lac, WI 54935

Linda Winkler
3019 ELIM AVE
Zion, IL 60099

Linda Wolfe Anderson
E893 Stratton Lake Road
Waupaca, WI 54981

Lindsay Holewinski
851 depere st
Menasha, WI 54952

Lindsay Lamay
4514 state hwy 22
Lena, WI 54139


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 469 of 736
lindsay malchow
431 E Mission rd
Green Bay, WI 54301

Lindsay Paul
No Address - purchased tickets via PayPa

Lindsay Peterson
W5924 springview dr
Norway, MI 49870

Lindsay Radichel
1934 N Alvin St
Appleton, WI 54911

Lindsay Steinke
145 9th st
Clintonville, WI 54929

Lindsey Baker
45 mockingbird lane
Fond Du Lac, WI 54937

Lindsey Bittner
261 Ridgeview Dr
Lake Mills, WI 53551

Lindsey Burrows
5100 W Anita St.
Apt. 7
Appleton, WI 54913
Lindsey Czubin
5155 S Mars Dr
New Berlin, WI 53146

Lindsey Fergus
365 Pleasant Hill Ave
Lomira, WI 53048

Lindsey Fletcher
1670 Biemeret St
Green Bay, WI 54304

Lindsey Genrich
No Address - purchased tickets via PayPa

Lindsey Kerr
No Address - purchased tickets via PayPa

Lindsey Klug
546 Karen Lane
Green Bay, WI 54301




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 470 of 736
Lindsey Krake
N3951 Washington Ave
7
Kaukauna, WI 54130

Lindsey Meyers
11809 Monroe St Ne
Minneapolis, MN 55434

Lindsey Mullen
3509 East Glory Lane
Apt 15
Appleton, WI 54913

Lindsey O'Brien
N6377 Nelson rd
Fond Du Lac, WI 54937

Lindsey Olszewski
1688 SHAWANO AVE APT 6
GREEN BAY, WI 54303

Lindsey Park
420 Shagbark Ct
Algonquin, IL 60102

Lindsey Schuhart
4274 River Street
Wabeno, WI 54566

Lindsey Sullivan
4811 Rachel Lane
Apt 20
Wausau, WI 54401

Lindsey Tews
N7914 Creekside Drive
Sherwood, WI 54169

Lindsey Urban
N4277 Country Ct
Shawano, WI 54166

Lindsey Whiting
21987 Peepsock Rd
Houghton, MI 49931

Lindsey Zick
634 Pauquette Pines Ln
Poynette, WI 53955

Linn Heinzen
No Address - purchased tickets via PayPa




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 471 of 736
Linsey Matthews
119 Briarwood Cir
La Porte, IN 46350

Linsey Piszczek
No Address - purchased tickets via PayPa

Lisa Baehman
W7831 county rd mm
Hortonville, WI 54944

Lisa Berger
3894 Carver Path
Chaska, MN 55318

Lisa Bosetski
5907 Cty Road KB
Denmark, WI 54208

Lisa Bosio
W4216 Gladstone Beach Road
Fond Du Lac, WI 54937

LISA BRADLEY
1525 WITZEL UNIT E
Oshkosh, WI 54902

Lisa Brown
W3945 Rock Rd
Appleton, WI 54913

lisa buechner
800 Leeward Ln
Oregon, WI 53575

Lisa Buelow
N7744 bestul Rd
Iola, WI 54945

Lisa Cluppert
304 Church St
P.O.Box 92
Fairwater, WI 53931

Lisa Dorn
1125 W Parkway Blvd
Appleton, WI 54914

Lisa Euclide
1103 W Winnebago St
Appleton, WI 54914

Lisa Ferrara-caron
No Address - purchased tickets via PayPa



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 472 of 736
Lisa Gorges
W7386 Diane Dr.
Hortonville, WI 54944

Lisa Grams
1610 PLUM TREE CT
KAUKAUNA, WI 54130

Lisa Hansen
22 Corn Silk Ct
Wrightstown, WI 54180

Lisa Hartjes
2050 Olde Country circle
Kaukauna, WI 54130

Lisa Hessler
608 s main st
Oregon, WI 53575

Lisa Hughers
5374 Grandview Road
Larsen, WI 54947

Lisa Hunter
Lisa Hunter
Oshkosh, WI 54904

Lisa Kallas
W142 Welsch Road
Winneconne, WI 54986
Lisa Kennedy
202335 Dubay Dr
Mosinee, WI 54455

Lisa Klahn
W1975 Town Hall Rd
Campbellsport, WI 53010

Lisa Lacombe
1518 Eastman Ave
Green Bay, WI 54302

Lisa Lardinois
1690 Red Oak Street
Green Bay, WI 54313

Lisa Maida
219 Rhodes st
Pinconning, MI 48650

Lisa Marie
E7184 Guth Road
Weyauwega, WI 54983


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 473 of 736
Lisa Matuszewski
2440 Hampton Ave
Green Bay, WI 54311

Lisa Mckay
4175 W. Earthrock Rd.
Appleton, WI 54913

Lisa Nigl
4372 Harbor Village Drive
Omro, WI 54963

Lisa Parks
W11515 County Road TC
Brandon, WI 53919

Lisa Pawlowski
1023 Aster Ct
De Pere, WI 54115

LISA PIRK
226 dorthy dr
Manawa, WI 54949

Lisa Reed
2709 E Glenhurst LN
Appleton, WI 54913

Lisa Sattler
W2136 Beechnut Lane
Poy Sippi, WI 54967
Lisa Schaden
585 Rothe St
3
Green Bay, WI 54302

Lisa Schmeling
N94 W15709 Ridgeview Drive
Menomonee Falls, WI 53051

Lisa Schneider
3002 Sand Pit Rd
Oshkosh, WI 54904

Lisa Seefeldt
No Address - purchased tickets via PayPa

Lisa Shrock
N171 Springfield Court
Appleton, WI 54915

LISA SLOWINSKI
4501 PLEASANT VIEW DR
Stevens Point, WI 54481


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 474 of 736
Lisa Snow
7960 BIG BUCK CIRCLE E
Woodruff, WI 54568

Lisa Stumpf
N1278 Rawhide Rd
Keshena, WI 54135

Lisa Tesch
209 Wyeville Ave
Tomah, WI 54660

Lisa Webb
12706 Bell Rd
Caledonia, WI 53108

Lisa Werning
313 Dewey Ave.
Watertown, WI 53094

Lisa Woods
1806 12th ave
Green Bay, WI 54304

Lise Stern
419 W Foster St
Appleton, WI 54915

Liz Garcia
3814 May Lane
Spring Grove, IL 60081
Liz Klees
3967 Creek View Ln SW
Rochester, MN 55902

Liz Lonigro
1800 Schumacher Lane
Little Chute, WI 54140

Liz Mugan
W7596 Parnell Rd.
Cascade, WI 53011

Liz Penegor
128 hooper street
Kingsford, MI 49802

Liza Klitzka
84 Northbreeze Dr
Appleton, WI 54911

Liza Plourde
No Address - purchased tickets via PayPa



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 475 of 736
Lizzie Guerin
58 Lincoln St.
Chilton, WI 53014

Lizzie Tebo
W4330 West Slab City Rd
Bonduel, WI 54107

Lizzie White
718 N 6th st
Manitowoc, WI 54220

Lizzy Neubauer
2510 Clover Field Dr.
Chaska, MN 55318

LlanaiLee Pfeiffer
N84 W13920 Fond du Lac Ave
Menomonee Falls, WI 53051

Lloyd Hansen
1019 south weed street
Shawano, WI 54166

Logan Bork
N128 W17988 Holy Hill Rd
Germantown, WI 53022

Logan Brue
4965 HUBERTUS RD
Hubertus, WI 53033
Logan Cardoza
672 GROVE ST
Neenah, WI 54956

Logan Casady
2780 Lone Tree Road
Badger, IA 50516

Logan Dettman
No Address - purchased tickets via PayPa

logan ferk
3821 north valley drive
Wisconsin Rapids, WI 54494

Logan Finnegan
114 South Sheakely
3
New Hampton, IA 50659

Logan Johnson
N2584 Brittany Lane
Waupaca, WI 54981


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 476 of 736
Logan Kinsella
483 Jacob Drive
Denmark, WI 54208

Logan Lau
403 sandstone terr
Kiel, WI 53042

Logan Lindemann
No Address - purchased tickets via PayPa

Logan Naker
No Address - purchased tickets via PayPa

Logan Nemecek
No Address - purchased tickets via PayPa

Logan Nickel
500 w hampton ave
201
Milwaukee, WI 53217

Logan Ottman
310 SMITHFEILD DR
Kimberly, WI 54136

Logan Peetz
7661 Busy Nook Rd
Oconto Falls, WI 54154

Logan Rampson
W175N12877 Lancelot dr
Germantown, WI 53022

Logan Schuiteman
1215 Geneva road
Menasha, WI 54952
Logan Siebers
W2131 lau road
Kaukauna, WI 54130

Logan Simkowski
1957 swan pointe terrace
De Pere, WI 54115

Logan Stefl
215 S. Smalley St.
Shawano, WI 54166

Logan VanHandel
631 7th street
Menasha, WI 54952




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 477 of 736
Logan Wright
402 North D Street
Hamilton, OH 45013

Lois Anderson
182 Robert Street
Clintonville, WI 54929

Lois Beth
1834 SHELLEY Lane
De Pere, WI 54115

Londyn Mayer
N82W22380 Sandras Dr
Sussex, WI 53089

Loni Skubal
3150 Noah Road
De Pere, WI 54115

Lonnie Roeder
N6796 Streblow Dr.
12
Fond Du Lac, WI 54937

Loren Sauter
No Address - purchased tickets via PayPa

Lorena Metoxen
2778Candle Court
Green Bay, WI 54304
Lori Abitz
W6450 State Road 21
Wautoma, WI 54982

LORI ANTHONY
1071 ROCKDALE ST
Green Bay, WI 54304

Lori Arent
W6880 Daniel Ct
Greenville, WI 54942

Lori Baker
22803 230th St
Dallas Center, IA 50063

Lori Bilkey
1145 Honey Creek Rd.
Oshkosh, WI 54904

Lori Black Coulahan
51572 Lakeland Rd.
Elkhart, IN 46514


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 478 of 736
Lori Blythe
321 E Scott St
Omro, WI 54963

Lori Brown
N21841 County Road O
Niagara, WI 54151

Lori Casetta
3182 Prairie Hollow Drive
Richfield, WI 53076

Lori Coubal
104 Ahola Avenue
Wakefield, MI 49968

Lori Cramer
1009 Adams Pl
Kimberly, WI 54136

Lori Feuerstein
W250N8569 Watersedge Ct
Sussex, WI 53089

Lori Garrett
W3126 Sunshine Rd
Kaukauna, WI 54130

Lori Heinrichs
No Address - purchased tickets via PayPa

Lori Hess
PO BOX 80
New Holstein, WI 53061

Lori Hodge
7766 Island Aire Rd
Ripon, WI 54971

Lori Holland
641 Waugoo Avenue
Oshkosh, WI 54901

Lori Jensen
2318 county road gg
Neenah, WI 54956

Lori Johnson
921 Michigan Ln
Kaukauna, WI 54130

Lori Klotz
223 Maple Drive
Plymouth, WI 53073



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 479 of 736
Lori Levonowicz
815 Farmington ave
Oshkosh, WI 54901

Lori Loeffler
N2082 Vast Domain Drive
Hortonville, WI 54944

Lori Lynn
1151 rockwell road
Green Bay, WI 54313

Lori Margelofsky
W2202 County Rd TW
Mayville, WI 53050

LORI MATTES
86 BRIX ST
Clintonville, WI 54929

Lori Melahn
33426 Brush Dr
Burlington, WI 53105

Lori Osero
2686 Towerview Dr
Neenah, WI 54956

Lori Schroeder
2130 S 9th
Sheboygan, WI 53081
Lori Stankowicz
2228 26th ave south
Escanaba, MI 49829

Lori Voight
N3695 Cty. Rd. E
Appleton, WI 54913

Lori Wallene
1254 Honeysuckle Lane
Neenah, WI 54956

lorne Wallenfang
5475 Norway woods lane
Abrams, WI 54101

Loucinda Conway
No Address - purchased tickets via PayPa

Louis Mack
2029 viking drive
2029
Reedsburg, WI 53959


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 480 of 736
Louis Olswang
No Address - purchased tickets via PayPa

Louis Thompson
w164 Rolling acres ct
Kaukauna, WI 54130

Louisa Latimer
217 Ridge View Trail
Verona, WI 53593

LUANNE SCHMILL
W3689 WREN LANE
Plymouth, WI 53073

Lucas Anderson
1225 Locust Street
West Des Moines, IA 50265

Lucas Forgette
825 east river drive
34
De Pere, WI 54115

Lucas Gallagher
3334 N 13th st
Wausau, WI 54403

Lucas Gestwicki
814 South 14 Street
Escanaba, MI 49829
Lucas Haltaufderheide
642 South Marr Street
Fond Du Lac, WI 54935

Lucas Hoekstra
2279 County Road 30
Lynd, MN 56157

Lucas Montag
1618 Biscayne Dr.
Little Chute, WI 54140

Lucas Simon
10139 w forest home ave
204
Hales Corners, WI 53130

Lucille Hansen
1210 Mckinley St
Wisconsin Rapids, WI 54495




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 481 of 736
Lucinda Immel
N3277 Hickory Nut Circle
Eden, WI 53019

Luis Martinez R
2615 brookridge ave
Minneapolis, MN 55422

Luis Zurita
9405 Burt St
Apt 33
Omaha, NE 68114

Luke Brolin
1007 Main St
Lower
Luxemburg, WI 54217

Luke Brown
1255 County Road S
New London, WI 54961

Luke Davis
115 South Locust Street
Green Bay, WI 54303

Luke Erdman
727 Manitowoc St.
Menasha, WI 54952

Luke Farver
266 s main st
Cedar Grove, WI 53013

luke freeman
P.O. Box 34
Fairwater, WI 53931
Luke Garrison
W1721 PLAINVIEW RD
Seymour, WI 54165

LUKE GARROW
N1524 deer haven ct
Greenville, WI 54942

Luke Gorzek
1016 W. Macarthur Ave
Eau Claire, WI 54701

Luke Gustafson
1801 Woodland Road
HillSide Place 404C
Houghton, MI 49931



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 482 of 736
Luke Hardinger
8401 Fox Lane
Marshfield, WI 54449

Luke Hernbrode
1330 wood creek dr
Oconomowoc, WI 53066

Luke Kelly
8712 Troon Circle
Valders, WI 54245

Luke Kreyer
2772 S Voyage Drive
Beloit, WI 53511

Luke Lampe
811 old marion Rd NE
Cedar Rapids, IA 52402

LUKE LAZAREWICZ
1009 N 28TH ST
Sheboygan, WI 53081

Luke Mangold
5087 fox lane
Sherwood, WI 54169

Luke Olson
508 6th St Bldg 6223 Rm 203D
Biloxi, MS 39534
Luke Pingel
N3260 French Rd
Appleton, WI 54913

Luke Seefeldt
2004 mayflower street
Kaukauna, WI 54130

Luke Seggelink
784 James Road
Pickett, WI 54964

Luke Vanhandel
5 Bellevue Place
Appleton, WI 54913

Luke Ziemer
501 second street
Kewaunee, WI 54216




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 483 of 736
Luthor Mataitis
1730 badger
#5
Green Bay, WI 54303

Lydia Decker
PO Box 43
Quinnesec, MI 49876

Lydia Jenatscheck
W3744 Karamarie Dr
Pardeeville, WI 53954

Lydia Kettner
N3926 kelly rd
Shiocton, WI 54170

LYDIA KHAN
W11801 WALL STREET RD
Portage, WI 53901

Lydia Lindemann
9001 Flower Lane
Valders, WI 54245

Lydia Rosengren
1306 E 6th street
Merrill, WI 54452

Lyla Frailing
3224 Libby Lane
Green Bay, WI 54313

Lynda Peroutka Swenson
N1880 Emery Lane
Kaukauna, WI 54130

lynda pigeon
2236 ives ln
Suamico, WI 54173

Lyndsey Rost
W7574 Velma Ln
Greenville, WI 54942

Lyneea Ramey
1464 County Rd C
Brussels, WI 54204

Lynette Sloan
2708 Hillwood Court
Appleton, WI 54911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 484 of 736
Lynn Burrow
W4981 N. Oakhaven Circle
Wautoma, WI 54982

Lynn Engstrom
3730 Western Ct
Oshkosh, WI 54901

Lynn Ewerdt
1755 Park Ridge Lane
Fond Du Lac, WI 54937

Lynn Halley
2308 Cloverdale rd
Naperville, IL 60564

Lynn Heisler
395 Police Memorial Dr
Fond Du Lac, WI 54935

Lynn Hofacker
W4637 Pleasant Rd
Appleton, WI 54913

Lynn Kussow
2797 Golden Glow rd
De Pere, WI 54115

Lynn Miszewski
No Address - purchased tickets via PayPa

Lynn Nuber
850 S Janesville St Apt 1
Whitewater, WI 53190

Lynn Thibault
N3992 HICKORY RD
Fond Du Lac, WI 54937

Lynna Wangelin
N4755 Otto Rd
New London, WI 54961

Lynnette Medrano
914 Cleveland Ave
Oshkosh, WI 54901

Mac Malchow
2803 Spaulding Avenue
Janesville, WI 53546

Macey Herrmann
N7782 Spurline Ct.
Sherwood, WI 54169



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 485 of 736
Macey Mcintyre
214 Bridge Street
Mazomanie, WI 53560

Maci Formiller
1040 gregory st
Neenah, WI 54956

Maci Trzcinski
655 Grove Street
Neenah, WI 54956

Mackenna Schueller
1983 County Road D
Belgium, WI 53004

Mackensey Reeves
187 Vincent Circle
Beaver Dam, WI 53916

Mackenzee Stoltz
W7059 Maple Terrace Rd
Greenville, WI 54942

Mackenzie Boyles
W8966 Beech Rd.
Shawano, WI 54166

Mackenzie Clymer
515 Canton street
Prescott, WI 54021
Mackenzie Frederick
6008 FalconDr
Wausau, WI 54401

Mackenzie Hanson
4405 Riverwood Dr N
Fargo, ND 58102

Mackenzie Hanson Albrecht
No Address - purchased tickets via PayPa

Mackenzie Hollatz
W12954
Ripon, WI 54971

Mackenzie Kerin
1530 smith street
Green Bay, WI 54302

Mackenzie Koellermeier
1471 Cowling Bay Rd
Neenah, WI 54956



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 486 of 736
Mackenzie Lenz
No Address - purchased tickets via PayPa

Mackenzie Mattheis
6388 Swedish rd
Wisconsin Rapids, WI 54495

Mackenzie Mccarthy
476 Kaye street
Fond Du Lac, WI 54935

Mackenzie mcMahon
6102 Chucks Court
Peosta, IA 52068

MacKenzie Miller
1193 Roland Lane
6
Green Bay, WI 54303

MacKenzie Rae
848 Linden Drive
10
Green Bay, WI 54311

Mackenzie Starks
429 Wilson Avenue
Fond Du Lac, WI 54935

Mackenzie Strube
W2377 us hwy 10
Lot 135
Forest Junction, WI 54123

Mackenzie Wichman
902 E Florida Ave
Little Chute, WI 54140
Mackenzie Williamsen
No Address - purchased tickets via PayPa

Mackenzie Windl
N8455 River Bend Rd
Watertown, WI 53094

Macy Schendel
425 Kellogg street
Ripon, WI 54971

Macy Schlosser
6959 Mount Pleasant drive
West Bend, WI 53090




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 487 of 736
Macy Wojcik
W6785 State Highway 180
Wausaukee, WI 54177

Macy Wydeven
1435 pearl st
Menasha, WI 54952

Mad City Windows
2340 Holly Rd.
Neenah, WI 54956

Maddi Lambie
515 Schoenhaar Drive
West Bend, WI 53090

Maddie Belo
1 Sheffield Ct.
Algonquin, IL 60102

Maddie Bingham
W2725 St Charles rd
Chilton, WI 53014

Maddie Brown
N5331 Hwy M
Delavan, WI 53115

Maddie Cummings
W350N5373 Road B
Okauchee, WI 53069
Maddie DeGoey
2060 Olde Country Circle
Kaukauna, WI 54130

Maddie Garbalagtys
N5437 Blackbird Rd
Beaver Dam, WI 53916

Maddie Goehler
2319 N Eugene St
Appleton, WI 54914

Maddie Gryzik
6765 Revere Court
Gurnee, IL 60031

Maddie Hanzel
2900 E Rock A Way rd
Appleton, WI 54915

Maddie Larson
1150 sawtell ct
Oshkosh, WI 54902


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 488 of 736
Maddie Morris
936 bainbridge drive
Naperville, IL 60563

Maddie Mutz
4400 Sequoia Dr
Stevens Point, WI 54481

Maddie Tesch
4333 N Windingbrook Dr
Appleton, WI 54913

Maddy Butke
3051 Buttercup Rd
Neenah, WI 54956

Maddy Dejardin
1308 Lawe
Green Bay, WI 54301

Maddy Hanagan
2226 Deer Prairie Dr.
Neenah, WI 54956

Maddy Kruckeberg
W2214 Out of Town Ln
Kaukauna, WI 54130

Maddy Lisse
1763 aspen lane
Green Bay, WI 54303
Maddy Przybylski
25 Mulberry Ct
Fond Du Lac, WI 54935

Maddy Weix
813 W Ridgeview drive
Appleton, WI 54911

Madelin Corrao
4642 Royal Vista Trail
De Pere, WI 54115

Madeline Cooney
925 Driftwood Drive
Brillion, WI 54110

Madeline Heinrich
1015 Thornewood Lane
Algonquin, IL 60102

Madeline Mielke
433 Clarence Street
Fort Atkinson, WI 53538


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 489 of 736
Madeline Wachowski
629 W 5th Ave
Oshkosh, WI 54902

Madeline Wendricks
1057 Fair Rd
Greenleaf, WI 54126

Madelyn Hermus
1200 Dotty Drive
Little Chute, WI 54140

Madelyn Lein
30 Monastery Hill Dr
Oconomowoc, WI 53066

Madelynn Otto
2857 Prairie Wood Drive
Oshkosh, WI 54904

Madi Koth
7466 STATE ROAD 91
Omro, WI 54963

Madi Martin
W1715 Maple Hill Lane
Marinette, WI 54143

Madi Michels
1000 Holly Tree Lane
Fond Du Lac, WI 54935
Madilyn Danza
W3342 Sunset Dr
Campbellsport, WI 53010

Madilyn Rudoll
4155 143rd St W
Rosemount, MN 55068

Madison Akstulewicz
524 Broad Street
Menasha, WI 54952

Madison Brown
1016 N Georgetown Terrace
Beaver Dam, WI 53916

Madison Degrand
5317 Steves Cheese Rd
Denmark, WI 54208

Madison Dunavant
301 Chestnut
Jet, OK 73749


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 490 of 736
Madison Hardy
3645 Cherryvale Pl
Unit 1
Appleton, WI 54913

Madison Karch
484 Barbie Ct
Appleton, WI 54915

Madison Martin
432 Southdown West Blvd
Houma, LA 70360

Madison Newton
5613 Derby Ct.
Apt. 220
Alexandria, VA 22311

Madison Rystrom
2049 Oak Road
Green Bay, WI 54313

Madison Sarah
w84w15979 menomonee ave
apt 108
Menomonee Falls, WI 53051

Madison Wagner
N8626 Winding Trail Drive
Menasha, WI 54952

Madison Whaley
174 Roland St
Sun Prairie, WI 53590

Madisyn Coldren
2827 forest ave
Two Rivers, WI 54241

Madlin Goffard
N5265 County Road E
De Pere, WI 54115

Mae Cornelius
2420 Oakwood Drive
Green Bay, WI 54304

Mae Micolichek
997 Schwartz Road
Pulaski, WI 54162

Magen Schneider
W7975 Thomaswood Trail
Fond Du Lac, WI 54937



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 491 of 736
Maggie Augustin
611 Bartels St
Unit A
Madison, WI 53716

Maggie Burhans
No Address - purchased tickets via PayPa

Maggie Clifford
15 Rolling Green Circle
Oshkosh, WI 54904

Maggie Krepline
1092 golf view drive
Brillion, WI 54110

Maggie Meyer
8733 English Lake Rd
Manitowoc, WI 54220

Maggie Mielke
131 North Main
Fort Atkinson, WI 53538

Maggie Ostrenga
5390 lade beach rd
Little Suamico, WI 54141

Maggie Scharf
1750 Luke Lane
Oshkosh, WI 54902
Maggie Swagel
E2345 HWY 29
Kewaunee, WI 54216

Maggie VerBust
1420 Coolidge Ave
Little Chute, WI 54140

Maguire Heim
No Address - purchased tickets via PayPa

Makayla Barth
1106 W 17th St
Marshfield, WI 54449

Makayla Brickl
1226 Fox Street
Chilton, WI 53014

Makayla Dunlap
6650 n rd
Escanaba, MI 49829



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 492 of 736
Makayla Heise
W53N114 McKinley Ct
Cedarburg, WI 53012

Makayla Holdt
W3284 Hofa Park Road
Pulaski, WI 54162

Makayla Olson
2334 Bonneydune Dr
Mosinee, WI 54455

Makayla Tomlinson
123 River Oaks Dr
Sheboygan Falls, WI 53085

Makayla Vollmer
58 N 12th St
Clintonville, WI 54929

Makena Felten
932 N 68th St
Milwaukee, WI 53213

Makenna Harmsen
W9926 Church Road
Waupun, WI 53963

Makenna Huenerbein
153 N 15th street
West Bend, WI 53095
Makenna Treadway
3183 Bay Settlement rd
Green Bay, WI 54311

Makennah Vandehey
W1563 County Road S
Kaukauna, WI 54130

makesha walton
2857 circle shore drive
Green Bay, WI 54302

Makiesha Roberts
118 harmony hills ct
Rhinelander, WI 54501

Makya Schroeder
N8627 Mill Creek Road
Clintonville, WI 54929




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 493 of 736
Malachi Cata o
201 N Bisbee
10
Willcox, AZ 85643

Malachiah Fleming
2140 Daytona pl.
Hot Springs, SD 57747

Mallory Tomczak
1121 South Lincoln St
Shawano, WI 54166

Mandah Pr ?t
615 Tamarack street
Eagle River, WI 54521

Mandy Groskreutz
N1458 greenwood rd
Greenville, WI 54942

Mandy Joncas
No Address - purchased tickets via PayPa

Mandy Konkol
725 Grove Street
Menasha, WI 54952

Mandy Kruzicki
1737 Evergreen Court
Custer, WI 54423
Mandy Mills
7829 Elm Grove LN
Minneapolis, MN 55428

Mandy Rozmiarek
9476 Crow Road
Forestville, WI 54213

Manuel Zapata
2128 Burton Dr
Zeeland, MI 49464

Mar a Varela
2717 Arches Drive
Plainfield, IL 60586

Marah Van
1319 8th Street
Marinette, WI 54143




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 494 of 736
Maranda Kurth
808 S Lincoln Ave
101
Beaver Dam, WI 53916

Marc Meyer
N4233 State Rd 32
Sheboygan Falls, WI 53085

Marc Rowe
11459 Dexter St.
Clio, MI 48420

marc sawyer
105 n 3rd st
Fort Atkinson, WI 53538

Marce Marce
2447 Mayo Street
Hollywood, FL 33020

marci balson
w7967 church rd
Fond Du Lac, WI 54937

Marcia Payne
P. O. Box 142
Clintonville, WI 54929

Marcia Schodrow
124 e 11th st
Fond Du Lac, WI 54935

MARCIE CONKLIN
910 CLAIRVILLE RD
Oshkosh, WI 54904

Marcus Bermea
1674 east Maddison circle
San Tan Valley, AZ 85140

Marcus Frelich
w767 Mullen Dr.
Oneida, WI 54155

Marcus Williams
527 Glenburnie
Houston, TX 77022

Maren Jensen
3644 Saddle Ridge Rd
Deerfield, WI 53531




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 495 of 736
Maren McGuire
2969 Waldwic Lane
Oshkosh, WI 54904

MARGARET BOTT
315 KNAPP ST
Oshkosh, WI 54902

Margaret Jeanquart
702 Marcks ct
Luxemburg, WI 54217

Margaret Stelzner
1210Shadowood cir
3
West Bend, WI 53095

Margaret Willis
W6041 JESSICA LANE
Appleton, WI 54915

Margie Canfield
N170W20176 Willow Ridge Dr.
Jackson, WI 53037

Margo Drew
28542 147th St NW
Zimmerman, MN 55398

Maria Bauer
722 Greenway Terrace
Hartland, WI 53029

Maria Byrge
N3467 Salm Road
Chilton, WI 53014

Maria Escobedo
1480 Elm st
Green Bay, WI 54302

Maria Francisco
8090 Constitution Blvd.
Cadillac, MI 49601

Maria Homier-McNamee
E8280 County Road H
Fremont, WI 54940

Maria Lamers
230 New Rd
Kaukauna, WI 54130




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 496 of 736
Maria Madden
N8682 German Street
Mayville, WI 53050

Maria Mark
No Address - purchased tickets via PayPa

Maria Nelson
N5324 Cobb Road
Elkhorn, WI 53121

Maria Novy
1821 Andrea Michelle ct
Kaukauna, WI 54130

Maria Ortiz
1015 grignon st
B
Green Bay, WI 54301

Maria Parolini
617 Karen Lane
Green Bay, WI 54301

Maria Stucke
212 university dr
3
West Bend, WI 53095

Maria Van Asten
W2528 Skyview Ct.
Appleton, WI 54915

Mariah Braddock
9303 Glencoe Dr
Apt 206
Verona, WI 53593
Mariah Chenier
w833 edwards ave
Marinette, WI 54143

Mariah Fischer
833 5th street
Menasha, WI 54952

Mariah Herrmann
1341 Gridley Ct
Oconomowoc, WI 53066

Mariah Moehn
674 Canary Avenue
Chilton, WI 53014




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 497 of 736
Mariah Oskey
2727 WELHOUSE DR
Little Chute, WI 54140

Mariah Peterson
217 S State St
Berlin, WI 54923

Mariah Ryan
1760 Field Cliffe Drive
Richfield, WI 53076

Mariah Smitala
1507 Refset Dr
Janesville, WI 53545

Mariah Tebon
1342 Colle Street
Luxemburg, WI 54217

Mariah Vielbaum
827 Grace St.
Waupun, WI 53963

Mariah Wallace
17181 Nixon Street Nw
Elk River, MN 55330

Mariah Walton
1805 University Ave
Apt 5
Madison, WI 53726

marie blawat
1121 Iris Lane
Grafton, WI 53024

Marie Watson
3432 Edinburgh
Green Bay, WI 54311

Marielle Foersterling
235 Indian Trail Road
Barrington, IL 60010

Mariha Pratt
4311 Schofield Ave
Lot 36
Schofield, WI 54476

Marik Reilly
W5136 Pine Bluff Road
Neshkoro, WI 54960




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 498 of 736
Marilyn Bodway
N763 Spring Lake Estates Dr
Neshkoro, WI 54960

Marina Gamboeck
10612 w oklahoma ave
apt 28
Milwaukee, WI 53227

Marina Orlowski
No Address - purchased tickets via PayPa

Marina Pappamichiel
No Address - purchased tickets via PayPa

Mario Delgado
3733 S 96th St
Milwaukee, WI 53228

Marisa Cordova
808 BREWSTER DR
Apt 3
Lake Mills, WI 53551

Marisa Dolata
2543 hwy 13
Adams, WI 53910

Marisa Maas
550 W Riverwood Dr.
108
Oak Creek, WI 53154

Marisa Plumb
4025 Lamphere Ct
Davenport, IA 52806

Marisa Polster
87 Raider Heights
Kiel, WI 53042

Marisa Tasson
626 D st
Ishpeming, MI 49849

Marissa Deibert
3122 Springfield Rd
Cross Plains, WI 53528

Marissa Frausto
N2894 Cty Rd H
Markesan, WI 53946




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 499 of 736
Marissa Gall
1527 Galaxy Court
Cedarburg, WI 53012

Marissa Kleckler
135 Saratoga Circle
Oregon, WI 53575

Marissa Lovejoy
75739 220th st.
Grand Meadow, MN 55936

Marissa Maleck
315 west stroud street
Randolph, WI 53956

Marissa Mcculley
No Address - purchased tickets via PayPa

Marissa Tratz
1470 PHEASANT CREEK DR
Oshkosh, WI 54904

MARJORIE HUJET
9298 CLAY RD
Suring, WI 54174

Marjorie Peterson
1134 West Cecil St.
Neenah, WI 54956

Mark Adamski
2740 Minerva Street
#3
Oshkosh, WI 54901

Mark Atkins
No Address - purchased tickets via PayPa

Mark Barnhart
613 Monroe St
Anoka, MN 55303

Mark Beggs
4362 N Bull Rush Drive
Appleton, WI 54913

Mark Castell
51 Glen Forest Dr
Hamilton ON L8K 5Y7

Mark Connelly
2409 11th Ave
Adams, WI 53910



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 500 of 736
Mark Crawford
3801 S Miner ST
Apt 6
Milwaukee, WI 53221

Mark Davis
5667 Hilldale dr.
Slinger, WI 53086

mark deruyter
W3241 Garton Rd
Sheboygan Falls, WI 53085

MARK DLUGOLENSKI
243 W 12TH AVE
Oshkosh, WI 54902

Mark Gamerdinger
2229 Wisconsin Ave
New Holstein, WI 53061

Mark Geier
PO BOX 07022
Fort Myers, FL 33919

Mark Gezella
453 N Good Hope Rd
De Pere, WI 54115

MARK GOFFARD
N1944 CTY RD XX
Berlin, WI 54923

Mark Hagemann
S994 Hagemann rd
Wonewoc, WI 53968

Mark Johnson
E4986 Slade Road
Ironwood, MI 49938

Mark Jolin
1214 East Fremont Street
Appleton, WI 54915

Mark Jones
2909 E Bremer Av lot 67
Waverly, IA 50677

Mark Keith
No Address - purchased tickets via PayPa

Mark Kendall
203 Kendall Rd.
Mineral Point, WI 53565


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 501 of 736
Mark Kramer
N19561 Schmickle Valley Rd.
Trempealeau, WI 54661

Mark Kuehl
67 Applewood St.
Plattsville ON N0J 1S0

Mark LaTour
1324 Angels Path
46
De Pere, WI 54115

Mark Lefebre
7486 Old 141 Rd
Lena, WI 54139

Mark Lektzian
41 Sandy Lane
Gladstone, MI 49837

mark lillge
600 JOHNSON AVE
Little Chute, WI 54140

Mark Maloney
W923 Apache Ave.
Fremont, WI 54940

Mark Mattson
1221 bingham ave
Sault Sainte Marie, MI 49783

Mark Mccook
W1756 Christine Ct
Kaukauna, WI 54130

Mark Miller
W4834 Questa Ct
Sherwood, WI 54169

Mark Nordwig
609 Labaree Street
Watertown, WI 53098

Mark Pusch
W316N8545 Sunset Way
Hartland, WI 53029

Mark Scimeca
W11777 County Road GG
Hancock, WI 54943




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 502 of 736
Mark Shinek
PO box 11
Reedsville, WI 54230

Mark Sotrby
3034 Whirthington Ct
Suamico, WI 54173

Mark Thurow
1015 School Ave
Oshkosh, WI 54901

Mark Unger
636 Kirkwood Avenue
Winthrop Harbor, IL 60096

Mark Virgo
1801 8th ave
317
Menominee, MI 49858

Mark Vohl
1853 Smith Street
Green Bay, WI 54302

Mark Wilson
2 Windsor Place
Lincoln, IL 62656

Marlee Devroy
714 Brule Rd
De Pere, WI 54115

Marlene Bary
30 emerald ln
Omro, WI 54963

Marley Johnson
1604 E Main Street
Little Chute, WI 54140

Marlowe Friedel
599 Ruggles Street
Fond Du Lac, WI 54935

Marni Sanderfoot
201 De Forest Dr
Kaukauna, WI 54130

Marni Wickert
1307 Prospect Street
Watertown, WI 53098




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 503 of 736
Marshall Brown
121 MALIN ST
Genoa, WI 54632

Marshall Herget
3871 Cobblestone Ct.
Oshkosh, WI 54901

Marshall Kent
455 Adam's Ave
Niagara, WI 54151

Marta Kwasny
114 School Court
Shawano, WI 54166

Martha Beaver
8890 N.75 Lane
Gladstone, MI 49837

Martha Kiedrowski
E3268 Cross Rd
Waupaca, WI 54981

Martha Monroe
W3060 Sage Way
Appleton, WI 54915

Martin Anaya
1n572 ethel st
West Chicago, IL 60185
Martin Jarozewski
327 mound st.
Berlin, WI 54923

Martin Radke
1124 Tullar rd
Neenah, WI 54956

Martin Sands
35 Monica Dr
Elkhorn, WI 53121

Martin Smith
2557 W Waukau Ave
Apt 8
Oshkosh, WI 54904

Martina Jacobson
1114 south 20th street
Escanaba, MI 49829




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 504 of 736
Marty Brost
1257 Chestnut St.
West Bend, WI 53095

Marty Helms
No Address - purchased tickets via PayPa

Marty Holz
No Address - purchased tickets via PayPa

Marty Martin
N8571 Townline Rd
Van Dyne, WI 54979

Marty Schneidewind
417 n warren st
Watertown, WI 53098

Marvin Knoblock
1786 Leonard Point Rd.
Oshkosh, WI 54904

Marvin Nickel
400 Kitty Court
Kimberly, WI 54136

Mary Ann Goebel
W3854 ARTESIAN RD
Fond Du Lac, WI 54937

Mary Beyer
428 W 8th Ave
Oshkosh, WI 54902

Mary Curtin
2204 W. Seneca Drive
Appleton, WI 54914
Mary Fischbach
3003 Middle Road
Rock Falls, IL 61071

MARY GLOMSKI
19932 VOGEL LN
Kiel, WI 53042

Mary Hammen
524 sue st
Little Chute, WI 54140

MARY KEMPF
2088 ELM TREE DR
Kewaskum, WI 53040




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 505 of 736
Mary Lawler
4462 Beechnut Ct
New Franken, WI 54229

Mary Lloyd
N8864 River Rd
Watertown, WI 53094

Mary Loomis
3903 E High St
Oak Creek, WI 53154

Mary Lou Trauba
W680 County Road DD
Theresa, WI 53091

Mary Maher
507 block rd
Combined Locks, WI 54113

Mary Ott
2584 Westmoor Road
Oshkosh, WI 54904

Mary Plummer
4871 Pierce Ave
Plover, WI 54467

MARY REMTER
3579 N MASON ST
Appleton, WI 54914
Mary Rieder
1681 Elk Trail Dr
Neenah, WI 54956

Mary Rosencrans
W222N2113 Glenwood Lane
Waukesha, WI 53186

Mary Ruplinger
N5853 Cty W
Mount Calvary, WI 53057

Mary Sanford
531 Concord Drive
Oregon, WI 53575

Mary Schmidt
2416 North 34th Street
Sheboygan, WI 53083

Mary Soda
N6455 Soda Rd
Princeton, WI 54968


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 506 of 736
Mary Stueber
1204 Lourdes Ave
De Pere, WI 54115

Mary Thome
2145 E Prairie Creek Dr
Neenah, WI 54956

MARY TOLL
1120 MISTLETOE LN
Winneconne, WI 54986

Mary Unterbrunner
418 Jackson St.
Yorkville, IL 60560

Mary Vandeyacht
1536 Lakeshore Drive
Menasha, WI 54952

MaryAnn Johnson
8710 Hickory Lane
Wonder Lake, IL 60097

Mason Aird
N5942 terrace rd
Fond Du Lac, WI 54937

Mason Brackob
910 old tower road
Oconomowoc, WI 53066
Mason Cliver
220 w 1st ave
Dorchester, WI 54425

Mason Diedrick
W387weiler rd
Kaukauna, WI 54130

Mason Duchatschek
405 E 5th Street
Washington, MO 63090

Mason Grun
2574 st pats rd
Green Bay, WI 54313

Mason Kaas
714 Tudor Dr
Janesville, WI 53546

Mason Kocken
N7885 County Road Y
Seymour, WI 54165


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 507 of 736
Mason Lettau
N1422 Greenbush Ct
Greenville, WI 54942

Mason Mayer
N3034 Woodland DR
Campbellsport, WI 53010

Mason Mcginley
11920 Monroe st
Denver, CO 80233

Mason Modschiedler
6216 Hwy k north
Hartford, WI 53027

Mason Ritz
444 North Hickory Street
Fond Du Lac, WI 54935

Mason VanDenBerg
316 Elizabeth Street
Wausaukee, WI 54177

Mason Vanderlinden
337 south Washington st
Shawano, WI 54166

Mason Wertel
2754 Blue Spruce Drive
Green Bay, WI 54311
Mathilda Bartelt
No Address - purchased tickets via PayPa

Matisen Meyers
1024 S Evergreen St
Shawano, WI 54166

Matt Amerson
1309 Hillcrest drive
Kaukauna, WI 54130

Matt Baker
2544 Maple Grove Dr
Neenah, WI 54956

Matt Bowers
12554 Greensview Dr
Roscoe, IL 61073

Matt Braatz
4951 S 35th Street
Milwaukee, WI 53221



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 508 of 736
Matt Christian
802 Phlox Ln
Wausau, WI 54401

Matt Deschler
322 Jefferson st
Waupaca, WI 54981

Matt Dimmer
722 Laverne Dr
Green Bay, WI 54311

Matt Gilson
10704 Tamarack St nw
Minneapolis, MN 55433

Matt Herman
121 n. hyland st
Juneau, WI 53039

Matt Jankowski
w8709 Pheasant Run
Hortonville, WI 54944

Matt Johnson
No Address - purchased tickets via PayPa

Matt Josephs
No Address - purchased tickets via PayPa

Matt Khania
153 e 2nd st
Fond Du Lac, WI 54935

Matt Kluck
910 Fairway Dr
Brillion, WI 54110
Matt Laack
2942 stonebridge dr
Racine, WI 53404

Matt LaCrosse
1654 Ontario st.
Oshkosh, WI 54901

Matt Larsen
N3203 Right of Way Road
Peshtigo, WI 54157

Matt LeBotte
No Address - purchased tickets via PayPa




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 509 of 736
MATT MASTEY
225 s parkway dr
Brillion, WI 54110

Matt McCabe
W4841 Guernsey Dr
Sherwood, WI 54169

Matt McGrath
227 Meadowlark Drive
Westfield, WI 53964

Matt Nelson
1020 Tyler Ave
Oshkosh, WI 54902

Matt Olson
206 8th St S
La Crosse, WI 54601

Matt Person
2416 Hwy 20 S
Devils Lake, ND 58301

Matt Prahl
E9650 State Rd 96
Fremont, WI 54940

Matt Romps
4655 17th Rd
Escanaba, MI 49829
Matt Scheelk
14 Oneida Ct
Appleton, WI 54911

Matt Severson
426 Harrison Street
#5
Fond Du Lac, WI 54937

MATT Shearrow
3521 Chippewa River DR
Eau Claire, WI 54703

Matt Shields
4011 Crestwood Dr
Wausau, WI 54403

Matt Simon
2370 Crystal Springs Ct.
Green Bay, WI 54311




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 510 of 736
Matt Smuda
1500 N McCarthy Rd
7
Appleton, WI 54913

Matt Stiltjes
2323 Meadow Green Drive
Neenah, WI 54956

Matt Treder
1746 Lunde Cirlce
Stoughton, WI 53589

Matt Van Camp
1781 Applewood Dr
De Pere, WI 54115

Matt Vanderheyden
300 Arrowhead Drive
Green Bay, WI 54301

Matt Wagner
13 fountain circle
13
Fond Du Lac, WI 54935

Matt Willison
2953 kiltie dr
Sun Prairie, WI 53590

Matt Zahn
3333 N. 12th St
Sheboygan, WI 53083

Matthew Anderson
904 Oxford Dr
Hartland, WI 53029
Matthew Baumann
W1064 Marietta Ave
#216
Ixonia, WI 53036

Matthew Bock
1524 N. kenilworth Ave
Appleton, WI 54911

Matthew Bracken
600 N. McClurg Court
2512a
Chicago, IL 60611

Matthew Braunschweig
N65W24187 Elm Ave
Sussex, WI 53089


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 511 of 736
Matthew Brice
1716 Hosmer Ln.
Crest Hill, IL 60403

Matthew Buss
2801 Lindbergh Ave
Stevens Point, WI 54481

Matthew Dejnowski
3841 Jewett Ave.
Highland, IN 46322

Matthew Delorenzo
2227 N Rockton Ave.
Rockford, IL 61103

Matthew Deyarmomd
509 East A Street
Iron Mountain, MI 49801

Matthew Ehlenfeldt
S3542 Chicken Valley Rd
Fountain City, WI 54629

Matthew Epple
327 wyldeberry ln
Oshkosh, WI 54904

Matthew Hildebrandt
6716 s 17th st
Milwaukee, WI 53221
Matthew Huebschman
9091 River Rd
Amherst, WI 54406

Matthew Jones
N8243 Forest Ridge Rd
Berlin, WI 54923

Matthew Kramer
4814 N. Apple Rd
12
Appleton, WI 54913

Matthew Lenz
W5565 Ryan St.
Appleton, WI 54915

Matthew Londergan
No Address - purchased tickets via PayPa

Matthew Lynch
702 Wood Ave
Machesney Park, IL 61115


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 512 of 736
Matthew Manduke
4 plum street
Millville, NJ 08332

Matthew Pophal
1144 Cosmos Way
De Pere, WI 54115

Matthew Risch
531 Grand ave.
Random Lake, WI 53075

Matthew Rose
2209 Michelle Ct
7
Appleton, WI 54914

Matthew Seipke
3123 Vinsetta Blvd
Royal Oak, MI 48073

Matthew Selenske
PO box 82
Almond, WI 54909

Matthew Semrau
1669 Lenwood Ave
8
Green Bay, WI 54303

Matthew Szmagalski
6500 W Howard Ave
209
Milwaukee, WI 53220

Matthew Tanielian
9887 boulder court
Davisburg, MI 48350

Matthew Thode
N89W17773 Martin Dr.
Menomonee Falls, WI 53051

Matthew Vettoretti
505 moonrock avenue
Sudbury ON P3E 5Y8

Matthew Whitaker
485 e ellefson
Iola, WI 54945

Matthew Wied
814 West Lindbergh Street
Appleton, WI 54914



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 513 of 736
Mattie Roemer
W2697 south county road a
Pine River, WI 54965

Maverick Wolf
671 Norman Ave N
Foley, MN 56329

Max Grovogel
1009 Cleveland Ave
Algoma, WI 54201

Max Neumueller
232 W 8TH AVE
A
Oshkosh, WI 54902

Max Pace
535 W Schindler place
5
Menasha, WI 54952

Max Post
100 Century Dr
7306
Alexandria, VA 22304

Max Richter
W4266 winding lane
Cambria, WI 53923

Max Schilling
1845 Ryan Riad
Racine, WI 53406

Max Schmitz
4100 water division rd
Denmark, WI 54208

Maxine Becker
210 Paine Street
Kiel, WI 53042

Maya Mathews
271 E Lincoln St
Oregon, WI 53575

Maya Zorn
2759 S Le Capitaine cir
Green Bay, WI 54302

Mayson Muche
N8795 lakeshore drive
Van Dyne, WI 54979



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 514 of 736
McKayla Knoebel
3433 Thornberry Dr
Appleton, WI 54913

mckayla trever
14024 Emily RD
mountain, WI 54149

McKayla Zastrow
615 Mallard Court
De Pere, WI 54115

Mckenna Berth
615 Emerson
Neenah, WI 54956

Mckenna Braspennickx
3550 Sandgate Castle Dr
Green Bay, WI 54313

Mckenna Butts
S12798 East Laudon Road
Lone Rock, WI 53556

Mckenna Duquaine
2037 Candle Way
Green Bay, WI 54304

Mckenna Gniot
1321 Canterbury Rd
Green Bay, WI 54304
Mckenna Matsen
324 Steno Trail
Pulaski, WI 54162

McKenna Mauer
195 Amherst Avenue
Sheboygan Falls, WI 53085

Mckenna Reichling
4998 County Road S
Mineral Point, WI 53565

McKenna Russell
4625 Cook Rd
Oconto, WI 54153

Mckenna Seefeldt
2004 Mayflower street
Kaukauna, WI 54130

McKenna Sippel
N3047 B and B Court
Campbellsport, WI 53010


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 515 of 736
McKenzie Johnson
2904 Bristol Mountain Trail
Green Bay, WI 54313

Mckenzie Kalscheuer
302 Grant St
Waunakee, WI 53597

Mckenzie Killian
1107 Pats dr
Appleton, WI 54915

Mckenzie Soderbeck
308 golfview road
4
Cecil, WI 54111

McKenzy Peetz
735 8th street
Prairie Du Sac, WI 53578

Meg Lamers
1532 Peters Road
Kaukauna, WI 54130

Megan Anderson
426 Richmond Avenue
Sheboygan Falls, WI 53085

Megan Bell
10 Banner Cir
Madison, WI 53718

Megan Birenbaum
W6397 Oak View Lane
Plymouth, WI 53073

Megan Bowers
887 Sussex dr
Janesville, WI 53546

Megan Bugni
2107 Country Ln
Houghton, MI 49931

Megan Carpenter
2691 friendly hill rd
Friendly, WV 26146

Megan Cook
N172 W20645 Hazelwood Lane
Jackson, WI 53037

Megan Cyr
No Address - purchased tickets via PayPa


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 516 of 736
Megan Delabarre
3819 Pioneer Road
Verona, WI 53593

Megan Eisch
203 Sycamore Dr.
Black Creek, WI 54106

Megan Funk
26317 Dukleth Dr
Waterford, WI 53185

Megan Goyer
621 Reena Ave
6
Fort Atkinson, WI 53538

Megan Halverson
4702 creekwood lane
221
Madison, WI 53704

Megan Hill
2110 Lost Dauphin rd
De Pere, WI 54115

Megan Iwanski
604 Brule Road
Marquette, MI 49855

Megan Jansen
6015 Country Walk
Mc Farland, WI 53558

Megan Johnson
8458 COUNTY ROAD HH
KEWASKUM, WI 53040
Megan Johnson
No Address - purchased tickets via PayPa

Megan Kallaher
3579 Keystone Drive
Dubuque, IA 52002

Megan Klink
341 Ponderosa Drive
Hartford, WI 53027

Megan koepke
230 ledgewood drive
Fond Du Lac, WI 54937

Megan Landers
No Address - purchased tickets via PayPa


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 517 of 736
Megan Langer
3725 Beachmont Rd
De Pere, WI 54115

Megan Livingston
10 Continental Ct
Appleton, WI 54911

Megan Loose
909 1st street
Kiel, WI 53042

Megan Malone
6s054 Country Glen Dr
Naperville, IL 60563

Megan Matuszewski
1400 Lacount Rd
Green Bay, WI 54313

Megan Novak
523 Birch street
Antigo, WI 54409

Megan Pollard
N9402 Winnebago Park Rd
Fond Du Lac, WI 54937

Megan Prellwitz
237 McKinley St.
Fond Du Lac, WI 54935
Megan Sabel
2205 Sherri Lin ct
C
Appleton, WI 54914

MEGAN SANCHEZ
625 N BLACK RIVER ST
Sparta, WI 54656

Megan Santas
3311 Cleveland Ave
Plover, WI 54467

Megan Smith
3702 Brigham Ave
Madison, WI 53714

Megan Stamand
1425 North 3rd Avenue
Wausau, WI 54401




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 518 of 736
Megan Stermer
415 Mill Road
A
Kiel, WI 53042

Megan Sternagel
W2395 Greenspire Way
Appleton, WI 54915

Megan Thayse
E2260 County Road K
Casco, WI 54205

Megan White
W9577 Olden rd
Eldorado, WI 54932

Megan Wiegel
9989 County Road U
Shullsburg, WI 53586

Megan Wilde
3602 Eau Claire Ave
Schofield, WI 54476

Megan Williams
2061 Klondike Rd
West Lafayette, IN 47906

Megan Wunrow
811 S 22nd Ave
Wausau, WI 54401

Meghan Bannow
2858 Blue Spruce Dr.
Green Bay, WI 54311

Meghan Flier
N2971East Rock River Road
Waupun, WI 53963

Meghan Griswold
624 E Franklin Street
Waupun, WI 53963

Meghan Lewis
4005 Towne Lakes Circle
10205
Appleton, WI 54913

Meghan Lindsey
659 Mose Way
South Beloit, IL 61080




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 519 of 736
Meghan Morris
8545 N 51 street
Milwaukee, WI 53223

Meghan Wenninger
N4434 CTY Rd EE
Appleton, WI 54913

Megyn Schears
W243 Golden Lake Park Circle
Oconomowoc, WI 53066

Melanie Brock
1015S St Hwy M149
Manistique, MI 49854

Melanie Grant
1809 14th
Lower
Menominee, MI 49858

Melanie Higgins
1530 Ames St
Neenah, WI 54956

Melanie Lawson
8670 Jacquis Rd
Winneconne, WI 54986

Melanie Repinski
N11134 Buckbee Rd.
Clintonville, WI 54929

Melanie Servia
No Address - purchased tickets via PayPa

Melanie Stollfuss
420 Prospect St
Ripon, WI 54971

Melannie Steffes
2721 S Wheatfield Dr
Appleton, WI 54915

Melinda Ebel
1051 Doe Trail Ct
Neenah, WI 54956

Melinda Johnson
65 2300th St
San Jose, IL 62682

Melinda Lamore
1779 Maricopa Dr Apt B
Oshkosh, WI 54904


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 520 of 736
Melinna Davis
153287 ambrosia lane
Wausau, WI 54401

Melisa McCormick
6690 Chestnut Circle
Windsor, WI 53598

Melissa Ann
806 10th ave se
Austin, MN 55912

Melissa Arcand
1557 Morrow Street
Green Bay, WI 54302

Melissa Artus
3366 Jones Ct
Oshkosh, WI 54904

Melissa Bruss
2235 Meadow Ridge Dr
De Pere, WI 54115

Melissa Chandler
551 Tower Dr
Sun Prairie, WI 53590

Melissa Chiarello
W64 N430 Madison Ave
Cedarburg, WI 53012
Melissa Cornelius
219 1/2 W North Water St
New London, WI 54961

Melissa Gaylord
2900 Bush St
Stevens Point, WI 54481

Melissa Giannone
609 Spencer Rd
1
Ithaca, NY 14850

Melissa Gilliam
2910 s. Lance ave
Appleton, WI 54915

Melissa Grzybowski
4283 White Pine Drive
Green Bay, WI 54313




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 521 of 736
Melissa Guzowski
478 Dewey Decker Dr.
Green Bay, WI 54313

Melissa Haase
117 Knaup Dr.
Apt. 1
Beaver Dam, WI 53916

Melissa Heilgeist
8931 268th Ave
Salem, WI 53168

Melissa Hierl
No Address - purchased tickets via PayPa

Melissa Higgins
808 10th Ave NW
Waverly, IA 50677

Melissa Holly
1222 Willow Springs Road
Oshkosh, WI 54904

Melissa Jawson
285 CADBURY CT
Nekoosa, WI 54457

Melissa Jenkins
46 N Lake Ave
#1W
Fox Lake, IL 60020

Melissa Jennerjohn
1300 Spahn Dr
Waunakee, WI 53597

Melissa Kuchenbecker
1373 Navigator Way
De Pere, WI 54115

Melissa Kulibert
730 WASHINGTON AVE
Fond Du Lac, WI 54937

Melissa Madlena
2416 Falcons Cove
Stevens Point, WI 54482

Melissa Mallon
55 N Pioneer PKWY
Fond Du Lac, WI 54935

Melissa Marini
No Address - purchased tickets via PayPa


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 522 of 736
Melissa Mech
241 Maple St.
Peshtigo, WI 54157

melissa Nurkala
6560 Ohio Rd.
Allenton, WI 53002

Melissa O'Brien
3633 pheasant lane
Apt 5
Waterloo, IA 50701

Melissa Oestreich
270 mayfair dr
Juneau, WI 53039

Melissa Peterson
426 harmony ln
Elkhorn, WI 53121

Melissa Radies
1151 W Cecil Street
Neenah, WI 54956

Melissa Reali
2012 Meadowview St
Kaukauna, WI 54130

Melissa Sage
3125 s. Sunset ln
5
Rhinelander, WI 54501

Melissa Sawatzky
3845 37th Ave SW
Unit B
Cedar Rapids, IA 52404

Melissa Schnyder
1750 Crestview Drive
Oshkosh, WI 54904

Melissa Shaltis
252 Maple st
Rhinelander, WI 54501

Melissa Siegel
285 south Brooklyn street
4
Berlin, WI 54923

Melissa Smith
1430 View Lane
Green Bay, WI 54313


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 523 of 736
Melissa Smith
2464 N 114th Street
Milwaukee, WI 53226

Melissa Sue
N3248 BUTTS DRIVE
Waupaca, WI 54981

Melissa Thompson
N4518 county rd E
Peshtigo, WI 54157

Melissa Thornburg
397 North Main Street
Dousman, WI 53118

Melissa Torres-maxwell
No Address - purchased tickets via PayPa

Melissa Tressel
111 Smoke Signal Lane
East Dubuque, IL 61025

Melissa Urmanski
950 Blue Stone Lane
10
Marathon, WI 54448

Melissa Vitense
118 W. Water Street
Beaver Dam, WI 53916
Melissa Wold
4309 Ashcott Lane
Plainfield, IL 60586

Melissa Worrel
3214 45th Street
Des Moines, IA 50310

Melissa Zarnoth
N7002 THOMA RD
New London, WI 54961

Melody Billington
225 s elm ave
Gillett, WI 54124

Melody Dewitt
No Address - purchased tickets via PayPa

Melonie Seifert
3109 15th St
Apt 2c
Kenosha, WI 53144


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 524 of 736
Melvin Lacombe
115 Yorke St
Apt. B
Belle Chasse, LA 70037

Mercedes Nelson
126 devonshire ct
3
Plover, WI 54467

Merry McBroom
s45W34344 Rue Parc
Dousman, WI 53118

Mia Cicha
14330 west wilbur drive
New Berlin, WI 53151

Mia Kham
4312 lombardy ct
Hoffman Estates, IL 60192

Mia Voland
3715 Harvest Drive
Oshkosh, WI 54901

Micaela Jobke
N1770 William Dr
Waupaca, WI 54981

Micayla Fero-Stauff
323 Garfield St
Palmyra, WI 53156

MICHAEL & LORI RYMKOS
905 S 19TH ST
Escanaba, MI 49829
Michael Asbury
624 sunset circle
Ripon, WI 54971

Michael Babby
3730 Lapeer Rd
Lot 42
Port HuronP, MI 48060

Michael Bailey
1932 north stone maple lane
Elkhart, IN 46514

Michael Baker
901 Aubin st
89
Peshtigo, WI 54157


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 525 of 736
Michael Bangart
1017 Rolling Meadows Drive
Little Chute, WI 54140

Michael Barker
N5844 1st Ave
Plainfield, WI 54966

Michael Barnes
5110 Highway 2 East Lot B11
Minot, ND 58701

Michael Barr
691 South Green Bay Road
# 110
Neenah, WI 54956

Michael Bartelt
N777hwy hh
Random Lake, WI 53075

Michael Becker
3408 E Canary St
9
Appleton, WI 54915

Michael Begovac
807 Champagne Ct
Pine Island, MN 55963

Michael Bellmore
N3030 Fumee Lake Drive
Iron Mountain, MI 49801

Michael Biedscheid
No Address - purchased tickets via PayPa

Michael Boettcher
107 Hidden Ridges Circle
Combined Locks, WI 54113

Michael Boticki
7127 Old Spring Street
Racine, WI 53406

Michael Brehmer
1624 Old Hwy 51
Apt 5
Mosinee, WI 54455

Michael Bresler
1630 S Driscoll St.
Appleton, WI 54914




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 526 of 736
Michael Bresler
3021 n ballard rd
Appleton, WI 54911

michael bresler
3021 N Ballard Rd.
Appleton, WI 54911

Michael Bullock
8780 saint johns rd
Suring, WI 54174

Michael Carney
E7986 STAGE RD
NEW LONDON, WI 54961

Michael Champa
218 N Main St
# 23
Fort Atkinson, WI 53538

Michael Conard
416 George St
Ste 105
De Pere, WI 54115

Michael Driessen
514 Rusch drive
Combined Locks, WI 54113

Michael Dunn
1415 Franklin St
Little Chute, WI 54140

Michael Eis
8725 W HILLCREST DR
Manitowoc, WI 54220
Michael Fulton
29317 Classic Drive
New Baltimore, MI 48051

Michael Gao
2568 Moose Creek Trail
Green Bay, WI 54313

Michael Gerhartz
1415 Melissa Ln
New Holstein, WI 53061

Michael Glaeser
460 E Bank St
Fond Du Lac, WI 54935




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 527 of 736
Michael Gonzalez
Encantada Valle San Juan
SJ49, Via Paris
Trujillo Alto, PR 00976

michael grimmer
1216 S Lee St
Appleton, WI 54915

Michael Gugg
611 E KILBOURN AVE
West Bend, WI 53095

Michael Guilmette
1177N Zhigag Dr
Manistique, MI 49854

Michael Halbrader
919 Ridge Dr.
Dekalb, IL 60115

Michael Hannes
4714 Lindermann
Racine, WI 53406

Michael Harrell
7111 Mallgate Place
B4
Louisville, KY 40207

Michael Harris
1012 9th Ave S
Escanaba, MI 49829

Michael Hintz
526 E Harding Dr
Appleton, WI 54915
Michael Jaeger
4350 s Deerwood dr
New Berlin, WI 53151

Michael James
1909 Greenbriar Trail
Oshkosh, WI 54904

Michael Jowett
N6372 Hillcrest Rd
Pardeeville, WI 53954

Michael Knuth
4399 Mohawk St
Wisconsin Rapids, WI 54495




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 528 of 736
Michael Kohler
135 Veda Street
Marquette, MI 49855

Michael Larson
E1990 HWY 54
Waupaca, WI 54981

Michael Leveille
4735 Deer Place Drive
Abrams, WI 54101

Michael Lovelace
1538 Avondale Dr
Green Bay, WI 54313

Michael Luedke
1323 Edward Court
West Bend, WI 53095

Michael Malson
990 Greenfield Trail
Oshkosh, WI 54904

Michael Manahan
1569 Creve Coeur
La Salle, IL 61301

Michael Marse
322 n wright st
Delavan, WI 53115
Michael Mcnulty
10985 LINCOLN AVE
Clive, IA 50325

Michael Metzler
5283 Warehouse Drive
New Franken, WI 54229

MICHAEL MEYERS
N5430 STATE HWY. 76
Shiocton, WI 54170

Michael Monroe
212 riva ridge lane
Neenah, WI 54956

Michael Murphy
355 woodlake Ct
Kohler, WI 53044

MICHAEL NELSON
1614 PILGRIM ST
Green Bay, WI 54304


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 529 of 736
Michael Nicola
9072 County Road Z
Suring, WI 54174

Michael Pahnke
13326 San road
Reedsville, WI 54230

Michael Peavey
2619 Country Place Dr
Richmond, TX 77406

Michael Pelegrin
290 S Kools St Apt 5
Appleton, WI 54914

Michael Peschke
1109 3rd avenue
Antigo, WI 54409

Michael Phenix
501 comanche ln
Jackson, MO 63755

Michael Plante
1113 GENEVA RD
#2
Menasha, WI 54952

Michael Ray
1020 Adams Pl
Kimberly, WI 54136

Michael Resch
24 woodhaven ln
Kaukauna, WI 54130

Michael Rideout
1408 N. Baker st.
Streator, IL 61364

Michael Rinas
W201N16669 Hemlock street
Apt# 4
Jackson, WI 53037

Michael Rodrian
N1858 Wochos road
Kewaunee, WI 54216

MICHAEL RYAN
N872 CTY RD M
Hortonville, WI 54944




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 530 of 736
Michael Salerno
No Address - purchased tickets via PayPa

Michael Salviati
2300 Mayfair Ave.
Westchester, IL 60154

Michael Schuster
5325 kettle view ct.
Slinger, WI 53086

Michael Shaub
218 s cedar ave
Wood Dale, IL 60191

Michael Sinks
3423 Quail Ridge Ct
Granbury, TX 76049

Michael STANKE
172251 kristof rd
Hatley, WI 54440

MICHAEL STAUDT
1923 14TH ST
Two Rivers, WI 54241

Michael Stephens
1790 Elo Road
Pickett, WI 54964

Michael Tamba
8124 W. Smith Rd.
Medina, OH 44256

Michael Teletzke
265 E 10th Street
Fond Du Lac, WI 54935

Michael Thayer
2650 merchant street
4
Marinette, WI 54143

Michael Thompson
No Address - purchased tickets via PayPa

Michael Tousey
6520 N. Kurey Rd
Appleton, WI 54913

Michael Van Dyke
1420 E Calumet Road
Appleton, WI 54915



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 531 of 736
Michael Van Eyck
W6157 Spencer Road
Appleton, WI 54914

Michael Vander Loop
478 Dewey Decker Drive
Green Bay, WI 54313

Michael Westberg
N1071 County Road A
Columbus, WI 53925

Michael Westphal
6835 Hickory Rd
West Bend, WI 53090

michael wooley
2409 Memorial Drive
Green Bay, WI 54303

Michael Zimmerlee
436 Illinois Ave
Fond Du Lac, WI 54937

michaela mitchell
9455 Town line Rd
Kewaskum, WI 53040

Michaela Prust
No Address - purchased tickets via PayPa

Michaela Rowland
1357 Castle Rock Ct.
De Pere, WI 54115

Michaela Schaubroeck
2170 Walton Ct
Kaukauna, WI 54130

Michaela Schiller
1721 Dublin trails
61
Neenah, WI 54956

Michaela Sterzing
N4459 West Townline Road
Marinette, WI 54143

Michal Karp
324 S Maple St.
Mount Prospect, IL 60056

Michela Breunig
N600 Pulvermacher Rd
Prairie Du Sac, WI 53578


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 532 of 736
Michela Warner
No Address - purchased tickets via PayPa

Michele Denruiter
N6687 S Center Rd
Beaver Dam, WI 53916

Michele Johnson
11057 Red Pine Way
Waupaca, WI 54981

MICHELE OSKOLA
101 Rich Rd
Ripon, WI 54971

Michele Vasquez
698 S Oak Park Ct
Milwaukee, WI 53214

Michele Walton
3740 S Arizona Trail
Janesville, WI 53546

Michele Wickham
21 Mountain Ave
Middletown, NY 10940

Michele Wright
2892 Amanda Ct
Oshkosh, WI 54904

Michele Young
9295 RACHEL DR
WONDER LAKE, IL 60097

Michelle Bartoletti
3020 Bridge Rd
Suamico, WI 54313

Michelle Baumgart
465 Dutton Ave
Green Bay, WI 54304

MICHELLE Benson
1516 6TH ST
Marinette, WI 54143

Michelle Bolf
1054 Lafayette St
Aurora, IL 60505

Michelle Braithwaite
1702 Manley street
Madison, WI 53704



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 533 of 736
Michelle Burns
32 Redwood Trl
Wheeling, IL 60090

Michelle Bursek
16 Ottawa trail
Sheboygan, WI 53081

Michelle Cash
15270 Oakdale Pl
Cedar Lake, IN 46303

MICHELLE CONVERY
1903 FARLIN AVE
Green Bay, WI 54302

Michelle DeGrave
N. 1862 County RD AB
Denmark, WI 54208

Michelle DeJesus
1102 Chicago St
Green Bay, WI 54301

Michelle Dickinson
PO Box 2012
Edmond, OK 73083

Michelle Dodd
710 Grandview Road
Hortonville, WI 54944
Michelle Eby
60 Kessel Ct
Apt 25
Madison, WI 53711

Michelle Emmons
2540 Hidden Circle
Unit 6
Waterford, WI 53185

Michelle Femal
N9475 Dusty Dr
Appleton, WI 54915

Michelle French
8450 Cty Road R
Suring, WI 54174

Michelle Frisbie
W6843 MARRIHILL CT
Greenville, WI 54942




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 534 of 736
Michelle Gmeiner
7298 County Road MM
Larsen, WI 54947

Michelle Goeman
N2052 State Road 67
Campbellsport, WI 53010

Michelle Gosz
W7388 RED HAWK DR
Appleton, WI 54914

Michelle Guehrer
1423 Oak st
Oshkosh, WI 54901

Michelle Gunderson
609 11th street
Menasha, WI 54952

Michelle Hanseder
5110 Southwind Dr.
Winneconne, WI 54986

Michelle Hardwick
10448 Whitefish Hill Rd
Rapid River, MI 49878

Michelle Hemp
2517 Chase Street
La Crosse, WI 54601
Michelle Holt
311 S. Wells St.
14
Lake Geneva, WI 53147

Michelle Horan
1825 17th St S
Fargo, ND 58103

Michelle Jankowski
5240 Primrose Lane
Oshkosh, WI 54904

Michelle Jensen
2870 Woodhaven Cir
De Pere, WI 54115

Michelle Jensen
2870 Woodhaven Circle
De Pere, WI 54115




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 535 of 736
Michelle Kaiser
312 main street
Horicon, WI 53032

Michelle Knoch
7548 M-65 S
Lachine, MI 49753

Michelle Kratz
302 East Conant Street
Portage, WI 53901

michelle law
143 n Moreland Blvd apt 108
108
waukesha, wi 53188

Michelle Liljegren
500 W Centralia Street
Elkhorn, WI 53121

Michelle Maldonado
2030 Baltic Ter
Green Bay, WI 54311

MICHELLE Moerchen
454 3rd St.
Fond Du Lac, WI 54935

Michelle Murphy
14444 s. birchdale drive
Homer Glen, IL 60491

Michelle Nanstad Gerlach
3011 9th St S.
Wisconsin Rapids, WI 54494

Michelle Neill
W2226 State Rd 49
Brownsville, WI 53006

Michelle Paulson
No Address - purchased tickets via PayPa

Michelle Potter
314 Oak Drive
Rosendale, WI 54974

Michelle Reiche
242497 County Rd W
Wausau, WI 54403

Michelle Reilly
212 Western Avenue
Sheboygan Falls, WI 53085


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 536 of 736
Michelle Ries
430 E. Division St.
Fond Du Lac, WI 54935

Michelle Saunders
668 Franklin Street
Oshkosh, WI 54901

Michelle Schilling Wagner
2224 Magnolia Ln
Green Bay, WI 54304

Michelle Schuler
N1128 Breyer Court
Hortonville, WI 54944

Michelle Shadof
119 E Green St
Watertown, WI 53098

Michelle shafer
29294 Quinn rd
North Liberty, IN 46554

Michelle Stanzel
314 West Wilson St
Valders, WI 54245

Michelle Stauffacher
N5919 Marie Ct
Albany, WI 53502
Michelle Steinhausen
1014 2nd Ave S
Escanaba, MI 49829

Michelle Stephenson
1110 Adams Street
Algoma, WI 54201

Michelle Thede
311 Evergreen Ln
Chilton, WI 53014

Michelle Thomas
909 n 14th st
Manitowoc, WI 54220

Michelle Wagner
1956 S. Pine Tree Road
De Pere, WI 54115

Michelle Weber
N10565 Cottonwood Rd
Waupun, WI 53963


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 537 of 736
Michelle Weiland
728 Ida St
Menasha, WI 54952

MICHELLE Werch
510 Sacramento Street
Berlin, WI 54923

Michelle Weyenberg
950 Marquette Street
Menasha, WI 54952

MICHELLE ZOELLNER
616 LINCOLN ST
Neenah, WI 54956

Mickayla Davis
250 Carlson Pkwy
apt 320
Hopkins, MN 55305

Micky Barrette
W336S9275 Valley View Dr
Mukwonago, WI 53149

Mikae Kolosso
No Address - purchased tickets via PayPa

Mikaela Rosenow
N3903 Spruce road
Shawano, WI 54166
Mikaela Selle
812 e Lieg ave
Shawano, WI 54166

Mikaela Willhite
305 Riverside Avenue S
Sartell, MN 56377

Mikayla Farrell
No Address - purchased tickets via PayPa

Mikayla Haag
110 West Street
Beaver Dam, WI 53916

Mikayla Mays
No Address - purchased tickets via PayPa

Mikayla Newman
w8319 Town Hall Road
Sharon, WI 53585




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 538 of 736
Mikayla Pavlekovich
1393 Harris Dr
Waukesha, WI 53186

Mikayla Roddan
4943 west 142 1/2 street
Savage, MN 55378

Mikayla Schowalter
206 West Walters st.
Port Washington, WI 53074

Mikayla Severson
2680 W Parkmoor Ct
Appleton, WI 54914

Mikayla Wing
1736 Minnesota st
Oshkosh, WI 54902

MIKE ALLARD
W1346 ST HWY 28
Theresa, WI 53091

Mike Anderson
No Address - purchased tickets via PayPa

Mike Beard
3925 DOOLITTLE DRIVE
Apt# 12
Stevens Point, WI 54481
Mike Bednar
717 Maine Ave
Fond Du Lac, WI 54937

Mike Behm
1830 S VAN DYKE RD
Appleton, WI 54914

Mike Bettcher
1902 Greenbriar Trail
Oshkosh, WI 54904

Mike Boelter
1629 CEDAR ST
Oshkosh, WI 54901

mike bray
1021 MAYER ST
Menasha, WI 54952

Mike Burgy
W394S3495 county road Z
Waukesha, WI 53186


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 539 of 736
Mike Dolan
1425 Rainbow Dr
Oshkosh, WI 54902

Mike Elmer
4956 county road ii
Larsen, WI 54947

Mike Garcia
410 State Street
Oconomowoc, WI 53066

Mike Glass
1084 Oregon St
Green Bay, WI 54303

Mike Goede
E2834 newton rd
Genoa, WI 54632

Mike Guerin
No Address - purchased tickets via PayPa

mike gundrum
5111 Pinecrest Ct
West Bend, WI 53095

Mike Jacobson
No Address - purchased tickets via PayPa

Mike Jimenez
150 31st St
Marion, IA 52302

Mike Jones
6613 CARL CT
Woodridge, IL 60517
MIKE JUREY
2579 Heather Road
Green Bay, WI 54311

mike lehman
e2548 cty hwy BB
Denmark, WI 54208

Mike Lenz
265 Grand Ct
APT A205
Fond Du Lac, WI 54935

Mike Lewis
949 e frances
Appleton, WI 54911



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 540 of 736
Mike Mann
4121 W Rivers Edge Cir
Apt 214
Milwaukee, WI 53209

Mike Marino
1121 Lowell Ln
Schaumburg, IL 60193

Mike Middleton
3740 NE 48th Terr
Kansas City, MO 64119

Mike Mulkey
7545 Tree Lane
Apt 105
Madison, WI 53717

Mike Munch
1112 Somonauk St
Sycamore, IL 60178

mike nason
373 e greenbay ave
102
Saukville, WI 53080

Mike Palechek
1715 S 1st St
Milwaukee, WI 53204

Mike Riska
W4016 Leah Lane
Appleton, WI 54913

Mike Rizzo
1897 Mayfair Dr
White Lake, MI 48383

Mike Roller
2476 bewick
Saginaw, MI 48601

Mike Sauter
5784 fairway dr
South Beloit, IL 61080

Mike Siegrist
3127 scenic dr
Oshkosh, WI 54904

Mike Simoens
3091 SUNRAY LANE
Green Bay, WI 54313



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 541 of 736
Mike Smiley
E2597 Rockledge Road
Casco, WI 54205

Mike Spice
No Address - purchased tickets via PayPa

Mike Svec
3954 S. 55th
Milwaukee, WI 53220

Mike Tyriver
3131 Sawyer Creek Dr.
Oshkosh, WI 54904

Mike Villeneuve
3292 Meadowbrook Rd
Oshkosh, WI 54904

Mike West
336 Fairbanks rd
Crystal Falls, MI 49920

Mike Westeen
2659 Trojan Dr. Apt #415
415
Green Bay, WI 54304

Mike Wheeler
No Address - purchased tickets via PayPa

Mike Williams
4784 NATCHEZ CT
Savage, MN 55378

Mike Wollner
12220 W Highland Rd
Mequon, WI 53097

Mikennah Reek
421 Rainbow Circle
Peshtigo, WI 54157

Mikhayla Pumper
No Address - purchased tickets via PayPa

Miles Helmich
W4981 golf course rd
Sherwood, WI 54169

Milissa Stipe
4770 South County T Road
Denmark, WI 54208




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 542 of 736
Mimi Bushala
1434 Somerset Ave
Deerfield, IL 60015

Mindy Brown
117 north Austin st
Paris, IL 61944

Mindy Essex
4019 telegraph rd
Davenport, IA 52804

Mindy Hagstrom
1719 East Tyler Road
Hart, MI 49420

Mindy Kletzien
N9742 county road AY
Mayville, WI 53050

Mindy Metoxen
915 Grant St
De Pere, WI 54115

Mindy Urmanski
229188 County Road H
Edgar, WI 54426

Mindy Wender
N3810 S Grand Oak Drive
Iron Mountain, MI 49801
Miranda Anda
No Address - purchased tickets via PayPa

Miranda Blake
N6811 North Island view rd
Watertown, WI 53094

Miranda Frazier
200 Fillmore Street
PO Box 168
Hanover, IL 61041

Miranda Galligan
W3001 Saint Kilian Drive
Campbellsport, WI 53010

Miranda Hausauer
215 Vernon st
Algoma, WI 54201

Miranda Keuntjes
5031 COUNTRY BREEZE LN W
Larsen, WI 54947


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 543 of 736
Miranda Lemke
W745 Riverview Road
Hilbert, WI 54129

Miranda Neuy
497 Meadow Lane
Lomira, WI 53048

Miranda Portman
1428 Glenview Lane
Little Chute, WI 54140

Miranda Smith
203 Winston Way
Waunakee, WI 53597

Miranda Staude
404 Franklin St.
4
Watertown, WI 53094

Miranda Steiner
305 E. Gruber St.
Antigo, WI 54409

Miranda Vielbaum
210 North Freeman Dr
Apt #3
Port Washington, WI 53074

Missy Brempell
6331 Military road
Lena, WI 54139

Missy Dehn-Baldry
2791 Village Lane
Oshkosh, WI 54904
Missy Spoerl
1119 e kilbourn Ave
West Bend, WI 53095

Misti Yeskis
734 jefferson st
14
Wausau, WI 54403

Mistie Poetzl
1104 16th ave
Menominee, MI 49858

Misty Marshall
130 S Grove St
Livingston, WI 53554



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 544 of 736
Misty Michaud
7184 WEST CENTER RD
Forestville, WI 54213

Misty Mrotek
No Address - purchased tickets via PayPa

Misty Pagel
No Address - purchased tickets via PayPa

Misty Verhagen
534 Cecelia Street
Combined Locks, WI 54113

Mitch DeBehnke
N2377 Holy Hill Dr
Greenville, WI 54942

Mitch Herbel
703 e 5th st
Shawano, WI 54166

Mitch Marohl
W183N8597 Lawrence court
Menomonee Falls, WI 53051

Mitch Musser
913 Oak St
P.o. box 134
Winneconne, WI 54986

Mitch Staszak
524 Alpine Dr
Oconto Falls, WI 54154

Mitch VerVelde
N2929 Sunset Drive
Oostburg, WI 53070

Mitchel Burns
Mitchel Burns
Saint Cloud, WI 53079

Mitchell Bartelt
1736 Dakota Drive N
305
Fargo, ND 58102

MITCHELL GEER
3806 WESTERN DR
Oshkosh, WI 54901

Mitchell Grzybowski
4283 White Pine Drive
Green Bay, WI 54313


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 545 of 736
Mitchell Guise
3121 52nd. Ave. Ct.
Bettendorf, IA 52722

Mitchell Hartmann
5883 sand dr
West Bend, WI 53095

MITCHELL KRUG
W7046 BUTTERCUP CT
Greenville, WI 54942

Mitchell Kuehnl
1945 Wasilla ln
Neenah, WI 54956

Mitchell Marshman
W177N8600 Lynwood Dr.
Menomonee Falls, WI 53051

Mitchell Meyer
w7067 Apollo Ave
Fond Du Lac, WI 54937

Mitchell Pong
608 W 20TH ST S
Claremore, OK 74017

Mitchell Thyssen
2825 Timber Lane
Green Bay, WI 54313
Mitchell Waechter
N1977 County Rd V
Campbellsport, WI 53010

MITZI DECKER
376 MOON VALLEY DR
Green Bay, WI 54302

Moira Puls
No Address - purchased tickets via PayPa

Molly Cornell
7116 Sixel Road
Sturgeon Bay, WI 54235

Molly Dahlke
717 Brule Rd
De Pere, WI 54115

molly krupp
5601 river road
Waunakee, WI 53597



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 546 of 736
MOLLY MOORE
1122 WASHINGTON AVE
Oshkosh, WI 54901

Molly Moylan
5537 1st Avenue SW
Cedar Rapids, IA 52405

Molly Romenesko
1201 E Wisconsin Ave
Little Chute, WI 54140

Molly Stram
668 S. 14th Ave.
West Bend, WI 53095

Monica Bain
1003 Pearl St
Waukesha, WI 53186

Monica Ruda
106 1/2 Main street
Merrimac, WI 53561

Monica Walsh
7780 Hwy 51
Deforest, WI 53532

Monika Iverson
1026 1st. Ave
Grafton, WI 53024
Montana Steier
1232 Snowdon dr
Oshkosh, WI 54904

Morgan Ackermann
2112 shamrock lane
Green Bay, WI 54304

Morgan Bauch
12892 71st Street
1407
Kenosha, WI 53142

Morgan Behnke
N8881 Randolph St.
Brillion, WI 54110

Morgan Borchardtd
6692 W Thornapple Dr.
Janesville, WI 53548




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 547 of 736
Morgan Budde
223 pendleton
Winchester, KY 40391

Morgan Cawley
3413 13th street
Menominee, MI 49858

Morgan Christensen
S75w22695 Badger trl
Big Bend, WI 53103

Morgan Clark
Bay view Rd
Mayville, WI 53050

Morgan Collins
1890 Erdahl Drive
Stoughton, WI 53589

Morgan Gerow
916 Michigan Avenue
Gladstone, MI 49837

Morgan Habhegger
716 w broadway
1
Winona, MN 55987

Morgan Hanson
439 Bergamont Blvd
Oregon, WI 53575

Morgan Hilgart
W6851 Mohrbach Rd
Park Falls, WI 54552

Morgan Iverson
1002 Mill St
New London, WI 54961

Morgan Jari
202 James Ave
Rothschild, WI 54474

Morgan Kraimer
N2454 Chapel Hill Dr
Greenville, WI 54942

Morgan Krause
3111 Rolaine Parkway
Hartford, WI 53027




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 548 of 736
Morgan Laux
903 S. Schaefer St.
Appleton, WI 54915

Morgan McConnell
2323 Harrison st.
Oshkosh, WI 54901

Morgan Michalkiewicz
N968 West Lake Court
Hortonville, WI 54944

Morgan Plantz
232 Doty st
Fond Du Lac, WI 54935

Morgan Plitt
2915 crystal spring lane
Hermitage, TN 37076

Morgan Schueler
124 South Third Street
Princeton, WI 54968

Morgan Swanson
W5154 Shorewood Ct
Sherwood, WI 54169

Morgan Tyler
677 Meadowview Ln
Nevada, TX 75173
Morgan Vandenhouten
820 Marys Court
Luxemburg, WI 54217

Morgan Verkuilen
827 Lawe Street
Kaukauna, WI 54130

Morgan Wiedenhoeft
542 s franklin st
Whitewater, WI 53190

Morgan Wittig
5027 Sunset Drive
Kewaskum, WI 53040

Moriah Boggs
608 Fredrick street
Stevens Point, WI 54481

Moriah Ware
No Address - purchased tickets via PayPa



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 549 of 736
Musica Perez
PO Box 482
New Glarus, WI 53574

Mya Edwards
3259 prairie hollow dr
Richfield, WI 53076

Mya Snyder
E1644 River Wood Dr
Waupaca, WI 54981

Myah Petri
No Address - purchased tickets via PayPa

Mylea Juidici
N2476 Benjamin Dr
Greenville, WI 54942

Myleah Keller
309 Riverview Drive
Manitowoc, WI 54220

Myles Parker
e9251 Guhl Rd
Fremont, WI 54940

Mystique Thompson
N168W21700 main st lot 203
Jackson, WI 53037

Nadia Jashinsky
W5106 Red School Rd.
Peshtigo, WI 54157

Nahdia Alba
1906 Bennett St
Dubuque, IA 52001

Nan Gabrielse
N1786 Nuestro Drive
Oostburg, WI 53070

Nancy Chevalier
N378 Red Tail Lane
Appleton, WI 54915

Nancy Cottrell
60 Sunny Hill Ave.
Oshkosh, WI 54902

Nancy Curtis
3410 N Thornberry Dr
Appleton, WI 54913



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 550 of 736
Nancy Davis
2009 Peters Road
Kaukauna, WI 54130

Nancy Penney
484 Kirkwood Dr
Oshkosh, WI 54904

NANCY STERLETSKE
545 Manitowoc street
Reedsville, WI 54230

Nancy Weller
130 walnut street
Omro, WI 54963

Nancy Wolle
1627 Brilowski Rd N
Stevens Point, WI 54482

Nariah Ketchum
PO Box 692
Caspian, MI 49915

Nash Haney
204 east Indianwood drive
Apt 8
Oconto Falls, WI 54154

Natalie Anderson
N71 W29770 Tamron Lane
Hartland, WI 53029

Natalie Apple
2485 Orchard Circle Dr
Apt 11
Traverse City, MI 49686
Natalie Bodette
340 9th Avenue N
Wisconsin Rapids, WI 54495

Natalie Geiger
300 South Water Street
Lomira, WI 53048

Natalie Gross
2404 Springdale Rd
Apt 106
Waukesha, WI 53186

Natalie Haas
713 fairway lane
Jefferson, WI 53549



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 551 of 736
Natalie Kuhaupt
W186 N8837 Duke Street
Menomonee Falls, WI 53051

Natalie Leclair
3031 Fond Du Lac Rd.
Apt 10
Oshkosh, WI 54902

Natalie Moran
1301 UNIVERSITY AVE SE
APT #522
Minneapolis, MN 55414

Natalie Mullendore
1085 Fjord Pass
Mount Horeb, WI 53572

Natalie Nigbor
W6787 S. Silver Lake Rd.
Wautoma, WI 54982

Natalie Nowak
W8226 Moonshine Hill Road
Crivitz, WI 54114

natalie perez
n2406 18th ave
Wautoma, WI 54982

Natalie Perrault
320 Lac La Belle Dr.
Oconomowoc, WI 53066

Natalie Reeb
1236 Rita ln
De Pere, WI 54115
Natalie Schnell
623a West Lincoln Ave
a
Oshkosh, WI 54901

Natalie Schroeder
N12304 Lubka Rd
Wausaukee, WI 54177

Natalie Sorenson
1035 Oxford Rd
Waukesha, WI 53186

Natalie Walker
N8219 River road
Bear Creek, WI 54922



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 552 of 736
Natasha Bebo
2014 MAHON CT
GREEN BAY, WI 54311

Natasha Hedke
100 college drive
Apartment 7
Evansville, WI 53536

Natasha Nowak
2030 woodlawn ave
West Bend, WI 53090

Natasha Sprunk
104 south Main Street
700
Fond Du Lac, WI 54935

Nate Abitz
644 Milwaukee St
Lomira, WI 53048

Nate Bonesho
n80w15677rainbow drive
Menomonee Falls, WI 53051

Nate Brownie
2105 Hendricks Avenue
Kaukauna, WI 54130

Nate Crayton
W2585 Longmeadow Dr
Elkhorn, WI 53121

Nate Griepentrog
707 Oconto Pl
De Pere, WI 54115
Nate Hickson
600 Hogan Trail
Sobieski, WI 54171

Nate Paulos
739 Jefferson st
Oshkosh, WI 54901

Nate Waters
409 second street
Menasha, WI 54952

Nate Zastrow
1214 11th Ave S
Saint Cloud, MN 56301




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 553 of 736
Nathan Almy
E9076 School Rd
Fremont, WI 54940

Nathan Baron
10 S Patton Ave
Arlington Hts, IL 60005

Nathan Bittorf
7720 CTY RD H
Sturgeon Bay, WI 54235

Nathan Boileau
W225N8381 Longview Dr
Sussex, WI 53089

Nathan Bonenfant
1402 Walsh Acres Dr.
West Bend, WI 53095

Nathan Breneman
117 Wisconsin St
Pardeeville, WI 53954

Nathan Davis
E7986 stage road
New London, WI 54961

Nathan Eedy
W3016 county Rd Y
Lomira, WI 53048
Nathan Fleming
W6082 Hearthstone Drive
Appleton, WI 54915

Nathan Graf
901 Main Street
305
GREEN BAY, WI 54301

Nathan Griepentrog
707 Oconto Pl
De Pere, WI 54115

Nathan Hoks
1991 Susan Avenue
Neenah, WI 54956

Nathan Hutton
No Address - purchased tickets via PayPa

Nathan Kilps
3504 Pierce Ct
Two Rivers, WI 54241


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 554 of 736
Nathan Mikolajczak
3321 Windsor Place
West Bend, WI 53090

Nathan Morris
55519 169th ave
Gonvick, MN 56644

Nathan Novak
1191 High Avenue Apt A301
Apt A301
Oshkosh, WI 54901

Nathan Rantanen
200 Amory St
Fond Du Lac, WI 54935

Nathan Scheibel
2407 clark street
Manitowoc, WI 54220

Nathan Schultz
90 N Bell Street
Fond Du Lac, WI 54935

Nathan Sell
1714 Jefferson Street
New Holstein, WI 53061

Nathan Smith
222 n dewey Avenue
Jefferson, WI 53549

Nathan Soliz
620 N 16th
Frederick, OK 73542

Nathan Stuhr
810 23rd St S
La Crosse, WI 54601

Nathan Tadych
933 Taft Ave
Oshkosh, WI 54902

Nathan Vandenheuvel
6568 Deuster
Greenleaf, WI 54126

Nathan Wallace
1770 Taft Ave
5A
Oshkosh, WI 54902




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 555 of 736
Nathan White
2402 Park Ave
Apt 1
West Bend, WI 53090

Nathan Witman
3610 Cherryvale Circle
Apt 6
Appleton, WI 54913

Nathaniel Framnes
1430 Walnut Street
12
Baraboo, WI 53913

Nathaniel Keuntjes
5031 Country Breeze Ln W
Larsen, WI 54947

Nathaniel Nehrbass
380 Lilac St.
Oshkosh, WI 54902

Nathaniel Pippin
10524 Northfield Drive
Zeeland, MI 49464

Nathen Earle
290 6th Ave. nw
Wells, MN 56097

Nathon Johannes
1718 parkwood drive
Oshkosh, WI 54904

Nattasha Tobias
122 North Berger Parkway
E16
Fond Du Lac, WI 54935

Nayeli Vega
P.O. Box 1041
Postville, IA 52162

Neal Harding
1201 Janett ave NE
Saint Michael, MN 55376

Neal Wermuth
308 Westridge Prkwy
Verona, WI 53593

Nehemiah Reiss
243 S Main St
Juneau, WI 53039


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 556 of 736
Neiko Levenhagen
505 NE Tudor Rd
apt 12
Lees Summit, MO 64086

Neil Busse
1910 Easlan Drive
Plover, WI 54467

Neil Henriksen
307 W Clark St
Plainfield, WI 54966

Neil Petersen
E3708 Valley Rd
Iola, WI 54945

NEIL SCHUMANN
N61 W16066 HAWTHORNE DR
Menomonee Falls, WI 53051

Neil Wolfe
1 N. Oplaine Rd. Unit#8903
Gurnee, IL 60031

Nic Campbell
711 E. Woodcrest Dr.
Appleton, WI 54915

Nic Cravillion
824 Laverne Drive
Green Bay, WI 54311

Nichol Hebel
PO Box 45
Manly, IA 50456

Nicholas Beine
W6426 MoHawk Rd
Campbellsport, WI 53010

Nicholas Biester
712 Cambridge Drive
Schaumburg, IL 60193

Nicholas Bitz
3315 126th ave se
Oriska, ND 58063

Nicholas Breaman
10476 N 6th Ave
Merrill, WI 54452




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 557 of 736
Nicholas Brunette
617 night court
Green Bay, WI 54313

Nicholas Doherty
10262 W. Fountain Ave.
Apt 1407
Milwaukee, WI 53224

Nicholas Freetly
9066 Wolf Rd
Iron, MN 55751

Nicholas Garro
712 Madison Avenue
West Bend, WI 53095

Nicholas Goeman
N4701 County Road P
Rubicon, WI 53078

Nicholas Hafenstein
314 Haskell st
Beaver Dam, WI 53916

Nicholas Hartl
107 S. Woodward
Brandon, WI 53919

Nicholas Hutchison
111806 Winterberry Circle
Marshfield, WI 54449

Nicholas Hyde
3671 Bell Line road
Berlin, WI 54923

Nicholas Immel
399 south marr street
Fond Du Lac, WI 54935

Nicholas Johnson
1737 Ivy Lane
Montgomery, IL 60538

Nicholas Jurss
1643 s 20th st
Sheboygan, WI 53081

Nicholas Klinger
4335 spoon loop road
Liberty, NC 27298




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 558 of 736
Nicholas Lyons
1104 Breezewood Ln
5
Neenah, WI 54956

Nicholas Mcdonald
6888 ANGELL ROAD
Oshkosh, WI 54904

Nicholas Nielsen
7701 county road 40 ne
New London, MN 56273

Nicholas Pozolinski
544 N. 52nd St.
Milwaukee, WI 53208

Nicholas Rugg
408 Beech St.
Iron Mountain, MI 49801

Nicholas Schmitt
5016 53rd Avenue North
Minneapolis, MN 55429

Nicholas Starr
No Address - purchased tickets via PayPa

Nicholas Storniolo
618 Ellwood Ave
Dekalb, IL 60115
Nicholas Themar
425 E Summer St
Appleton, WI 54911

Nicholas Thorson
5117 Dupont Ave N
Minneapolis, MN 55430

Nicholas Van Valin
W290S4769 Parke Lane West
Waukesha, WI 53189

Nicholas Whittaker
No Address - purchased tickets via PayPa

Nicholas Wilichowski
N2511 Cherry Road
Rubicon, WI 53078

Nicholas Wrasse
2936 Foxford Dr.
Green Bay, WI 54313



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 559 of 736
Nicholas Zach
623 W main St
Hortonville, WI 54944

Nichole Falter
N114 W16050 Sylvan Circle
101
Germantown, WI 53022

Nichole Harris
4717 Hoover St
Oregon, WI 53575

Nichole Hibbard
748 Poplar Street
Ishpeming, MI 49849

Nichole Kodlowski
29812 Adams Dr
Unit 1
Rockwood, MI 48173

Nichole Koepp
W10684 Wildwood Way
Poynette, WI 53955

Nichole Pearsall
1466 Oak Grove Dr
Walled Lake, MI 48390

Nichole Polster
1401 S Nicolet Rd Apt 52
Appleton, WI 54914

Nici Breitrick
419 North crest
Hortonville, WI 54944
Nick Asmondy
w9127 hwy86
Tomahawk, WI 54487

Nick Blasczyk
N9582 Darboy Drive
Appleton, WI 54915

Nick Bloechl
1250 St. Augustine Rd
Hubertus, WI 53033

Nick Blythe
287 Wintergreen Drive
Omro, WI 54963




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 560 of 736
Nick Dassow
151 Jefferson Ave
Port Edwards, WI 54469

Nick Dawson
24 Mapleview Dr
Gladstone, MI 49837

Nick Fry
No Address - purchased tickets via PayPa

Nick Giese
800 Carney Blvd
3
Marinette, WI 54143

Nick Groeschel
W4959 County Rd S
Black Creek, WI 54106

Nick Hearns
590 Suwannee Rd
Bldg 1036 Rm 115
Panama City, FL 32403

nick herzfeldt
6502 center road
Manitowoc, WI 54220

Nick Hetebrueg
1555 Scenic Drive
Kewaskum, WI 53040

Nick Hoppman
N1879 Municipal Drive
Greenville, WI 54942

Nick Kalkopf
1423 N 7th
Manitowoc, WI 54220

Nick Keiser
No Address - purchased tickets via PayPa

Nick Lyssy
46 Caroline st
Albion, NY 14411

Nick Miller
W5929 Autumn Hills Parkway
Appleton, WI 54913

Nick Ogrin
7416 fern drive
Mentor, OH 44060


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 561 of 736
Nick Paul
N6671 Graham rd
Randolph, WI 53956

Nick Petska
738 South 23rd Street
Manitowoc, WI 54220

Nick Pitzer
231 Bond St.
Neenah, WI 54956

Nick Plahn
44121 32nd Street West
Lancaster, CA 93536

Nick Price
1001 N Evergreen St
Chandler, AZ 85225

Nick Relich
1609 Kentucky ave
Sheboygan, WI 53081

Nick Rockow
714 26 1/4 St.
Chetek, WI 54728

Nick Roemer
5076 colony ct
Thomson, IL 61285
Nick Rohloff
1179 Reed Street
Green Bay, WI 54303

Nick Rosenfeldt
W6704 Midway Rd
Hortonville, WI 54944

Nick Schommer
1132 Aldrin St.
De Pere, WI 54115

Nick Smith
No Address - purchased tickets via PayPa

Nick Soltis
1401 Hiawatha St
Minot, ND 58701

Nick Stepniak
w5916 st hwy 64
Peshtigo, WI 54157



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 562 of 736
Nick Techel
222623 Laurel Rd
Wausau, WI 54401

Nick Titel
1105 6th st
Kewaunee, WI 54216

Nick Tullberg
1326 S 24TH ST
Sheboygan, WI 53081

Nick Van De Yacht
5240 County Road S
Little Suamico, WI 54141

Nick vondran
7950 Veta Grande Rd
Scales Mound, IL 61075

Nick Wahlgren
12705 W Brentwood dr.
New Berlin, WI 53151

Nick Wanker
3640 West forest hill ave
Franklin, WI 53132

Nicki Becker
W944 Town Center Road
Brodhead, WI 53520
Nicki Dupre
313 green meadow drive
Wautoma, WI 54982

Nicki H
615 Cedar Bluffs Way
#15
Slinger, WI 53086

Nickolas Boylan
605 Kramer Lane
Kimberly, WI 54136

NICKY MILLER
950 W Ryan St
Brillion, WI 54110

Nicolas Muelder
1476 Hilltop View Ct.
Hubertus, WI 53033




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 563 of 736
Nicole Bartusch
132 S. Mill st
Vicksburg, MI 49097

nicole booth
550 lochwood drive
Crystal Lake, IL 60012

Nicole Breziski
2150 Red Oak Drive
Plover, WI 54467

Nicole Campbell
2276 Gateway Meadows Ln
Neenah, WI 54956

Nicole Clark
N4225 25th Ave.
Mauston, WI 53948

Nicole Cornils
12502 Lakeshore Rd
Two Rivers, WI 54242

Nicole Craven
4908 Grand Ave
La Grange, IL 60525

nicole dixon
522 westplain drive
Green Bay, WI 54303
Nicole Eberhardt
1802 S Maple ave
Marshfield, WI 54449

Nicole Eddie
2535 West Ripple Ave
Oshkosh, WI 54904

Nicole Fink
520 s 4th st
Apt 27
Ames, IA 50010

nicole george
422 Wisconsin ave
Fond Du Lac, WI 54937

Nicole Golden
3127 Sheldon Dr
Oshkosh
Oshkosh, WI 54904




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 564 of 736
Nicole Grahn
2106 Verlin Road
Apt 15
Green Bay, WI 54311

Nicole Hall
N5170 Towne Rd
Waupun, WI 53963

Nicole Jensen
No Address - purchased tickets via PayPa

Nicole Kammerzelt
900 E Wabash Ave
Waukesha, WI 53186

Nicole Krause
409 Ransom St
Ripon, WI 54971

Nicole Laber
101667 Casey Ave
Spencer, WI 54479

Nicole Lampela
735 Elm St.
Apt 1
Hancock, MI 49930

Nicole Larsen
2762 State Rd. 116
Omro, WI 54963

Nicole Lawrenz
414 N LAFAYETTE St
Shawano, WI 54166

Nicole Leanna
820 Spence St
Green Bay, WI 54304

Nicole Lettow
7379 Moll ct
West Bend, WI 53090

Nicole Lijewski
2009 Hudson Way
Waukesha, WI 53186

Nicole Lueck
232159 county road Y
Birnamwood, WI 54414




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 565 of 736
Nicole Martin
S70W16965 Hedgewood Dr
Muskego, WI 53150

Nicole Maslakow
2110 River Bend Road
Plover, WI 54467

Nicole McCurdy
1002 Fresnir Ct
Waunakee, WI 53597

Nicole Minett
3731 Navaho ave
Rockford, IL 61102

Nicole Mingo
1305 Grande Ave
Center Point, IA 52213

Nicole Moore
27078 230TH ST
Detroit Lakes, MN 56501

Nicole Mortensen
750 Olson Ave.
Oshkosh, WI 54901

Nicole Mroczynski
628 FAIRVIEW AVENUE
De Pere, WI 54115
Nicole Olds
5730 Oakland Dr.
Stevens Point, WI 54482

Nicole Ostrowski
211 N 62nd St
Milwaukee, WI 53213

Nicole Paris
2630 Templeton Pl
Oshkosh, WI 54904

Nicole Parish
3033 Hillside Trail
Cross Plains, WI 53528

Nicole Radl
1538 south 36th street
Manitowoc, WI 54220

Nicole Saxon-frye
1309 L st NE
Brainerd, MN 56401


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 566 of 736
Nicole Schendel
N7894 Lakeshore Dr
Fond Du Lac, WI 54937

Nicole Schill
119 Baumann St
Campbellsport, WI 53010

Nicole Schomaker
425 Prairie Way
Wrightstown, WI 54180

Nicole Sewell
301 N Wentz St
Macon, MO 63552

Nicole Solis
No Address - purchased tickets via PayPa

Nicole Thayer
1217 S Madison St
Appleton, WI 54915

Nicole Thonn
367 Birch Ct
Roselle, IL 60172

Nicole Toay
N1431 Dallman Rd
Waterloo, WI 53594

Nicole Treder
20 N. 6th Ave.
Winneconne, WI 54986

Nicole Vande Voort
301 Whitney St
Kaukauna, WI 54130

Nicole Voit
No Address - purchased tickets via PayPa

Nicole Wachowiak
W204S8226 Pasadena Dr.
Muskego, WI 53150

Nicole Weise
703 forest home drive
Francis Creek, WI 54214

Nicole Williams
512 Danbury Drive
Oswego, IL 60543




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 567 of 736
Nicole Zajakowski
4730 Aspen Ct
New Berlin, WI 53151

Nicole Zitello
2222 Woodward Ave
Lakewood, OH 44107

Nicole Zygarlicke
5603 WINDING CREEK DR
Schofield, WI 54476

Nicolette Hommen
96 Exchange St
Cambridge, WI 53523

Nicolette Pierce
541 Shady Wood Way
Madison, WI 53714

Nicolette Wunder
871 s 75th street
Milwaukee, WI 53214

Nicolle Palmer
319 Main St
Rosendale, WI 54974

Nik Anderson
N87 Wi5625 Belleview blvd.
Menomonee Falls, WI 53051
Nikki Blank
No Address - purchased tickets via PayPa

Nikki Bregger
1614 McRae Place
Green Bay, WI 54311

Nikki Buechel
N1765 Schoenborn Rd.
Chilton, WI 53014

Nikki Cascioli
816 Cass Ave
Kingsford, MI 49802

Nikki Guenette
809 W Grant St
Appleton, WI 54914

Nikki Hanner
218 e. Clark st.
Negaunee, MI 49866



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 568 of 736
Nikki Robinson
922 Rose Street
Kewaunee, WI 54216

Nikki Roskom
1306 Sunray LAN
Green Bay, WI 54313

Nikki StarrWalker
1128 Riverview St N
Lewiston, ID 83501

Nikki Weigman
1008 Manor Pl
Little Chute, WI 54140

NILES SHILTS
338 Gifford
Nekoosa, WI 54457

Niles Shilts
338 gifford ct
Nekoosa, WI 54457

Nina Rodriguez
1007 W. Main St.
205
Watertown, WI 53094

NJ Schwinny
N4956 county rd G
Saint Cloud, WI 53079

Noah Ahlswede
530 E 2nd St
Fond Du Lac, WI 54935

Noah Barber
53 Morningside Dr
Cortland, NY 13045

Noah Clark
221 oak ct.
Orfordville, WI 53576

Noah Danner
281 Sheboygan Street
Fond Du Lac, WI 54935

Noah Everard
1601 17th ave
Menominee, MI 49858




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 569 of 736
Noah Gauthier
1760 meneau dr
De Pere, WI 54115

Noah Haring
1218 Clifton terrace
Rochelle, ill 61068-0000

Noah Krumbein
N9247 Meyer Ct.
Fond Du Lac, WI 54937

Noah Lakeman
311 Rita Ave
Dickeyville, WI 53808

Noah Mezera
1600 vogt dr
201
West Bend, WI 53095

Noah Moderow
N1286 17th Road
Dalton, WI 53926

Noah Mueller
1907 Taylor street
Little Chute, WI 54140

Noah Pomplun
3175 County Road E
Omro, WI 54963

Noah Radatz
1380 8th Ave
Newport, MN 55055

Noah Schwartz
W142N7004 Oakwood Drive
Menomonee Falls, WI 53051

Noah Verbockel
545 Biese st.
Combined Locks, WI 54113

Noah Zigelbauer
929 3rd street
Kiel, WI 53042

Noel Wenthur
W2716 Moon Dance Dr
Kaukauna, WI 54130




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 570 of 736
Noelle Kellner
1146 DIVISION ST
Green Bay, WI 54303

Noelle Stoflet
No Address - purchased tickets via PayPa

Nolan Spanbauer
724 oak at
Oshkosh, WI 54901

Nolen Hansen
3230 Western Avenue
Jackson, WI 53037

Nora Scray
po box 236
Pulaski, WI 54162

Noreane Ziegel
204 Jackson Street
Reeseville, WI 53579

Norma Garcia
905 Elizabeth St
Green Bay, WI 54302

Norman Peters
229 Church road
Luxemburg, WI 54217

Norman Roller
703 Carver Lane
Menasha, WI 54952

NORMAN SCHWEBS
N6235 CTY HWY I
Fremont, WI 54940

Nycole Garman
618 Birch Street
Lake Mills, WI 53551

NYLEE OSBORN
126 GREEN WAY DRIVE
Combined Locks, WI 54113

Olga Kline
414-51st Street
West Des Moines, IA 50265

Oliver Arena
2825 s 75th street
Milwaukee, WI 53219



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 571 of 736
Oliver Hoefler
412 ElizabethSt
Baraboo, WI 53913

Olivia Beyer
N1625 Arnies Lane
Greenville, WI 54942

Olivia Bowe
1369 Mourning Dove Ct
De Pere, WI 54115

Olivia Bush
P.O. Box 206
Fairwater, WI 53931

Olivia Clemens
4577 Hawk Haven Rd
Stevens Point, WI 54482

Olivia Delagardelle
1256 black hawk rd
Waterloo, IA 50701

Olivia Duffeck
7799 hart road
Greenleaf, WI 54126

Olivia Flom
No Address - purchased tickets via PayPa

Olivia Gerritson
205 W Main St
Waupun, WI 53963

Olivia Gunyon
213 S. Sidney St.
Kimberly, WI 54136

Olivia Hebbe
W3798 Old Green Lake Rd
Princeton, WI 54968

Olivia Hietpas
W6342 Elpaso Dr
Greenville, WI 54942

Olivia Marie
218 10th Ave
Apt 113
Eau Claire, WI 54703

Olivia Meissner
1230 E. Calumet St.
Appleton, WI 54915


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 572 of 736
Olivia Millay
1266 Lori drive
Neenah, WI 54956

Olivia Molle
3341 Mirage Circle
Plover, WI 54467

Olivia O Connell
611 Desnoyer Street
Kaukauna, WI 54130

Olivia Reichardt
29 Diane Lane
Appleton, WI 54915

Olivia Saggio
W173S8122 Adam Ct.
Muskego, WI 53150

Olivia Scheeler
1801 Maria dr.
424
Stevens Point, WI 54481

Olivia Schumacher
1805 Michael dr.
Waukesha, WI 53189

Olivia Schuppel
338 S. Main St.
A
Medford, WI 54451

Olivia Vogel
4615 county road G
Reedsville, WI 54230
Olivia Walton
2712 S Walden Ave
Appleton, WI 54915

Ona Koentopp
117 E Waushara st.
Apt 18
Berlin, WI 54923

Ori Lincoln
3169 n 5th st
Milwaukee, WI 53212

Owen Apland
No Address - purchased tickets via PayPa




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 573 of 736
Owen Birenbaum
8223 carstens lake road
Manitowoc, WI 54220

Owen Phillips
2229 willowbend ct
Oshkosh, WI 54904

oxsanna stoken
319 Kawbawgam
Marquette, MI 49855

Paige Chaillier
4883 Delta 17.8 Drive
Escanaba, MI 49829

Paige Dickins
6615 S. Isabella Rd.
Shepherd, MI 48883

Paige Hintz
9014 Asbury Dr
Almond, WI 54909

Paige Kraus
825 Driftwood Dr
Brillion, WI 54110

Paige Mayer
6915 S Timber Ridge Lane
Apt 3205
Oak Creek, WI 53154

Paige Meshnick
W7488 Cross Country Ln
Hortonville, WI 54944

Paige Ness
233 PINECREST CT
Black Creek, WI 54106

Paige Pfeifer
2037 Ravine Street
Janesville, WI 53548

Paige Roesler
Wendy Roesler
Omro, WI 54963

Paige Steele
1214 W Bent Avenue
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 574 of 736
Paige Thompson
N15326 V4 State rd
Vulcan, MI 49892

Paige Welch
W741 St Hwy M69
Perronville, MI 49873

Paige Wilcox
511 4th st
Port Edwards, WI 54469

Paige Wilson
No Address - purchased tickets via PayPa

Paiton Proud
1405 Kensington Ave
Oshkosh, WI 54902

PAM BILLMAN
6448 WOODENSHOE RD
Neenah, WI 54956

Pam Drake
611 kennedy ave
Omro, WI 54963

Pam Hynnek
W3949 Krueger Rd
Appleton, WI 54913

Pam Pfister
821 Annrich Ave
Omro, WI 54963

Pam Schneider
2851 Nostalgic Court
De Pere, WI 54115

Pam Welch
2658 Kathy drive
Green Bay, WI 54311

Pamela Amundson
190 Twin Lakes Dr
Fond Du Lac, WI 54937

Pamela Arnold
No Address - purchased tickets via PayPa

pamela demoske pfeiffer
w8048 randallwood lane
Fond Du Lac, WI 54937




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 575 of 736
PAMELA ELSING
4647 County Hwy DM
Morrisonville, WI 53571

Pamela Stobb
N5214 STATE RD 175
Fond Du Lac, WI 54937

Pamela Vanderhoof
W5132 Maple Ridge Drive
Fond Du Lac, WI 54937

Pamela West
2500 Inglewood Place
Appleton, WI 54911

Pari Fruendt
314 Alcott Drive
Neenah, WI 54956

Parker Buth
W289 S6630 Holiday Road
Waukesha, WI 53189

Parker Cocco
3017 Woodridge Dr
Oshkosh, WI 54904

Parker Schmitz
No Address - purchased tickets via PayPa

Pat Barnes
1724 South Sanders Street
Appleton, WI 54915

Pat Burns
4344 W. Carmel Dr.
Franklin, WI 53132

Pat Gering
1741 Westfield Ave
Green Bay, WI 54303

Pat King
No Address - purchased tickets via PayPa

Pat McNamar
920 ANN ST
Madison, WI 53713

Pat Mullowney
929 Woodside Ave
Ripon, WI 54971




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 576 of 736
Patrice Bauman
792 Ivy Oaks dr
Caledonia, IL 61011

Patrice Flanagan-morris
W251 S3901 RICKERT DR
Waukesha, WI 53189

PATRICE HIRN
3065 ROSE MOON WAY
Neenah, WI 54956

Patricia Albright
W876 County K
Ripon, WI 54971

Patricia Doucet
2206 West ave South
La Crosse, WI 54601

Patricia Eberly
183 A Dew Drop Road
York, PA 17402

Patricia Ferrin
611 N Pinecrest Road
Bolingbrook, IL 60440

Patricia Kiefer
1105 Ferris mill rd
Decorah, IA 52101
Patricia Kilgore
3303 Memphis Ln
Bowie, MD 20715

patricia Krause
W7023 Voyger Rd
Fond Du Lac, WI 54937

PATRICIA MARTIN
9116 W Conrad Lane
Milwaukee, WI 53214

PATRICIA NELSON
N7361 SPRING ST APT A3
Fond Du Lac, WI 54935

Patricia Oelke
226 4th St
Fond Du Lac, WI 54935

Patricia Pendleton
W5500 Gema Dr
Pardeeville, WI 53954


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 577 of 736
Patricia Post
N1382 Rainbow Trail Road
Keshena, WI 54135

PATRICK BATEY
1337 POND VIEW CIR
De Pere, WI 54115

Patrick Berry
816 SCHOOL AVE
OSHKOSH, WI 54901

Patrick Hughes
N2115 16th Court
Montello, WI 53949

Patrick Jason
180 3rd st
Fond Du Lac, WI 54935

Patrick McGinnis II
213 crystal ct
Winter Haven, FL 33880

Patrick McNerney
4251 Powers Lane
Oconto Falls, WI 54154

Patrick Nagle
7725 W Lakeview Ter
Frankfort, IL 60423
Patrick Raasch
1902 W Marquette St
Appleton, WI 54914

Patrick Stuart
852 Central st
Oshkosh, WI 54901

Patrick Tulloch
2727 Brentwood Dr.
Racine, WI 53403

Patti Adeli
1403 Park Ave
River Forest, IL 60305

Patti Amann
1218 south main st.
Mishicot, WI 54228

Patti Heil
1623 DOEMEL ST
Oshkosh, WI 54901


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 578 of 736
Patti Lebeck
W7742 County Road F
Phillips, WI 54555

Pattie Knoll
509 E Franklin Ave
Neenah, WI 54956

Patty Edelburg
No Address - purchased tickets via PayPa

Patty Shea
242 Wyldeberry Lane
Oshkosh, WI 54904

Patty Wianecki
w9726 st rd 16 and 60
Reeseville, WI 53579

Paul Bartelme
1409 11th Ave
Green Bay, WI 54304

PAUL BAUER
3011 PINE RIDGE RD
Oshkosh, WI 54904

Paul Beardsley
N4341 Country Gate Court
Black Creek, WI 54106

Paul Berres
N6823W Hwy.a
Glenbeulah, WI 53023

Paul Bloch
618 coonen dr
Combined Locks, WI 54113

Paul Christensen
835 Shea Ave
Green Bay, WI 54303

Paul Coppola
1361 Prairie Ct
West Chicago, IL 60185

Paul Danielson
N1432 Wildwood drive
Greenville, WI 54942

Paul Dekranes
74 Salt Creek Road
Roselle, IL 60172



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 579 of 736
Paul Delcore
W2333 CTY RD UU
Appleton, WI 54913

Paul Dombrowicki
No Address - purchased tickets via PayPa

PAUL EKIS
N1207 37TH AVE
Berlin, WI 54923

Paul Endter
1953 West Barley Way
Appleton, WI 54913

Paul Fait
N162W19945 RIVERVIEW DR
Jackson, WI 53037

Paul Fait
N162W19945 Riverview Dr
Jackson, WI 53037

Paul Hughes
4818 Village Ct
APT 4
Nashotah, WI 53058

Paul Hutto
2203 Randolph rd
Janesville, WI 53545
Paul Imig
W71N444 Mulberry Ave.
Cedarburg, WI 53012

Paul Kehl
1347 W Isabella Rd
Midland, MI 48640

Paul Kinsella
483 Jacob Drive
Denmark, WI 54208

Paul Kluz
8 Easthaven CT
APT 10
Appleton, WI 54915

Paul Konopa
N1681 Ridgeway Dr
Greenville, WI 54942




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 580 of 736
Paul Luepke
7900 Kiely Way
Neenah, WI 54956

Paul Munagian
4651 TEONIA WOODS
Rolling Meadows, IL 60008

Paul Nelson
882 Wylde Oak Drive
Oshkosh, WI 54904

Paul Perzinski
4808 Adams lake rd
Stevens Point, WI 54482

Paul Phillip
1019 n 14th st
Manitowoc, WI 54220

Paul Rotter
W9067 Turner Rd.
Channing, MI 49815

Paul Schreiber
1001 Railroad St.
Appleton, WI 54915

Paul Schroeder
430 4th Street South
Wisconsin Rapids, WI 54494
Paul Seibel
368 doty
Fond Du Lac, WI 54935

Paul Simmons
7310 Lake Ridge Drive
Savage, MN 55378

paul stenroos
1716 taft ave
B2
Oshkosh, WI 54902

Paul Szwedo
768. Yorkshire Rd
Neenah, WI 54956

PAUL TRIEZENBERG
3000 W HERITAGE AVE
Appleton, WI 54914




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 581 of 736
Paul Weber
673n Willy mac rd
Manistique, MI 49854

Paul Zangl
3380 Omro Rd
Oshkosh, WI 54904

Paula Menting
N9669 Tom Court
Appleton, WI 54915

Paula Petri
2220 Jefferson St
Two Rivers, WI 54241

Paula Thuerman
1226 E. Clarke St.
Waupaca, WI 54981

Paula VandenEng
W187 State Hwy 156
Pulaski, WI 54162

Paula Vanstraten
N5821 E Cherry Ct
Shiocton, WI 54170

Paula Werner
70 Center St
Fond Du Lac, WI 54937
Paula Worzella
1921 CLAR RE DR
Plover, WI 54467

Paulie Maurer
17751 Abigail Ln
Orland Park, IL 60467

PAULINE POUPORE
W5979 #34 RD
Carney, MI 49812

Payton Krueger
5675 West Nature s Lane
Appleton, WI 54914

Payton Mueller
232 E Railroad Ave
Saint Cloud, WI 53079

Payton Nault
8542 O Lane
Gladstone, MI 49837


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 582 of 736
Payton Omet
No Address - purchased tickets via PayPa

Payton Stehno
2721 N university dr
101
Waukesha, WI 53188

PEGGY BESAW
1323 LAWRENCE ST
New London, WI 54961

Peggy Lockwood
32863 South St
Lawton, MI 49065

PEGGY LOOSE
503 FULTON ST
Chilton, WI 53014

Peggy McCormick
W7146 kirschner rd
Shiocton, WI 54170

Peggy Rider
147 s. 8th Ave
Apt #3
West Bend, WI 53095

Peggy Spencer
N7737 Cooper Rd
Oneida, WI 54155

Penny Danks
561 Prestige Court
Edgerton, WI 53534

Penny Grissman
817 Sanitorium Rd.
Kaukauna, WI 54130

Penny Harlan
759 S Washburn St
5
Oshkosh, WI 54904

Penny Kukulski
1003 Country Creek Ln
Chesterton, IN 46304

Penny Tesch
6608 Peninsula Ln
Ringle, WI 54471




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 583 of 736
Penny Wilson
W8151county road 356
Stephenson, MI 49887

Pepsi Bottlers
2541 W. 20th Ave.
Oshkosh, WI 54904

Perry Balazs
2101 hickory lane
New HolsteinN, WI 53061

Pete Spatchek
146 Wisconsin Ave
Brillion, WI 54110

Pete Stephan IV
240 Maple St
Peshtigo, WI 54157

Pete Unser
409 Mill St.
Fox Lake, WI 53933

Peter Broehm
1813 pleasant ave.
New Holstein, WI 53061

peter hehli
5760 w. grande market dr.
Appleton, WI 54913
PETER HERRICK
612 GRAVES ST
Chilton, WI 53014

Peter Lawlor
No Address - purchased tickets via PayPa

PETER LECAPITAINE
1028 E NORTH ST
Appleton, WI 54911

Peter Lindemann
2722 S 23rd St
Apt. 8
Manitowoc, WI 54220

Peter Marohl
No Address - purchased tickets via PayPa

Peter Mcculloch
129 Woodhaven Lane
Neenah, WI 54956



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 584 of 736
Peter Mueller
5322 Athens Avenue
Racine, WI 53406

Peter O Krupa
1 N. Main St.
2SW
MOUNT PROSPECT, IL 60056

Peter Rausch
1835 Rush Lake Drive
Ripon, WI 54971

Peter Schnoor
560 S 9th St
#14
De Pere, WI 54115

Peter Soulier
Po box. 434
Lac Du Flambeau, WI 54538

Peter Stensaas
1609 Johnson Street
Stoughton, WI 53589

peter thomas
2070 charles st.
De Pere, WI 54115

Peter Vollbrecht
1984 Creek Side Drive
Neenah, WI 54956

Peyton Beckman
8118 Oakwood ave
Neenah, WI 54956
Peyton Brown
201 chestnut st
Lena, IL 61048

Peyton Diem
3013 Shady Circle
Cross Plains, WI 53528

Peyton Hofer
3815 e clovis ave
Mesa, AZ 85206

Peyton Janes
430 union street
Green Lake, WI 54941




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 585 of 736
Peyton Stankiewicz
1117 Greenbriar drive
Hanford, CA 93230

Phil Junior
1540 Schaller St
Janesville, WI 53546

Phil Levenhagen
2690 black wolf ave
oshkosh, WI 54902

Phil Nikolas
543 W. 14th Ave
Oshkosh, WI 54902

Phil Okkerse
431 South 4th Ave
Sturgeon Bay, WI 54235

Philip Foran
14 Sandcreek Pl
Decatur, IL 62521

PHILIP NATONSKI
W5008 GOLF COURSE RD APT 602
Sherwood, WI 54169

Philip Schultz
11215 Spring Lake Rd
Kiel, WI 53042
Phill Habel
1428 Navigator Way
De Pere, WI 54115

Phillip Hahn
212 n River rd
Waterville, OH 43566

PHILLIP HEIMBRUCH
E7727 STAGE RD
New London, WI 54961

Phillip Ritger
N2867 S Resthaven Rd
Rubicon, WI 53078

Phoebe Jensen
2477 curtis ct
Green Bay, WI 54311

Phoenix Funk
1942 Debruin rd
Kaukauna, WI 54130


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 586 of 736
Phoenix Hyde
No Address - purchased tickets via PayPa

Phoenix Wenzel
320 N 7th Street
Winneconne, WI 54986

Pinkie Moore
1032 e walnut
Upper
Green Bay, WI 54301

Precious Briggs
W8470 Germantown Road
Crivitz, WI 54114

Precision Dynamics Corp
PO Box 71549
Chicago, IL 60694-1995

Preston Kummerer
1530 Avondale Drive
Green Bay, WI 54313

Preston Smith
13305 freedom rd
Baraga, MI 49908

QUENTIN GRZESIK
2627LANCELOT LANE
Dyer, IN 46311
Questan Barker
4928 Michigan Dr.
Superior, WI 54880

Quinlan Hillesheim
1118 Nicolet Ave
Green Bay, WI 54304

Quinn Krause
312 N Main St Deerfield
Deerfield, WI 53531

Quinn Moore
5150 S Monitor
Chicago, IL 60638

Quinn Truscott
133 24th Ave NE
A
Calgary AB T2E 1W7




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 587 of 736
Quintin Bucheit
100 Oak Street
Apt 13
Hiawatha, IA 52233

Quintin Wolter
617 portage st
Stevens Point, WI 54481

Rachael Bissett
5199 High Pointe Dr
Winneconne, WI 54986

Rachael Brabec
W195N16247 Eastwood Cir
Jackson, WI 53037

Rachael Lawless
701 Hobart dr
Unit c
South Elgin, IL 60177

Rachael Liermann
W3478 Meadowlark Rd
Fredonia, WI 53021

Rachael Nerby
N8956 Ellen St, po box 44
Nichols, WI 54152

Rachael Platt
106 Harrison St
East Galesburg, IL 61430

Rachael Singer
5715 Cty Road K
Amherst, WI 54406
Rachael Strange
No Address - purchased tickets via PayPa

Rachael Strnad
E3338 County Road K
Casco, WI 54205

Rachael Wetmiller
961 Roscoe st
Green Bay, WI 54304

Racheal Kaske
913 n chestnut ave
Green Bay, WI 54303




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 588 of 736
Rachek Wolf
W6564 Talon Dr
Greenville, WI 54942

Rachel Blohowiak
1911 Swan Pointe Terrace
De Pere, WI 54115

Rachel Bonacorsi
8066 Cornell Rd
Apt 104
Germfask, MI 49836

Rachel Boo
321 1/2 W. Main st.
Waupun, WI 53963

Rachel Chaney
N3098 River Bend Dr
Peshtigo, WI 54157

rachel dann
1324 swamp rd
Green Bay, WI 54313

rachel derouin
1700 21st Ave s
Escanaba, MI 49829

Rachel Disterhaft
509 Webster street
Berlin, WI 54923

Rachel Elisabeth
1475 Eliza st
Green Bay, WI 54301

Rachel Elliott
14220 Burbank Blvd.
Apt 208
Van Nuys, CA 91401

Rachel Espitia
439 Jefferson Dr.
Kewaskum, WI 53040

Rachel Goedderz
7878 S US HIGHWAY 45
Oshkosh, WI 54902

Rachel Greene
2456 Antares Terrace
Green Bay, WI 54311




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 589 of 736
Rachel Haisler
1236 larkspur dr
Kansasville, WI 53139

Rachel Hanson
5903 Wildlife Dr
Allenton, WI 53002

Rachel Hobbs
5575 Cathedral Peak dr
Sparks, NV 89436

Rachel Honish
N103W16730
Germantown, WI 53022

Rachel Hunter
2704 Prairie Ct
East Troy, WI 53120

Rachel Kelley
W196N11278 SHADOW WOOD LANE
Germantown, WI 53022

Rachel Krutz
326 Center St
Neenah, WI 54956

Rachel Lemke
242 County Road 149
Pierz, MN 56364
Rachel Linzmeyer
217 E 17th St
Kaukauna, WI 54130

Rachel Marquette
916 E Randall St.
Shawano, WI 54166

Rachel Mccarthy
275 1/2 KNOWLTON ST
Waterloo, WI 53594

Rachel Morris
6003 Old Oak Circle
Sugar Land, TX 77479

Rachel Pagel
1608 roosevelt ave
Oshkosh, WI 54901

Rachel Pavlik
1329 E Road 4
Edgerton, WI 53534


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 590 of 736
Rachel Rongstad
4820 Cty Rd E
Slinger, WI 53086

Rachel Schroeder
722 western Ave
Fond Du Lac, WI 54935

Rachel Shedal
11125 RIDGE RD
MISHICOT, WI 54228

Rachel Slavik
2535 West Ripple Ave
Oshkosh, WI 54904

Rachel Tollakson
N5760 Valley Rd
Cecil, WI 54111

Rachel Truesdill
81 County Road F
River Falls, WI 54022

Rachel Walter
14958 Austin dr
Lockport, IL 60441

Rachel White
2235 Foxglove Ct
New Berlin, WI 53151
Rachel Zindars
737 north 5th ave
Redgranite, WI 54970

Rachele Depagter
W2561 miley road
Sheboygan Falls, WI 53085

Rachelle Racette
604 Riverview dr
Winneconne, WI 54986

Rachelle Rodriguez
16169 6th st
Atlantic Mine, MI 49905

Rachelle Turzinski
7004 5th Ave
Almond, WI 54909

Raeanne Klatt
3309 17th St.
Menominee, MI 49858


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 591 of 736
Raechel Russo
4614 County Rd T
Oshkosh, WI 54904

Raegan Babcock
3435 Country Club Lane
Morris, IL 60450

Raiden Windham
418 N Maple Ave
Green Bay, WI 54303

Ramiro Hernandez
1124 n danz ave
Green Bay, WI 54302

Ramona mathews
6111 wintergreen dr
Wisconsin Rapids, WI 54494

Randa Wilberg
804 Pleasant Oak Dr.
Oregon, WI 53575

Randal Lee
1106 Mallard ave.
Oshkosh, WI 54901

RANDALL HALSTEAD
300 E Alfred St
Weyauwega, WI 54983
randall lavarda
11338 Nasgovitz Rd
Pound, WI 54161

Randall Philipps
104 6th Ave
Menominee, MI 49858

RANDALL SCHMITT
N2870 STATE ROAD 73
Wautoma, WI 54982

Randall Simmons
1101 Division St
Green Bay, WI 54303

RANDALL SOLBERG
2911 AIRPORT AVE
Wisconsin Rapids, WI 54494

Randel Evans
W17 Dakota Ave
Neshkoro, WI 54960


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 592 of 736
Randy Berres
W7154 Englewood Drive
Greenville, WI 54942

Randy Doerr
1000 Jones St.
Watertown, WI 53094

Randy Koester
N2639 Hwy Z Lot E96
Dousman, WI 53118

Randy Lewins
202 EAST MCKINLEY ST
Appleton, WI 54915

Randy Liegl
371 Pinecrest Ct.
Mayville, WI 53050

Randy Lindner
H18875 School Rd.
Wausau, WI 54403

Randy O'Connell
N1996 Virginia Dr
Waupaca, WI 54981

Randy Post
2052-1 Myrtle st
Dover, DE 19901
Randy Reimer
2330 39th Street
Two Rivers, WI 54241

randy sanford
1938 Neuens rd
Niagara, WI 54151

Randy Smith
1716 Wisconsin Avenue
New Holstein, WI 53061

Randy Streblow
W8057 Jones Ct
Beaver Dam, WI 53916

RANDY WEIR
S810 JOHNSON DR
Iola, WI 54945

RANDY WINKLER
N6475 HWY J
Montello, WI 53949


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 593 of 736
Raquel Artolacalero
618 E Oak St
Kimberly, WI 54136

Raquel Craig
1805 2nd ave sw
203
Minot, ND 58701

Raquel Riemer
11928 Zastrow Rd.
Cecil, WI 54111

Raven Schuette
2416 South 9th Street
Manitowoc, WI 54220

Ray Delrow
5502 Gordon St
Schofield, WI 54476

Ray Donajkowski
650 Beatrice Circle
Hudson, WI 54016

Ray Green
627 Nicolet ave
Oshkosh, WI 54901

Ray Kramer
1707 n. Ballard Road
Appleton, WI 54911

Ray Vincent
9248 Kornbrust Dr.
Lone Tree, CO 80124

Rayanna Peterson
10454 Highway 92
Hibbing, MN 55746

Raymond Davis
1503 37th st.
Fort Madison, IA 52627

Raymond Deblasio
1414 WESTHAMPTON DR
Plainfield, IL 60586

Raymond Tolonen
202 Goldsmith Street
Lower Apt
Baraga, MI 49908




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 594 of 736
Raynee Schuster
551 10th St S
Wisconsin Rapids, WI 54494

Reagan Kiehnau
No Address - purchased tickets via PayPa

Rebecca Anderson
13718 N. Paynesville Rd
Bruce Crossing, MI 49912

Rebecca Benavides
423 13th Avenue South
Onalaska, WI 54650

Rebecca Brault
307 Cleveland Street
Brillion, WI 54110

Rebecca Christensen
6928 n 52 st
Omaha, NE 68152

Rebecca DeJardin
137 S Washington St
Kimberly, WI 54136

rebecca flock
526 s silverlake st
Oconomowoc, WI 53066

Rebecca Geiyer
33095 Battershall rd
Grayslake, IL 60030

Rebecca Glickman
13253 Court Place
Burnsville, MN 55337

Rebecca Groelle
909 Hewitt St
Neenah, WI 54956

Rebecca Holmquest
5318 Russett Road
Madison, WI 53711

Rebecca Kempen
7224 County Rd W
Greenleaf, WI 54126

Rebecca Matowitz
3017 E Canary St
Appleton, WI 54915



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 595 of 736
Rebecca Meltz
459 Gavin parkway
Kewaskum, WI 53040

REBECCA MILLER
JESSICA STINSKI
W6361 QUARRY RD
Appleton, WI 54913

Rebecca Mohl
n2106 north rd
Hortonville, WI 54944

Rebecca Muehrcke
1593 W. Marhill Rd
Green Bay, WI 54313

Rebecca Omick
3907 E Klieforth Av
Cudahy, WI 53110

Rebecca Prohaska
1927 Bonnie Ln
Waukesha, WI 53188

Rebecca Pupp
1222 N. 10th St.
Sheboygan, WI 53081

Rebecca Quast
1510 Witzel Ave
APT 5
Oshkosh, WI 54902

Rebecca Rennert
No Address - purchased tickets via PayPa

Rebecca Sauer
711 Columbia St
Horicon, WI 53032

Rebecca Seib
916 Crooked Tree Place
Larkspur, CO 80118

Rebecca Steeno
3074 Westline
Green Bay, WI 54313

Rebecca Tuma
708 Sue St
Little Chute, WI 54140




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 596 of 736
REBECCA WAGNER
W4410 OLD GREEN LAKE RD
Princeton, WI 54968

Rebecca York
W8549 Akron drive
Wild Rose, WI 54984

Rebecca Zelhofer
3717 Buckingham Dr
Janesville, WI 53546

Rebecka Ewelt
3188 Vilas rd
Cottage Grove, WI 53527

Rebekah Hischke
361 Lake Plumleigh Way
Algonquin, IL 60102

Reece Washuleski
319 maple lane
Coleman, WI 54112

Reed Albinger
2250 s lombardy lane
New Berlin, WI 53151

Reed Hafeman
N1400 Westgreen Dr.
Greenville, WI 54942
Reed Larson
n3035 Fumee Lake drive
Iron Mountain, MI 49801

Reed Schmechel
850 Centennial Centre blvd
77
Oneida, WI 54155

Reegan Steiner
N5087 Twain Road
Chilton, WI 53014

Reggie Johnson
W5911 M69
Felch, MI 49831

Regina Brooks
544 Pleasant Court
Berlin, WI 54923




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 597 of 736
Regina Peterson
6893 Military Road
Lena, WI 54139

Reid Romenesko
47 Golden Wheat Lane
Wrightstown, WI 54180

Reilly Freund
W3842 Shady Lane
Fond Du Lac, WI 54937

Remi Lade
1524 W Marhill Rd
Green Bay, WI 54313

Renae Kiser
N451 River Rd
Vulcan, MI 49892

Rene Kussmann
227 Brenland Rd
Oshkosh, WI 54902

Renee Bouche
222 E. Park St.
Forestville, WI 54213

Renee Brown
4802 west wildflower lane
Appleton, WI 54915
Renee Heinz
1001 FOREST ST
Marinette, WI 54143

Renee Hering
556 Foxford Road
Bartlett, IL 60103

Renee Oppermann
730 Pine St
#1
Omro, WI 54963

Renee Reissmann
N358 Red Tail Lane
Appleton, WI 54915

Renee Reszel
1215 Nimrod Court
Oshkosh, WI 54902




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 598 of 736
Renee Sina
N7077 Brandon Road
Ripon, WI 54971

Renee Sponem
S10381 County Road C
Sauk City, WI 53583

Renee Vanden Boom
8393 Moeser Lane
Larsen, WI 54947

RENEE WHITEHEAD
3144 CEDARVILLE RD.
Millville, NJ 08332

Rhea Hoffman
2977 N. 77th St.
Milwaukee, WI 53222

Rheanna Lacount
6890 County Road E
Abrams, WI 54101

Rhoda Fleming
W7460 Westbrook Lane
Fond Du Lac, WI 54937

Rhonda Acitelli
821 South Villa Avenue
Villa Park, IL 60181
Rhonda Biwer
350 Beaumier Lane
Sobieski, WI 54171

Rhonda Niemi-Judge
W6831 Appletree CT
Greenville, WI 54942

Rian Lindholm
N5386 County Road D
New London, WI 54961

Ric Mcmains
108 5th st n
Grove City, MN 56243

Ricardo Gonzalez
2236 Marathon Ave
Neenah, WI 54956

Rich Dobrzynski
9415 w 106 ave
Saint John, IN 46373


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 599 of 736
Rich Grahl
PO Box 346
Eden, WI 53019

Rich Riffe
W6033 Greystone Ct
Appleton, WI 54915

RICHARD & BONNIE FASSBENDER
479 VAN ST
Kaukauna, WI 54130

Richard Bilotto
3967 Nicolet Drive
Green Bay, WI 54311

Richard Brehmer
315 West Fulton Street
Edgerton, WI 53534

Richard Gratton
N6421 Cty Rd AI
Juneau, WI 53039

Richard Henrikson
14741 Arcola
Livonia, MI 48154

Richard LaCrosse
207 E Ormsby St
Oxford, WI 53952
Richard Lukas
3212 E SABLERIDGE DR
Appleton, WI 54913

richard newcomb
3261 andover dr
Rockford, IL 61114

Richard Nummerdor
102Washington St
Reeseville, WI 53579

Richard Olson
6011 Stevens st
Byron, IL 61010

Richard Peters
806 w picnic st
3
Shawano, WI 54166




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 600 of 736
RICHARD POCHERT
24394 Oak Forest Dr
Rapidan, VA 22733

Richard Santkuyl
108 Hidden ridges Circle
Combined Locks, WI 54113

Richard Togstad
N3221 paap Rd
Weyauwega, WI 54983

Richard Whybark
2018 Cleveland Ave
Racine, WI 53405

Richard Wussow
226 6th street
Fond Du Lac, WI 54935

Richard Zillmer
W1921 flame road
Marinette, WI 54143

richelle Vincent
722 south melcorn circle
De Pere, WI 54115

Rick Braun
437 Prospect Ave
Fond Du Lac, WI 54937
Rick Brockman
1242 wildrose ln.
Neenah, WI 54956

Rick Cox
2821 County Hwy E
Warrens, WI 54666

Rick Hallet
3669 SOLITUDE ROAD
De Pere, WI 54115

Rick Harner
565 Shreve Lane
Neenah, WI 54956

Rick Kellner
1238 s taylor
Green Bay, WI 54303

Rick Lehecka
No Address - purchased tickets via PayPa



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 601 of 736
Rick Otradovic
327 north pine street
Kimberly, WI 54136

Rick Payette
6731 Richview Court
Abrams, WI 54101

Rick Stoegbauer
N8738 Sylvan Bay Road
Fond Du Lac, WI 54937

Rick Swanningson
130 Homewood Ct
Little Chute, WI 54140

Rick Thomas
917 Northwood Dr
Seymour, WI 54165

Rick Wechlo
3447 Lakeview rd
Colgate, WI 53017

Ricky Stroup
511 East 3rd St.
Kinmundy, IL 62854

Riesterer & Schnell, Inc.
1775 American Drive
Neenah, WI 54956
Rikki Beese
416 Bowen at
Oshkosh, WI 54901

Rikki Boldt
1125 N 12th ave
West Bend, WI 53090

Rileigh Allgeier
13070 Huntingto Chase
Rockton, IL 61072

Riley Kinjerski
314 dorelle street
Kewaunee, WI 54216

Riley LaFave
408 Harley street
Lena, WI 54139

Riley Lafave
408harley street
Lena, WI 54139


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 602 of 736
Riley Menzer
W5633 County Road Y
Fond Du Lac, WI 54937

Riley Neal
1701 westwood ave
Fond Du Lac, WI 54937

Riley Tucker
6032 33rd Avenue
Kenosha, WI 53142

Rina Finnell
146 W 6th St
Reserve, LA 70084

Ripple Acres, LLC, JSC Acres, LLC Jeffre
c/o John Schuster Attorney
Oshkosh, WI 54901

Rita Frey
428 Sweetflag Ave
Fond Du Lac, WI 54935

Rita Heyroth
8570 Saddleback Ln
Larsen, WI 54947

Rita Melchor
521 SW CERESCO ST
Berlin, WI 54923
ROB DREXLER
1317 CONGRESS AVE
Oshkosh, WI 54901

rob harlan
1661 iowa st
Oshkosh, WI 54902

Rob Larson
2401 N Oakland Ave
Milwaukee, WI 53211

Rob Prill
2872 NEWPORT AVE
Oshkosh, WI 54904

ROB SUNDERLAND
1203 Bruss St
De Pere, WI 54115

Robb Riekki
W6677 Green Willow Ct
Greenville, WI 54942


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 603 of 736
Robby Schmitt
425 College Ave
Sheboygan, WI 53083

Robert & Christine Worth
3101 E CANVASBACK LN
Appleton, WI 54913

Robert Bender
1834 W Pershing St Apt 4
Appleton, WI 54914

Robert Benotch
1621 Hillcrest
Kaukauna, WI 54130

Robert Binder
1610 Primrose Ln.
Fond Du Lac, WI 54935

Robert Boston
708 Brule Rd
Sault Ste. Marie     ON P6A 0B5

Robert Coffey
121 PO Box
Mass City, MI 49948

ROBERT CONSTANTINE
1141 W 6TH AVE
Oshkosh, WI 54902
Robert Cook
7405 Frieda st ne
Albuquerque, NM 87109

Robert Devroy
1708 Amy street
Green Bay, WI 54302

Robert Ditmars
1365 Harvest Moon Dr
Neenah, WI 54956

Robert Feulner
18 Washington rd
Schenectady, NY 12302

Robert flores
1709 dewey st
Manitowoc, WI 54220




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 604 of 736
Robert Francart
12 Easthaven Court
2
Appleton, WI 54915

Robert glover
16 specker circle
Marquette, MI 49855

Robert Hanna
2000 Taft Avenue
124
New Holstein, WI 53061

ROBERT HEIN
N8425 GRIFFITH RD
Eldorado, WI 54932

ROBERT KRIZ
1209 W Bent Ave
Oshkosh, WI 54901

ROBERT LAURENCE
4586 elm st
Laona, WI 54541

ROBERT LIVINGSTON
4620 WAZEECHA AVE
Wisconsin Rapids, WI 54494

Robert Mccallum
3233 Thomas Hickey Drive
Joliet, IL 60431

Robert McKnight
388 w Washington ave
Hartford, WI 53027
Robert Messina
7169 Bradley Dr
Plainfield, IL 60586

ROBERT MEYER
408 MANITOWOC ST
Menasha, WI 54952

Robert Mindt
2207 Creekside Ct
Sheboygan, WI 53081

Robert Moore
N6056 Southport blvd
Fond Du Lac, WI 54937




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 605 of 736
ROBERT OPPERMAN
W741 BLACKHAWK LN
Berlin, WI 54923

Robert Osheim
W172N9175 Shady Ln Apt 419
Menomonee Falls, WI 53051

Robert Petzke
2002 Ruben Dr
Waukesha, WI 53186

Robert Plunger
W8052 Haystack View Drive
Iron Mountain, MI 49801

robert reed
620 Catherine St
Metropolis, IL 62960

ROBERT SCHIPPER
SUE SCHALKOWSKI
E6642 GUTH RD
Weyauwega, WI 54983

ROBERT SCHODEBERG
777 Default Street
Campbellsport, WI 53010

Robert Schulte
324 main street
Camp Douglas, WI 54618

Robert Schutt
34740 Delafield Rd
Oconomowoc, WI 53066

Robert Snider
808 Chalet Dr NW
Rochester, MN 55901

Robert Sprenkle
4998 S. 3975 W.
Roy, UT 84067

robert stocks
340 S. Anne St
Kimberly, WI 54136

Robert Swenor
812 Champion St
Apt 1
Marquette, MI 49855




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 606 of 736
Robert Taylor
N9529 Noe Rd
Appleton, WI 54915

Robert Trealoff
414 Lee street
Durand, WI 54736

Robert Tuzik
1655 n artesian
1
Chicago, IL 60647

Robert Van Westenberg
320 W Swan St
Shawano, WI 54166

Robert Vandyke
1420 E Calumet
Appleton, WI 54915

ROBERT W KACZMARCZYK
14983 W. 95th Ave.
Dyer, IN 46311

Robert Wagner
275 Crestview Rd
Kaukauna, WI 54130

Robert Wiza
1285 River Park Circle East
Mukwonago, WI 53149

Robert Wojtalewicz
14 Brentwood Ln
Omro, WI 54963

Robert Workentine
228 N Mill St
Hortonville, WI 54944

Robert Zdanovec
929 south 5th ave
Wausau, WI 54401

Robin Barber
457 Forest View Rd
Oshkosh, WI 54904

Robin Biernbaum
1717 1/2 5th ave
South Sioux City, NE 68776




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 607 of 736
robin hearley
2410 ruffed court
Green Bay, WI 54311

Robin Inman
1795 Spring Hill Court
Neenah, WI 54956

Robin Jungers
w 2016 E River Rd
Campbellsport, WI 53010

Robin Pampuch
731 Carey Ave
Wild Rose, WI 54984

Robin Visger
3216 Soo Marie Ave
Stevens Point, WI 54481

Robin Wade
No Address - purchased tickets via PayPa

Robyn Bitter
No Address - purchased tickets via PayPa

Robyn Blakeley
5900 Stoney Brook Rd
Apt.15301
Rogers, AR 72758

Robyn Dickson
206 Redwood Court
Francis Creek, WI 54214

Robyn Locke
4235 Dutchess Park Road
Fort Myers, FL 33916

Robyn Morris
N7160 State Road 49
Green Lake, WI 54941

Robyn Neilsen
6720 W Monona Place
Milwaukee, WI 53219

Robyn Wussow
N7175 State Road
Black Creek, WI 54106

Roch Cournoyer
150 rang saint-louis
Yamaska QC J0G 1W0



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 608 of 736
Rochelle Henn
W4697 Deer Run Drive
Black Creek, WI 54106

Rocky Endries
912 S. 21st St.
Manitowoc, WI 54220

Rocky Gerlach
537 Tori St
Omro, WI 54963

Rod Neverman
4683 Lakeview Circle
Slinger, WI 53086

ROD SCHWARTZ
365 E ARNDT ST
Fond Du Lac, WI 54935

Rodencia De Santos
E1451 Grandview Rd
Waupaca, WI 54981

Rodney Boldt
7259 Clark Point Rd.
Winneconne, WI 54986

Rodney Cromwell
3435 Amber Ln
Green Bay, WI 54313
Rodney Sherman
PO Box 266
Alda, NE 68810

Roger Charbonneau
1100 Ludington Street, Suite # 203
Escanaba, MI 49829

ROGER CIESLINSKI
211 N 9TH AVE
Iron River, MI 49935

Roger Clark
W4654 Super Drive
Campbellsport, WI 53010

Roger Ellingsrud
701 S . Fremont St.
Janesville, WI 53545

Roger Hager
200 E Northland Ave
Appleton, WI 54911


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 609 of 736
Roger McAbee
504 Hilltop Drive
Green Bay, WI 54301

Roger Orlando
468 E. McWilliams St.
Fond Du Lac, WI 54935

roger zygarlicke
9649 US hwy 10
Marshfield, WI 54449

Roman Ramthun
504 Pebblestone Circle
73
Oneida, WI 54155

Ron Bakes
4205 KLATT ST
Plano, IL 60545

Ron Bernat
514 N Harvard Ave
Endeavor, WI 53930

Ron Griepentrog
105 vince st
Pardeeville, WI 53954

Ron Hawes
1425 Ferry Ave
2
Niagara Falls, NY 14301

Ron Meyer
1390 BIRCH BARK LN
Neenah, WI 54956
Ron Radloff
22 Marahner St
Plymouth, WI 53073

Ron Skelton
N7742 lakeshore drive
Fond Du Lac, WI 54937

Ron Strassburger
1708 Royal Crown Ct
Green Bay, WI 54313

Ronald Ackerman
P.O. Box 52
Felch, MI 49831




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 610 of 736
Ronald Dubois
No Address - purchased tickets via PayPa

Ronald Franklin Jr
W8645 Buckhorn Circle
Wautoma, WI 54982

Ronald Jacobson
122 Riverview Drive
Manitowoc, WI 54220

RONALD KESSLER
N4158 State HWY 52
Antigo, WI 54409

Ronald Klimeck
N2221 hickory rd
Watertown, WI 53098

Ronald Markofski
1558 Sheboygan Streeet
Oshkosh, WI 54904

RONALD MILLER
2322 N 26TH
Sheboygan, WI 53083

Ronald Platek
527 Vaughn St
Rhinelander, WI 54501

Ronald Schmidt
4581 Maple Ridge Dr
West Bend, WI 53095

Ronald Stolzman
No Address - purchased tickets via PayPa
RONALD WENDLING
PO BOX 123
Theresa, WI 53091

Ronald York
827 Thomas St
Ripon, WI 54971

Ronnie Otto
N3975 French rd
Appleton, WI 54913

Rory Kaddatz
N1785 Municipal Dr
Greenville, WI 54942




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 611 of 736
Rory Radtke
110 w rice ave
Tomahawk, WI 54487

Rose Becker
1203 Emerald Terrace
Apt 4
Sun Prairie, WI 53590

Rose Metke
W1656 Hwy 49
Brownsville, WI 53006

Roseann Bjork
186 twin lakes dr
Fond Du Lac, WI 54937

Roseann Everard
28 Elder Dr
Marquette, MI 49855

Roseanne Mertens
W5981 Holmes Road
Princeton, WI 54968

Rosemary Morris
302 Jake ln
Hampshire, IL 60140

rosemary pike
w594 maug rd
Ripon, WI 54971

Rosemary Sabel
w 1560 County rd t
Mount Calvary, WI 53057

ROSEMARY VANEPEREN
422 FAWNWOOD CT
Wrightstown, WI 54180

Ross Bielema
E7766 Cut Off Road
New London, WI 54961

Ross Francis
W447 hwy 96
Kaukauna, WI 54130

Ross Hoffman
7208 county rd m
Winneconne, WI 54986




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 612 of 736
Ross Hoffman
7208 county road M
Winneconne, WI 54986

Ross Mcdonald
914 18th st sw
Cedar Rapids, IA 52404

Ross McVey
3412 s blue spruce ln
Appleton, WI 54915

Ross Peterson
N2222 19th Road
Wautoma, WI 54982

Ross Vande Wettering
1832 Travis Lane
Kaukauna, WI 54130

Ross Wegner
W5917 Hearthstone Drive
Appleton, WI 54915

Roxann Jauregui
6842 SO. KOLIN AVENUE
Chicago, IL 60629

Roxanne Billing
PO BOX 107
Mohawk, MI 49950
ROXANNE MERKES
W1650 HOCHHEIM RD
Mayville, WI 53050

Roxy Braun
4800 W Amberwood Lane
Appleton, WI 54913

Roy Williams
324 Konemac Street
Menasha, WI 54952

Roya Momtaz-Romaine
6692 Traveler Trail
Windsor, WI 53598

Ruben Espinoza
325 e Washington
Hoopeston, IL 60942




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 613 of 736
Rudolph Morgando
455 High St
Apt#9
Hutchinson, MN 55350

Rudy Dellemann
225 W. Pulaski St.
Pulaski, WI 54162

Russ and Stacey Shurpit
W650 Dover Road
Neshkoro, WI 54960

Russ Hanseter
1036 S Crocus Ln
Appleton, WI 54914

Russ Pulver
W3524 Raddatz Rd
Cambria, WI 53923

Russ Wohlrabe
N5696 State Road 22/110
Manawa, WI 54949

Russell Cluchey
1033 Ridge Rd
Mishicot, WI 54228

Russell Dethloff
215 East 3rd
PO box 152
Valparaiso, NE 68065

Russell Fenstermaker
404 decorah rd
West Bend, WI 53095
Russell Miller
900 Hartzheim Dr
Appleton, WI 54913

Russell Sternal
1329 Dalton dr
Round Lake, IL 60073

Ruth Dudarenke
N7823 Lakeshore Dr
Fond Du Lac, WI 54937

Ruth Sefton
W311 river lane
Saint Cloud, WI 53079




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 614 of 736
Ruthanne Peterson
2034 Lawrence Dr
De Pere, WI 54115

Ryan Bal
3140 Sheldon Drive
Oshkosh, WI 54904

Ryan Beaber
PO BOX 65
Lakewood, WI 54138

Ryan Benoit
3500 E Park blvd
405
Plano, TX 75074

Ryan Bolen
249 oak st
Berlin, WI 54923

Ryan Bollinger
N4732 Pinecrest Dr
Montello, WI 53949

Ryan Brauns
2010 Jeffy Trail
206
Madison, WI 53719

Ryan Ceithamer
615 CLEAR SPRING CT
MONONA, WI 53716

Ryan Charles
509 Oak St
Neenah, WI 54956
Ryan Cooper
11517 Edgemere Terr
Roscoe, IL 61073

ryan dabel
1530 E Harriet St
Appleton, WI 54915

Ryan Delrow
No Address - purchased tickets via PayPa

Ryan Drilling
6315 70th street
Riceville, IA 50466




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 615 of 736
Ryan DuBois
1059 lee ave
de Pere, WI 54115

Ryan Ducaine
No Address - purchased tickets via PayPa

Ryan Dunn
N232 Camilia Ln
Appleton, WI 54915

Ryan Ebert
1245 South 900 East
Marion, IN 46953

Ryan Eilo
128 Wisconsin Ave
Montreal, WI 54550

Ryan Ellis
424 hill st
Dubuque, IA 52001

Ryan Feeney
1365 Regal Ave
Green Bay, WI 54304

Ryan Fritz
1572 Boulder Way
Sun Prairie, WI 53590

Ryan Garrett
No Address - purchased tickets via PayPa

Ryan Geenen
w2563 Buchanan rd
Appleton, WI 54915
Ryan Goad
320 Division Street
Iron Mountain, MI 49801

Ryan Gorsuch
709 12TH ST
Baraboo, WI 53913

Ryan Graczkowski
3340 Springwood ct
Wisconsin Rapids, WI 54494

Ryan Hanson
318 N. Eastern Ave.
Rhinelander, WI 54501




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 616 of 736
Ryan Hintz
2110 meadow ct,
4
West Bend, WI 53095

Ryan Hoffman
N3187 Weidemeier Lane
Pound, WI 54161

Ryan Hubbard
No Address - purchased tickets via PayPa

Ryan Humphrey
37318 Euclid Avenue
Willoughby, OH 44094

Ryan Hupe
3728 Peregrine Way
Elgin, IL 60124

Ryan Jacobs
6114 Charles St.
Rockford, IL 61108

Ryan Jones
8390 LAKE ROAD
Ripon, WI 54971

Ryan Jordan
23 knotty pine ct
Fountain Inn, SC 29644
Ryan Kirschbaum
8158 Texas Rd
Glen Haven, WI 53810

Ryan Kitterman
2411 antler dr
Janesville, WI 53548

Ryan Klingbeil
13536 210th CIR NW
Elk River, MN 55330

Ryan Mader
N9524 Noe rd
Appleton, WI 54915

Ryan McCardle
No Address - purchased tickets via PayPa

Ryan Mcgeshick
16322 Dakota Rd
Lanse, MI 49946



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 617 of 736
Ryan Mckee
5700 Lovick Road
Waunakee, WI 53597

Ryan Miller
301 13th St. S.
Wisconsin Rapids, WI 54494

Ryan Molle
3341 mirage cr
Plover, WI 54467

Ryan Mueller
No Address - purchased tickets via PayPa

Ryan Olivarez
N66 W24382 Champeny Drive
Sussex, WI 53089

Ryan Peters
5722 S. 114th Street
Hales Corners, WI 53130

Ryan Peters
No Address - purchased tickets via PayPa

Ryan Plunger
W5493 5th street
Hermansville, MI 49847

RYAN PYATT
249 IRENE ST
Green Bay, WI 54302

Ryan Reick
N1641 Erdine Ln
Hortonville, WI 54944
Ryan Rindt
40 9th St.
Clintonville, WI 54929

Ryan Schaefer
137 Gruenwald Ave
Neenah, WI 54956

Ryan Schaumburg
37145 160th Ave se
Erskine, Mn 56535

Ryan Schleihs
719 N State St
Appleton, WI 54911




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 618 of 736
Ryan Schmidt
420 e cook st
Portage, WI 53901

Ryan Schneider
51 Mystic Ave
Tewksbury, MA 01876

Ryan Schofield
210 Congressional Ct
Vernon Hills, IL 60061

Ryan Schulz
E8981 County Road X
New London, WI 54961

Ryan Sinjakovic
N2291 County Road SS
Campbellsport, WI 53010

Ryan Soper
420 STONE ST
Wausau, WI 54401

Ryan Steenhagen
1318 Dekoven St
Delafield, WI 53018

Ryan Storlie
No Address - purchased tickets via PayPa

Ryan Stude
921 W McKinley Ave
A
Little Chute, WI 54140

Ryan Tanner
915 S Webster Ave
Omro, WI 54963

Ryan Thiede
W6028 Timberline Dr
Saint Paul, MN 55169

Ryan Van Gundy
7532 Newland st
Arvada, CO 80003

Ryan Vanness
508 riverview blvd
Great Falls, MT 59404

Ryan Volgmann
w7393 woods ln
Plymouth, WI 53073


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 619 of 736
Ryan Walejko
W5398 County Road F
Neshkoro, WI 54960

Ryan Wiessing
3601 W Broadway
12202
Columbia, MO 65203

Ryan Williams
1523 west 1st st
Dixon, IL 61021

Ryann Brown
1511 western avenue
Eau Claire, WI 54703

Ryder Stefl
1011 S Washington St
Shawano, WI 54166

Ryker Jeffery
322 Mill St
PO Box 101
Campbellsport, WI 53010

Rylee Bartel
348B Angell Hall
422 N 14th Street
La Crosse, WI 54601

Rylee Sammons
W 6417 Sonny Dr
#2
Menasha, WI 54952

Ryleigh Voorhees
2688 Oakwood Circle
Oshkosh, WI 54904

Ryon Runke
1229 Lloyd ct
Custer, WI 54423

Sabrina Hansen
N8390 Carper Rd
Iola, WI 54945

sabrina Lubin
186 twin lakes dr
Fond Du Lac, WI 54937

Sabrina Schwietzer
N830 State Hwy. 187
Shiocton, WI 54170


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 620 of 736
Sacha Herdt
546 Sumner St
Genoa City, WI 53128

Sadie Hicks
No Address - purchased tickets via PayPa

Sadie Senter
1131 North RiverSide Dr
Gurnee, IL 60031

Sage Heitz
205 Newton Ave NE
203
WatertownW, MN 55388

Sal Munoz
3080 cty rd so
Felch, MI 49831

Sally Cook
1350 Legends Lane
Custer, WI 54423

Sally Kay
619 East D Street
Iron Mountain, MI 49801

Sally Rathsack
188 Brookwood Dr
Hortonville, WI 54944
Sally Shoener
47774 Ben Franklin Drive
Utica, MI 48315

Sally Vancamp
W1757 Center Valley Rd.
Kaukauna, WI 54130

Sam Bevers
122 W Liberty St
Berlin, WI 54923

Sam Birkett
1667 Riverbend Terrace
5
Green Bay, WI 54311

Sam Brookins
N5310 Cty Rd T
Princeton, WI 54968




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 621 of 736
Sam Calanni
6774 Kline St
Arvada, CO 80004

Sam Croysdale
5555 N Bethmaur Ln
Milwaukee, WI 53209

Sam Deruz
108 10th Avenue
Bartlett, IL 60103

Sam Erickson
6050 Old Dixie Rd
Neenah, WI 54956

Sam Fischer
4895 State Road 28
Kewaskum, WI 53040

Sam Jansen
W1224 Harvestore Rd
Brillion, WI 54110

Sam Keith
2348 hickory forest drive
Memphis, TN 38119

Sam Lorenz
5686 Lovick Road
Waunakee, WI 53597
Sam Marsh
3749 S Packard Ave
11
Saint Francis, WI 53235

Sam Moore
8347 valley view circle
Larsen, WI 54947

Sam Olson
5011 Fairy Chasm rd
West Bend, WI 53095

Sam Smith
6822 Harvard Dr
Franklin, WI 53132

Sam Swanson
146 E. Gorham st.
#1b
Madison, WI 53703




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 622 of 736
Sam Vinella
416 Harrison St
Apt 1
Fond Du Lac, WI 54937

Samantha Adelia
305 Lakeshore Dr
Jackson, MI 49203

Samantha Anne
1135 Windsor street
Oshkosh, WI 54902

Samantha Arbogast
211 N Etnyre Ave
Oregon, IL 61061

Samantha Baumgartner
1971 260th st
Denver, IA 50622

Samantha Birling
1718 S Mayfair Dr
Appleton, WI 54914

Samantha Carroll
4708 N Holiday Dr
Appleton, WI 54913

Samantha Ciszek
2353 Memorial Drive
Green Bay, WI 54303

Samantha Dopson
W201 N16962 Chateau Dr
Jackson, WI 53037

Samantha Eickhoff
W7800 Summit Dr
Pardeeville, WI 53954

Samantha Eyers
143 Walnut St
GMU #417
Oregon, WI 53575

Samantha France
6111 Arrowpoint way
Mc Farland, WI 53558

Samantha Gaif
1421 29th Ave S
Apt A
Wisconsin Rapids, WI 54495



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 623 of 736
Samantha Goldade
721A Franklin st
Oshkosh, WI 54901

Samantha Hayes
351 East 5th street
Browerville, MN 56438

Samantha Haynes
139 North German Street
Mayville, WI 53050

Samantha Heller
909 Ceape Ave
Oshkosh, WI 54901

Samantha Henes
5600 Lexington Street
108
Mc Farland, WI 53558

Samantha Herman
1860 Huntington Lane
West Fargo, ND 58078

Samantha Hesse
705 Oak St
Winneconne, WI 54986

Samantha Jahfetson
16165 Hamar Rd
Baraga, MI 49908

Samantha Krebs
809 w 6th ave
Oshkosh, WI 54902

Samantha Kuk
801 Georgetown Dr
Oswego, IL 60543

Samantha Leisgang
W2557 County Road G
Seymour, WI 54165

Samantha Loontjens
1027 E. Howard Ave
Milwaukee, WI 53207

Samantha Mack
No Address - purchased tickets via PayPa

Samantha Mailhiot
601 Ridgeview Ct.
Green Bay, WI 54301


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 624 of 736
Samantha Moon
2619 n. university dr
3
Waukesha, WI 53188

Samantha Mueller
W4920 Emery Lane
Fond Du Lac, WI 54937

Samantha Mundy
977 Thomas Trail
Waupaca, WI 54981

Samantha Pedersen
No Address - purchased tickets via PayPa

Samantha Pulsfus
408 parr street
Lodi, WI 53555

Samantha Rezachek
1114 South 22nd Street
Manitowoc, WI 54220

Samantha Rogers
547 Ceape Ave
Oshkosh, WI 54901

Samantha Ruechel
3551 PAGE DR
APT 6
Plover, WI 54467

Samantha Schneckloth
1420 hayes rd
Tipton, IA 52772

Samantha Seidl
W1687 Shady Rd
Seymour, WI 54165

Samantha Smalley
No Address - purchased tickets via PayPa

Samantha Stauber
E4220 Nuclear Road
Kewaunee, WI 54216

Samantha Thrune
No Address - purchased tickets via PayPa

Samantha Wallenta
6018 Braun Rd
Racine, WI 53403



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 625 of 736
Samantha Wegger
8301 Flagstone Dr
203
Madison, WI 53719

Sami Barlament
6693 Anthony dr.
Sobieski, WI 54171

Sami Beauleau
1301 Canterbury Rd
Green Bay, WI 54304

Sami DeMoulin
217 Margaret Street
Kaukauna, WI 54130

Sami Faucett
507 Highland Meadow Trl
Pulaski, WI 54162

Sami Sargent
945 e shady ln
Neenah, WI 54956

Sami Schuchart
1432 Mary Street
Marinette, WI 54143

Sammi Jahfetson
16165 Hamar Rd
Baraga, MI 49908

Sammie Brown
1440 wallace lake rd
West Bend, WI 53090

Sammie Strook
7154 5th Street
Stevens Point, WI 54482

Samual Gauthier
340 N Newcomb St Apt D1
Whitewater, WI 53190

Samuel Chithari
14600 34th ave N
202
Minneapolis, MN 55447

Samuel Kaminski
2309 Erie Ave
Sheboygan, WI 53081




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 626 of 736
Samuel Marsden
N981 Joey's Place
Greenville, WI 54942

Samuel Rusch
W3498 Krueger Road
Seymour, WI 54165

Samuel Strom
1211 colonial ave
Green Bay, WI 54304

Samuel Techel
222623 Laurel rd
Wausau, WI 54401

Samuel Vassar
W6024 Cameo Ct
Appleton, WI 54915

sandi neumaier
603 Waterloo St
Columbus, WI 53925

Sandie Shearer
629 BOWERS LN
Kaukauna, WI 54130

Sandra Burrows
W6808 School Rd
Greenville, WI 54942
Sandra Casey
1536 Milton cir
Oshkosh, WI 54904

Sandra DePlonty
2450 E 4 Mile Rd
Sault Sainte Marie, MI 49783

sandra dunning
1807 Bloedel Ave
Schofield, WI 54476

Sandra Forster
2630 W Palisades Dr
Menasha, WI 54952

Sandra Harwood
2250 CRANE ST
Oshkosh, WI 54901

Sandra Holmes
15098 co rd sa
Cornell, MI 49818


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 627 of 736
Sandra Katalinick
10585 West Eastwood Rd
Waukegan, IL 60087

Sandra Kivela
411 Summit Street
Marquette, MI 49855

Sandy Bell
3525 WSunset Ct
Appleton, WI 54914

Sandy Luther
210 W PARKRIDGE AVE
Appleton, WI 54911

sandy malke
1002 17th Ave
Menominee, MI 49858

Sandy Miller
524 S 26TH ST
Manitowoc, WI 54220

Sandy Prange
2010 ILLINOIS AVE
New Holstein, WI 53061

SANDY VANG
126 VILLAGE STREET
Green Bay, WI 54302
Santino Zizzo
120 s Sherman St
Eagle, WI 53119

Sara Anderson
N9643 Clover Ridge Trail
Appleton, WI 54915

Sara Ann
1726 11th Ave
Green Bay, WI 54304

Sara brooks
225 N Sixth St
De Pere, WI 54115

Sara Buechel
2103 calumet Dr
A
New Holstein, WI 53061




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 628 of 736
Sara Bush
3632 10th Rd
Bark River, MI 49807

Sara Clark
4033 N Shore Dr
Menominee, MI 49858

Sara Cote
1615 Jackson St
New Holstein, WI 53061

Sara Genske
N3388 Hample Road
Black Creek, WI 54106

Sara Gerrits
W5380 Amy Avenue
Appleton, WI 54915

Sara Grell
2070 Town Road L
Florence, WI 54121

Sara Herman
1759 Burgoyne Ct
De Pere, WI 54115

Sara Jensen
W8869 School rd
Hortonville, WI 54944
Sara Johnson
N8595 Winding Trail Dr
Menasha, WI 54952

Sara Koshak
2001 Rosecrans street
Wausau, WI 54401

Sara Maduscha
112 Antique lane apt 104
Deforest, WI 53532

Sara Marineau
1453 Bruce Lane
Green Bay, WI 54313

Sara Milheiser
W2584 Candlelite Way
Appleton, WI 54915

Sara Mitchell
W6471 State Highway 64
Medford, WI 54451


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 629 of 736
Sara Monahan Enke
15155 State Hwy 131
Gays Mills, WI 54631

Sara Munoz
8235 zander rd
Maribel, WI 54227

Sara Pennings
No Address - purchased tickets via PayPa

Sara Peterson
1511 MAIN AVE
Kaukauna, WI 54130

Sara Smits
903 South Shore Dr
Wisconsin Rapids, WI 54494

Sara Stein Arndt
No Address - purchased tickets via PayPa

sara waters
709 East Scott St
Omro, WI 54963

Sarah Akber
640 flat rf
Bainbridge, OH 45612

Sarah Allen
200 State Rd 164
Colgate, WI 53017

Sarah Anderson
S82W17510 Clearbrook Dr.
Muskego, WI 53150
Sarah Baumgartner
401 Baumgartner R.d
Iron River, MI 49935

Sarah Boutwell
9189 Clayton ave
Neenah, WI 54956

Sarah Braunschweig
N65W24187 Elm Ave
Sussex, WI 53089

Sarah Carroll
204 Olson Ave
Wakefield, MI 49968




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 630 of 736
Sarah Chase
6442 sunshine Harbour dr
Winneconne, WI 54986

Sarah Christian
152828 Phlox Lane
Wausau, WI 54401

Sarah Dobson
231 New York St
Ishpeming, MI 49849

Sarah Drella
2627 Kenhill Dr.
Green Bay, WI 54313

Sarah Dulan
5589 eureka road
1
Rome, NY 13440

Sarah Forler
916 e Lincoln ave
Little Chute, WI 54140

Sarah Geisthardt
W3653 Beyers Cove Road
Princeton, WI 54968

Sarah Hamilton
1725 S. 167th St.
New Berlin, WI 53151

Sarah Jo
1530 Galway Ct
Oshkosh, WI 54904

Sarah Kabat
1421 Worden Way
Elk Grove Village, IL 60007

Sarah Karwowski
2208 West Halsey Avenue
Milwaukee, Wi 53221

Sarah Kaul
N2867 S. Resthaven Rd
Rubicon, WI 53078

Sarah Kennedy
485A Park Hill Dr
Pewaukee, WI 53072




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 631 of 736
sarah kolb
316 oak manor drive
Oshkosh, WI 54904

Sarah Kolpin
215 Randolph St
Randolph, WI 53956

Sarah Kopp
981 Palace Ave
Saint Paul, MN 55102

sarah lantz
W3597 state highway 156
Pulaski, WI 54162

Sarah Ledden
2737 Allen Rd
Green Bay, WI 54311

Sarah Lewis
W6741 Rickey Lane
Greenville, WI 54942

Sarah Luedtke
400 Water St
Lomira, WI 53048

Sarah Magee
N6851 Kathryn Rd
Shawano, WI 54166
Sarah Melcher
W7085 Apollo Ave
Fond Du Lac, WI 54937

Sarah Meyer
1310 Hamilton
Manitowoc, WI 54220

Sarah Miller
N3133 Paap Rd
Weyauwega, WI 54983

Sarah Mueller
N6993 North Rd
Theresa, WI 53091

Sarah Mull
1089 Highway 67
Sabula, IA 52070

Sarah Nicewander
614 Royalton St.
Waupaca, WI 54981


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 632 of 736
Sarah O connor
N11843 Lettau Dr
Brownsville, WI 53006

Sarah Painton
3530 Hickory Hill Road
Neenah, WI 54956

Sarah Pennings
2807 S 7th Street
Sheboygan, WI 53081

Sarah Peter
841 stonecrop dr
Hartford, WI 53027

Sarah Price
1114 SUE LN
Milton, WI 53563

Sarah Rich
629 s main str
A
Westfield, WI 53964

Sarah Rodriguez
361 n wisconsin st
Berlin, WI 54923

Sarah Schmidt
681 Washington St.
Mishicot, WI 54228

Sarah Schraufnagel
659 Elm Street
Neenah, WI 54956

Sarah Schulz
341 Waverly Dr
Cambridge, WI 53923

Sarah Sprague
No Address - purchased tickets via PayPa

Sarah Szalai
243 berkshire ln
Sugar Grove, IL 60554

Sarah Sztuk
56 Burnham Road
Morris Plains, NJ 07950

Sarah Thiel
1117 W Grant St
Appleton, WI 54914


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 633 of 736
SARAH VIENOLA
1658 MINNESOTA ST
Oshkosh, WI 54902

Sarah Voort
2116 Peters Road
Kaukauna, WI 54130

Sarah Wiggins
2770 sunderland Blvd
Waterford, MI 48329

Sarah Wilz
W6184 Wilz Ct
Menasha, WI 54952

Sarah Wix
529 Crestview Dr
Seymour, WI 54165

Sarah Wright
1589 Cloe Jude Drive
Oshkosh, WI 54904

Sarenna Sueoka
W9337 Czech Court
Wautoma, WI 54982

Sariya Williams
No Address - purchased tickets via PayPa

Sarunrus Landwehr
8110 N 55th Street
Milwaukee, WI 53223

Sasha Berube
7206 k. 5 lane
Escanaba, MI 49829

Sasha Gajewski
7160 N Longview Ave
Milwaukee, WI 53209

Savanna Hennig
813 Elm St
Apt 1
Winneconne, WI 54986

savanna jacobs
694 marquette dr
15
Kewaunee, WI 54216




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 634 of 736
Savanna LaCount
418 7th street
Oconto, WI 54153

Savanna Youngquist
709 desplaine road
De Pere, WI 54115

Savannah Behling
1707 S Nicolet Rd
Apt 2
Appleton, WI 54914

Savannah Denruyter
2756 Durham Rd
Green Bay, WI 54311

Savannah Ely
2274 redtail drive
Neenah, WI 54956

Savannah Giulo
8510 S Parknoll Dr
North Prairie, WI 53153

Savannah Hildebrand
230 lawrence st
Apt 4
Westfield, WI 53964

Savannah Makowski
428 North St Bernard Drive
De Pere, WI 54115

Savannah Neubauer
127 Leffert Street
Berlin, WI 54923
Savannah Schettle
124 E 12th St
Fond Du Lac, WI 54935

Savannah Schmitt
1023 Traboh Ct
De Pere, WI 54115

Savv Eggers
W2978 Zion Church Rd
Mayville, WI 53050

Sawyer Challe
1493 Belle Plane Circle
Green Bay, WI 54313




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 635 of 736
Sawyer Deruyter
213 S 5th Street
Cedar Grove, WI 53013

Sawyer Hartwig
13300 Jambo creek rd
Two Rivers, WI 54241

Sawyer Peterson
N3993 Bear Hole Rd
Jefferson, WI 53549

Sawyer Schaefer
3955 South 120 street
Milwaukee, WI 53228

Sawyer Skowronski
1513 St George Ln
Janesville, WI 53545

SCOTT ACKER
4387 M RD
Escanaba, MI 49829

Scott Anderson
4909 Partridge Way
Stevens Point, WI 54482

Scott Bahr
8080 Golden Primrose Cir
Neenah, WI 54956
SCOTT BALTHAZOR
N3787 SHARON ROSE CT
Appleton, WI 54913

Scott Beth
8945 270th Ave
Salem, WI 53168

Scott Blackmore
231 Elgin Way SE
Calgary AB T2Z 4A9

Scott Blohowiak
2221 W Hiawatha Drive
Appleton, WI 54914

Scott Bonnett
1006 park avenue
Little Chute, WI 54140

scott booth
W12541 Beechnut Dr.
Hancock, WI 54943


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 636 of 736
Scott Bosacki
1611 PILGRIM ST
Green Bay, WI 54304

Scott Butterfield
5024 County Road II
Larsen, WI 54947

Scott Cable
41800 Nottleman Ln.
Winona, MN 55987

Scott Cates
11707 candlewick s
Demotte, IN 46310

Scott Distad
1331 RAWSON AVE
South Milwaukee, WI 53172

Scott Fogel
1200 river view Ave.
21
Stevens Point, WI 54481

Scott Friedle
1718 Fisher St
Unit 1
Madison, WI 53713

Scott Gorsuch
1545 n McCarthy rd
1
Appleton, WI 54913

SCOTT HANSEN
7980 SAUBY RD
Larsen, WI 54947

SCOTT HEIN
N8437 HWY 26
Eldorado, WI 54932

Scott Hoehne
857 Higgins ave
Neenah, WI 54956

SCOTT HOFFMAN
3211 LAKEVIEW DR
Suamico, WI 54173

Scott Jones
4122 Flansburg Rd
Jackson, MI 49203



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 637 of 736
Scott Kelley
1882 Emily Anne Drive
Oshkosh, WI 54904

Scott Kluever
517 Green St
Kaukauna, WI 54130

Scott Kuehl
N3094 County Road C
Kewaunee, WI 54216

Scott Lafond
2067 south point rd
Green Bay, WI 54313

Scott Landskron
1618 W Evergreen Dr
Apt 8
Appleton, WI 54913

Scott Langrehr
2026 Vinland Rd
Oshkosh, WI 54901

Scott LaRock
No Address - purchased tickets via PayPa

Scott Marks
No Address - purchased tickets via PayPa

scott mayo
13671 lindblom rd
Baraga, MI 49908

Scott Michael
1663-1669 Lenwood Ave
14
Green Bay, WI 54303

Scott Mulrooney
3701 Curry Lane
Janesville, WI 53546

Scott Nicklas
PO Box 668
Baraga, MI 49908

Scott Olson
S110W22960 County Line Dr
Waterford, WI 53185

Scott Packee
2350 US Highway 34
Kewanee, IL 61443


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 638 of 736
Scott Quist
PO Box 243
Portage, WI 53901

Scott Rajchel
N52W34203 Geitzen Rd
Okauchee, WI 53069

Scott Rankin
1740 Millpond Lane
Neenah, WI 54956

Scott Richardson
147 Jack Ln
Forsyth, IL 62535

Scott Risch
531 Grand Ave
Random Lake, WI 53075

Scott Rollinger
Po box 2782
Sioux Falls, SD 57101

Scott Schaefer
7110 Tempe Drive
Madison, WI 53719

Scott Sevigny
625 Noben Ave
Grafton, ND 58237
Scott Shorette
1804 state rd 175
Richfield, WI 53076

Scott Simon
1408 Grand Ave
Sheboygan, WI 53083

Scott Skaletski
No Address - purchased tickets via PayPa

scott smet
2592 School Rd
Greenleaf, WI 54126

SCOTT SMITH
118 W BARNUM ST
Ishpeming, MI 49849

scott stamper
4586 elm st
Laona, WI 54541



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 639 of 736
Scott Steffens
W5410 Hwy B
Fond Du Lac, WI 54937

Scott Streeper
329 Harvest Ct
Marshall, WI 53559

Scott Swanlund
5209 North Harbour Drive
Winneconne, WI 54986

Scott Utke
526 Coolidge Ave
Appleton, WI 54915

Scott Van Zeeland
114 1/2 W. Division St.
Kaukauna, WI 54130

Scott Vanderbeek
3624 Kenbrooke
Kalamazoo, MI 49006

Scott Vanevenhoven
306 W 7th Street
Kaukauna, WI 54130

Scott Vertz
W3256 princeton rd
Green Lake, WI 54941
Scott Waldschmidt
N6050 curvy lane
Mount Calvary, WI 53057

Scott Walton
2712 S. Walden Ave.
Appleton, WI 54915

Scott Winiki
4025 S Kingan Ave Apt 7
Saint Francis, WI 53235

Scott Wyatt
20624 COUNTY RD S
Alvordton, OH 43501

Scott Yohanek
617 6th St
Menasha, WI 54952

Scott Zweifel
1138 east Moreland blvd
Waukesha, WI 53186


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 640 of 736
SCOTT/TAMI KELNHOFER
W11810 CTY RD TC
Brandon, WI 53919

Scottie Michaelson
2329 Marak Dr.
Grafton, WI 53024

Sean Diprima
2101 freeman parkway
85
Beloit, WI 53511

Sean Gallagher
723 W Lincoln St
1
Waupun, WI 53963

Sean Gray
601 Garfield Ave
Waukesha, WI 53186

Sean Highhouse
856 Hacienda Ct
Villa Hills
Ft Mitchell, KY 41017

Sean Kacynski
No Address - purchased tickets via PayPa

Sean Klein
1150 michaline dr
Green Bay, WI 54304

sean komorous
1513 kent ct
Sauk City, WI 53583
Sean Koski
226 1/2 W North Water Street
D
New London, WI 54961

Sean Mcgrath
1200 South 5th Street
Prairie Du Chien, WI 53821

Sean Mitchell
203 East Jefferson
Toulon, IL 61483

SEAN RINGEISEN
1611 doemel st.
Oshkosh, WI 54901



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 641 of 736
Sean Schumann
126 97th ave ne
Minneapolis, MN 55434

Sean Spruce
202 Goldsmith Street
Lower Apt
Baraga, MI 49908

Sean Teitz
819 E Gile Cir
De Pere, WI 54115

Sean Topolski
No Address - purchased tickets via PayPa

Seanna Burton
W3357 Sievert road
Seymour, WI 54165

Seheli Bey
210 Washburn St.
La Crosse, WI 54603

Selena McDonald
N5125 Treganza Dr
New Lisbon, WI 53950

Selima Szuta
4711 gunderson road
Waterford, WI 53185
Selina Walters
N11371 16th Ave
Necedah, WI 54646

Seneca Bivens
122 S LARK St
Oshkosh, WI 54902

Sergei Lamarche
507 north 18th street
Escanaba, MI 49829

Seth Birkholz
No Address - purchased tickets via PayPa

Seth Heyduk
5521 37th Ave S
Minneapolis, MN 55417

Seth Jensen-Younk
2238 Trailside Ln
De Pere, WI 54115



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 642 of 736
Seth Johnson
10294 East Munro Lake Drive
Levering, MI 49755

Seth Markgren
1510 E Orchard Beach ln.
Rice Lake, WI 54868

Seth Roessger
No Address - purchased tickets via PayPa

Seth Skalmusky
114 frances
Kaukauna, WI 54130

Shadrae Smith
1295 Sheboygan st
Oshkosh, WI 54904

Shae Vizineau
4881 delta 17.9 dr.
Escanaba, MI 49829

Shaina Smartt
30415 puritan street
Livonia, MI 48154

Shaina Wolf
2129 West Hiawatha Drive
Appleton, WI 54914

Shana Kleckner
4609 State Highway 147 W
Two Rivers, WI 54241

Shana Myers
316 Hilltop Lane
Rogers City, MI 49779

Shana Wellens
111South Platten St
209
Green Bay, WI 54303

Shanda McLimans
3176 Bellfield dr
Oshkosh, WI 54904

Shane Borntrager
41 main st E
Trimont, MN 56176

Shane Bushie
432 west Marion street
Portage, WI 53901


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 643 of 736
Shane Engel
No Address - purchased tickets via PayPa

Shane Hale
604 Sandy Acre Dr
West Bend, WI 53090

Shane Hernandez
2215 2nd St NE
Minneapolis, MN 55418

Shane Klapps
735 carver lane
Menasha, WI 54952

Shane Krebs
411 1/2 Munn st
Muscatine, IA 52761

Shane Lantz
140 Baake Street
Hortonville, WI 54944

Shane McCarty
2552 Emeu Chase Trl
De Pere, WI 54115

Shane Meyer
1725 Minnesota Ave
North Fond du Lac, WI 54937

Shane Rodenbeck
1011 S Franklin ST
SHAWANO, WI 54166

Shane Schmidt
N8240 Town Hall Rd
Black Creek, WI 54106

Shane Sloat
8922a W Howard Ave
Milwaukee, WI 53228

Shane Sturm
No Address - purchased tickets via PayPa

Shane Totsky
1612 s. 166th street
New Berlin, WI 53151

Shania Shea
225 Clark Street
Saint Cloud, WI 53079




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 644 of 736
Shania Shirk
720 8th street
Three Rivers, MI 49093

Shanna Jones
330 1/2 E. South River St
Appleton, WI 54915

Shanna Smith
1428 W 3RD ST
Kimberly, WI 54136

Shannon Bakich Grasser
W7246 Westhaven Dr
Greenville, WI 54942

Shannon Bucholtz
3250 S 55th St
Milwaukee, WI 53219

Shannon Denkins
W1635 Ray Road
De Pere, WI 54115

Shannon Drexler
1374 Lake Breeze Rd.
Oshkosh, WI 54904

Shannon Jacobson
28576 Gunderson St
Lone Rock, WI 53556
Shannon Jahn
717 Crueger Street
Stevens Point, WI 54481

Shannon Kertscher
448 Prairie Ave
Fond Du Lac, WI 54935

Shannon Keyser
3714 S Cty Rd P
Denmark, WI 54208

Shannon Kraus
236 S John St
Neenah, WI 54956

Shannon Lee
242 Moraine Dr
Ripon, WI 54971

Shannon Millard
5277 3rd Ave
Pittsville, WI 54466


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 645 of 736
Shannon Mueller
No Address - purchased tickets via PayPa

Shannon Murray
614 7th ave
Belle Plaine, IA 52208

Shannon Nick
2059 Old Plank Court
De Pere, WI 54115

Shannon Otto
50 Hughes St
Clintonville, WI 54929

Shannon Rantanen
610 bayberry ln
Slinger, WI 53086

Shannon Schultz
No Address - purchased tickets via PayPa

Shannon Schulz
1661 19th St
114
Reedsburg, WI 53959

Shannon Shepeck
N1322 county road 577
Menominee, MI 49858

Shannon Van Buren
116 E. Lincoln St
Waupun, WI 53963

Shannon Walker
8241 e Garfield rd
Hesperia, MI 49421

Shannon Wepner
E7783 Island Rd
Manawa, WI 54949

Shannon Weyenberg
10833 CHRISTINA COURT
Oak Creek, WI 53154

Shari Borchers
14 Spring Meadow Ct
Appleton, WI 54914

Shari Mason
2625 S Schaefer St
Appleton, WI 54915



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 646 of 736
Shari Rogers
N309 Marion Ave
Appleton, WI 54915

Sharon Hooyman
No Address - purchased tickets via PayPa

Sharon Kozicki
3471 Hickory Ridge DR
De Pere, WI 54115

Sharon Leiter
501 Otter Ave
Oshkosh, WI 54901

Shaun Geracie
11470 W Balboa Street
Franklin, WI 53132

Shaun Mikus
w5254 24.5 Dr
Daggett, MI 49821

Shauna Bowe
W2952 Poplar Rd
Mount Calvary, WI 53057

Shauna Zimmerman
N8157 Ashberry Ave
Fond Du Lac, WI 54937

Shaune Hoban
60 Hillside Circle
Fond Du Lac, WI 54937

Shawn Barnhart
18004 Briarcrest
Flint, TX 75762

Shawn Chase
124 east 12th street
Fond Du Lac, WI 54935

Shawn Cornelius
2070 Riverview drive
Apt 1
Green Bay, WI 54303

Shawn Daugherty
545 E Huron St
Omro, WI 54963

Shawn Debes
2900 Bellemeade ave
Evansville, IN 47714


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 647 of 736
Shawn Gourley
5900 Twickingham Dr
Evansville, IN 47711

Shawn Hills
220 Mill St
Reedsville, WI 54230

Shawn Michler
438 Taylor St
Kimberly, WI 54136

Shawn Sanders
967 9th St
Green Bay, Wi 54394

Shawn Stebbins
2800 Viking Drive
Apartment 3A
Green Bay, WI 54304

Shawn Sweeting
802 County Road FF
Pickett, WI 54964

Shawn Winslow
408 E. New York Ave
Oshkosh, WI 54901

Shawna Brown
N5947 Westhaven Dr.
Fond Du Lac, WI 54937

Shawnie Watkins
715 E 6th Street
Claremore, OK 74017

Shay Goldammer
7388 ireland dr.
Hartford, WI 53027

Shayna Lammers
PO Box 102
White Pine, MI 49971

Shayne Lloyd
1125a silver dr
101a
Baraboo, WI 53913

Shea Fabel
n1069 North rd
Hortonville, WI 54944




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 648 of 736
Sheena Kalepp
W8452 Joe Snow Rd.
Merrill, WI 54452

Sheena Moede
122 E Tweedy St
Hustisford, WI 53034

Sheila Aton
2417 Joss Ct
Madison, WI 53726

Sheila Brachmann
N7637 Jupiter Drive
Fond Du Lac, WI 54937

Sheila Dorsett
W2458 COUNTY ROAD H
Poy Sippi, WI 54967

Sheila Rae
E106 County Rd N
Luxemburg, WI 54217

Sheila Traxler
225 N.Main S.
Westfield, WI 53964

Shelby Alexander
11255 84th St
Pleasant Prairie, WI 53158
Shelby Alexander
1209 Thiel Dr.
Schererville, IN 46375

Shelby Borchers
2374 Town Hall
Green Bay, WI 54311

Shelby Chizek
808 South 9th Street
De Pere, WI 54115

Shelby Elizabeth
615 eagle crest court
Prairie Du Sac, WI 53578

Shelby George
283 7th street
Fond Du Lac, WI 54935

Shelby Greene
3312 Coachman Ct.
Nampa, ID 83687


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 649 of 736
shelby howe
230 W Miller Road
Rio, WI 53960

Shelby Kussow
7151 County Road D
Greenleaf, WI 54126

Shelby Sanderfoot
W5165 Stingle Rd
Black Creek, WI 54106

Shelby Wagner
5724 kingfisher dr
Stevens Point, WI 54482

Shelby Walters
No Address - purchased tickets via PayPa

Shelby Walton
104 9th St NE
Massillon, OH 44646

Shelby Warner
514 West Conant Street
Portage, WI 53901

SHELLEE WAGNER
514 6TH ST
Kiel, WI 53042

Shelley Storhoff
1006 West Burnett St
Beaver Dam, WI 53916

SHELLY BAGLEY
1750 taft ave
apt d6
Oshkosh, WI 54902

Shelly Birling
N9484 Noe Rd.
Appleton, WI 54915

Shelly Fagg Meyers
324 w grand st
Chilton, WI 53014

Shelly Hansen
N6505 Shawano Shores Ct
Shawano, WI 54166

Shelly Igl
8178 Challenger dr
Neenah, WI 54956


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 650 of 736
Shelly Johnson
410 w 16th Ave
Oshkosh, WI 54902

Shelly Meyer
937 Higgins Ave
Neenah, WI 54956

Shelly Murphy
3884 Rosin Road
De Pere, WI 54115

Shelly Schuh
No Address - purchased tickets via PayPa

Shelly Severson
W11199 Hagen Lane
Black River Falls, WI 54615

Shelly Squier
N9099 Lakeshore Dr.
Van Dyne, WI 54979

Sheri Brown
752 Beach st
Lot B2
Palmyra, WI 53156

Sheri Krempien
476 SweetFlag Ave
Fond Du Lac, WI 54935
Sheri Menard
3330 GROUSE WAY
SAINT JOHNS, MI 48879

Sheri Spingola Schuh
823 Jean St
Neenah, WI 54956

Sherri Carroll
3042 NMeade St
Appleton, WI 54911

Sherri Krutzik
1641 Mill Ave
Wisconsin Rapids, WI 54494

Sherri Sambucaro
No Address - purchased tickets via PayPa

Sherri Watson
13708s 450w
Hanna, IN 46340



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 651 of 736
Sherri Wendt
351 Sacramento St
Berlin, WI 54923

Sherri Whetung
578 Green Bay Rd
1
Denmark, WI 54208

Sherrie Rosenau
W8528 Lincoln Rd
Van Dyne, WI 54979

Sherrie Stuessy
670 PRISK ST
Belleville, WI 53508

SHERRY BRENNAND
KERIANN RIEWE
7117 OLD 15 RD
Oconto, WI 54153

Sherry Bricco
2100 east main street
Kaukauna, WI 54130

Sherry Ferron
2630 LAVENDAR LANE Apt 1
Green Bay, WI 54313

Sherry Kennedy
401 N Westhaven Dr
K202
Oshkosh, WI 54904

SHERRY LODHOLZ
132 LAMP LIGHTER DR
#9
Kaukauna, WI 54130

Sherry Rollin
2069 Bridgeport court
11
De Pere, WI 54115

Sheryl Schaut
W2951 Springfield Drive
Appleton, WI 54915

Shevonne Andersen
1985 Hawthorne dr
Elm Grove, WI 53122




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 652 of 736
Sheyann Fletcher
4582 County road A
Rosholt, WI 54473

Shiann Kvatek
440 Walker St
Stevens Point, WI 54481

Shirley Baker
45 Mockingbird Lane
North Fond Du Lac, WI 54937

Shirley Sersch
544 Tesserville Rd
Nekoosa, WI 54457

SHIRLEY TRELEVEN
520 WAUKAU RD
Omro, WI 54963

Shirley/Starla/Deanna Bender/Heimstra/Ti
W 13502 Cty Rd KK
Ripon, WI 54971

Shirleylea Fischer
W2034 County Rd B
Marinette, WI 54143

Sidney Akber
6346 state route 220
Waverly, OH 45690
Sienna Olson
1012 W Frances St
Appleton, WI 54914

Sierra Cool
740 E Leffel Ln
Springfield, OH 45505

Sierra Grubor
3320 s 54th
Milwaukee, WI 53219

Sierra Kugler
500 Jefferson st
Eau Claire, WI 54701

Sierra Schomer
W6018 birch creek rd
Menominee, MI 49858

Sierra Stevens
8368 South Scottdale Road
Berrien Springs, MI 49103


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 653 of 736
Sierra Taylor
221 Scott Street
745
Wausau, WI 54403

Sierra Ulrich
W4564 Macky Spur Rd
Ogema, WI 54459

Signe Alger
1512 Sheffield court
Saint Peter, MN 56082

Silvana Lopez
29 Dean St
Stamford, CT 06902

Simika Bouwma
1015 5th ave south
La Crosse, WI 54601

Skip Schaeuble
385 waterview road
De Pere, WI 54115

Skye Vilwock
404 east fond du lac street
Ripon, WI 54971

Skylahr Murphy
W4738 Cnty. Rd. B
Eden, WI 53019

Skylar Payne
1833 martin avenue
Sheboygan, WI 53083

Skylar Sexton
w6148 county rd t
Shawano, WI 54166

Skyler Joy
2110 Carstensen Ln
O
Green Bay, WI 54304

Skyler Levenhagen
No Address - purchased tickets via PayPa

Skyler Rindt
404 E. Grand Ave.
Wittenberg, WI 54499




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 654 of 736
Skyler Schopf
4753 Clark lake road
Sturgeon Bay, WI 54235

Slade Clark
14706 LA HWY 699
Kaplan, LA 70548

Small Business Administration
740 Regent St., Suite 100
Madison, WI 53715

Sofia Splittgerber
371 S Westhaven Dr
Apt B 212
Oshkosh, WI 54904

Sokha Sean
912 9th Avenue South
8
Hopkins, MN 55343

Sommer Votava
247 High St
Wrightstown, WI 54180

Sonia Otte
19895 Point Creek Rd
Kiel, WI 53042

sonya anderson
4998 SPAFFORD RD
Rhinelander, WI 54501

Sonya Lightfoot
1164 Intertown Rd
Petoskey, MI 49770
Sophia Hagen
1348 Old West Harbor Road
Washington Island, WI 54246

Sophia Horsens
No Address - purchased tickets via PayPa

Sophia Pham
3720 N Bluemond Dr
Appleton, WI 54914

Sophia Scheffler
2701 South Schaefer Street
Appleton, WI 54915




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 655 of 736
Sophia Tautges
N101W14303 Huckleberry Ct
Germantown, WI 53022

Sophia Verkuilen
1730 N Harriman St
Appleton, WI 54911

sophia witting
9650 East Maiden Court
Vero Beach, FL 32963

Sophie Le Mieux
3491 Mardon Lane
Green Bay, WI 54313

Spencer Blanchette
905 N Glenmore Street
Lockport, IL 60441

Spencer Captain
531 willow land
Hartford, WI 53027

Spencer Chitko
409 North Street
Beaver Dam, WI 53916

Spencer Ellison
1133 Armory Pl
Oshkosh, WI 54902
Spencer Johnson
1213 East Lincoln Avenue
Little Chute, WI 54140

spencer march
24 and a half east main
Evansville, WI 53536

Spencer Reed
E10446 McCarty Rd
Readstown, WI 54652

Spencer Schroeder
2221 N Ballard rd
apt 3
Appleton, WI 54911

Spencer Scray
po box 236
Pulaski, WI 54162




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 656 of 736
Spencer Wilson
2592 Babcock St
Plymouth, WI 53073

Spencer Wittlieff
6407 West Allerton Avenue
Milwaukee, WI 53220

Spenser Arens
1330 South 19th Street
Sheboygan, WI 53081

Staccy Winkler -mullins
7340 stonefield ct
West Bend, WI 53090

Stacey Albright
S8065 Maple Park Rd
Prairie Du Sac, WI 53578

STACEY Brock
W13054 CORK ST RD
Ripon, WI 54971

Stacey Buechel
N2682 NTownhall Road
Chilton, WI 53014

Stacey Clauss
1299 Janice Lane
Beaverton, MI 48612
Stacey Huempfner
1712 Wilson Avenue
Oshkosh, WI 54901

Stacey King
1621 Tonya Trail
Neenah, WI 54956

Stacey Lancaster
1111 N Second Ave
Alpena, MI 49707

Stacey Neu
6441 Tonkinese Trail
Madison, WI 53719

Stacey Owens
N 2851 River Dr
Wallace, MI 49893




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 657 of 736
Stacey Tenor
3500 Layden Dr
16
De Pere, WI 54115

Stacey Wiercinski
1015 LaBlonde Lane
Hurley, WI 54534

Stacey Zempel
N2193 weyers rd
Kaukauna, WI 54130

stacie taylor
13855 N Davis Rd
Mequon, WI 53097

Stacy Albright
N6541 Cty Rd E
Ripon, WI 54971

Stacy Braun
4 Deer Run Ave
Marquette, MI 49855

Stacy Breitrick
3086 Glendale Ave
Green Bay, WI 54313

Stacy Burdeau
4009 Pine Lane
Green Bay, WI 54313

Stacy Corlett
120 W. Washington St.
Prairie Du Chien, WI 53821

STACY E MALUEG
1796 BOLAND RD
Green Bay, WI 54303

STACY HAMANN
5023 W ANITA ST
Appleton, WI 54913

Stacy Hietpas
1018 SUNNYDALE LANE
Little Chute, WI 54140

Stacy Hooper
1268 Oregon St
Green Bay, WI 54303




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 658 of 736
Stacy Kasper
808 E. Sylvan Ave
Appleton, WI 54915

Stacy Larson
W5928 Peaceful Ln
Appleton, WI 54915

Stacy Leigh Maurer
PO Box 21
Wilton, IA 52778

Stacy Ludwig-Burkes
1409 29th St S
La Crosse, WI 54601

Stacy Mulder
10332 W Feerick Pl
Milwaukee, WI 53222

Stacy Peapenburg
1310 W Woodstone Dr
Appleton, WI 54914

Stacy Phillips
28704 Wilmot Rd
Trevor, WI 53179

STACY PLUMMER
4505 RIVER DR
Plover, WI 54467
Stacy Smith
1744 Oregon Street
Oshkosh, WI 54902

Stacy Verhagen
1108 Pine St
Green Bay, WI 54301

Stacy Weister
582 James Road
Pickett, WI 54964

STAN STARR
PO BOX 213
Michigamme, MI 49861

Stanley Austin
1358 Pine St
Batavia, IL 60510

Starr Veneno
304 Perkins Ave Apt 3
Green Bay, WI 54303


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 659 of 736
Stefanee Carlisle
216 W Peck St
Negaunee, MI 49866

Stefani Elise
N5W29156 Venture Hill Rd
Waukesha, WI 53188

Stefani Sielaff
620 Wingate St
Green Bay, WI 54311

Stefano Mazza
1901 Westridge Drive
Rochester, MI 48306

Steff Rath
711 Lincoln Ave
Kaukauna, WI 54130

Steffaney Juedes
736 Johnson St
Pulaski, WI 54162

Steph Borden
No Address - purchased tickets via PayPa

Steph Coisman
2120 Greenleaf Rd
De Pere, WI 54115

Steph Spears
387 lake st
Green Lake, WI 54941

Stephanie Bucksa
895 Waverly Pl
Green Bay, WI 54304

Stephanie Galarowicz
5021 Spaanem Ave
Madison, WI 53716

Stephanie Gardner
1325 E Bailey Rd
Naperville, IL 60565

Stephanie Good
W5501 Townline Rd
Neshkoro, WI 54960

Stephanie Gruber
613 East Lieg Av
7
Shawano, WI 54166


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 660 of 736
Stephanie Hamning
506 E Mc Arthur St
Appleton, WI 54911

Stephanie Hamus
230 Welch Street
Waupun, WI 53963

Stephanie Harvala
45778 lone pine ln
Macomb, MI 48044

Stephanie Henning
No Address - purchased tickets via PayPa

Stephanie Hill
15871 141st street
Perry, IA 50220

Stephanie Kalis
340 4th ave NW
14
Milaca, MN 56353

Stephanie Kaye
397 N Westhaven Dr
Apt J103
Oshkosh, WI 54904

Stephanie Laufer
100 Berkley Road
13
Verona, WI 53593

Stephanie Lorenz
171 n Ellis ave
Peshtigo, WI 54157
Stephanie Maas
425 w. 9th st
Kaukauna, WI 54130

Stephanie Maulding
7640 Lake Bluff 19.4 Road
Escanaba, MI 49829

Stephanie Mcauly
909 S Westfield St
Oshkosh, WI 54902

Stephanie Miller
119 E. Water Street
Princeton, WI 54968




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 661 of 736
Stephanie Nichols
box 277
White Pine, MI 49971

Stephanie Olson
3472 amber lane
Green Bay, WI 54311

Stephanie Osowski
1509 Hamilton St
Wausau, WI 54403

Stephanie Roth
W4040 Fairlane Circle
Malone, WI 53049

Stephanie Rux
406 Mary St
Boscobel, WI 53805

Stephanie Saylor
228 South Sycamore Street
Grand Island, NE 68801

Stephanie Steele
5425 big lake Rd ne
Bemidji, MN 56601

Stephanie Stilen
No Address - purchased tickets via PayPa

Stephanie Swiertz
3893 Cheryl ct
Aurora, IL 60504

Stephanie Tarkowski
106 Dove ave
Chilton, WI 53014

Stephanie Theobald
W3618 County Rd S
Appleton, WI 54913

Stephanie Valenzuela
5017 Charm Oak Drive
Unit A
Jefferson City, MO 65109

Stephen Leaf
6025 west lapham street
Milwaukee, WI 53214

Stephen Lessard
805 WOODWARD AVE
KINGSFORD, MI 49802


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 662 of 736
Stephen Luedeman
3955 Valley Stream Circle
Oneida, WI 54155

Stephen Mitchell
951 Carriage Ln
Fond Du Lac, WI 54935

Stephen Robinette
4943 spiegelberg rd
Oshkosh, WI 54904

Stephen Rosera
W7170 Winnegamie Dr
Appleton, WI 54914

Stephen Sprague
306 Chestnut St
Minonk, IL 61760

Stephen Switala
1215 West Beckert Road
#7
New London, WI 54961

STEVE & DEBBIE DODD
234 N 3RD ST
Winneconne, WI 54986

Steve Adams
4503 Winnequah Rd.
Madison, WI 53716

Steve Bannow
2858 Blue Spruce Dr
Green Bay, WI 54311

Steve Birk
448 Tuttle drive
Hastings, MN 55033

Steve Brandes
359 Ridgeway Dr.
Brillion, WI 54110

Steve Deterding
1118 Starlight Dr
Madison, WI 53711

Steve Edwards
W4460 state highway 64 lot d
Peshtigo, WI 54157




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 663 of 736
Steve Grove
1220 Patrick Dr
Mundelein, IL 60060

Steve Helms
570 Red Cypress
Cary, IL 60013

Steve Hermsen
1131 Shade Tree Ln
Appleton, WI 54915

Steve Johnson
6739 Olen Trail
Winneconne, WI 54986

Steve Kaltenberg
5579 Easy st
Waunakee, WI 53597

Steve Koenen
N1572 Lost Ridge Rd
La Crosse, WI 54601

Steve Kohn
W220N10796 Amy Belle Road
Colgate, WI 53017

Steve Lamping
8400 Lexington Place
3
Pleasant Prairie, WI 53158

Steve Leahy
W259N6985 Dolores Ln
Menomonee Falls, WI 53051

Steve Luebbers
6200 Providence Drive
Carpentersville, IL 60110

Steve Lunde
5827 Schneider ct
West Bend, WI 53095

Steve Mocco
2246 BALSAM WAY
Green Bay, WI 54313

Steve NORDSTROM
W15824 Ridge Trail Rd
Melrose, WI 54642




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 664 of 736
Steve Oudenhoven
W384 Hansen Rd
De Pere, WI 54115

Steve Perry
W1622 Mariah Drive
Kaukauna, WI 54130

Steve Rasmussen
310 Prospect St
Bloomington, WI 53804

Steve Rennhack
710 s center ave
Jefferson, WI 53549

Steve Rhode
N3063 HUNTING RD
Shawano, WI 54166

Steve Schindel
14 Fairway Ct
Appleton, WI 54915

Steve Schmidt
No Address - purchased tickets via PayPa

Steve Seymour
1645 Pierce Ave
Marinette, WI 54143

steve sobotta
1720 N 116th
Brookfield, WI 53005

Steve Trent
720 5th Ave S
Escanaba, MI 49829

Steve Weyland
1507 Jefferson Street
Oshkosh, WI 54901

Steve Whitburn
902 Eagle St
Rhinelander, WI 54501

Steve Wilks
n168 w21700 main st
182
Jackson, WI 53037

Steve Wille
N8954 Sugar Maple Way
Menasha, WI 54952


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 665 of 736
STEVEN ASMONDY
W199 N11509 ROSEWOOD AVE
Germantown, WI 53022

STEVEN COWLING
145 N WESTHAVEN DR
Apt.#BB107
Oshkosh, WI 54904

Steven Fishler
2827 West Parnell Ave
209
Milwaukee, WI 53221

steven jicha
111 N. Maple St., Apt.# 4
Black Creek, WI 54106

Steven Kavalauskas
5818 50th ave
unit 18
Kenosha, WI 53144

Steven Kilburg
233 6th Ave
Baraboo, WI 53913

Steven Mushall
1045 Greenwood Court CT #4
Oshkosh, WI 54901

Steven Mushall
1045 Greenwood ct
4
Oshkosh, WI 54901

Steven Nary
1533 Glendale Street
Janesville, WI 53546

Steven Rogers
815 E Cecil St
Neenah, WI 54956

Steven Rothe
W10882 Bell School Road
Brandon, WI 53919

Steven Schimmel-olson
1795 Grant St
Apt 2
De Pere, WI 54115




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 666 of 736
Steven Shiley
PO Box 297
Clear Brook, VA 22624

Steven Shutts
65 Fairview Road
Erin, NY 14838

STEVEN STADLER
245 W BERLIN STREET
Neshkoro, WI 54960

Steven Zangl
2318 Shore Preserve Dr
Oshkosh, WI 54904

Stevie Gutbrod
N5445 First Street
Fredonia, WI 53021

Stewart Boivin
125 Rye Bluff Rd
Apt 212
Black River Falls, WI 54615

Stuart Hall
15210 Wildwood Trail
Burnsville, MN 55306

Sue Amend
N7383 Brandon Rd
Ripon, WI 54971

Sue Atchley
2265 Margaret Drive
Montgomery, IL 60538

Sue Beckman
5999 County Road C
Vesper, WI 54489

Sue Brenwall
1932 Evans Ct
Green Bay, WI 54304

Sue Broeren
W201 County Rd Z
Kaukauna, WI 54130

Sue Cripps
W5971 Sweet Clover Drive
Appleton, WI 54915




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 667 of 736
Sue Ennis
N5321 Orchard Ct
Fond Du Lac, WI 54937

SUE ERDMANN
7453 COUNTY RD T
Oshkosh, WI 54904

Sue Franke
N6467 River Rd
Princeton, WI 54968

Sue Freitag
3742 N 12th Pl
Sheboygan, WI 53083

Sue Griffin
10Hilltop Court
Appleton, WI 54914

Sue Heiser
227 Audley Dr
Sun Prairie, WI 53590

Sue Helms
620 Walter Street
Kaukauna, WI 54130

Sue Hoffman
622 Fairview Ave
De Pere, WI 54115
Sue Kubasta
W6810 Design Dr
Greenville, WI 54942

Sue Lemke
N2296 church rd
Peshtigo, WI 54157

SUE MRDJENOVICH
W1772 Bender Road
Sheboygan, WI 53083

Sue Peters
1067 Rainberry Ct
Neenah, WI 54956

SUE SCHULZ
220 Dakota Grv
Menasha, WI 54952

Sue Steffens
N1172 pine grove rd
Hortonville, WI 54944


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 668 of 736
SUE WOOD
E9238 CTY X
New London, WI 54961

Sue Zimmerman
527 Winding Waters Way
De Pere, WI 54115

Summer Blenker
127 Edwards street
Wausau, WI 54401

summer Brantner
110 S Fulton St
Princeton, WI 54968

Summer Froz
928 pilgrim way
5
Green Bay, WI 54304

Summer Kays
716 Elm St #1
Wisconsin Dells, WI 53965

Summer Pehl
1640 Rivers Bend Ln
Apt 306
Milwaukee, WI 53226

Summer Ray
N9967 Cty Rd H
Lomira, WI 53048

Summer Seebecker
N3448 Duffy Rd
Mauston, WI 53948
Susan Archey
1603 W Weiland Ln
Appleton, WI 54914

Susan Berry
5190 Chesapeake Ct
Oshkosh, WI 54901

Susan Boyce
2039 Elo Rd
Pickett, WI 54964

Susan Britz
50780 Mckilligan Rd
Atlantic Mine, MI 49905




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 669 of 736
Susan Buckna
2893 Antler Trail
Green Bay, WI 54313

Susan Clemitus Clemitus
4902 Roigan Terrace
Madison, WI 53716

Susan Conklin
12657 Velp Avenue
Green Bay, WI 54313

Susan Haugland
4977 Hahn rd
Deforest, WI 53532

Susan Higgins
No Address - purchased tickets via PayPa

Susan Kudrna
5321 Prairie Dr
Plover, WI 54467

SUSAN MEWBOURN
724 CEDAR BLUFF DR
Houghton, MI 49931

Susan Neitzke
1314 Porter Ave
Oshkosh, WI 54902

Susan Riewe
1577 Conrad Drive
Green Bay, WI 54313

Susan Skenandore
W7726 East Avenue
Shiocton, WI 54170

Susan steffen
5439 W Spencer St
Appleton, WI 54914

Susan Uhlers
1227 Milwaukee St
Kewaunee, WI 54216

Susie Lutz
1106 S. Ritger ST
Appleton, WI 54915

Susie Olson
W5990 County Rd S
Onalaska, WI 54650



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 670 of 736
Suzanna Heusman
208 w pacific st
Callaway, NE 68825

Suzanne Berry
1013 plain st, Laporte IN
La Porte, IN 46350

Suzanne Cox
W6768 Midway Rd
Hortonville, WI 54944

Suzanne Hall
9205 312th Ave
Burlington, WI 53105

SUZANNE SCHROEDER
1760 ACORN CT
Menasha, WI 54952

Suzanne Sheppard
No Address - purchased tickets via PayPa

suzanne traber
39004 89th st
Powers Lake, WI 53159

Suzanne Vassallo
113 East Elm Avenue
Gillett, WI 54124

Suzie Kostuchowski
5133 Ranchland Circle
Stevens Point, WI 54481

Suzie Wilcox
151 N. Eagle St
APT 612
Oshkosh, WI 54902

Suzy Kitto
1109 Celia street
Ironwood, MI 49938

Suzy Kratz
800 Main St
Apt B
Neenah, WI 54956

Sydney Appleton
1873 Wizard Way
De Pere, WI 54115




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 671 of 736
Sydney Armijo
2756 Newberry Ave
Green Bay, WI 54302

Sydney De Groot
1780 Cady Lane
De Pere, WI 54115

Sydney Fezatte
1398 Buckys Run
Green Bay, WI 54313

Sydney Foote
625 Weatherstone Dr
Oshkosh, WI 54901

Sydney Gehl
5540 W Natures Ln
Appleton, WI 54914

Sydney Kelly
No Address - purchased tickets via PayPa

Sydney Larson
7713 Buffalo Grove Rd
Loves Park, IL 61111

Sydney Malicki
510 15th Ave
Union Grove, WI 53182

Sydney Pierret
w2415 Hickory Park Dr
Appleton, WI 54915

Sydney Schabow
1721 Saint Robert Drive
Green Bay, WI 54304

Sydney Schmidt
309 E. 18TH STREET
Kaukauna, WI 54130

Sydney Smith
2856 Steamboat Springs Run
Green Bay, WI 54313

Sydney Stern
809 Oakfield St
West Bend, WI 53090

Sydni Harris
43361 foster ave
Painesdale, MI 49955



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 672 of 736
Syrina Skenandore
2862 Curry Lane
Green Bay, WI 54311

T m thy H tt n
905 edgewood dr
Green Bay, WI 54311

Tabitha Dibble
No Address - purchased tickets via PayPa

Tabitha Hansen
113 N Farmer St
Princeton, WI 54968

Tabitha Kuehnel
3247 Playbird Rd
Sheboygan, WI 53083

Tabitha Lueneburg
940 Marshall Drive
Mauston, WI 53948

Taeya Hackbarth
1419 N Superior St
Antigo, WI 54409

Taggen Davis
826 Helen street
Neenah, WI 54956

Tailey Grogan
5304 North Tarrant Road
Milton, WI 53563

Takoda Reilly
8027 Maple park St
Las Vegas, NV 89131

Taleigh Fox
700 W Riverside Ave
Merrill, WI 54452

Talia Boyea
998 Coggins Ct
Green Bay, WI 54313

Talor Counter
831 Forest hill Dr
Green Bay, WI 54311

tamara hellenbrand
w9279 kent rd
Poynette, WI 53955



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 673 of 736
Tamara Kinkade
1423 Ave C
Kearney, NE 68847

Tamara Reiter
2747 Monica Lane
Richfield, WI 53076

Tamara Sillars
914 S. 19th Ave
Wausau, WI 54401

Tamara Turcotte
926 North Elevation
Hancock, MI 49930

Tami Chambers
229 North Wisconsin Street
Berlin, WI 54923

Tami Creighbaum
W7096 Carey Ave
Wild Rose, WI 54984

tami fritz
1280 pheasant creek dr
Oshkosh, WI 54904

Tami Geiger
5177 High Pointe Drive
Winneconne, WI 54986
Tami Kasten
3953 George Rd
Wisconsin Rapids, WI 54495

Tami Kimball
W2225 Cty. Rd. G
Seymour, WI 54165

Tami Morrow
2000 deer Haven dr
Menasha, WI 54952

Tami Mueller
7840 N 46th street
Milwaukee, WI 53223

Tami Phillips
1322 Hockers Street
De Pere, WI 54115

Tami Zortman
1447 Hwy 27
Isle, MN 56342


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 674 of 736
Tammi Miller
1109 Vulcan Street
Iron Mountain, MI 49801

Tammie Katzung
12011 Morgan Rd
Bagley, WI 53801

Tammie Lindsley
W1903 TOWN HALL ROAD
Campbellsport, WI 53010

Tammy Baumhardt
No Address - purchased tickets via PayPa

Tammy Brissette
S80 W23520 Parview Drive
Big Bend, WI 53103

Tammy Brown
1306 Bowen St
Oshkosh, WI 54901

Tammy Christensen
W2129 County Road TW
Mayville, WI 53050

Tammy Coenen
N3036 main road
Hortonville, WI 54944

Tammy Crosby
54060 High Ridge Road
Bellaire, OH 43906

Tammy Ebben
N8183 Big Lake Ln
Sherwood, WI 54169

Tammy Glenn
110 Carr Ct.
Mount Morris, IL 61054

Tammy Guelig
No Address - purchased tickets via PayPa

Tammy Hancock
3393 Paula St
Green Bay, WI 54311

Tammy Harrington
1709 Evan Street
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 675 of 736
tammy ison
n4401 county rd i
Sheboygan Falls, WI 53085

Tammy Kuhr
W7559 valley rd
Antigo, WI 54409

Tammy Lindsay
2301 W WINTERGREEN DR
Appleton, WI 54914

Tammy Lofberg
870 overland trail
Grafton, WI 53024

Tammy Lucht
5524 W Reighmoor Rd
Omro, WI 54963

Tammy Much Johnson
E6292 State Road 22
Manawa, WI 54949

TAMMY NENNIG
N2024 GREENDALE RD
Hortonville, WI 54944

Tammy Nicholson
767 School House Rd
Sobieski, WI 54171
Tammy Plate
1019 manor place
Little Chute, WI 54140

Tammy Reimer
6808 Reifs Mills Lane
Whitelaw, WI 54247

Tammy Schwarzbauer
162 Plummer Ave
Neenah, WI 54956

tammy seibel
n4492 vista drive
Campbellsport, WI 53010

Tammy Sheriff
W3212 Garvey Rd
Kaukauna, WI 54130

Tammy Shively
11074 N Polyanna Pike
Cromwell, IN 46732


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 676 of 736
Tammy Smith
121 E. 9th Street
Neillsville, WI 54456

Tammy Stevens
861B crystal rd
Kiel, WI 53042

Tammy Thiele DiSalvo
1414 coral dr
Sun Prairie, WI 53590

Tammy Washington
2517 Bishops Lane
Neenah, WI 54956

Tammy Weickert
698 Clay Rd
Oshkosh, WI 54904

Tania Makela
Po box 206
Alpha, MI 49902

Tania Menadue
2901 Green Dr
Plover, WI 54467

Tanisha Coonen
400 Nassau st
Menasha, WI 54952
Tanja Baur
3200 E Parkside Blvd Apt 51
Appleton, WI 54915

Tanner Belke
341 15th street South
Wisconsin Rapids, WI 54494

Tanner Brey
S1975 County Road A
Lot 1
Baraboo, WI 53913

Tanner Brockman
N4109 Oak Ln
Kaukauna, WI 54130

Tanner Chouinard
1926 Washtenaw Ave
133
Ypsilanti, MI 48197




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 677 of 736
Tanner Drews
N6034 Lost Creek Rd
Green Lake, WI 54941

Tanner Hansen
No Address - purchased tickets via PayPa

Tanner Kinjerski
1800 jefferson street
301
Two Rivers, WI 54241

Tanner Steuck
2212a n 9th st
Johnson Creek, WI 53038

Tanner Turba
N9651 South Court
Elkhart Lake, WI 53020

Tanner Welch
158 S Claremont Rd
Saukville, WI 53080

Tanya Anderson
1910 N 13th Street
Sheboygan, WI 53081

Tanya Braun
1700 Chestnut Street
Wisconsin Rapids, WI 54494
Tanya Garcia
320 Market Street
PO Box 75
Potter, WI 54160

Tanya Garfoot
202 North Main Street
5
Pardeeville, WI 53954

Tanya Giroux
1740 Southwood Dr.
Ishpeming, MI 49849

Tanya Gregor
904 W Blodgett St
Marshfield, WI 54449

Tanya Jackson
315 Lincoln Street
Otsego, MI 49078




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 678 of 736
Tanya Michalski
731 Thompson Street
Peshtigo, WI 54157

Tanya Sanderfoot
220 Watson
Ripon, WI 54971

Tara Brabant
1510 Lindale Lane
Green Bay, WI 54313

Tara Drefahl
W13202 US Highway 45
Marion, WI 54950

Tara Eastwood
1570 Wellington Drive
Oshkosh, WI 54904

TARA ELLIS
2287 MEADOW FLOWER CT
Neenah, WI 54956

Tara Erickson
w3239 Dundas rd
Kaukauna, WI 54130

Tara Feavel
1920 division st
#1
New London, WI 54961

Tara Kittleson
No Address - purchased tickets via PayPa

Tara Lechner
4553 Lost Trail
Vesper, WI 54489

Tara Schepp
155981 Franklin street
Wausau, WI 54403

Tara Wegand
W2151 Out of Town Lane
Kaukauna, WI 54130

Taralina Leech
1135 e Gorham street apt 1
Apt 1
Madison, WI 53703




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 679 of 736
Tari Martin
620 Metomen St
Ripon, WI 54971

Taryn Frandsen
602 1/2 12th ave e
Menomonie, WI 54751

Taryn Schultze
No Address - purchased tickets via PayPa

Tasa Walcher
N1018 US 41
Menominee, MI 49858

Tasha Anderson Paavola
44916 11th ave
Atlantic Mine, MI 49905

Tasha Henkel
1029 Main St
2
Horicon, WI 53032

Tasha Vogel
4048 Hawks Ridge Dr
Hubertus, WI 53033

Tatiana Fyvie
No Address - purchased tickets via PayPa

Tatum Mierow
6711 Ridge Royale Drive
Greenleaf, WI 54126

Tawni Ambrosius
4191 County Road C
Pulaski, WI 54162

Taya Fecteau
E8740 Blueberry Road
Bear Creek, WI 54922

Taylir Schmidt
N6080 State Road 187
Shiocton, WI 54170

Taylor Atwood
367 Joe Martin Road
Lowell, IN 46356

Taylor Baehring
38 Lincoln St
Chilton, WI 53014



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 680 of 736
Taylor Bailey
No Address - purchased tickets via PayPa

Taylor Beuch
24774 Cedar Point Rd.
New Prague, MN 56071

Taylor Bockenstedt
105 HANCOCK LN
Evansville, WI 53536

Taylor Bolzenthal
5722 berry ln
C
Little Suamico, WI 54141

Taylor Cook
470 Evergreen Ter
Kewaskum, WI 53040

Taylor Denis
3362 Wynding Ridge Way
Green Bay, WI 54313

Taylor Duchemin
2205 E chestnut Drive
Oak Creek, WI 53154

Taylor Dutenhafer
No Address - purchased tickets via PayPa

Taylor Erickson
1519 10.5 Lane
Bark River, MI 49807

Taylor Fournier
N2702 Smokey hollow road
Poynette, WI 53955

Taylor Gleason
802 Pinewood Court
Apt 14
Madison, WI 53714

Taylor Gregorich
920 Sixth Street
Plover, WI 54467

Taylor Harrison
1432 wood ct
Green Bay, WI 54304

Taylor Hart
4260 Warwick Way
Madison, WI 53711


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 681 of 736
Taylor Helm
808 John St
Menasha, WI 54952

Taylor Henderson
502 Keyes Street
Menasha, WI 54952

Taylor Hietpas
120 Hidden Ridges Cir
Combined Locks, WI 54113

Taylor Hoffman
W11498 Maple Ridge Rd
Gresham, WI 54128

Taylor Jagodinski
2710 FRONTENAC AVE
Stevens Point, WI 54481

Taylor Klitzka
No Address - purchased tickets via PayPa

Taylor Korman
N2780 Tesch Road
Merrill, WI 54452

Taylor Krocker
206 East Minnehaha Avenue
Portage, WI 53901

Taylor Krogwold
301 E Grand Ave
Rosholt, WI 54473

Taylor Lang
529 S Main St
Columbus, WI 53925

Taylor Larson
432 PINE WHITE RD
1
Roscoe, IL 61073

Taylor Lefebvre
704 E. Margaret St.
Iron Mountain, MI 49801

Taylor Liebe
W6941 State Road 67
Plymouth, WI 53073




       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 682 of 736
Taylor Ling
320 Doty Street
2
Fond Du Lac, WI 54935

Taylor Luepke
W4948 Alberts Lane
Bonduel, WI 54107

Taylor Lutzke
N6947 High View Dr.
Sheboygan, WI 53083

Taylor Martin
3417 S Blue Spruce Ln
Appleton, WI 54915

Taylor Meyer
118 E. Riverbend Dr.
Plymouth, WI 53073

Taylor Miescke
734 Stow St
Horicon, WI 53032

Taylor Miller
122 knapp st
Oshkosh, WI 54902

Taylor Moon
312 E Richland St
Lone Rock, WI 53556

Taylor Murphy
N6602 Meads Ave
Greenwood, WI 54437

Taylor Olson
1703 Preble Ave
Green Bay, WI 54302

Taylor Olson
511 Wilson street
Little Chute, WI 54140

Taylor Rae
2310 olde country cir
Kaukauna, WI 54130

Taylor Resop
424 W Oshkosh St
Ripon, WI 54971




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 683 of 736
Taylor Schlieve
5620 County Rd R
Oshkosh, WI 54902

taylor schnitzler
S71W17353 Pleasant View Dr
muskego, WI 53150

Taylor Siegmeier
18115 Everglades Road
Huntley, IL 60142

Taylor Soltis
30 1st ST NE
Apt 201
Minot, ND 58703

Taylor Stepaniuk
938 4th Street
Apt. 211
Fond Du Lac, WI 54935

Taylor Stumpf
W6088 Garnet Drive
Appleton, WI 54915

Taylor Sunke
1026 S. Violet Lane
Appleton, WI 54914

Taylor Supple
2040 S 77th St
Milwaukee, WI 53219

Taylor Tousey
W304 Carlson Ln
Oconto Falls, WI 54154
Taylor Vandeberg
N8529 Townhall rd
Eldorado, WI 54932

Taylor Weier
N5173 Lakeview Way
Bonduel, WI 54107

Taynia Buskirk
132 S. Eagle St.
Oshkosh, WI 54902

Tea Livingston
4620 Wazeecha Avenue
Wisconsin Rapids, WI 54494




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 684 of 736
Teagan Turba
N9651 South Court
Elkhart Lake, WI 53020

Ted Bauermeister
1148 208th Ave
New Richmond, WI 54017

Ted Brahm
W7134 School Dr
Adell, WI 53001

Ted Dietzler
W318S9070 Laurens Parkway
Mukwonago, WI 53149

Ted Jeske
318 S Cty Rd J
Reedsville, WI 54230

Ted Schuh
535 Leisgang ct
Seymour, WI 54165

Ted Wittmann
436 8th Street
Menasha, WI 54952

Tejpal Dillon
No Address - purchased tickets via PayPa

Tera Hackett
402 W 14th Ave.
Oshkosh, WI 54902

Teresa Heim
895 kirkwood st
Dubuque, IA 52001

Teresa Konz
No Address - purchased tickets via PayPa

Teresa Satori
5103 Catalina Ct
Manitowoc, WI 54220

TERESE MARKS
W8522 BREAKNECK RD
Oakfield, WI 53065

Teri DeGrand
4028 County 416 20th Rd
Gladstone, MI 49837




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 685 of 736
Teri Huben
1061 Harwood Avenue
A3
Green Bay, WI 54313

Teri Murray
1011 Florida Ave
Sheboygan, WI 53081

Teron Piontek
232 N. Main ST
Kimberly, WI 54136

Terrell Harris
No Address - purchased tickets via PayPa

TERRI ANDERSON
1114 Buchanan St
Little Chute, WI 54140

Terri D'Amato
1452 Quarry Road
Kirkland, IL 60146

Terri Dethlefs Russell
814 Stone Creek Cir
Genoa, IL 60135

Terri Kamps
313 1/2 N. Bennett St
Upper
Appleton, WI 54914

Terri Klapperich
W669 Hickory Road
Saint Cloud, WI 53079

Terri Perkins
227 Edgewater Drive
Menasha, WI 54952

Terri Redding
3661 Brookston Road
PO Box 85
Cloquet, MN 55720

Terri Small
157 Sheboygan St
Fond Du Lac, WI 54935

TERRY BUTZ
415 Pearl Lane
U103
Fond Du Lac, WI 54935



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 686 of 736
Terry Rentmeester
615 Dauphin St
Green Bay, WI 54301

Terry Stephens
3607 Hickory Hill Rd
Somerset, KY 42503

TERRY STRICKLAND
808 13th St
Mosinee, WI 54455

Terry Wetzel
4022 Broadway st
Manitowoc, WI 54220

Terry Witt
10205 Edgerton Ave NE
Rockford, MI 49341

Tesa Bauer
1011 Park St
Green Bay, WI 54303

Tess or Josh Mason Montcrieff
2244 Gentry Drive
#1
Kaukauna, WI 54130

Tessa Birkholz
606 20th St. NW
East Grand Forks, MN 56721

Tessa Bloss
421 E Conant st
Apt #4
Portage, WI 53901
Tessyanna Laborde
807 grand ave
Little Chute, WI 54140

Thalai Frasier
11708 HWY 55
Minneapolis, MN 55441

Theodore Malkowski
n1613 linda lou dr
Greenville, WI 54942

Theresa Bloch
N2569 Hutchison Rd
New London, WI 54961




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 687 of 736
Theresa Coenen
4524 N. Marshall Hts. Ave
Appleton, WI 54913

Theresa Conrad
N2224 HWY T
New Holstein, WI 53061

Theresa Mayer
N2598 State Rd 47
Appleton, WI 54913

Theresa McDermott
278 Woodward St
Fond Du Lac, WI 54935

Theresa Payne
1204 WILSON Street
Onalaska, WI 54650

Theresa Resop
No Address - purchased tickets via PayPa

Theresa Stai
520 Sweetbriar Lane
Watertown, WI 53098

Theresa Taylor
No Address - purchased tickets via PayPa

THOMAS & BRENDA VANDEN BUSH
N2379 GREEN VALLEY RD
Pulaski, WI 54162

Thomas Albright
1231 s 120 st
Milwaukee, WI 53214
Thomas Aulwes
2740 Washington Ave
Apt C
Plover, WI 54467

Thomas Behn
931 Lincoln Dr. E
West Bend, WI 53095

Thomas Dougherty
1030 W GRANT ST
Appleton, WI 54914

Thomas Ellner
518 pine st.
Sheboygan Falls, WI 53085



       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 688 of 736
Thomas Finendale
108 SUNSHINE CT
A
Bonduel, WI 54107

Thomas Fitzpatrick
330 Pine St
Republic, MI 49879

Thomas Fuller
1768 River Mill Rd
Oshkosh, WI 54901

Thomas Greis
No Address - purchased tickets via PayPa

THOMAS HARENBURG
6360 E DECORAH AVE
Oshkosh, WI 54902

Thomas Herson
958 Channel Tunnel Court
Green Bay, WI 54313

Thomas Hittman Jr
923 OTTER AVE
Oshkosh, WI 54901

Thomas Jensen
972 London St
Menasha, WI 54952
Thomas Jeppeson
3410 wilderness trail
Green Bay, WI 54313

Thomas Leduc
54 115TH AVE NE
Minneapolis, MN 55434

Thomas Lindsey
N2676 County Road V
Lodi, WI 53555

Thomas Maes
3931 ontonagon ln
Green Bay, WI 54301

Thomas McConnell
2800 Montclair Place
Oshkosh, WI 54904

Thomas Moore
5575 CTY RD N
Pickett, WI 54964


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 689 of 736
Thomas Philipsen
No Address - purchased tickets via PayPa

Thomas Schumacher
1830 OAKDALE DR
Waukesha, WI 53189

thomas simonsen
n168w20702 main st
Jackson, WI 53037

Thomas Smith
513 Sangamon Ln
Dixon, IL 61021

Thomas Souza
15 Blackburn st
Pawtucket, RI 02861

Thomas Taff
662 Division St.
Quinnesec, MI 49876

THOMAS VANDEVYVER
421 E 2ND ST
Kimberly, WI 54136

Thomas Wendtland
17565 Country Ln
Brookfield, WI 53045

Thomas Whiteman
1218 Ohio St
Oshkosh, WI 54902

thomas williams
1335 e south river st
Appleton, WI 54915

Thomas Yates
No Address - purchased tickets via PayPa

Thomas Zoeller
115 S Broadway
De Pere, WI 54115

Thomasina Faulkes
1440 Karen Court
New London, WI 54961

Thy Wallendal
107 Barwig ave
Mayville, WI 53050




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 690 of 736
Thyra Hinkens
W6294 Midway Rd.
Hortonville, WI 54944

Tia Richards
3316 Wiggins Way
Green Bay, WI 54311

Tiaira Tedder
33064 E Bertrand St
Niles, MI 49120

Tiana Hanson
5845 w riverside dr
Hurley, WI 54534

Tiana Williams
723 Fredrick ct.
Apt 9
Green Bay, WI 54313

Tieranny Noel
1235 Timothy Trl
Oshkosh, WI 54904

Tierney Dickman
W1222 Arbor Lake E
Lyndon Station, WI 53944

Tierra Brezsko
N2545 Deer Path Dr
Marinette, WI 54143

Tiffani King
2177 Esker Rd
Hatley, WI 54440

Tiffanie Beaudoin
No Address - purchased tickets via PayPa

Tiffanie Lamb
8357 N Territorial Rd
Evansville, WI 53536

Tiffany Berry
1132 W. 7TH AVE
Oshkosh, WI 54902

Tiffany Dufeck
11074 Brazeau Town Hall Ln
Pound, WI 54161

Tiffany Dulock
34111 Blackfoot
Westland, MI 48185


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 691 of 736
Tiffany Gniot
1321 Canterbury
Green Bay, WI 54304

Tiffany Gribbins
212 E Lincoln St
Edinburg, IL 62531

Tiffany Hendrickson
1105 ECHO LN
Green Bay, WI 54304

Tiffany Jacobsen
412 Red Coat Ct
Waterford, WI 53185

Tiffany Koehn
148 School Street
Chilton, WI 53014

Tiffany Krofft
19 Malpass Rd
Albany, NY 12203

Tiffany Menning
No Address - purchased tickets via PayPa

Tiffany Meunier
1214 Meadow Ln
Neenah, WI 54956

Tiffany Terrell
7703 14th Avenue
Kenosha, WI 53143

Tiffany Verbeten
501 S HUBBARD ST
Horicon, WI 53032

Tiffany Zahn
539 Lamers Road
Kimberly, WI 54136

Tim Atherton
610 Oregon
Oshkosh, WI 54902

Tim Barth
1129 Patio Drive
Cheyenne, WY 82009

Tim Becker
1227 Main Street
Eau Claire, WI 54701



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 692 of 736
Tim Cary
623 11th St SE
Rochester, MN 55904

Tim Cunningham
1124 Georgia Ave
Sheboygan, WI 53081

Tim Deviley
4229 milltown road
Green Bay, WI 54313

Tim Doyle
2600 E Fenway Dr
Oak Creek, WI 53154

TIM GRABER
E 9545 MANSKE RD
New London, WI 54961

Tim Guseck
920 s. Spring st.
Beaver Dam, WI 53916

Tim Honhorst
W172N11414 Division Rd.
Apt. H
Germantown, WI 53022

Tim Horrigan
1001 Second Line W
36
Sault Ste. Marie ON     P6C 6G9

Tim Karpf
W7652 Hillwood Ct
Hortonville, WI 54944
Tim klitzke
211 Commercial St
PO Box 84
Arlington, WI 53911

Tim Kolb
801 Windover Court
Green Bay, WI 54313

Tim Komorowski
1630 Delaware St
Oshkosh, WI 54902

Tim La Count
N9091 county road Y
Seymour, WI 54165



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 693 of 736
Tim Livermore
432 N Franklin St
Sheboygan, WI 53081

Tim Mancl
W8432 Nakoma Ave.
Wautoma, WI 54982

TIM MERTZ
250 DOTY AVE
APT #2
Neenah, WI 54956

Tim Milligan
2315 Chestnut Street
West Bend, WI 53095

Tim Murphy
W3799 US Hwy 45
Eden, WI 53019

Tim Riemer
11928 zastrow road
Cecil, WI 54111

Tim Speich
2005 Myra ave.
Janesville, WI 53548

Tim Tucker Ii
8526 Lee Street
Crown Point, IN 46307

Tim Winchell
P.o. box 422
Markesan, WI 53946

Timmothy Ballinger
1684 W Madison St
Iron River, MI 49935

Timmy Fisher
744 bodewadomi circle
Kewaskum, WI 53040

Timothy Charbarneau
W2033 Heineman Rd
Merrill, WI 54452

Timothy Guest
5166 Oakview Dr
Swartz Creek, MI 48473




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 694 of 736
Timothy Hogan
W3202 Archer CT
Pine River, WI 54965

Timothy Kent
N9224 Mengel Hill Rd
Fond Du Lac, WI 54937

timothy lemke
1413 center st
Hartford, WI 53027

Timothy Monts
400 Seale Ln
Pontotoc, MS 38863

Timothy Pahnke
6520 cth J
Reedsville, WI 54230

TIMOTHY PATTERSON
721 GROVE ST
Fond Du Lac, WI 54935

Timothy Petri
1811 19TH ST
Two Rivers, WI 54241

TIMOTHY RODGERS
149 B North State St.
Berlin, WI 54923
TIMOTHY THOMPSON
620 OAKWOOD ST
Wild Rose, WI 54984

Timothy Waupoose
W639 Red Wing Way
Keshena, WI 54135

Timothy Wozniczka
1720 Parkwood Drive
Oshkosh, WI 54904

timothy wusthoff
PO Box 354
Elkhart Lake, WI 53020

Tina Domask
No Address - purchased tickets via PayPa

Tina Dumbleton
1061 HONEYSUCKLE LN
Neenah, WI 54956



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 695 of 736
Tina Iverson
1732 Charles Dr
Luxemburg, WI 54217

TINA KARLS
35 E Chicago St
Kiel, WI 53042

Tina Keen
518 North State Street
Appleton, WI 54911

Tina Kratz
1846 whitewater drive
Manitowoc, WI 54220

Tina Kruse
844 Appleton St
Menasha, WI 54952

tina lupton
4361 Soda Creek Road
Apt 9
Oshkosh, WI 54901

Tina Mack
8757 Hwy 32
Suring, WI 54174

Tina Schroeder
6428 Paynes Point Rd
Neenah, WI 54956

Tina Smith
395 N Cedar St
Waterman, IL 60556

Tina Soda
W684 Riverdale Drive
Berlin, WI 54923

Tina Tollefson Carpenter
N6376 Hillcrest Road
Pardeeville, WI 53954

Tina Virgo
703 10th street
Menominee, MI 49858

Tisha Indermuehle
307 Roedl Ct.
Beaver Dam, WI 53916




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 696 of 736
TJ Larson
W6620 Cedar Dr
Greenville, WI 54942

toby kissinger
1940 TUMBLEWEED
West Bend, WI 53095

Todd Christensen
1309 harmony dr
Racine, WI 53402

Todd Cina
665 Cledel St
Oregon, WI 53575

Todd Diedrich
N7424 Niagara Lane
Fond Du Lac, WI 54937

Todd Garling
613 S. ST. Augustine St.
Pulaski, WI 54162

Todd Garrigan
907 Raton Court
Manitowoc, WI 54220

Todd Malewski
810 9th Street
Menasha, WI 54952
Todd Mccormick
364 Minde Ct
Kaukauna, WI 54130

TODD MEYER
4070 E ELM RD
Oak Creek, WI 53154

Todd Natzke
325 FILLMORE ST
Fredonia, WI 53021

Todd Nechkash
103 Collins Street
Ridgeway, WI 53582

Todd Olski
2545 Teakwood Street
Appleton, WI 54915

Todd Rabas
W5624 Margaret Dr
Appleton, WI 54915


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 697 of 736
Todd Rufenacht
125 N. Park St
Belleville, WI 53508

Todd Schaefer
W4334 Birch Rd
Fond Du Lac, WI 54937

Todd Schreier
10181 S Barrington Dr
Oak Creek, WI 53154

TODD SCHWEBS
1623 LORAIN CT
Appleton, WI 54914

Todd Simpson jr
1905 13th street
Menominee, MI 49858

Todd Smith
303 N Houghton Ave
Manistique, MI 49854

Todd Soucy
129 w sunset
Appleton, WI 54911

Todd Vander Velden
1710 S Irma St
Appleton, WI 54915
Tom Becker
1429 1/2 Elm St
Green Bay, WI 54302

Tom Brunette
No Address - purchased tickets via PayPa

Tom Buchholz
1605 Orchard Lane
Little Chute, WI 54140

Tom Burmeister
1768 N. Warren Ave.
Milwaukee, WI 53202

TOM DEVOE
410 E LINCOLN AVE
Oshkosh, WI 54901

Tom Ferrin
611 N Pinecrest Rd
Bolingbrook, IL 60440



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 698 of 736
Tom Golden
N1830 VANCOPS DRIVE
Kaukauna, WI 54130

Tom Haupenthal
S70w19412 Wentland Drive
Muskego, WI 53150

Tom Jaeger
660 Ease US HWY 6
Westville, IN 46391

TOM JONES
5732 GLENDALE AVE
Green Bay, WI 54313

Tom Mclain
314 20th ave sw
Rochester, MN 55902

Tom Prey
1129 MCDONALD ST
Oconto, WI 54153

Tom Robitaille
501 E F St
Iron Mountain, MI 49801

Tom Thorvaldson
2586 Chesapeake Dr.
Madison, WI 53719
TOM WILLIAMS
618 E SYLVAN AVE
Appleton, WI 54915

Tommie Preslaski
6421 Kawula Ln
Sobieski, WI 54271

Tommy Gradeless
4250 w 150 s
Angola, IN 46703

Tommy Guffey
2607 E Jackson
Muncie, IN 47303

Tommy Hoffman
601 East Park Ave
Des Moines, IA 50315

Toni Dotson
1588 Eufola Rd
Statesville, NC 28677


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 699 of 736
Toni Grawvunder
524 Wisconsin St
Waupaca, WI 54981

Toni Greene
No Address - purchased tickets via PayPa

Toni Hundertmark
W4855 Branch Rd
Fond Du Lac, WI 54937

Toni Pena
144 E Huron St
Omro, WI 54963

Toni Tanner
915 S Webster Ave
Omro, WI 54963

Toni West
No Address - purchased tickets via PayPa

Tonja Hansen
N2320 Sky View Ln
Waupaca, WI 54981

Tony Burdosh
4810 Stella ct
Apt 28
Oneida, WI 54155

Tony Christensen
405 S. Division St.
Waupaca, WI 54981

Tony Combs
1825 S Washburn St
Oshkosh, WI 54904

Tony Davis
2127 packerland ave
Green Bay, WI 54304

Tony Hying
909 Lincoln Green Court
Deforest, WI 53532

Tony Krueger
212 s. john st.
Neenah, WI 54956

Tony Parlato
5015 CR 550
Marquette, MI 49855



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 700 of 736
TONY PUPP
N8664 BLOY LN
Brillion, WI 54110

Tony Rodriguez
321 Crystal Dr.
Hartland, WI 53029

Tony Snyder
63 Center Street
Fond Du Lac, WI 54937

Tony Thede
W2449 Greenspire Way
Appleton, WI 54915

Tony Van Lannen
499 Tyrolian Dr
Green Bay, WI 54302

tony VILLANOVA
3610 w 115th place
Chicago, IL 60655

Tonya Christoph
1633 Meadows Lane
Luxemburg, WI 54217

Tonya Forrest
215 Jefferson St.
Tomah, WI 54660
Tonya Konop
4780 Stevens Drive
Hubertus, WI 53033

Torah Morgan
2720 Edgewood Drive
Rockford, IL 61114

Torey Smith
782 strawberry Lane
Muskegon, MI 49442

Tori Finn
W2819 US Hwy2
Vulcan, MI 49892

Tori Hipke
612 3rd St
Oconto, WI 54153

Tori Phillips
336 Oakmont Street
Oregon, WI 53575


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 701 of 736
Tori Van Ess
1446 W Washington Ave
Cleveland, WI 53015

Tori Weber
1377 Spring Street
Sobieski, WI 54171

Torie Collins
313 w crossing meadows lane
Appleton, WI 54913

Toris Welsch
No Address - purchased tickets via PayPa

Torre Beza
123 West Huron St
Apt C
Berlin, WI 54923

Torrie Frahm
1355 North Arthur Burch Drive
lot h1
Bourbonnais, IL 60914

TORY RIEBE
9079 GRAY LAKE RD
Gillett, WI 54124

Toys for Trucks
2326 S. Washburn St.
Oshkosh, WI 54904

Tra Jordan
408 Elmore St.
Green Bay, WI 54303

Trace Anderson
714 N Hawthorne Drive
Appleton, WI 54915

Tracey Larson
N64W14530 Poplar Dr
Menomonee Falls, WI 53051

TRACEY PUNZEL
116 Stonefield Circle
Mount Horeb, WI 53572

Tracey Schulteis
926 Hillcrest St
West Bend, WI 53095




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 702 of 736
Traci Meyer
N8944 Lakeshore Dr
Van Dyne, WI 54979

Traci Schwalbach
3434 Rosenberry Ct
Appleton, WI 54913

Traci Strachota
No Address - purchased tickets via PayPa

Traci Westphal
W10259 Allcan Rd
New London, WI 54961

Tracie Lautenschlager
1302 Elmwood Ave
Oshkosh, WI 54901

Tracilyn Willer
214 Nancy Ln
Pulaski, WI 54162

Tracy Abrams
523 Elm Street
PO Box 46
Beecher, IL 60401

Tracy Alsteen
2246 Center street
Green Bay, WI 54304
Tracy Bandle
1312 Lake Breeze Rd
Oshkosh, WI 54904

Tracy Burdick
W8306 Lone Elm Rd
Van Dyne, WI 54979

Tracy Cook
6900 middle Rd.
Apt1
Racine, WI 53402

Tracy Fitzgerald
9630 Evergreen Ave
Wisconsin Rapids, WI 54494

Tracy Gauger
W6541 Austin Dr
Appleton, WI 54915




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 703 of 736
Tracy Gilbertsen
509 N Washington St
Watertown, WI 53094

Tracy Haack
1908 Pats Place
Cross Plains, WI 53528

Tracy Holewinski
W1863 County S
Pulaski, WI 54162

Tracy KIEFERT
1209 Bruss Street
De Pere, WI 54115

Tracy Kortbein
1205 Bismarck Ave
Oshkosh, WI 54902

Tracy Krause
1219 Geele Ave
Sheboygan, WI 53083

Tracy Marten
173724 Gold Dust Rd
Ringle, WI 54471

Tracy Maynard
426 Washington Ave
Stevens Point, WI 54481
Tracy Mccarty
N3573 Red Oak Drive
Campbellsport, WI 53010

Tracy Mikle
2330 Parkside Drive
Oshkosh, WI 54901

Tracy Mikulski
908 E Northwood Dr
Appleton, WI 54911

Tracy Miller
610 Tori St
Omro, WI 54963

Tracy Muskevitsch
N2650 County Road W
New London, WI 54961

Tracy Peterson
431 1ST ST
Hartford, WI 53027


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 704 of 736
Tracy Quinn
1158 Loretta Ave
Menasha, WI 54952

Tracy REYNOLDS
1391 FAIRFAX ST
Oshkosh, WI 54904

Tracy Sabel Stewart
605 Mt Carmel St
Mount Calvary, WI 53057

Tracy Schaub
W 6011 cty rd f
Cascade, WI 53011

Tracy Schierl
1801 E Robin Way Unit J
J
Appleton, WI 54915

Tracy Schinker
No Address - purchased tickets via PayPa

Tracy Schneider
N6561 Carrington Drive
Fond Du Lac, WI 54937

Tracy Schultz
N1855 MANLEY RD
Hortonville, WI 54944
Tracy Trimm
1191 N Walnut Ave
White Cloud, MI 49349

Tracy Tschanz
4298 s US HWY 45
Oshkosh, WI 54902

Tracy VanErem
1514 Grace St
De Pere, WI 54115

Travis Aldermam
6320 plover rd.
Wisconsin Rapids, WI 54494

Travis Boulanger
1162 hwy 32
Pulaski, WI 54162

Travis Duchatschek
4420 County Rd N
Oshkosh, WI 54904


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 705 of 736
Travis Eberle
1991 Williams St
Sturgis, SD 57785

Travis Fox
W1464 GREINER RD
KAUKAUNA, WI 54130

Travis Hietpas
N1179 Fox River rd
Kaukauna, WI 54130

Travis Hollett
2021 Deckner ave
103
Green Bay, WI 54302

Travis Howard
1407 n.linwood Ave
Appleton, WI 54914

Travis Kluge
714 S. Main Street
Poynette, WI 53955

Travis Leiterman
4920 church rd.
New Franken, WI 54229

Travis Mannikko
18294 us highway 41
Lanse, MI 49946

Travis Marten
W1848 county road uu
Kaukauna, WI 54130

Travis Olson
1520 N Graceland.ave
Appleton, WI 54911

Travis Pavek
4147 South Highway 45
Oshkosh, WI 54902

Travis Schaefer
307 Depot St
Kaukauna, WI 54130

TRAVIS SCHINDEL
N2728 STUMPF RD
Waupun, WI 53963




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 706 of 736
TRAVIS SCHMIDT
W1193 High Pointe Circle
#205
Rubicon, WI 53078

Travis Schmudlach
322 E Fond Du Lac St
Ripon, WI 54971

Travis Schroeder
No Address - purchased tickets via PayPa

TRAVIS STRITZEL
436 West 14th Ave
Oshkosh, WI 54902

Travis Sullivan
1542 Addie Parkway
Oshkosh, WI 54904

Travis Vitense
1108 Rock Ave
11
Waupun, WI 53963

Travis Wegner
N5846 Elysium Court
Princeton, WI 54968

Travis Weyenberg
N352 Fieldside Ln.
Appleton, WI 54915

Travis Wiltzius
1616 JANICE AVE
7
Green Bay, WI 54304
Trent Dougan
1717 S Grand Ave
201
Ames, IA 50010

Trent Rahmlow
3307 Clay Rd
Mishicot, WI 54228

Trent Snare
1284 Dakota Dr
Box Elder, SD 57719

Trent Versluis
1749 golf course Blvd lot 68
Independence, IA 50644



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 707 of 736
Tressa Eckhoff
631 Wilson St.
Sun Prairie, WI 53590

Trestarska Vele
1660 S Huron Road
6
Green Bay, WI 54311

Trevin Henker
197 Brandon Street
Waupun, WI 53963

Trevor Anderson
2534 Landler Street
Green Bay, WI 54313

Trevor Balboa
N1741 Chesapeake Ct
Greenville, WI 54942

Trevor Bastian
No Address - purchased tickets via PayPa

Trevor Bujold
825 s Olson ave
G
Appleton, WI 54914

Trevor Coleman
N8635 Winding Trail Dr
Menasha, WI 54952

Trevor Fenton
22 county road mo
Negaunee, MI 49866

Trevor Hammen
571 cornrow court
Combined Locks, WI 54113

Trevor Hansen
41 HOWSE MOUNT NE
Calgary AB T3K 5L8

Trevor Herman
764 East River Drive
De Pere, WI 54115

Trevor Hermus
527 Jeffrey St
Combined Locks, WI 54113




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 708 of 736
Trevor Immel
w3019 hwy h
Eden, WI 53019

Trevor Jandrey
410 Kennedy Dr
Brillion, WI 54110

Trevor Jungwirth
1011 Gregory St.
Neenah, WI 54956

Trevor Kluck
No Address - purchased tickets via PayPa

Trevor Letourneau
W5099 Valley Creek Rd
Fond du Lac, Wi 55937

Trevor Marquardt
2784 Fairview rd
Neenah, WI 54956

Trevor McCarthy
N3460 CORTLAND LN
Antigo, WI 54409

Trevor Mulder
W4738 Deer Run Dr
Black Creek, WI 54106

Trevor Peterson
N168 w21700 main st.
Lot 134
Jackson, WI 53037

Trevor Peterson
W4090 Redtail Court
Malone, WI 53049

Trevor Prusinski
4120 E Appleseed Dr
Appleton, WI 54913

Trevor Wilke
222 E 3rd st
Fond Du Lac, WI 54935

Trevor Wittmann
N88W24152 n Lisbon rd
Sussex, WI 53089

Trey Van Handel
2665 Larsen rd
Neenah, WI 54956


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 709 of 736
tricia compton
6494 main street
Abrams, WI 54101

Tricia DeLorme
1017 15th Street
Menominee, MI 49858

Tricia Gross
No Address - purchased tickets via PayPa

Tricia Hendley
715 North Ottawa ave
Dixon, IL 61021

Tricia Manogue
353A S Fair St
Wautoma, WI 54982

Tricia Skruch
1411 Berlin St
Waupaca, WI 54981

Tricia Van Handel
640 7th St
Menasha, WI 54952

Tricia Vorpahl
1114 Jordan Rd
De Pere, WI 54115

Tricia Weisnicht
565 N. Lockin St.
Brandon, WI 53919

Trina Kerscher
No Address - purchased tickets via PayPa
Trinity Brede
N1263 Two Creek Rd
Bonduel, WI 54107

Trinity Mueller
65 Maria Lane
Fond Du Lac, WI 54935

Trinity Roehl
615 Hall Street
Ripon, WI 54971

Trinity Rucker
359 county road b
Platteville, WI 53818




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 710 of 736
Trish Bloomquist
250 Bloomquist Mountain Road
Grand Marais, MN 55604

Trisha Feldkamp
7290 Blake Road
Greenleaf, WI 54126

Trisha Houfek
509 a. Atlantic st
Appleton, WI 54911

TRISHA MILLER
2050 WALNUT ST
Oshkosh, WI 54901

Trisha Paiser
No Address - purchased tickets via PayPa

Trishala Paulick
270 E Follett st
Fond Du Lac, WI 54935

Trista Johnson
1000 Meadowview dr
Menasha, WI 54952

TRISTA KLUGE
112 Center St
Fox Lake, WI 53933

Tristan Crowder
7076 Cardinal Road
Fair Oaks, CA 95628

Tristan Spears
1270 St.clair ave.
Saint Paul, MN 55106

Triston Seaman
N1470 Stone Bluff Lane
Greenville, WI 54942

Troy Armstrong
1514 doemel st
Oshkosh, WI 54901

Troy Blanchard
125 Prairie Ct
Coleman, WI 54112

Troy Brocker
1413 Hoover ct
New Holstein, WI 53061



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 711 of 736
Troy Dessert
1788 west Dalmeny way
Riverton, UT 84065

Troy Dilley
10759 Hampton Road
Bloomington, WI 53804

Troy Erhardt
4319 Haven Avenue
Racine, WI 53405

Troy Ferron
N8481 Fir Rd
Beaver Dam, WI 53916

Troy Fowler
9053 COUNTY ROAD B
Oconto Falls, WI 54154

Troy Inman
712 Oconto PL
De Pere, WI 54115

Troy Janssen
2512 Kennedy rd
Janesville, WI 53545

Troy Michalski
12 Aztec Drive
North Adams, MA 01247
Troy Peritz
No Address - purchased tickets via PayPa

Troy Sikes
11003 Dianne Cv
Riverview, FL 33578

TROY WEYLAND
512 JEANETTE ST
Combined Locks, WI 54113

Ty Cook
470 Evergreen Terrace
Kewaskum, WI 53040

Ty Dorner
4288 vans lane
Green Bay, WI 54311

Ty Flannery
5624 Corning Rd.
Crandon, WI 54520



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 712 of 736
Ty Lindsley
W3939 State Road 67
Campbellsport, WI 53010

Ty Plagenz
W1769 sandstone ave
Ripon, WI 54971

Tyler Adams
478 Sarah Street
Birnamwood, WI 54414

Tyler Anderson
1520 Vernon st
Stoughton, WI 53589

Tyler Anderson
2121 South Broadway
Green Bay, WI 54304

Tyler Arndt
100 south Oregon avenue
Morris, MN 56267

Tyler Baldauf
6110 32nd St S
Wisconsin Rapids, WI 54494

Tyler Beschta
E8314 Seefeld RD
New London, WI 54961
Tyler Butzlaff
8332 Highland Dr.
Kewaskum, WI 53040

Tyler Carnes
550 W Western Ave
409
Muskegon, MI 49440

Tyler Carty
4110 bellevue place
Two Rivers, WI 54241

tyler corrier
525 Demers Ave
207
East Grand Forks, MN 56721

Tyler Cross
N3605 Dunning Rd
Poynette, WI 53955




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 713 of 736
Tyler DeBauche
2557 Waukau Ave
6
Oshkosh, WI 54904

Tyler Devet
413 W South Park Ave
Oshkosh, WI 54902

Tyler Ebben
781 E Division St
5
Fond Du Lac, WI 54935

Tyler Englebert
400 N Richmond st
Unit 208
Appleton, WI 54911

Tyler Ermis
540 E Glenbrook Dr
Pulaski, WI 54162

Tyler Fayta
1718 Kalahari Drive
Green Bay, WI 54313

Tyler Geidel
No Address - purchased tickets via PayPa

Tyler Geske
824 manitowoc st
Menasha, WI 54952

Tyler Glass
726 thrush street
Green Bay, WI 54303
Tyler Hampton
854 School Place
Green Bay, WI 54303

Tyler Hardwick
4960 Karen 17.25 St
Escanaba, MI 49829

Tyler Hetzel
w616 st. rd. 23
Green Lake, WI 54941

Tyler hoefler
947 pleasantview ave
Little Chute, WI 54140




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 714 of 736
Tyler Hoffman
3822 Bluebird Drive
Stevens Point, WI 54482

Tyler Hoodie
1739 Crown drive
Oshkosh, WI 54904

Tyler Howard
324 W. Winneconne Ave
Neenah, WI 54956

Tyler Huss
944 E Elm dr
apt 8
Little Chute, WI 54140

Tyler Kachel
No Address - purchased tickets via PayPa

Tyler Kelley
2987 Brooks Rd.
Neenah, WI 54956

Tyler kellner
36036 cr 18
Starbuck, MN 56381

Tyler Koerth
228 Baker Blvd
Atp 3
Beaver Dam, WI 53916

Tyler Kohler
1830 County rd ii
Apt #29
Neenah, WI 54956
Tyler Kolb
N2774 French rd
Appleton, WI 54913

Tyler Kroes
3085 County Line Road
De Pere, WI 54115

Tyler Lewis
291 IL Route 2 Lot 747
Dixon, IL 61021

Tyler Mccarthy
728 Mulberry St W
Stillwater, MN 55082




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 715 of 736
Tyler Neumann
N67W24894 Stonegate Ct
204
Sussex, WI 53089

Tyler Oelhafen
W164N11536 CASTLE CT
Germantown, WI 53022

Tyler Ollendorf
1915 Markham Street
Manitowoc, WI 54220

Tyler Parizek
462 Scandinavian Ct
Denmark, WI 54208

Tyler Patzner
204 5th Ave Se
Dover, MN 55929

Tyler Peszko
5980 Carolines Way
Hartford, WI 53027

Tyler Peterson
213 Blemhuber Avenue
Marquette, MI 49855

Tyler Peterson
7404 246th Ave
Salem, WI 53168

Tyler Peterson
No Address - purchased tickets via PayPa

Tyler Plunger
N17360
Hermansville, MI 49847

Tyler Racine-paavo
1530 Anthony street
10
Hancock, MI 49930

Tyler Ramirez
No Address - purchased tickets via PayPa

Tyler Regan
11 harness way
Chesterfield, NJ 08515

Tyler Rodwancy
224 S. Vermont Ave.
Royal Oak, MI 48067


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 716 of 736
Tyler Rydberg
555 North Bluemound Drive, 25
Appleton, WI 54914

Tyler Schmitz
14355 Sandy Drive
Becker, MN 55308

Tyler Stipe
4770 South County T RD
Denmark, WI 54208

Tyler Strenski
882 Lilac Road
Little Suamico, WI 54141

Tyler Szews
1020 Ida St
Menasha, WI 54952

Tyler Tesch
406 Washington Avenue
Neenah, WI 54956

Tyler Trader
No Address - purchased tickets via PayPa

Tyler Wells
7768 Lake Bluff 19.4 Rd.
Gladstone, MI 49837

Tyler Welsch
4022 N. 51st Street
Sheboygan, WI 53083

Tyler Wright
W5988 Valley Ln
Appleton, WI 54915

Tyler Zahurones
1043 Countryside Drive
De Pere, WI 54115

Tyreece Spates
N2202 Frazer corner road
Bonduel, WI 54107

Ulee Vang
137 king st
Neenah, WI 54956

Ulna Etsitty
W7118 County Road A
Medford, WI 54451



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 717 of 736
US Cellular
8410 W. Bryn Mawr
Chicago, IL 60631

V Alan Shatzer
8902 Kuhn Rd
Greencastle, PA 17225

Val Ballweg
E6531 Giles Rd
Reedsburg, WI 53959

Valeri Hauser
2967 Adobe dr
Fort Collins, CO 80525

Valerie Needham
3309 15th Ave
South Milwaukee, WI 53172

Valerie Palodichuk
1068 Greenway Ct
West Bend, WI 53090

Valerie Ploeckelman
No Address - purchased tickets via PayPa

Valerie Renee League
206 Antioch Church Rd
Carrollton, GA 30117

Valerie Santana
PO BOX 142
Kimberly, WI 54136

Valerie Schmude
246 N Bridge St
Manawa, WI 54949

Valerie Schoolman
1227 Enterprise Way
Eagle River, WI 54521

Valerie Verhunce
N9340 State Road 175
Theresa, WI 53091

Valerie Viau
8547 Co 509 Y RD
Rapid River, MI 49878

Vallie Kaprelian
2958 Sorenson drive
Green Bay, WI 54313



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 718 of 736
Valonee Marohn
22 E Custer Ave
Oshkosh, WI 54901

Vanessa Forqurean
661 Williams st
Wisconsin Rapids, WI 54494

Vanessa Grimm
224 South Bruns Ave
Plymouth, WI 53073

Vanessa Klintworth
1510 Witzel Ave
Apt 3
Oshkosh, WI 54902

Vanessa Lee
803 borden rd
207
Boscobel, WI 53805

Vanessa Pena
2 Birchbrook
San Antonio, TX 78254

Vanessa Rubenbauer
258 South Main st
Lake Mills, WI 53551

Vanessa Vanhandel
N2206 Holland Rd
Appleton, WI 54913

VERNA M KOLLER
N6431 CTY H
Luxemburg, WI 54217
Veronica Hupd
211 E Cook St
New London, WI 54961

Veronica Laak
W1764 Froelich Rd
Sullivan, WI 53178

Veronica Yanke
1114 Phoenix st
6
Delavan, WI 53115

Veronico Escobar
33625 N Forest Dr
Grayslake, IL 60030



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 719 of 736
Veronique Madel
1112 Mistletoe Ln
Winneconne, WI 54986

Vicki Georges
9985 North Long Lake Road
Traverse City, MI 49685

Vicki Gilbert
1509 20th st
Two Rivers, WI 54241

Vicki Helein
W5089 Fox Lane
Sherwood, WI 54169

Vicki Jordan Vandermolen
5375 State Rd 44
Oshkosh, WI 54904

Vicki Krenz
W7263 Redwood Rd.
Burnett, WI 53922

Vicki Luczak
N7464 County Road C
Eldorado, WI 54932

Vicki Schamber Brown
310 John St
Iola, WI 54945
Vicki Smith
801 N. PLATTEN
Green Bay, WI 54303

Vicki Wendt
N9188 S Berryfield Lane
Appleton, WI 54915

Vicki Winterrowd
3205 12th st NE
Great Falls, MT 59404

Vickie Kempinger
4953 Broderick rd
Omro, WI 54963

VICKIE MAASZ
13927 SILVER HILL RD
Mountain, WI 54149

VICKIE WASKOWIAK
2532 US HWY 2
Florence, WI 54121


       Case 20-27367-gmh    Doc 1   Filed 11/10/20   Page 720 of 736
Vicky Fuller
17317 meadow pkwy
Townsend, WI 54175

Vicky Van Beek Verhasselt
N3906 Section Line Rd
Kaukauna, WI 54130

Vicky Wenzel
2160 Parkside drive
Oshkosh, WI 54901

Victor Champeau
2449 s Wentworth Ave
Milwaukee, WI 53207

Victor Richard
756 Owena St.
Marinette, WI 54143

Victoria Cannon
301 Stell Ave
Mansfield, TX 76063

Victoria Elertson
N7223 Pulcifer Rd
Cecil, WI 54111

Victoria Hopkins
663 Washington Street
Winona, MN 55987
Victoria Hutchinson
No Address - purchased tickets via PayPa

Victoria Scheuermann
1503 Balsam St
3
Rhinelander, WI 54501

Victoria Wautier
725 Green Bay Dr
Apt 203
Mayville, WI 53050

Viktoriya Yatsenko
4655 sagewood cir #3
Pleasant Prairie, WI 53158

Vince Antolin
1612 sauk Rd
2308
Dixon, IL 61021




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 721 of 736
Vince Dyer
1013 Lucerne dr
3A
Menasha, WI 54952

Vincent Aschaker
N1446 Star Dust Drive
Greenville, WI 54942

Vincent Norling
7588 splinter creek lane
Oconto Falls, WI 54154

Vincent Peterson
401 w hillcrest ct
Saukville, WI 53080

Vincent Santos
9053 river rd
Berlin, WI 54923

Vincent Schmid
125 Smith street
Berlin, WI 54923

Vito Catalfio
1568 PARKSIDE DR
Bolingbrook, IL 60490

Vittoria Smith
PO Box 433
Belleville, WI 53508

Wade Smith
1764 Burgoyne ct
Apt 51
De Pere, WI 54115
Wade Sunde
715 W. 2nd St.
Apt 1C
Duluth, MN 55806

wandalee lutzen
6180 S 118TH STREET
HALES CORNERS, WI 53130

WAPL / Woodward Communications, Inc.
PO Box 1519
Appleton, WI 54912

Ward Balcerzak
1713 Cottontail Drive
Oshkosh, WI 54904



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 722 of 736
Ward Schenck
451 West School Street
Columbus, WI 53925

Warren Armitage
2518 N Kirkland Ct
Appleton, WI 54911

Warren Townsend
W6245 Fairway Ln.
Mauston, WI 53948

Waubegwenaise Rice
7517 N Skunawong LN
Hayward, WI 54843

Wayne Borski
2700 Dixon Street
Stevens Point, WI 54481

Wayne domke
9555 398th ave.
Genoa City, WI 53128

Wayne Lambert
2368 Lake Lincoln Drive
Wesson, MS 39191

WAYNE LUNDT
269 E WAUSHARA ST
Berlin, WI 54923
WAYNE TREMBLY
2296 N HAVEN LN
Oshkosh, WI 54902

WBCV/NRG Media, LLC
2301 Plover Road
Plover, WI 54467

Wendy Bales
W204 N16906 Jackson Dr
Jackson, WI 53037

Wendy Clausz
W5878 Augusta Place
Menasha, WI 54952

Wendy Cummings
No Address - purchased tickets via PayPa

Wendy dey
359 overland trail
Oshkosh, WI 54904



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 723 of 736
Wendy Hamachek
No Address - purchased tickets via PayPa

Wendy Irving
4135 18th Road
Escanaba, MI 49829

Wendy Knop
N109 W16812 Hawthorne Drive
Germantown, WI 53022

Wendy Medd
127 S Taylor
Green Bay, WI 54303

Wendy Neufeld
565 Bishop Street North
Cambridge ON N3H 2K7

Wendy Sontag
N2322 Holy Hill Drive
Greenville, WI 54942

Wendy Veraghen
2939 Moose Creek Trl
Green Bay, WI 54313

Wendy Wicker
2207 Laddie Trail
De Pere, WI 54115

wendy zuehl
2969 ruschfield Dr.
Oshkosh, WI 54904

Wes Nicolls
1889 Kennedy
Florence, WI 54121

Weslee Blosenski
830 state road 136, suite 1
#127
Baraboo, WI 53913

Wesley Ketchum
305 Arlington St
Shawano, WI 54166

WESLEY KOPLITZ
4768 S US 45
Oshkosh, WI 54901




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 724 of 736
Westin Schultz
1032 Egg Harbor Road
Apartment #8
Sturgeon Bay, WI 54235

Weston Ford
5580 Hwy 69
Savannah, TN 38372

WGLX/NRG Media, LLC
2301 Plover Road
Plover, WI 54467

WHBZ/Midwest Communications, Inc.
1420 Bellevue Street
Green Bay, WI 54311-5649

Whitney Everard
315 county rd Y
Luxemburg, WI 54217

Whitney Young
316 Monroe st
Little Chute, WI 54140

WHQG/Lakefront Communications, LLC
5407 W McKinley Avenue
Milwaukee, WI 53208

Wians-Bixby Amber
1109 Winford Avenue
Green Bay, WI 54303

Will Denoyer
1914 Corinth Dr.
Sun Prairie, WI 53590

Will McNicholas
442 n. Park Ave
Fond Du Lac, WI 54935

Will Theune
W1292 Town Line Rd
Oostburg, WI 53070

William Amor
5615 Foxcross Ct
Fort Wayne, IN 46835

William Brietzke
1612 coolidge st
Apt 8
New Holstein, WI 53061




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 725 of 736
William Buehrens
18980 told woods dr
31
Brookfield, WI 53045

William Cole
179 nansen street
Cincinnati, OH 45216

William Crouch
1570 Rivers Bend APT 302
302
Milwaukee, WI 53226

William Cummings
423 Jackson rd
Sewell, NJ 08080

William Farrow
10 woodland crescent merry hill
wolverhampton UK WV38AS

William Feldkamp
W1570 Pearl St
Seymour, WI 54165

William Flinchum
1100 April Lane
Green Bay, WI 54304

William Gonzales
1810 9th St.
7
Green Bay, WI 54304

William Grede
230 park ln
G
Campbellsport, WI 53010

William Hahn
W7774 DAKOTA LN
Westfield, WI 53964

William Hase
e12344 percy road
Shingleton, MI 49884

William Heath
1409 Lacount Rd.
Green Bay, WI 54313

WILLIAM HOLFELTZ
1140 LAKE BREEZE CT
Menasha, WI 54952


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 726 of 736
William Kaiser
732 W Shore Dr
Delafield, WI 53018

William Kilps
No Address - purchased tickets via PayPa

WILLIAM KOSS
309 7TH ST LOT #10
Oconto, WI 54153

William Lauer
1195 Stead Drive
Menasha, WI 54952

William Lomis
781 newark drive east
West Bend, WI 53090

William Mueller
1343 12th ave
Green Bay, WI 54304

William Nick
504 s. 8th st.
Watertown, WI 53094

William Olp
2885 Mill Rd.
Greenleaf, WI 54126

William Paukstat
428 south 8th street
1
Escanaba, MI 49829

William Presutto
4231 steppingstone lane
Liverpool, NY 13090

William Ramey
10337 N 55th W Ave
Sperry, OK 74073

William Ringenoldus
W3843 Blackhawk ct.
Redgranite, WI 54970

William Schepis
2950 N MORRISON ST
Appleton, WI 54911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 727 of 736
William Strong
1400 W Williams Ave
Apt 125
Mitchell, SD 57301

William Thornton
227 Clay St
Apt 2
Montello, WI 53949

William Utter
310 S Green
Polo, IL 61064

William Winters
P.O.Box 2259
El Granada, CA 94018

Willie Vanooyen
1450 Servais Street
Green Bay, WI 54304

Willow Sering
No Address - purchased tickets via PayPa

Willy Mooren
N2580 CHAPEL HILL DRIVE
Hortonville, WI 54944

Wilson Adkins
2720 Arbor Drive
Brookfield, WI 53005

Winona Hutchinson
201 reid st
Sault Ste. Marie ON P6B 4T8

Winter Mitchell-beahm
4060 Ridge Rd
Apt B
Westminster, MD 21157

Wisconsin DATCP
c/o Anthony Ashworth
2811 Agriculture Dr.
Madison, WI 53708

WJJO/Mid-West Management, Inc.
730 Rayovac Drive
Madison, WI 53711

WMBZ/Magnum Communications, Inc.
PO Box 400
Portage, WI 53901-0400



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 728 of 736
WNCY-FM/Midwest Communications, Inc.
1420 Bellevue Street
Green Bay, WI 54311-5649

WOZZ-FM/Division of WRIG, Inc.
557 Scott Street
Wausau, WI 54401

WRLO/NRG Media, LLC
PO Box 557
Rhinelander, WI 54501

WSSP-AM Entercom Milwaukee
11800 W Grange Avenue
Hales Corners, WI 53130

Wyatt Holzman
95 Rubina Lane
Apt #7
Fond Du Lac, WI 54935

Wyatt Peters
6857 county road v
Cecil, WI 54111

Wyatt Polencheck
117 8th St E
Ashland, WI 54806

Wyatt Welch
N5649 North Smalley street
Shawano, WI 54166

Wyatt Zadkovich
1742 E 1379th Rd.
Streator, IL 61364

Wyrobek Steve
1041 East Knapp Street
619
Milwaukee, WI 53202

WYTE/NRG Media, LLC
2301 Plover Road
Plover, WI 54467

WZOR/Woodward Communications, Inc.
PO Box 1519
Appleton, WI 54912

Xiomara Posselt
608 N. Summit Street
Appleton, WI 54914




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 729 of 736
Yasmilet Esquivel
703 Harding St
Janesville, WI 53545

Yasmine Burmeister
325 Ninth Street
Menasha, WI 54952

Yunuen Blancas
No Address - purchased tickets via PayPa

Z Cecich
13839 Waite Court
Crown Point, IN 46307

Z Ward
No Address - purchased tickets via PayPa

Zac Cook
840 Belsly Way
Metamora, IL 61548

Zac Diny
6540 Blake road
Greenleaf, WI 54126

Zac Pierron
N161W19132 Oakland Dr
Jackson, WI 53037

Zac Pulver
1505 Lorelei Dr
308
Zion, IL 60099

Zach Carey
W1591 happy hollow road
Campbellsport, WI 53010

Zach Davis
1023 south 24th street
Manitowoc, WI 54220

Zach Dayton
N2975 Pyrse drive
Waupaca, WI 54981

Zach Diegel
1056 Reed St
Neenah, WI 54956

Zach Eichsteadt
312 E Columbian Ave
Neenah, WI 54956



       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 730 of 736
Zach Freeman
1600 Vogt Dr
201
West Bend, WI 53095

Zach Harris
4970 W Park Pl
Denver, CO 80219

Zach Hautala
272 Lind Road
Crystal Falls, MI 49920

Zach Horn
359 S Willow St
Kimberly, WI 54136

Zach Howell
4803 North Anita Avenue
Milwaukee, WI 53217

Zach Olejniczak
218 Cleveland St.
Green Bay, WI 54303

Zach Roloff
1220 Mound Street
Madison, WI 53715

Zach Schoenberger
610 Mary St.
Beaver Dam, WI 53916

zach shuer
12448 West Cleveland Ave
New Berlin, WI 53151

Zach Smith
931 Landis Street
Collins, WI 54207

Zach Snortum
No Address - purchased tickets via PayPa

Zach Torma
Po box 184
Parkers Prairie, MN 56361

Zach Weiss
798 Green Bay Dr
Mayville, WI 53050

Zach Wickham
W6671 Greenridge Drive
Greenville, WI 54942


       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 731 of 736
Zach Yaeger
608 Brasted Pl
Waukesha, WI 53186

Zach zenisek
2322 Northview Rd.
Waukesha, WI 53188

Zachariah Groskreutz
2104 13th drive
Friendship, WI 53934

zachary abitz
2535 West Ripple Ave
Oshkosh, WI 54904

Zachary Berg
106 N Lake St
Weyauwega, WI 54983

zachary bloechl
614 w main st
Apt 6
Winneconne, WI 54986

Zachary Brown
4265 Jung rd
Saukville, WI 53080

Zachary Carlson
2047 Derby Ln
Belvidere, IL 61008

Zachary DeRidder
4005 Towne Lakes Cir Unit 10315
Appleton, WI 54913

Zachary Fritz
509 Martin St
De Pere, WI 54115

Zachary Goad
825 S Walnut
Springfield, IL 62704

zachary hirn
n8877 county road Y
Seymour, WI 54165

Zachary Kintgen
610 E linden avenue
Manitowoc, WI 54220




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 732 of 736
Zachary Le Mere
15 Gloria Court
Appleton, WI 54915

Zachary Lindahl
521 S Cottonwood
apt 3
Roland, IA 50236

Zachary Rice
305 Lake Street
Florence, WI 54121

Zachary Robinson
103 Gordon St
P O Box 405
Wonewoc, WI 53968

Zachary Rosenow
PO Box 51
Tilleda, WI 54978

Zachary Schneider
3927 Highfield Road
Royal Oak, MI 48073

Zachary Senske
N74W28963 Coldstream Ct
Hartland, WI 53029

Zachary Sherbinow
112 Meadow Lane
Marquette, MI 49855

Zachery Hagen
1420 Wylie St
Wisconsin Rapids, WI 54494
zachery jones
125 adams ave
omro, WI 54963

Zachy Hein
1493 Harvey St
Green Bay, WI 54302

Zack Jansen
N214 Lavender Lane
Appleton, WI 54915

Zack Lamers
335 West Florida Avenue
Appleton, WI 54911




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 733 of 736
Zack Mulford
2929 curry parkway
6
Madison, WI 53713

Zack Treml
345 s main st
Kimberly, WI 54136

Zackary Niesen
213 21 1/4 St
Chetek, WI 54728

Zak Kocken
1001 Cedar St.
De Pere, WI 54115

Zak Solkowski
1366 n 64th st
Milwaukee, WI 53213

Zak Van Laanen
1357 Langlade Ave
Green Bay, WI 54304

Zarra Barlow
912 N D ST
Herington, KS 67449

Zayn Kowalski
W2441 Snyder Rd
Wausaukee, WI 54177

Zoe Gostomski
1755 W Capitol Dr
Apt 113
Appleton, WI 54914
zoe schucknecht
609 knight ave
Neenah, WI 54956

Zoe Smith
No Address - purchased tickets via PayPa

Zoe Stratman
203590 Callaway Dr.
Marshfield, WI 54449

Zoe Trayner
4401 N. Haymeadow Ave.
Appleton, WI 54913




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 734 of 736
Zoey Cassie
1604 n whitney dr
Appleton, WI 54914

Zoey Spaulding
1639 Presque Isle Ave
Apt A
Marquette, MI 49855

Zoie Forrest
15006 Coleman ave.
Grand Haven, MI 49417




       Case 20-27367-gmh   Doc 1   Filed 11/10/20   Page 735 of 736
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Hypervibe, Inc.                                                                                 Case No.
                                                                                  Debtor(s)                 Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Hypervibe, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Dan & Cher Liebhauser
 3138 Westfield Ridge
 Neenah, WI 54956




    None [Check if applicable]




 November 10, 2020                                                    /s/ Paul G. Swanson
 Date                                                                 Paul G. Swanson 1007861
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Hypervibe, Inc.
                                                                      STEINHILBER SWANSON LLP
                                                                      107 Church Avenue
                                                                      Oshkosh, WI 54901
                                                                      920-235-6690 Fax:920-426-5530
                                                                      pswanson@steinhilberswanson.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

                                Case 20-27367-gmh                      Doc 1     Filed 11/10/20           Page 736 of 736
